 



Exhibit 10.1
CONTRIBUTION AND FORMATION AGREEMENT
by and between
COUSINS PROPERTIES INCORPORATED and CP VENTURE
THREE LLC
and
THE PRUDENTIAL INSURANCE COMPANY OF AMERICA
May 2, 2006

      Property   Location The Avenue East Cobb   Cobb County, Georgia The Avenue
West Cobb   Cobb County, Georgia The Avenue Peachtree City   Peachtree City,
Georgia The Avenue Viera   Viera, Florida Viera MarketCenter   Viera, Florida

Table of Contents

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
1. Definitions
    2  
2. Formation and Transfer Documentation
    16  
2.1 Closing Date
    16  
A. Acquisition by Cousins of Avenue Peachtree City Property
    16  
B. Participation Agreements (Peachtree City and Viera)
    17  
C. Venture Formation
    17  
D. Venture Five Formation
    17  
E. Venture Five Conveyance
    18  
F. Venture Six Formation
    18  
G. Contribution by Cousins; Obligations Unconditional
    18  
2.2 Closing Date
    18  
A. Closing Statement
    18  
B. Investment by Prudential
    18  
2.3 Notice To Proceed by Cousins
    18  
3. Prudential Investment and Prudential Additional Investment
    19  
3.1 Obligations of Prudential Unconditional
    19  
3.2 Initial Prudential Investment
    19  
3.3 Remainder of Prudential Investment
    19  
4. Prudential’s Due Diligence and Inspections
    19  
4.1 Delivery and Review of Property Documents
    19  
4.2 Inspection Rights
    19  
4.3 Inspection Indemnity
    20  
4.4 Title and Survey Examination
    20  
A. Title and Survey Objections
    20  
B. Cure of Title Matters
    20  
C. Prudential’s Right to Terminate
    21  
D. Pre-Closing ‘Gap’ Defects
    21  
E. Title Policy Approval
    21  
4.5 Notice To Proceed
    21  
4.6 Disclaimer of Warranties
    22  
4.7 As-Is Contribution
    22  

Table of Contents

- ii -



--------------------------------------------------------------------------------



 



         
5. Conditions to Closing
    23  
5.1 Of Prudential
    23  
A. Accuracy of Representations; No Default
    23  
B. Environmental Condition
    23  
C. ERISA
    24  
D. Title Updates
    24  
E. Approval by Prudential’s Investment Committees
    24  
F. Opinion of ERISA Counsel
    24  
5.2 Of Cousins
    25  
A. Accuracy of Representations; No Default
    25  
B. ERISA
    25  
C. Title Updates
    25  
D. Opinion Letter
    25  
E. Opinion of ERISA Counsel
    25  
6. Closing
    25  
7. Prorations, Credits and Closing Costs, and Post Closing Payment Obligations
    26  
7.1 Proration Items
    26  
A. Real Estate Taxes and Assessments
    26  
B. Rents
    27  
C. Security Deposits/Advance Rent
    28  
D. Utility Expenses and Payments; Other Operating Expenses
    28  
E. Utility Deposits
    28  
F. Service Contract Payments
    28  
G. Lease-Up Costs and Commissions
    29  
H. Ground Rent
    30  
I. Shell Completion Obligation
    30  
I. Other Adjustments
    30  
K. Repairs
    31  
L. Costs and Liabilities Related to Certain Representation Exceptions
    31  
7.2 Closing Statement and Schedules
    31  
7.3 Reproration after Closing Date
    31  
7.4 Cousins’ Closing Costs
    32  

Table of Contents

- iii -



--------------------------------------------------------------------------------



 



         
7.5 Prudential’s Closing Costs
    32  
8. Conveyances and Deliveries at Closing
    32  
8.1 Contribution Conveyance Agreements
    32  
A. Deed
    32  
B. Bill of Sale
    32  
C. Assignment of Leases
    32  
D. Assignment of Service Contracts, Warranties and Other Interests
    33  
E. Assignment of Ground Lease
    33  
F. Notices of Assignment and Assumption
    33  
G. Transfer of Permits and Approvals
    33  
H. Transfer Tax Declaration
    34  
I. License Agreement
    34  
J. Other Instruments
    34  
8.2 Cousins’ Other Deliveries
    34  
A. Ground Lease Estoppel
    34  
B. Lease Estoppels
    34  
C. Delivery of Keys and Property Documents
    35  
D. Intentionally Omitted
    35  
E. Affidavit of Title
    35  
F. Non-Imputation Affidavit and Endorsement
    35  
G. Evidence of Authority
    35  
H. Loan Assumption Documents
    35  
I. Existing Lender Estoppel
    36  
J. Reaffirmation
    36  
K. Intentionally Omitted
    36  
L. Closing Statement
    36  
M. Opinion of Cousins’ Counsel
    36  
N. Non-Foreign Affidavit
    36  
O. Georgia Residency Certificate
    36  
P. Intentionally Omitted
    37  
Q. Management and Leasing Agreement
    37  
Q. Landlord Estoppels
    37  

Table of Contents

- iv -



--------------------------------------------------------------------------------



 



         
S. Service Contract, Warranty and Title Estoppels
    37  
T. Master Lease and Right of First Offer
    37  
U. Arbor Lakes Agreements
    37  
U. Other Instruments
    37  
8.3 Prudential’s Deliveries
    37  
A. Closing Statement
    37  
B. Evidence Of Authority
    37  
C. Reaffirmation
    38  
D. Arbor Lakes Agreements
    38  
E. Opinion of Prudential’s Counsel
    38  
F. Other Instruments
    38  
8.4 Venture Five’s Deliveries
    38  
A. Assignment of Leases
    38  
B. Assignment of Service Contracts, Warranties and Other Interests
    38  
C. Master Lease and Right of First Offer
    38  
D. Loan Assumption Documents
    38  
E. Management and Leasing Agreement
    38  
F. Ground Lease Assignment
    38  
G. License Agreement
    39  
9. Representations and Warranties
    39  
9.1 Cousins’ Representations and Warranties
    39  
A. Space Leases
    39  
(i) Title
    39  
(ii) Rent
    39  
(iii) Rent Roll
    39  
(iv) Space Lease Defaults
    39  
(v) Guarantees of Space Leases
    40  
(vi) Copies of Space Leases and Commission Agreements
    40  
(vii) No Lease Offsets
    40  
(viii) Space Tenant Status
    40  
(ix) Leasing Commissions
    40  
B. Organization, Power and Authority
    40  

Table of Contents

- v -



--------------------------------------------------------------------------------



 



         
C. No Other Leases or Occupancies
    41  
D. No Undisclosed Contracts
    41  
E. Defaults under Service Contracts
    41  
F. Accuracy of Operating Statements
    41  
G. No Violation of Land Use Requirements
    42  
H. Environmental Matters
    42  
(i) Existing Reports
    42  
(ii) No Known Litigation or Violation
    42  
(iii) Uses
    42  
(iv) No Asbestos; No PCBs
    42  
I. Condemnation Proceedings
    42  
J. Litigation Proceedings
    42  
K. Bankruptcy
    43  
L. Trade Name
    43  
M. ERISA
    43  
N. Ground Lease
    43  
O. Existing Indebtedness
    44  
P. Building Systems Hardware and Software
    44  
Q. Plans and Specifications and Soils Reports
    44  
R. Assessments
    45  
S. Insurance Violations
    45  
S. Knowledgeable Parties
    45  
9.2 Modifications, Reaffirmation at Closing
    45  
9.3 Survival
    45  
9.4 Remedies Prior To Closing
    45  
9.5 Cousins’ Representations Deemed Modified
    45  
9.6 Cousins’ Representations and Warranties
    46  
A. Organization, Power and Authority
    46  
B. No Bankruptcy
    46  
C. ERISA
    46  
D. Litigation Proceedings
    47  
E. Modifications; Reaffirmation at Closing
    47  
F. Survival
    47  

Table of Contents

- vi -



--------------------------------------------------------------------------------



 



         
10. Cousins’ Covenants
    47  
10.1 No Alteration of Title
    47  
10.2 Standard of Operation and Maintenance
    47  
10.3 Approved Space Leases and Modifications to Existing Space Leases
    48  
10.4 Service Contracts
    48  
10.5 Representations and Warranties
    49  
11. Notices
    49  
12. Casualty and Condemnation
    51  
12.1 Casualty
    51  
12.2 Condemnation
    51  
A. Material Condemnation
    51  
B. Closing After Condemnation
    52  
12.3 Casualty and Condemnation Cooperation
    52  
13. Brokers
    52  
14. Default and Remedies
    52  
14.1 Default on or Prior To Closing
    52  
14.2 Cure Periods for Default Subsequent to Closing
    53  
14.3 Default by Cousins or Prudential Subsequent to Closing; Liability and
Limitation of Liability
    53  
16. General Provisions
    55  
15.1 Execution Necessary
    55  
15.2 Counterparts
    55  
15.3 Successors and Assigns
    55  
15.4 Entire Agreement
    55  
15.5 Time is of the Essence
    55  
15.6 Governing Law
    56  
15.7 Survival
    56  
15.8 Further Assurances
    56  
15.9 Exclusive Application
    56  
15.10 Partial Invalidity
    56  
15.11 Interpretation
    56  
15.12 Waiver Rights
    57  
15.13 No Implied Waiver
    57  
15.14 Attorney’s Fees
    57  

Table of Contents

- vii -



--------------------------------------------------------------------------------



 



         
15.15 Exhibits and Schedules
    57  
15.16 Confidentiality
    57  

Table of Contents

- viii -



--------------------------------------------------------------------------------



 



 
SCHEDULE OF EXHIBITS

      EXHIBIT   TITLE
A.
  Legal Description of Land
B.
  Closing Delivery List
C.
  Commission Agreements
D.
  Cousins Estoppel Certificate
E.
  Due Diligence Delivery List
F.
  Existing Loan Documents
G.
  Ground Lease
H.
  License Agreement
I.
  Management and Leasing Agreements:
 
  -1: Management Agreement
 
  -2: Leasing Agreement
J.
  Schedule of Operating Statements
K.
  Personal Property
L.
  Plans and Specifications
M.
  Record Exceptions
N.
  Leasing Information:
 
  -1: Rent Roll
 
  -2: List of Space Leases
O.
  Representation Exceptions Schedule
P.
  Service Contracts
Q.
  Soils Reports
R.
  Survey Matters:
 
  -1: Requirements
 
  -2: Certification
S.
  Surviving Commissions
T.
  Tenant Estoppel Certificate Form
U.
  Venture Agreement
V.
  Venture Five Agreement
W.
  Venture Six Agreement

Table of Contents

- ix -



--------------------------------------------------------------------------------



 



     
X.
  Schedule of Outstanding Lease-Up Costs and Commissions
Y.
  Expansions Descriptions:
 
  -1: Avenue West Cobb
 
  -2: Avenue Viera
Z.
  Vacant Master Lease Suites
AA.
  Deeds:
 
  -1: Georgia
 
  -2: Florida
 
  -3: Quit Claim
BB.
  Bill of Sale
CC.
  Assignment and Assumption of Leases
DD.
  Assignment of Service Contracts and Other Interests
EE.
  Ground Lease Assignment
FF.
  Notices of Transfer:
 
  -1: To Space Tenants
 
  -2: To Contract Parties
 
  -3: To Title Parties
GG.
  Ground Lease Estoppel
HH.
  Affidavit of Title
II.
  Non-Imputation Affidavit
JJ.
  Loan Assumption Documents:
 
  -1: Assumption Agreement
 
  -2: Existing Lender Estoppel
KK.
  Reaffirmation of Representations
LL.
  Closing Statement
MM.
  Non-Foreign Affidavit
NN.
  Georgia Residency Certificate
OO.
  Master Lease (Avenue Viera)
PP.
  Arbor Lakes Agreements:
 
  -1: Management Agreement
 
  -2: Leasing Agreement
QQ.
  Schedule of Subleases
RR.
  Environmental Reports
SS.
  Building System Hardware and Software
TT.
  Approved Lease Drafts and Terms

Table of Contents

- x -



--------------------------------------------------------------------------------



 



CONTRIBUTION AND FORMATION AGREEMENT
     THIS CONTRIBUTION AND FORMATION AGREEMENT (this “Agreement”) is made and
entered into as of May 2, 2006, by and between COUSINS PROPERTIES INCORPORATED,
a Georgia corporation (“Cousins”), CP VENTURE THREE LLC, a Delaware limited
liability company (“Other Owner”), as to the Property owned by Other Owner as
shown on Schedule A attached hereto and made a part hereof, and THE PRUDENTIAL
INSURANCE COMPANY OF AMERICA, a New Jersey corporation (“Prudential”).
R E C I T A L S:
     WHEREAS, Cousins and the Other Owner are the owners of the respective
Properties (as hereinafter defined) identified beside their respective names on
Schedule A attached hereto and made a part hereof, and of the respective tracts
or parcels of land more particularly described on Schedule A-1 through
Schedule A-5 attached to and made a part of said Exhibit A (the “Land”); and
     WHEREAS, the Properties and the Assets (as hereinafter defined) owned by
Cousins (or the Other Owner) consist of retail properties located in Cobb
County, Georgia, Peachtree City, Georgia and Viera, Florida; and,
     WHEREAS, Cousins and Prudential intend to form CP Venture IV Holdings LLC
(the “Venture”), a to be formed Delaware limited liability company whose members
shall be Cousins and Prudential; and
     WHEREAS, Cousins and Prudential intend to form CP Venture Five LLC
(“Venture Five”), a to be formed Delaware limited liability company whose sole
member shall be Venture, upon the terms and conditions hereinafter set forth;
and
     WHEREAS, Cousins and Prudential intend to form CP Venture Six LLC (“Venture
Six”), a to be formed Delaware limited liability company whose sole member shall
be Venture, upon the terms and conditions hereinafter set forth; and
     WHEREAS, Cousins desires to contribute the Assets to Venture Five (or, as
directed by Prudential, to the Subsidiary LLCs), upon the terms and conditions
hereinafter set forth; and
     WHEREAS, Prudential desires to invest monies in Venture upon the terms and
conditions hereinafter set forth.
     NOW, THEREFORE, for and in consideration of the promises, covenants,
representations and warranties hereinafter set forth, the sum of One Hundred
Dollars ($100.00) and other good and valuable consideration in hand paid by
Cousins to Prudential and by Prudential to Cousins upon the execution of this
Agreement, the receipt and sufficiency of which are hereby acknowledged by each
of Cousins and Prudential, Prudential and Cousins hereby agree as follows:
Contribution Agreement

 



--------------------------------------------------------------------------------



 



     1. Definitions. Wherever used in this Agreement, the following terms shall
have the meanings set forth below:
     “Affiliate” shall mean, (a) as to Cousins, (i) a corporation, partnership,
limited liability company, or other entity owned (in whole or in part) or
controlled by Cousins, and (ii) a corporation, partnership, limited liability
company, or other entity owning or controlling, or under common ownership or
control with, Cousins, and (b) as to Prudential, (i) any investor (individually
and collectively, the “Investor”) with respect to which Prudential or Prudential
Real Estate Investors (“PREI”) is acting as an advisor or representing in
connection with this Transaction, (ii) any of the officers, members or partners
of Prudential or an Investor, (iii) a corporation, partnership, limited
liability company, individual or other entity owned (in whole or in part) or
controlled by Prudential, the Investor or any of the officers, members or
partners of Prudential or the Investor, (iv) a corporation, partnership, limited
liability company, individual or other entity owning or controlling, or under
common ownership or control with, Prudential, the Investor or any of such other
officers, members or partners of Prudential or the Investor.
     “Agreement” shall mean this Contribution and Formation Agreement between
Cousins and Prudential with respect to the Assets.
     “Approved New Lease” shall mean a new lease for space with respect to the
Assets which is approved or deemed approved by Prudential pursuant to the terms
of Paragraph 10.3 hereof, or, any lease for space entered into after Closing by
Venture Five (or any Subsidiary LLC, as applicable).
     “Approved New Tenant” shall mean a tenant under an Approved New Lease;
collectively, all tenants under the Approved New Leases are referred to as the
“Approved New Tenants”.
     “Appurtenances” is defined in the definition of Real Property.
     “Assets” shall mean all of the Properties in the aggregate, as described on
Schedule A and Exhibit A attached hereto and made a part hereof; the Assets
shall include, with respect to each Property, the Real Property, the Ground
Lease, the Space Leases, the Tenant Deposits, the Service Contracts, the
Personal Property, and the Other Interests applicable to each such Property.
     “AV Expansion” is defined in Section 7.1I.
     “Avenue East Cobb Property” shall mean the portion of the Land described on
Schedule A-1 to Exhibit A, together with all Appurtenances thereto and all
Improvements thereon.
     “Avenue Peachtree City Property” shall mean the portion of the Land
described on Schedule A-3 to Exhibit A, together with all Appurtenances thereto
and all Improvements thereon.
Contribution Agreement

- 2 -



--------------------------------------------------------------------------------



 



     “Avenue Viera Property” shall mean the portion of the Land described on
Schedule A-4 to Exhibit A, together with all Appurtenances thereto and all
Improvements thereon.
     “Avenue West Cobb Property” shall mean the portion of the Land described on
Schedule A-2 to Exhibit A, together with all Appurtenances thereto and all
Improvements thereon.
     “AWC Expansion” is defined in Section 7.1I.
     “Building Systems” shall mean systems and facilities which are owned or
leased by Cousins or the Other Owner, or pursuant to which Cousins or the Other
Owner has an interest as a party to a Service Contract, and which are situated
on the Land with respect to the Assets, including, but not limited to,
elevators, security systems, HVAC, telephone facilities (including any cellular
or digital facilities), cable or satellite television systems and broadcast
facilities.
     “Business Day” shall mean Monday through Friday excluding holidays
recognized by the state government of the State of Georgia.
     “Closing” shall mean the consummation and closing of the Transaction.
     “Closing Date” shall mean the date on which the Closing occurs, which shall
be on or before the Closing Deadline.
     “Closing Deadline” shall mean June 1, 2006, except that Prudential shall
have the right to extend the Closing Deadline until that day which is the later
of (a) ten (10) Business Days after Prudential’s receipt of the items set forth
on the Due Diligence Delivery List, or (b) five (5) Business Days after
Prudential’s receipt of the items set forth on the Closing Delivery List; but
notwithstanding the foregoing, the Closing Deadline shall not be later than
June 20, 2006.
     “Closing Delivery List” shall mean that list of documents attached hereto
as Exhibit B and made a part hereof.
     “Closing Proration Time” shall mean as of 11:59 P.M. local New York, New
York time on the day prior to the Closing Date, in which event the day of
Closing shall belong to Venture Five (and the Subsidiary LLCs, as applicable).
     “Commissions” shall mean all leasing commissions, referral fees, payments
and obligations to make payments to agents, leasing agents, leasing brokers or
other parties under the Commission Agreements.
     “Commission Agreements” shall mean all obligations to pay all leasing
commissions, referral fees, payments and obligations to make payments to agents,
leasing agents, leasing brokers or other parties with respect to the Space
Leases contained in a Space Lease or in the commission agreements described on
Exhibit C hereof. Notwithstanding the foregoing, however, when the term
“Commission Agreements” is used by implication in connection with a
Contribution Agreement

- 3 -



--------------------------------------------------------------------------------



 



single Property, the term “Commission Agreements” shall be a reference only to
the Commission Agreements applicable to such Property.
     “Concession” shall mean any discount, concession, “free rent”, payment,
gift, allowance, promise, incentive, inducement or other agreement whereby any
item or consideration of value (other than the right of occupancy of such Space
Tenant’s demised premises) is granted to, extended to or provided to or for the
benefit of any Space Tenant.
     “Condemnation Proceeding” shall mean any proceeding in condemnation,
eminent domain or any conveyance in lieu thereof against any portion of the
Assets.
     “Contribution Conveyance Agreements” shall mean all those deeds,
assignments and instruments described in Paragraph 8.1 hereof evidencing and
relating to the contribution and conveyance by Cousins (or the applicable Other
Owner, as the case may be with respect to certain of the Properties owned by an
Affiliate of Cousins) of the Assets to Venture Five (or the Subsidiary LLCs, as
applicable).
     “Cousins” shall mean the entity referenced and defined in the first
paragraph of this Agreement.
     “Cousins Estoppels” shall mean lease estoppel certificates in the form of
Exhibit D executed by Cousins.
     “Cousins’ Express Representations and Warranties” is defined in
Section 4.6.
     “Cousins’ Knowledge” shall mean the actual, as distinguished from implied,
imputed or constructive, knowledge on the date that the representation or
warranty is made, without inquiry or investigation or any duty to so inquire or
investigate, of the following individuals: Craig Jones, Robert Jackson, Bill
Bassett, David Nelson, Stephanie Hart, and Steve Yenser (the “Knowledgeable
Parties”), and shall not be construed to refer to the knowledge of any other
Cousins Related Party or to impose or have imposed upon the Knowledgeable
Parties any duty to investigate the matters to which such knowledge, or the
absence thereof, pertains, including, but not limited to, the contents of the
files, documents and materials made available to or disclosed to Prudential or
the contents of files maintained by Cousins, any Affiliate of Cousins, any
Cousins Related Party or the Knowledgeable Parties. There shall be no personal
liability on the part of the Knowledgeable Parties arising out of any
representations or warranties made herein.
     “Cousins’ Property Manager” shall mean Cousins or such other party or
parties which has provided, or is now or hereafter providing, property
management and/or leasing services with respect to the Assets, including any
Affiliate of Cousins which provides any such services to or for the benefit of
Cousins.
     “Cousins Related Parties” shall mean any partner, shareholder, officer,
director, employee, agent, contractor, person or other representative acting or
purporting to act on behalf of Cousins or any Affiliate of Cousins.
Contribution Agreement

- 4 -



--------------------------------------------------------------------------------



 



     “Due Diligence Deadline” shall mean 11:59 P.M. local New York, New York
time on May 23, 2006.
     “Due Diligence Delivery List” shall mean that list of documents attached
hereto as Exhibit E and made a part hereof.
     “Environmental Matter” shall mean any issue related to (i) the disposal or
release of solid, liquid or gaseous waste into the environment, (ii) the
treatment, storage or other handling of any Hazardous Substance, (iii) the
placement of structures or materials into waters of the United States, or
(iv) the presence of any Hazardous Substance in any building, structure or
workplace.
     “Environmental Laws” shall mean any applicable local, state or federal law
with respect to the release of Hazardous Substances, the regulation of the
discharge of solid, liquid or gaseous waste into the environment or the
placement of structures or materials into the waters of the United States,
including, without limitation, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended (“CERCLA”), 42 U.S.C. §9601
et seq.; the Resource Conservation and Recovery Act, as amended (“RCRA”) 42 USC
§6901 et seq.; the Hazardous Materials Transportation Act, as amended, 49 U.S.C.
§1801, et seq.; the Federal Water Pollution Control Act, as amended, 33 U.S.C.
§1251, et seq.; and any other applicable law or regulation.
     “Environmental Litigation” shall mean any claims, actions, suits,
proceedings or investigations related to Environmental Matters with respect to
the ownership, use, condition, or operation of the Assets in any court or before
or by any federal, state or other governmental agency or private arbitration
tribunal.
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
     “Existing Indebtedness” shall mean those certain loans evidenced by the
Existing Loan Documents.
     “Existing Lender” shall mean, as to the Avenue East Cobb Property,
TIAA/CREF.
     “Existing Loan Documents” shall mean the loan documents with respect to the
Avenue East Cobb Property described on Exhibit F attached hereto and made a part
hereof.
     “Ground Lease” shall mean that certain ground lease described on Exhibit G.
     “Hazardous Substance” shall mean any hazardous or toxic substance or waste
as those terms are defined by any applicable Environmental Law, together with
(if not so defined by such Environmental Laws), petroleum, petroleum products,
oil, PCBs and asbestos.
     “Improvements” shall mean the buildings, structures (surface and
subsurface) and other improvements owned by Cousins (or the applicable Other
Owner) now or hereafter situated on or
Contribution Agreement

- 5 -



--------------------------------------------------------------------------------



 



attached to any parcel of the Land. Notwithstanding the foregoing, however, when
the term “Improvements” is used by implication in connection with a single
Property, the term “Improvements” shall be a reference only to the Improvements
applicable to such Property.
     “Initial Prudential Venture Investment” is defined in Paragraph 3.1.
     “Knowledgeable Parties” is defined in the definition of Cousins’ Knowledge.
     “Land” shall mean those certain tracts or parcels of land, more
particularly described on Schedule A-1 through Schedule A-5 to Exhibit A.
Notwithstanding the foregoing, however, when the term “Land” is used by
implication in connection with a single Property, the term “Land” shall be a
reference only to the Land applicable to such Property. Notwithstanding the
terms of this Agreement to the contrary, Cousins shall have the right to retain
ownership of “Outparcel No. 9” in the Avenue Viera Property, which is described
on Schedule A-6 to Exhibit A, in which event the contribution of Prudential
would be reduced as provided in Schedule A.
     “Land Use Requirements” shall mean all deed restrictions and restrictive
covenants contained in any Record Exception and all building codes, zoning
restrictions and other law, ordinance or regulation affecting the Real Property
or Improvements.
     “Lease-Up Costs” shall mean the costs of executing, delivering and
complying with the initial construction and inducement obligations (relating to
tenant occupancy, but not ongoing obligations, such as maintenance, operations
or utilities) of the “landlord” or “lessor” under a Space Lease, which shall
include, without limitation, the costs and expenses of (i) Tenant Improvements,
(ii) legal fees for services in connection with the preparation and negotiation
of documents and other services rendered in connection with the effectuation of
the Space Lease transaction, and (iii) expenses incurred for the purpose of
satisfying or terminating the obligations of a Space Tenant under a Space Lease
to the landlord under another lease (whether or not such other lease covers
space in the Assets), but which exclude the costs of all leasing Commissions,
referral fees, payments and obligations to make payments to agents, leasing
agents, leasing brokers or other parties with respect to the Space Leases,
whether such agreements are contained in a Space Lease or in any separate
Commission Agreement.
     “License Agreement” shall mean the License Agreement in the form attached
hereto as Exhibit H to be executed by Cousins and Venture Five (and the
Subsidiary LLCs, as applicable).
     “Lien” shall mean any mortgage, deed of trust, security deed, lien,
judgment, pledge, conditional sales contract, security interest, past-due taxes,
past-due assessments, contractor’s lien, materialmen’s lien, judgment or similar
encumbrance against the Assets of a monetary nature, other than the Existing
Loan Documents.
     “Loss” shall mean any and all direct or indirect payments, obligations,
actions or causes of action, assessments, losses, liabilities, costs and
expenses, including, without limitation, penalties, interest on any amount
payable to a third party as a result of the foregoing, lost income and profits,
and any legal or other expenses (including, without limitation, reasonable
attorneys’
Contribution Agreement

- 6 -



--------------------------------------------------------------------------------



 



fees and expenses) reasonably incurred in connection with investigating or
defending any claims or actions, whether or not resulting in any liability.
     “Major Tenant” shall mean any Space Tenant leasing 10,000 square feet or
more.
     “Management Agreement” shall mean, collectively, the Management Agreement,
in the form attached hereto as Exhibit I-1 and made a part hereof, and the
Leasing Agreement, in the form attached hereto as Exhibit I-2 and made a part
hereof, to be executed by Cousins and Venture Five (or the Subsidiary LLCs, as
applicable) with respect to the Assets.
     “New Lease Commissions” shall mean all leasing Commissions, referral fees,
payments and obligations to make payments to agents, leasing agents, leasing
brokers or other parties under the Approved New Leases.
     “New Lease-Up Costs” shall mean the costs of executing, delivering and
complying with the initial construction and inducement obligations (relating to
tenant occupancy, but not ongoing obligations, such as maintenance, operations
or utilities) of the “landlord” or “lessor” under the Approved New Leases, which
shall include, without limitation, the costs and expenses of (i) New Lease
Tenant Improvements , (ii) legal fees for services in connection with the
preparation and negotiation of documents and other services rendered in
connection with the effectuation of the Approved New Lease transaction, and
(iii) expenses incurred for the purpose of satisfying or terminating the
obligations of an Approved New Tenant under an Approved New Lease to the
landlord under another lease (whether or not such other lease covers space in
the Assets), but which exclude New Lease Commissions.
     “New Lease Tenant Improvements” shall mean all construction work, repairs,
improvements, equipment, painting, decorating, partitioning, and other work and
obligations to satisfy the Approved New Tenant’s requirements with regard to
initial occupancy under an Approved New Lease, which are required to be
completed by and/or paid for by the “lessor” or “landlord” under the Approved
New Lease, including payment of all construction allowances.
     “Operating Statements” shall mean the operating statements attached to or
identified on Exhibit J hereof.
     “Other Documents” shall mean all documents, other than the Property
Documents, relating to the ownership, operation, leasing, development and
management of the Assets in the possession or control of Cousins or the Other
Owner, including, but not limited to, (a) lease applications, and credit
information for both signed and proposed Space Leases, (b) all of Cousins’ files
relating to the original construction of the Improvements, replacements made to
such Improvements, Tenant Improvements, and any additional improvements after
construction, (c) all environmental assessments, tests, investigations and
inspection reports, with respect to Hazardous Substances or Environmental
Matters, together with all written communications and documents relating to such
reports sent or received by Cousins, (d) all written communications and
documents relating to all soils reports and engineering studies relating to the
Assets, (e) all tenant prospect lists and other mailing lists which are directly
related to the leasing and promotion of the Assets, (f) all other files and
correspondence pertaining to the development,
Contribution Agreement

- 7 -



--------------------------------------------------------------------------------



 



construction, operation, maintenance, leasing and management of the Assets,
specifically including, but not limited to, all data contained in computer
records with respect thereto (and, if and to the extent assignable and subject
to any license agreements with respect thereto, all such computer records
pertaining to the development, construction, operation, maintenance, leasing and
management of the Assets being contributed, including the Building Systems, and
the software and manuals with respect to the operation thereof, but expressly
excluding software and manuals for the software operated on the Cousins’
network), all files concerning litigation relating to the Assets, and any items,
instruments or documents comprising, documenting or relating to any of the Other
Interests, and (g) all guaranties, work letter agreements, improvement
agreements and other agreements with Space Tenants, subleases, default letters
or notices, estoppel letters, rental adjustment notices, escalation notices and
other correspondence in regard to the Space Leases, and other documents relating
to the Space Leases and all credit reports and accounting records in regard
thereto, together with all amendments to, modifications of, renewals and
extensions thereof.
     “Other Interest” shall mean any other (without duplication of any interests
described in any other definition set forth herein) interest of Cousins (or the
applicable Other Owner) in and to the Real Property and the Improvements or
pertaining thereto, including, without limitation, all of the right, title and
interest of the Cousins in and to:
     (i) All Property Documents (and Other Documents, but without duplication of
any other assignment or transfer hereunder);
     (ii) All entitlement of Cousins in and to any award to be made in exchange
for any of Cousins’ interests in the Assets to be conveyed, including any award
or payment to be made (a) for any taking in any Condemnation Proceeding of land
lying in the bed of any street, road, highway or avenue, open or proposed, in
front of or adjoining all or any part of the Land, (b) for damage to the Assets
or any part thereof by reason of change of grade or closing of any such street,
road, highway or avenue, and (c) for any taking in a Condemnation Proceeding of
any part of the Assets;
     (iii) Any name or trade name by which the Improvements or the Real Property
or any part thereof may be known, if any, including, but not limited to the
Project Name and all other fictitious names used on the date hereof in
connection with the ownership and operation of the Assets and all registrations
for such names, subject to the provisions of Paragraph 8.1 (I) of this Agreement
regarding the names “Avenue” and “MarketCenter”;
     (iv) The right to the use of any telephone number located under the Project
Name and the right to list telephone numbers under the Project Name ), subject
to the provisions of Paragraph 8.1 (I) of this Agreement regarding the names
“Avenue” and “MarketCenter”;
     (v) All entitlement of Cousins and the Other Owner in and to any casualty
insurance proceeds due Cousins or the Other Owner with respect to the Assets
arising after the date hereof less, however, (a) subject to part (b) below, the
amount of any
Contribution Agreement

- 8 -



--------------------------------------------------------------------------------



 



expenditures by Cousins and the Other Owner with respect to any such casualty,
which shall be reimbursed to Cousins and the Other Owner from such casualty
insurance proceeds, provided, however, that (b) Cousins or the Other Owner, as
applicable, shall contribute to Venture Five the amount (but in no event greater
than the amount of such casualty loss) which the insurer is entitled pursuant to
the terms of the applicable insurance policy to deduct from the proceeds
otherwise payable to Cousins on account of any such casualty loss occurring on
or prior to the Closing Date as a deductible or coinsurance payment, as
applicable, to the extent not theretofore paid to the insurer; and
     (vi) All of the right, title, interest, powers, privileges, benefits and
options of Cousins and the Other Owner, or otherwise accruing to the owner of
the Assets, in and to (i) any development rights (including the benefit of any
impact fee payments previously made with respect to the Properties for the
construction of the existing Improvements on the Properties, but excluding any
impact fee credits remaining with respect to the Properties and/or any land in
the vicinity of the Properties, all of which shall be retained by Cousins),
allocations of development density or other similar rights allocated to or
attributable to the Land or the Improvements, but excluding the Outparcel No. 9
Development Rights if Cousins retains title to Outparcel No. 9 in the Avenue
Viera Property, and (ii) any utility capacity allocated to or attributable to
the Land or the Improvements, whether the matters described in the preceding
clauses (i) and (ii) arise under or pursuant to governmental requirements,
administrative or formal action by governmental authorities, or agreement with
governmental authorities or third parties.
Notwithstanding the foregoing, however, when the term “Other Interests” is used
by implication in connection with a single Property, the term “Other Interests”
shall be a reference only to the Other Interests applicable to such Property.
     “Other Owner” shall mean the entity referenced and defined in the first
paragraph of this Agreement, which entity is an Affiliate of Cousins; as used
herein, when the term “Other Owner” is used it shall be a reference only to the
Property owned by such Other Owner.
     “Outparcel No. 9” is defined in the definition of Land.
     “Outparcel No. 9 Development Rights” is defined in Section 8.1(D).
     “Party” shall mean either Cousins (including, for this purpose, Other
Owner) or Prudential, as the context may require.
     “Permits and Approvals” shall mean all licenses, certificates (including
certificates of occupancy), consents, variances, waivers, authorizations,
permits and similar approvals issued with respect to the construction,
ownership, operation or occupancy of the Assets by governmental authorities
having jurisdiction over the Assets (“Permits”) or by private parties or
associations pursuant to any of the Permitted Title Exceptions or otherwise in
connection with any Land Use Requirement (“Approvals”), but excluding any
Permits and Approvals relating solely to Outparcel No. 9 in the Avenue Viera
Property, if Cousins retains title to Outparcel No. 9 in the Avenue Viera
Property. Notwithstanding the foregoing, however, when the term
Contribution Agreement

- 9 -



--------------------------------------------------------------------------------



 



“Permits and Approvals” is used by implication in connection with a single
Property, the term “Permits and Approvals” shall be a reference only to the
Permits and Approvals applicable to the Improvements located on such Property.
     “Permitted Title Exceptions” shall mean the following:
     (a) The Space Leases and the Ground Lease.
     (b) All real estate taxes and assessments not yet due and payable as of the
Closing Date.
     (c) The terms and conditions of all Permits and Approvals and all local,
state and federal (if applicable) zoning and building laws, ordinances and
regulations.
     (d) The Record Exceptions, including the Existing Loan Documents but
excluding any Liens.
     (e) Any existing utility easements serving the Real Property.
     (f) The state of facts disclosed by the Surveys.
     “Personal Property” shall mean all personal property and fixtures owned by
Cousins or the Other Owner and located on the Property and used or usable in
connection with any present or future occupation or operation of all or any part
of the Real Property or the Improvements or both, but excluding any personal
property owned by Cousins which is located on the Property and used or usable by
Cousins’ Property Manager in the provision of property management services to
the Property (if any, the “Excluded Personal Property”), which personal property
shall include (to the extent not constituting a portion of the Excluded Personal
Property on the Property) all fixtures, furniture, furnishings, carpeting,
draperies, fittings, equipment, machinery, apparatus, building materials, and
wall partitions, appliances and articles, all Building Systems, building
drawings, plans and specifications, sprinkler and well systems, electrical
equipment, fire prevention and extinguishing apparatus, engineering, maintenance
and housekeeping supplies and materials. An inventory of the Personal Property
is shown on Exhibit K. Notwithstanding the foregoing, however, when the term
“Personal Property” is used by implication in connection with a single Property,
the term “Personal Property” shall be a reference only to the Personal Property
applicable to the Improvements located on such Property.
     “Plan Assets Regulations” shall mean C.F.R § 2510.3-101, promulgated under
ERISA.
     “Plans and Specifications” shall mean the schedule of plans and
specifications for the Improvements set forth on Exhibit L hereof.
     “Project Name” shall mean Cousins’ and the Other Owner’s right, title, and
interest, if any, in the names of each of the Properties set forth on Schedule A
attached hereto and made a part hereof, subject to the provisions of
Paragraph 8.1 (I) hereof regarding the names “Avenue” and “MarketCenter”.
Notwithstanding the foregoing, however, when the term “Project Name” is
Contribution Agreement

- 10 -



--------------------------------------------------------------------------------



 



used by implication in connection with a single Property, the term “Project
Name” shall be a reference only to the Project Name applicable to the
Improvements located on such Property.
     “Property” shall mean the Real Property, the Ground Lease, the Space
Leases, the Tenant Deposits, the Service Contracts, the Personal Property and
the Other Interests. Notwithstanding the foregoing, however, when the term
“Property” is used by implication in connection with a single parcel or group of
parcels of Land as identified in Schedule A-1 through Schedule A-5 of Exhibit A,
the term “Property” shall be a reference only to such Property.
     “Property Documents” shall mean the following documents owned by Cousins or
the Other Owner relating to the Assets [but in each case only to the extent such
document is in the possession or control of Cousins or the Other Owner or
Cousins’ Property Manager];

  (1)   all leasing activity records, lease files and other records pertaining
to the Space Tenants or any proposed tenants;     (2)   Cousins’ standard form
of lease for the Assets;     (3)   the most recent real estate tax bills for
each Property;     (4)   copies of Cousins’ existing owner’s title insurance
policies, as endorsed;     (5)   copies of all title documents relating to the
Assets (including all amendments and modifications thereto) and operating files
related thereto, if any;     (6)   all existing surveys of the Assets;     (7)  
all plans and specifications pertaining to the Assets;     (8)   all Warranties
(or copies thereof if originals are unavailable);     (9)   all soils reports
and engineering studies relating to the Assets and the Environmental Reports;  
  (10)   all Permits and Approvals (or copies thereof if originals are
unavailable);     (11)   the current Rent Roll for each Property;     (12)   all
catalogs, booklets, manuals, files, records, correspondence, leasing brochures
and materials, advertising materials and other items which are directly related
to the leasing and promotion of the Assets; and     (13)   the Operating
Statements.

Contribution Agreement

- 11 -



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, however, when the term “Property Documents” is
used by implication in connection with a single Property, the term “Property
Documents” shall be a reference only to the Property Documents applicable to
such Property.
     “Prudential” shall mean the entity referenced and defined in the first
paragraph of this Agreement.
     “Prudential Additional Investment” shall mean the investment by Prudential
into Venture of an amount equal to the “Prudential Additional Contribution
Amount” as defined in and determined by the Venture Agreement.
     “Prudential Express Representations and Warranties” shall mean the
representations and warranties of Prudential set forth herein.
     “Prudential Investment” shall mean the investment by Prudential into
Venture of an amount equal to (i) Three Hundred Thirty Eight Million Four
Hundred Fifty Thousand Seventy Four and No/100 Dollars ($338,450,074.00) (such
amount reflecting a deduction of $4,000,000.00 for a defeasance fee for the
Existing Indebtedness with respect to the Avenue East Cobb Property), minus
(ii) the unpaid principal balance of the Existing Indebtedness as of the Closing
Date. The current balance of the Existing Indebtedness is $36,866,411.00.
     “Prudential’s Representatives” shall mean Prudential’s officers, employees,
agents, advisors, representatives, attorneys, accountants, consultants, lenders,
investors, contractors, architects and engineers.
     “Real Estate Operating Company” shall mean a real estate operating company
under the Plan Assets Regulations.
     “Real Property” shall mean the Land and the Improvements located thereon,
including, without limitation, (a) all easements appurtenant to the Land and
other easements, grants of right, licenses, privileges or other agreements for
the benefit of, belonging to or appurtenant to the Land whether or not situate
upon the Land, including, without limitation, signage rights and parking rights
or agreements, all whether or not specifically referenced on Exhibit A, (b) all
mineral, oil and gas rights, riparian rights, water rights, sewer rights and
other utility rights allocated to the Land, (c) all right, title and interest,
if any, of Cousins in and to any and all strips and gores of land located on or
adjacent to the Land, (d) all right, title and interest of the owner of the Land
in and to any roads, streets and ways, public or private, open or proposed, in
front of or adjoining all or any part of the Land and serving the Land, and
(e) all rights to development of the Land granted by governmental entities
having jurisdiction over the Land (except only as limited with respect to
certain impact fee credits as set forth in the definition of Other Interests and
except for the Outparcel No. 9 Development Rights if Cousins retains title to
Outparcel No. 9 in the Avenue Viera Property) (collectively, the
“Appurtenances”). Notwithstanding the foregoing, however, when the term “Real
Property” is used by implication in connection with a single Property, the term
“Real Property” shall be a reference only to the Real Property applicable to
such Property.
Contribution Agreement

- 12 -



--------------------------------------------------------------------------------



 



     “Record Exceptions” shall mean all instruments recorded in the real estate
records of the County (or City, as the case may be) in which the Land is located
which affect the status of title to the Real Property, including, but not
limited to, those items described on Exhibit M.
     “Rent Roll” shall mean the rent rolls with respect to the Property set
forth on Exhibit N-1, each of which show (a) the names of all Space Tenants, and
(b) the portion of the Improvements and total number of square feet covered by
each Space Lease.
     “Rental Payments” shall mean all payments received by or on behalf of
Cousins or the Other Owner or Venture Five (or the Subsidiary LLCs, as
applicable) from Space Tenants with respect to the Space Leases for items such
as minimum or base rent, additional rent, percentage rent, termination or
cancellation charges, reimbursement for real estate taxes, utilities, operating
and maintenance expenses and insurance, as well as any other reimbursements or
charges received thereunder.
     “Representation Exception Schedule” shall mean the exceptions to the
representations and warranties of Cousins set forth on Exhibit O.
     “Service Contracts” shall mean the agreements listed on Exhibit P and made
a part hereof. Notwithstanding the foregoing, however, when the term “Service
Contracts” is used by implication in connection with a single Property, the term
“Service Contracts” shall be a reference only to the Service Contracts
applicable to the Improvements located on such Property.
     “Service Contract Estoppel” is defined as an estoppel certificate executed
by each contractor party to a Service Contract which is not cancelable upon
thirty (30) days after written notice from the owner of the Assets, which
estoppel certificates shall be in the form reasonably approved by Prudential.
     “Service Contract Records” shall mean all operating files relating to the
Service Contracts, including, but not limited to, all repair and maintenance
files with respect to the Improvements and all Building Systems, including all
operating manuals relating to the Building Systems and all data contained in
software programs and manuals with respect to such installation, operation and
maintenance.
     “Soils Reports” shall mean the soils reports and soils engineering studies,
tests, and investigations for the Land set forth on Exhibit Q hereof.
     “Space Leases” shall mean the leases listed on Exhibit N-2 hereof, and any
Approved New Leases that are entered into prior to Closing. Notwithstanding the
foregoing, however, when the term “Space Leases” is used by implication in
connection with a single Property, the term “Space Leases” shall be a reference
only to the Space Leases applicable to such Property.
     “Space Tenant” shall mean a tenant under a Space Lease; collectively, all
tenants under the Space Leases are referred to as the “Space Tenants”.
     “Subsidiary LLCs” is defined in Section 2.1(D).
Contribution Agreement

- 13 -



--------------------------------------------------------------------------------



 



     “Survey” shall mean current as-built plats of survey of the Land prepared
for and certified by a registered land surveyor licensed as such in the state in
which the Property is located. The Surveys shall show the items set forth on
Exhibit R-1, and include the certification set forth on Exhibit R-2.
     “Surviving Commissions” shall mean those Commissions listed on Exhibit S,
which shall be the only leasing commissions, referral fees, payments and
obligations to make payments to agents, leasing agents, leasing brokers or other
parties with respect to the Space Leases, whether such agreements are contained
in a Space Lease or in any separate commission agreement, that will be binding
on Prudential or the Assets as of and after the Closing Date with respect to the
Space Leases.
     “Tenant Deposits” shall mean all security deposits and other deposits made
with respect to the Space Leases (including cleaning deposits, pet deposits and
redecorating deposits).
     “Tenant Estoppels” shall mean the estoppel certificates executed by the
Space Tenants.
     “Tenant Estoppel Certificate Form” shall mean the estoppel certificate in
the form set forth on Exhibit T.
     “Tenant Estoppel Requirement” shall mean Tenant Estoppels executed by
(i) the Major Tenants, and (ii) eighty percent (80%) of the remaining Space
Tenants (and such percentage shall calculated on a rentable square footage basis
of the Improvements so leased).
     “Tenant Improvements” shall mean all construction work, repairs,
improvements, equipment, painting, decorating, partitioning, and other work and
obligations to satisfy the Space Tenant’s requirements with regard to occupancy
under the currently effective term (whether initial or renewal) of each Space
Lease, which are required to be completed by and/or paid for by the “lessor” or
“landlord” under the Space Lease, including payment of all construction
allowances.
     “Title Commitment” shall mean, for each Property, the commitment of the
Title Company to issue the Title Policy.
     “Title Company” shall mean First American Title Insurance Company, or such
other title insurance company selected by Prudential to insure Venture Five’s
(or, as applicable, the Subsidiary LLCs’) title to the Real Property.
     “Title Estoppel” is defined as an estoppel certificate executed by parties
relating to Approvals or in connection with covenants, conditions and
restrictions, reciprocal easement agreements encumbering the Assets, which
estoppel certificates shall be in the form reasonably approved by Prudential.
     “Title Policy” shall mean, for each Property, the full coverage, standard,
revised ALTA-1987 Owner’s Policy of Title Insurance, Form B issued by the Title
Company in favor of
Contribution Agreement

- 14 -



--------------------------------------------------------------------------------



 



Venture Five (or the applicable Subsidiary LLCs, in the applicable amounts) in
the aggregate amount of the sum of the Prudential Investment and the maximum
Prudential Additional Investment, and containing, unless prohibited by
applicable statutes or regulations, the following endorsements: (a) ”same land
as survey” (Survey legal matches title legal); (b) access (right of vehicular
access over driveways); (c) land abuts physically open street; (d) separately
assessed tax parcel; (e) owner’s comprehensive; (f) zoning (ALTA 3.1); (g) tax
foreclosure subordinate to easement (if applicable); and (h) such other
endorsements as are reasonably required by Prudential, including subdivision,
non-imputation, street assessment (ALTA 1), Planned Unit Development (ALTA 5) if
applicable, “fairway”, Deletion of Creditor’s Rights, and contiguity. The Title
Policy shall insure as separate insured parcels any easement rights running to
the benefit of the Assets, including, without limitation, easements for storm
and sewer lines, storm drainage and detention, and other utilities which are
required in connection with the operation of the Assets. If required by
Prudential, the Title Policy shall include fully executed facultative
reinsurance agreements with direct access from other title insurance companies
for all amounts of liability under the Title Policy in excess of such amounts as
Prudential shall determine prior to Closing.
     “Transaction” shall mean the contribution and formation transaction
contemplated by this Agreement.
     “UCC Certifications” shall mean Uniform Commercial Code and other relevant
searches from the State and County (or City, as the case may be) in which the
Land is located, and in which each of Cousins and Other Owner maintains its
chief executive office or its principal business office.
     “Venture” shall mean CP Venture IV Holdings LLC, a to be formed Delaware
limited liability company to be owned by Cousins and Prudential as the sole
members thereof pursuant to the Venture Agreement.
     “Venture Agreement” is defined in Paragraph 2.1(C).
     “Venture Capital Operating Company” shall mean a venture capital operating
company under the Plan Assets Regulations.
     “Venture Five” shall mean CP Venture Five LLC, a to be formed Delaware
limited liability company to be wholly owned by Venture pursuant to the Venture
Five Agreement.
     “Venture Five Agreement” is defined in Paragraph 2.1(D).
     “Venture Five Contribution Documents” shall mean the conveyance documents
to be executed and/or delivered by Cousins or the Other Owner pursuant to
Paragraph 8.
     “Venture Six” shall mean CP Venture Six LLC, a to be formed Delaware
limited liability company to be owned by Venture pursuant to the Venture Six
Agreement.
     “Venture Six Agreement” is defined in Paragraph 2.1(F).
Contribution Agreement

- 15 -



--------------------------------------------------------------------------------



 



     “Viera MarketCenter Property” shall mean the portion of the Land described
on Schedule A-5 to Exhibit A, together with all Appurtenances thereto and all
Improvements thereon.
     “Warranties” shall mean each and every now existing and outstanding bond
and warranty concerning the Real Property, the Improvements located thereon or
the Personal Property, including, but not limited to, any and all bonds and
warranties, if any, now or hereafter in effect, arising out of, made, given or
issued, whether express or implied, in conjunction with any construction
contracts and any other contracts between Cousins (or any predecessors in title
of Cousins) and any third party relative to the construction, operation and/or
maintenance of the Improvements on the Real Property or related to the Personal
Property, or otherwise arising out of, made, given or issued by any such third
party under each of the construction contracts (or by a subcontractor performing
any of the work which inures to the benefit of Cousins), all in conjunction with
the construction, operation and/or maintenance of the Improvements made pursuant
to the construction contracts, or arising out of, made, given or issued, by
manufacturers or suppliers, in conjunction with the Improvements or the Personal
Property, together with all claims in contract or quasi-contract and any similar
chose-in-action arising out of or resulting therefrom; the Warranties shall
include, without limitation, any roofing, air conditioning, heating, elevator or
other bond or warranty relating to construction of the Improvements, subject to
any applicable express limitations contained in each such bond or warranty.
Notwithstanding the foregoing, however, when the term “Warranties” is used by
implication in connection with a single Property, the term “Warranties” shall be
a reference only to the Warranties applicable to the Improvements located on
such Property.
     “Warranty Estoppel” is defined as an estoppel certificate executed by each
warrantor or guarantor under a Warranty, which estoppel certificates shall be in
the form reasonably approved by Prudential.
     2. Formation and Transfer Documentation. The formation of Venture Five,
Venture and Venture Six, and the investment of the Prudential Investment and the
contribution of the Assets by Cousins shall be upon the following terms and
conditions.
          2.1 Closing Date. On the Closing Date, the following actions shall
occur in the following order:
               A. Acquisition by Cousins of Avenue Peachtree City Property.
Cousins shall purchase the indirect interests of Prudential in the Avenue
Peachtree City Property for a price equal to the aggregate amount of proceeds
that would be distributed to Prudential if the Avenue Peachtree City Property
was sold for $57,250,000.00 and such amount, after reduction for all project
liabilities, including the Fickling Participation Agreement (as defined in
Section 2.1B) in an agreed amount to be determined prior to the Due Diligence
Deadline (with Cousins to propose the amounts within five (5) Business Days
after the date hereof), were distributed as of the Closing Date to the members
of CP Venture Three LLC
Contribution Agreement

- 16 -



--------------------------------------------------------------------------------



 



and the members of CP Venture LLC as “Capital Proceeds” and as “Development
Activity Capital Proceeds” in accordance with the limited liability company
operating agreements of CP Venture Three LLC and of CP Venture LLC
(respectively, the “CP Venture III Agreement” and the “CP Venture I Agreement”).
Cousins and Prudential, as the sole members of CP Venture, LLC, and Prudential
as a member of CP Venture Three, (i) hereby consent to the transaction described
in this clause A, and (ii) agree at Closing to amend, as necessary, the CP
Venture I Agreement and the CP Venture III Agreement to reflect such
transaction.
               B. Participation Agreements (Peachtree City and Viera). Cousins
has provided Prudential with copies of (i) that certain Project Participation
Agreement dated February 28, 2000 between CP Venture Three LLC and Fickling &
Company, Inc. (the “Fickling Participation Agreement”), and (ii) that certain
Project Participation Agreement dated October 27, 2003 between Cousins and
Matthew Holdings LLC, as amended by First Amendment to Project Participation
Agreement dated January 1, 2006 (collectively, the “Matthew Participation
Agreement”). Neither Prudential, Venture nor Venture Five shall have, or assume,
any obligations under the Fickling Participation Agreement or the Matthew
Participation Agreement and Cousins shall remain solely responsible for all
obligations thereunder (including, but not limited to, any obligations that
might otherwise be incurred by Prudential on account of its investment interest
in Other Owner). At Closing, CP Venture Three LLC shall assign to Cousins, and
Cousins shall assume, the obligations of CP Venture Three LLC under the Fickling
Participation Agreement, and, in addition, if reasonably required by Prudential
(such requirement to be requested prior to the Due Diligence Deadline by
delivery of any such proposed agreement for review and approval by Cousins),
Cousins shall enter into an agreement with Venture, Venture Five and Prudential
with respect to the ongoing performance of Cousins under the Fickling
Participation Agreement and the Matthew Participation Agreement and shall
indemnify and agree to hold Prudential, Venture and Venture Five harmless from
and against any Loss arising under or with respect to, or any claims by Fickling
or Matthew or any other party, under the Fickling Participation Agreement and
the Matthew Participation Agreement, respectively. This provision shall
expressly survive the Closing.
               C. Venture Formation. Cousins and Prudential shall enter into an
Operating Agreement (the “Venture Agreement”) for Venture in the form attached
hereto as Exhibit U, which Venture Agreement shall be the governing agreement
for Venture. In connection therewith, Cousins and Prudential shall execute and
file all other agreements, instruments and filings deemed necessary or desirable
to secure Venture’s compliance with all applicable laws, including a Certificate
of Formation filed with the Secretary of State of the State of Delaware and such
local filings as Prudential and Cousins may deem necessary or desirable.
               D. Venture Five Formation. Venture shall enter into an Operating
Agreement (the “Venture Five Agreement”) for Venture Five in the form attached
hereto as Exhibit V, which Venture Five Agreement shall be the governing
agreement for Venture Five. In connection therewith, Venture shall execute and
file all other agreements, instruments and filings deemed necessary or desirable
to secure Venture Five’s compliance with all applicable laws, including a
Certificate of Formation filed with the Secretary of State of the State of
Delaware and such local filings as Prudential and Cousins may deem necessary or
desirable. If desired by Prudential, Venture Five shall form five (5) Delaware
limited liability companies (the “Subsidiary LLCs”), of which Venture Five shall
be the sole member, to hold title to each of the five (5) Properties. In
connection therewith, Venture Five shall execute and file all other
Contribution Agreement

- 17 -



--------------------------------------------------------------------------------



 



agreements, instruments and filings deemed necessary or desirable to secure the
compliance by the Subsidiary LLCs with all applicable laws, including
Certificates of Formation filed with the Secretary of State of the State of
Delaware and such local filings as Prudential and Cousins shall deem necessary
or desirable.
               E. Venture Five Conveyance. Cousins shall convey all of Cousins’
right, title and interest in and to the Assets into Venture Five (or the
Subsidiary LLCs, as applicable) by the Venture Five Contribution Conveyance
Documents, and Venture Five (or the Subsidiary LLCs, as applicable) shall
acquire fee simple title to the Assets, subject to the Permitted Title
Exceptions. Cousins agrees to cause those of the Assets which are owned by the
Other Owner to be conveyed to Venture Five (or the applicable Subsidiary LLC) at
the Closing simultaneous with the conveyance by Cousins to Venture Five (or the
applicable Subsidiary LLC) of those of the Assets which are owned by Cousins.
               F. Venture Six Formation. Venture shall enter into an Operating
Agreement (the “Venture Six Agreement”) for Venture Six in the form attached
hereto as Exhibit W, which Venture Six Agreement shall be the governing
agreement for Venture Six. In connection therewith, Venture shall execute and
file all other agreements, instruments and filings deemed necessary or desirable
to secure Venture Six’s compliance with all applicable laws, including a
Certificate of Formation filed with the Secretary of State of the State of
Delaware and such local filings as Prudential and Cousins may deem necessary or
desirable.
               G. Contribution by Cousins; Obligations Unconditional. Subject to
Section 2.3 and the satisfaction of any conditions to Closing, on the Closing
Date, Cousins’ obligation to transfer the Assets to Venture Five (or the
Subsidiary LLCs, as applicable) shall be absolute, unconditional, and
irrevocable as of the Closing Date.
          2.2 Closing Date. On the Closing Date, the following actions shall
occur in the following order:
               A. Closing Statement. Cousins and Prudential shall execute the
Closing Statement.
               B. Investment by Prudential. Simultaneous with the conveyance by
of the Assets to Venture Five, Prudential shall make the Prudential Investment
in Venture pursuant to the terms of Paragraph 3 hereof.
          2.3 Notice To Proceed by Cousins. If, at or prior to the Due Diligence
Deadline, Cousins has not delivered to Prudential a notice to proceed as set
forth in the following sentence, then Cousins shall have terminated this
Agreement, in which event thereafter neither Party hereto shall have any further
rights, obligations or liabilities hereunder except to the extent that any
right, obligation or liability set forth herein expressly survives termination
of this Agreement. If Cousins determines, in Cousins’ sole and absolute
discretion, to proceed with the Transaction and not terminate this Agreement
pursuant to this Paragraph 2.3, Cousins shall deliver a notice to proceed by
written notice to Prudential sent on or before the Due Diligence Deadline. If
Cousins shall have delivered to Prudential a notice to proceed, Cousins shall be
Contribution Agreement

- 18 -



--------------------------------------------------------------------------------



 



deemed to have agreed to consummate the transaction pursuant to the terms hereof
(subject to Prudential’s compliance with the representations, warranties and
covenants of this Agreement, the conditions set forth in this Agreement, and any
conditions set forth in the notice to proceed which are then accepted by
Prudential in a modification of this Agreement) and Cousins shall thereafter
have no right to terminate this Agreement as provided in this Paragraph 2.3.
     3. Prudential Investment and Prudential Additional Investment. The
Prudential Investment and Prudential Additional Investment shall be due and
payable as follows:
          3.1 Obligations of Prudential Unconditional. Subject to Section 4.5
and the satisfaction of any conditions to Closing, on the Closing Date,
(a) Prudential’s obligation to make the initial portion of the Prudential
Investment in the amount of $100,000,000.00 to Venture (the “Initial Prudential
Venture Investment”) pursuant to the terms of this Agreement and the Venture
Agreement shall be absolute, unconditional and irrevocable, without credit and
without offset or delay, (b) Prudential’s obligation to make the remainder of
the Prudential Investment pursuant to the terms of the Venture Agreement shall
be absolute, unconditional and irrevocable in accordance with the terms thereof,
and (c) Prudential’s obligation to make any Prudential Additional Investment
pursuant to the terms of the Venture Agreement shall be absolute, unconditional
and irrevocable in accordance with the terms thereof, but subject only to the
terms defining such Prudential Additional Investment and the terms of payment
thereof.
          3.2 Initial Prudential Investment. On the Closing Date, Prudential
shall pay to Venture the Initial Prudential Venture Investment in cash by
federal reserve bank wire transfer to such account and bank as Venture shall
designate in writing to Prudential at or prior to Closing.
          3.3 Remainder of Prudential Investment. The remainder of the
Prudential Investment shall be contributed by Prudential in accordance with the
Venture Agreement.
     4. Prudential’s Due Diligence and Inspections.
          4.1 Delivery and Review of Property Documents. Cousins has made
available, and shall continue to make available, to Prudential copies of the
Property Documents and such other documents relating to the Assets as Prudential
shall reasonably require and shall make originals of the Property Documents and
such other documents relating to the Assets as Prudential shall reasonably
require available to Prudential for its inspection. To the extent that any
Property Documents are updated or that any other documents material to the use,
operation, maintenance, occupancy or ownership of the Assets are created or
received by Cousins, Cousins shall deliver such items to Prudential promptly
after such items become available.
          4.2 Inspection Rights. Until Closing, Cousins shall provide Prudential
and Prudential’s Representatives with access to the Property at all reasonable
times during business hours with the right and license to investigate the
feasibility and desirability of consummating the Transaction, and, subject to
the rights of Space Tenants, inspect the Property and make such studies, audits,
inspections, tests, appraisals, copies, surveys and verifications as Prudential
considers necessary with respect to the Property and the Transaction, including,
but not limited
Contribution Agreement

- 19 -



--------------------------------------------------------------------------------



 



to, investigations of the legal and physical status of the Property by such
consultants, engineers, architects and/or entomologists as Prudential requires,
tests and assessments with respect to Environmental Matters, soil tests,
asbestos analysis, mold analysis, structural review, examination of title to the
Property, preparation of a Survey of the Land, interviews of Space Tenants, and
verification of all information made or to be made available to Prudential with
respect to the Property. Prudential shall give twenty-four (24) hours prior
notice by telephone to David Nelson at (770) 303-2875 prior to entering the any
portion of the Property for any physical testing or interviews, and Cousins
shall have the right to have a representative of Cousins present during any such
entry upon the Property by Prudential or Prudential’s Representatives.
          4.3 Inspection Indemnity. Prudential agrees that it will indemnify and
hold harmless Cousins and the Other Owner from and against any and all loss,
cost or expenses (including reasonable attorneys’ fees) arising from any
wrongful or negligent acts or omissions in the conduct of the inspection
activities by Prudential, its Affiliates and their respective employees, agents
and contractors, including, but not limited to, any failure to pay any such
agents and contractors or to remove any liens filed by such parties, or any
failure to restore and repair any damage to the Assets during such inspection;
provided, however, that Prudential shall not have any liability for mere
discovery of facts that may trigger obligations of Cousins. This indemnity by
Prudential shall expressly survive any termination of this Agreement and the
Closing.
          4.4 Title and Survey Examination.
          A. Title and Survey Objections. Prudential shall have until the Due
Diligence Deadline to notify Cousins in writing of any defects in title
(including any Record Exceptions which are not acceptable to Prudential in the
exercise of its reasonable judgment) or survey (including the description of the
Land) which may be revealed by Prudential’s examinations thereof; any such
notice shall reference the Title Commitment and Survey and any other materials
which evidence or disclose such objections to title. If Prudential fails to
notify Cousins on or before the Due Diligence Deadline, then, notwithstanding
any other provisions set forth herein, such failure to notify Cousins shall
constitute a waiver of such right to object to such matters existing as of the
effective date of the Title Commitment to the extent that the same are shown on
the Title Commitment, UCC Examinations, or Survey, as applicable; but Cousins
shall nevertheless have the obligation to remove and cure at or prior to Closing
any and all Liens which do not constitute Permitted Title Exceptions, unless the
same arise by, through or under Prudential.
          B. Cure of Title Matters. If Prudential has notified Cousins in
writing of any defects in title or survey as set forth above, Cousins shall have
the right, but not the obligation (unless otherwise expressly set forth below in
this subparagraph), until the Closing Date within which to cure any such defects
in title; provided however, that Cousins shall not be under any obligation to
pay any amounts or to bring any action or proceeding or to otherwise incur any
expense in order to effect cure of any such defect in title, except that Cousins
shall have an obligation to pay any amount, without limitation thereon, due in
satisfaction of any Lien which does not constitute a Permitted Title Exception
(or to bond off such Lien, if such action shall remove such Lien as an exception
to title to the Property). Prudential may effect cure of any
Contribution Agreement

- 20 -



--------------------------------------------------------------------------------



 



Liens at Closing by payment from the proceeds otherwise constituting the
Prudential Investment.
          C. Prudential’s Right To Terminate. If any such defect in title of
which Cousins has been so notified on a timely basis is not so cured on or
before the Closing Date, then Prudential may terminate this Agreement by written
notice to Cousins at or prior to Closing, in which event thereafter neither
Party hereto shall have any further rights, obligations or liabilities hereunder
except to the extent that any right, obligation or liability set forth herein
expressly survives termination of this Agreement.
          D. Pre-Closing “Gap” Defects. Whether or not Prudential shall have
furnished to Cousins any notice of defects in title pursuant to the foregoing
provisions of this Agreement, Prudential may at or prior to Closing notify
Cousins in writing of any defects in title arising between the effective date of
the applicable Title Commitment obtained by Prudential as of the Due Diligence
Deadline and the Closing Date; with respect to any defects in title set forth in
such notice, Prudential shall have the same rights as those which apply to any
notice of defects in title resulting from a notice of title defects by
Prudential on or before the Due Diligence Deadline and Cousins shall have the
same rights and obligations to cure the same at or prior to Closing. If
necessary, the date for Closing shall be automatically extended (by not more
than five (5) days) to allow Cousins to cure such pre-closing “gap” defects.
          E. Title Policy Approval. At Closing, the Title Company shall issue to
Venture Five (or the Subsidiary LLCs, as applicable) the Title Policy, in the
amounts set forth on Schedule A, insuring that fee simple title to the Real
Property (or, as applicable with respect to that portion of the Avenue Peachtree
City Property subject to the Ground Lease, leasehold title) and fee simple title
to the Improvements is vested in Venture Five (or the Subsidiary LLCs, as
applicable), subject only to the Permitted Title Exceptions. After approval of
the form of the Title Policy (or, as applicable, form of “marked” Title
Commitment) by Prudential on or prior to the Due Diligence Deadline, and cure of
any title or survey matters pursuant to the preceding paragraphs of this
Section 4.4, Prudential shall be entitled to request that the Title Company
provide such further endorsements (or amendments) to the Owner’s Title Policy as
Prudential may reasonably require, provided that (a) such endorsements (or
amendments) shall be at no cost to, and shall impose no additional liability on,
Cousins, (b) Prudential’s obligations under this Agreement shall not be
conditioned upon Prudential’s ability to obtain such endorsements, and, if
Prudential is unable to obtain such endorsements, Prudential shall nevertheless
be obligated to proceed to close the Transaction, and (c) the Closing shall not
be delayed as a result of Prudential’s request.
          4.5 Notice To Proceed. If, at or prior to the Due Diligence Deadline,
Prudential has not delivered to Cousins a notice to proceed as set forth in the
following sentence, then Prudential shall have terminated this Agreement, in
which event thereafter neither Party hereto shall have any further rights,
obligations or liabilities hereunder except to the extent that any right,
obligation or liability set forth herein expressly survives termination of this
Agreement. If Prudential determines, in Prudential’s sole and absolute
discretion, to proceed with the Transaction and not terminate this Agreement
pursuant to this Paragraph 4.5, Prudential shall deliver a notice to proceed by
written notice to Cousins sent on or before the Due Diligence
Contribution Agreement

- 21 -



--------------------------------------------------------------------------------



 



Deadline. If Prudential shall have delivered to Cousins a notice to proceed,
Prudential shall be deemed to have agreed to consummate the transaction pursuant
to the terms hereof and accepted the condition of the Property (subject to
Cousins’s compliance with the representations, warranties and covenants of this
Agreement, the conditions set forth in this Agreement, and any conditions set
forth in the notice to proceed which are then accepted by Cousins in a
modification of this Agreement) and shall thereafter have no right to terminate
this Agreement as provided in this Paragraph 4.5.
          4.6 Disclaimer of Warranties. Except for the representations and
warranties expressly set forth herein or in the Contribution Conveyance
Agreements (collectively, “Cousins’ Express Representations and Warranties”),
Prudential expressly acknowledges and agrees that Cousins has not made and shall
not make any representation or warranty, express or implied, of any kind or
nature whatsoever with respect to the Assets, and any and all such
representations and/or warranties (except for Cousins’ Express Representations
and Warranties) are hereby disclaimed. To the extent that Cousins has provided
to Prudential any documents, reports, studies, materials, information or data
relating to the Assets, including, without limitation, the Commission
Agreements, the Existing Loan Documents, the Environmental Reports, the Ground
Lease, the Operating Statements, the Property Documents, the Rent Roll, the
Service Contracts, the Space Leases, the Warranties and any other items on the
Due Diligence Delivery List (collectively, “Due Diligence Materials”) to assist
Prudential with its inspection of and due diligence with respect to the Assets,
Prudential acknowledges and agrees that, except for Cousins’ Express
Representations and Warranties, Cousins makes no (and hereby disclaims any)
representation or warranty, express or implied, of any kind or nature whatsoever
with respect to the accuracy, completeness, methodology of preparation or
otherwise concerning the contents of the Due Diligence Materials. Without
limiting the generality of the foregoing, except for Cousins’ Express
Representations and Warranties, Cousins makes, and shall make, no express or
implied warranty as to matters of title (other than the limited warranty of
title set forth in the limited and/or special warranty deeds to be delivered at
Closing), zoning, tax consequences, physical or environmental conditions,
compliance with laws (including, without limitation, laws, rules, regulations,
orders and requirements pertaining to the use, handling, generation, treatment,
storage or disposal of any Hazardous Materials or any toxic or hazardous waste
or toxic, hazardous or regulated substance), valuation, the expense of operation
of the Assets, the income potential of the Assets, governmental approvals,
governmental regulations, the Due Diligence Materials, or any other matter or
thing relating to or affecting the Assets (hereinafter, except for Cousins’
Express Representations and Warranties, collectively called the “Disclaimed
Matters”). Prudential acknowledges and agrees that, with respect to the Assets,
Prudential has not relied upon and will not rely upon, either directly or
indirectly, any representation or warranty of Cousins other than Cousins’
Express Representations and Warranties. Prudential has conducted and will
conduct such inspections and investigations of the Assets (including, but not
limited to, the physical and environmental condition thereof) as it deems
necessary or desirable and shall rely upon the same and, upon closing, shall
assume the risk that adverse matters including, but not limited to, the
Disclaimed Matters, may not have been revealed by Prudential’s inspections and
investigations.
          4.7 As-Is Contribution. Except for Cousins’ Express Representations
and Warranties and the limited warranty set forth in the limited and/or special
warranty deeds to be
Contribution Agreement

- 22 -



--------------------------------------------------------------------------------



 



delivered by Cousins or the Other Owner at Closing, Cousins shall contribute to
Venture Five (or the Subsidiary LLCs, as applicable), and Venture Five (or the
Subsidiary LLCs, as applicable) shall accept, the Assets “As Is”, “Where Is”,
and “With All Faults”, and Prudential shall acquire its interest in Venture on
such basis. Except as set forth in (and limited by) Paragraph 14.3 hereof with
respect to a breach by Cousins of Cousins’ Express Representations and
Warranties, Prudential hereby waives, releases and discharges any claim it has,
might have had or may have against Cousins, any Affiliate of Cousins and any
Cousins Related Parties with respect to the Disclaimed Matters and Disclosed
Matters (as hereinafter defined). The terms and conditions of this Paragraph 4.7
shall expressly survive the delivery of the limited and/or special warranty
deeds by Cousins or the Other Owner to Venture Five (or the Subsidiary LLCs, as
applicable), and the acquisition by Prudential of its interest in Venture.
     5. Conditions to Closing.
          5.1 Of Prudential. The obligation of Prudential to consummate the
Closing hereunder shall be further subject to the satisfaction at or prior to
Closing of the following conditions precedent all of which shall be deemed
satisfied upon the consummation of the Closing by Cousins and Prudential (and,
in the event that the aforesaid conditions have not been satisfied by the
Closing Date, Prudential shall be entitled to, at Prudential’s option, terminate
this Agreement or to extend the Closing Date by not more than fifteen
(15) days):
               A. Accuracy of Representations; No Default. All of Cousins’
Express Representations and Warranties contained in this Agreement shall be true
in all material respects (without regard to any knowledge qualification set
forth with respect thereto) on the Closing Date with the same effect as if they
had been made on the Closing Date, except as modified in a manner permitted by
this Agreement, and Cousins shall have complied in all material respects with
and performed in all material respects all covenants of Cousins under this
Agreement.
               B. Environmental Condition. On the Closing Date, the Assets shall
be free of any and all Hazardous Substances either within the Improvements or on
or under the surface of the Assets, except for (a) Hazardous Substances used in
the ordinary course of business by Cousins or the Other Owner or Space Tenants,
which uses are in compliance with all Environmental Laws, and (b) matters
revealed in the Environmental Reports or in the environmental assessment
obtained by Prudential in connection with Prudential’s due diligence evaluation
of the Assets, provided that there have been no new Environmental Matters which
arose after the date of Prudential’s environmental assessment reports and which
were not disclosed in such reports and no material change to the matters which
were disclosed in such reports on account of matters arising after the dates
thereof. In the event that any environmental assessment or report prepared after
the date hereof recommends further investigation of Environmental Matters which
arose after the date of Prudential’s environmental assessment reports, the
Closing Date shall be extended by not more than fifteen (15) days in order to
permit such further tests. In the event that any such environmental assessment
or report is unsatisfactory to Prudential in its reasonable determination on
account of the matters set forth in the first sentence of this Paragraph, then
Prudential shall have the right, at Prudential’s option, by
Contribution Agreement

- 23 -



--------------------------------------------------------------------------------



 



notice to Cousins, to terminate this Agreement and, in such event, neither Party
shall have any further rights or obligations hereunder.
               C. ERISA. This Transaction is subject to ERISA. Unless and until
Prudential shall be satisfied that the Assets, the Space Leases, the Space
Tenants and this Transaction comply with ERISA, Prudential shall not be
obligated to consummate the Transaction. In the event that prior to Closing
Prudential determines that this Transaction will fail to comply with ERISA, then
Prudential shall have the right, at Prudential’s option, by notice to Cousins,
to terminate this Agreement and, in such event, neither Party shall have any
further rights or obligations hereunder. Prudential has heretofore provided to
Cousins a list of the employee benefit plans whose assets are 10% or more of the
total assets in the pooled separate account which will be invested in the Assets
and the plan sponsors of such employee benefit plans. Cousins represents and
warrants to Prudential that Cousins is not a party in interest (as defined in
Section 3(14) of ERISA) to any of the 10% plans disclosed by Prudential on such
list (provided that such representation and warranty is given to Cousins’ best
knowledge with respect to the plan of Prudential disclosed on such list).
               D. Title Updates. At the time of Closing, Venture Five (or the
Subsidiary LLCs, as applicable) shall have received a pro forma Title Policy or
“marked” Title Commitment, endorsed by the Title Company to (i) remove all
references to payment of premium and charges for the policy and all references
to expiration of the Title Commitment; (ii) indicate that all requirements have
been satisfied; (iii) delete any general survey exception (and replace with a
reference to the specific matters shown on the current Survey), any exception
relating to rights of parties in possession other than the Space Tenants, as
tenants only, in possession under Space Leases, and easements, liens, taxes or
assessments not shown by the public records; and (iv) delete any exception for
any matters first appearing of record after the date of the Title Commitment and
prior to the effective date of the final policy.
               E. Approval by Prudential’s Investment Committees. Prudential’s
obligation to consummate the Transaction shall not be binding unless and until
both (i) the appropriate officers in Prudential’s corporate office in their sole
discretion, and (ii) the Investment Committee of Prudential Real Estate
Investors and the Investment Committee of The Prudential Insurance Company of
America (“Prudential’s Approval Committee”) in its sole discretion have approved
the Transaction, without qualification or condition. Cousins hereby acknowledges
that Prudential shall have no obligation to present any proposal for approval of
this Transaction or this Agreement to said corporate officers or Prudential’s
Approval Committee for such requisite approvals unless and until Prudential
shall have completed its due diligence investigations of the Assets as
authorized by this Agreement. Should said corporate officers or Prudential’s
Approval Committee fail to give the requisite approvals to this Transaction by
the date prior to the Due Diligence Deadline either Cousins or Prudential may
terminate this Agreement by written notice to the other Party and in such event
thereafter neither Party hereto shall have any further rights, obligations or
liabilities hereunder except to the extent that any right, obligation or
liability set forth herein expressly survives termination of this Agreement.
               F. Opinion of ERISA Counsel. Without limiting the foregoing, on
the Closing Date, Prudential shall have obtained, at its sole cost and expense,
an opinion from its
Contribution Agreement

- 24 -



--------------------------------------------------------------------------------



 



counsel in form acceptable to Prudential that Venture is a Venture Capital
Operating Company and that Venture Five is a Real Estate Operating Company (and
that the Subsidiary LLCs do not affect the Real Estate Operating Company status
of Venture Five and are likewise Real Estate Operating Companies or considered
to be consolidated with Venture Five for that purpose).
          5.2 Of Cousins. The obligation of Cousins to consummate the Closing
hereunder shall be further subject to the satisfaction at or prior to Closing of
the following conditions precedent all of which shall be deemed satisfied upon
the consummation of the Closing by Cousins and Prudential (and, in the event
that the aforesaid conditions have not been satisfied by the Closing Date,
Cousins shall be entitled to, at Cousins option, terminate this Agreement or to
extend the Closing Date, but not more than fifteen (15) days):
               A. Accuracy of Representations; No Default. All of the warranties
and representations of Prudential contained in this Agreement shall be true in
all material respects (without regard to any knowledge qualification set forth
with respect thereto) on the Closing Date with the same effect as if they have
been made on the Closing Date, except as modified in a manner permitted by this
Agreement, and Prudential shall have complied in all material respects with and
performed in all material respects all covenants of Prudential under this
Agreement.
               B. ERISA. This Transaction is subject to ERISA. Unless and until
Cousins shall be satisfied that the Transaction complies with ERISA, Cousins
shall not be obligated to consummate the Transaction. In the event that prior to
Closing Cousins determines that this Transaction will fail to comply with ERISA,
then Cousins shall have the right, at Cousins’ option, by notice to Prudential,
to terminate this Agreement and, in such event, neither Party shall have any
further rights or obligations hereunder. Prudential has heretofore provided to
Cousins a list of the employee benefit plans whose assets are 10% or more of the
total assets in the pooled separate account which will be invested in the Assets
and the plan sponsors of such employee benefit plans. Prudential represents and
warrants that such schedule is true, correct and complete as of the date hereof.
               C. Title Updates. At the time of Closing, Venture Five (or the
Subsidiary LLCs, as applicable) shall have received a pro forma Title Policy or
“marked” Title Commitment in the manner required by 5.1 (D), above.
               D. Opinion Letter. Cousins shall have received an opinion
regarding the tax consequences of the Transaction from its accounting firm in
form and substance satisfactory to Cousins in its sole discretion.
               E. Opinion of ERISA Counsel. Prudential shall have obtained and
approved the opinion described in Section 5.1(F).
     6. Closing. The exact day, time and place of Closing shall be agreed upon
by Prudential and Cousins not less than three (3) Business Days prior to the
date so selected. If no such selection is timely made, the Closing shall be held
at 9:00 a.m. local Atlanta, Georgia time on the Closing Deadline at the offices
of Alston & Bird LLP, One Atlantic Center, 1201 West
Contribution Agreement

- 25 -



--------------------------------------------------------------------------------



 



Peachtree Street, N.E., Atlanta, Georgia 30309-3424. Closing may, at
Prudential’s election, be either by a so-called “New York style” closing or
through escrow. In addition, Cousins and Prudential shall conduct a
“pre-closing” on the day preceding the Closing Date, in order to finalize and
execute (but not deliver, pending the Closing) the documents to be executed and
delivered at Closing. At Closing, Cousins shall deliver to Prudential and
Venture Five (or the Subsidiary LLCs, as applicable) the items required of
Cousins as elsewhere set forth herein and Prudential shall deliver the items
required of Prudential as elsewhere set forth herein. Cousins shall deliver
possession of the Assets, subject only to the Permitted Title Exceptions, to
Venture Five (or the Subsidiary LLCs, as applicable) at the time of Closing. The
parties agree to execute and deliver into escrow the day prior to the Closing
Date all documents required for Closing, with the release of the escrow to occur
on the Closing Date.
     7. Prorations, Credits and Closing Costs, and Post Closing Payment
Obligations.
          7.1 Proration Items. In each such proration set forth below, the
portion thereof allocable to periods beginning as of the Closing Proration Time
shall be credited to Venture Five, or charged to Venture Five, as applicable,
and the portion thereof allocable to periods ending as of the Closing Proration
Time shall be credited to Cousins, or charged to Cousins, as applicable, all of
which prorations shall be made on the Closing Proration Time or, in the case of
allocations to be made after the Closing Date, upon receipt of such payments or
payment of such expenses. If there is a net amount due to Venture Five after the
direct transfers and payments described below in this Paragraph 7, such amount
shall not be a credit against the Prudential Investment, but Cousins shall pay
such amount directly to Venture Five on the Closing Date. If there is a net
amount due to Cousins, Venture Five shall pay such amount to Cousins on the
Closing Date or at such other time as is set forth herein. Cousins and
Prudential acknowledge and agree that the applicable number of days of income
for the month or other period prior to the Closing Proration Time shall belong
to Cousins and the applicable number of days of expenses for the month or other
period prior to the Closing Proration Time shall be the responsibility of
Cousins. Cousins and Prudential agree that the Closing Statement will not
reflect a credit for income or a charge for expenses for the month during which
the Closing Proration Time falls, and Cousins and Prudential agree that, upon
finalizing the books of account for the Assets for the month during which the
Closing Proration Time falls, Venture Five shall pay to Cousins the applicable
portion due Cousins of the net income of the Assets for the month or other
period prior to the Closing Proration Time. Such amount shall be paid as soon as
Venture Five shall finalize its books of account for such month, but in all
events not later than twenty (20) days after the month during which the Closing
Proration Time falls. The following items shall be prorated between Venture Five
and Cousins or credited to Venture Five or Cousins, and the provisions of this
Paragraph shall survive Closing hereunder:
               A. Real Estate Taxes and Assessments. All ad valorem real estate
taxes and assessments and personal property taxes with respect to the Assets for
the current calendar year shall be prorated as of the Closing Proration Time
(including any which may become payable in the future in the event of any
reassessment or re-billing thereof). Cousins shall pay all installments of
assessments levied upon the Assets which are due prior to the Closing Proration
Time. In the event that tax bills for the current year’s taxes are not available
Contribution Agreement

- 26 -



--------------------------------------------------------------------------------



 



on the Closing Date, taxes shall be prorated based upon the tax bills for the
previous year, or, if available, based upon the current assessed valuation and
current millage rates, and, in such event (or in the event of any reassessment
or re-billing thereof), Cousins and Venture Five shall reprorate the taxes when
actual tax bills for the current year are available. All ad valorem real estate
taxes and assessments and personal property taxes with respect to the Assets for
periods prior to the current calendar year (which may become payable in the
event of any reassessment or re-billing thereof, or in the event of any failure
of any tax contest maintained by Cousins with respect thereto) shall remain the
obligation of Cousins (and Cousins shall be entitled to receive any refund or
rebate on any ad valorem real estate taxes and assessments and personal property
taxes with respect to the Assets for periods prior to the current calendar
year).
               B. Rents. All Rental Payments received by Cousins prior to the
Closing Proration Time shall be prorated as of the Closing Proration Time. Any
checks for Rental Payments received after the Closing Proration Time by Cousins
or its agents shall be promptly endorsed to Venture Five by the payee thereof
and promptly transmitted to Venture Five; if any of such Rental Payments belong
in part to Cousins and in part to Venture Five, upon such endorsement and
transmittal (and receipt of collected funds), such checks shall be promptly
deposited by Venture Five or its agent and the part thereof belonging to Cousins
shall be promptly paid to Cousins and the balance shall be retained by Venture
Five.
          (i) Past Due Rents. Any Rental Payments which, as of the Closing
Proration Time, are past due and unpaid and which are received subsequent to the
Closing Proration Time by Venture Five or its agents or Cousins or its agents
with respect to any Space Leases shall be applied first to pay the current
portion of all Rental Payments due Venture Five under such Space Lease, and
then, to pay to Cousins any portion of such Rental Payments applicable to the
period ending as of the Closing Proration Time. Upon any payment of such amounts
to Cousins, a proportionate share of any costs of collection actually incurred
by Venture Five in connection therewith shall be deducted from such payment.
          (ii) Post-Closing Adjustment Payments. In the event that on the
Closing Proration Time there shall be any Rental Payments under any Space Lease
which, although relating to a period prior to the Closing Proration Time, do not
become due and payable until after the Closing Proration Time (such as year-end
common area expense reimbursements, percentage rents, and the like), then any
Rental Payments of such type received by Venture Five or its agents or Cousins
or its agents subsequent to the Closing Proration Time shall, to the extent
applicable to a period extending through the Closing Proration Time, be prorated
upon receipt thereof between Cousins and Venture Five as of the Closing
Proration Time, and Cousins’ portion thereof shall be remitted promptly to
Cousins by Venture Five without regard to whether any other type of Rental
Payment is currently due Venture Five under such Space Lease. Percentage rents
received by Venture Five shall be prorated in accordance with Section 3.3 of the
Venture Agreement. Upon any payment of such amounts to Cousins, a proportionate
share of any costs of collection actually incurred by Venture Five in connection
therewith shall be deducted from such payment.
Contribution Agreement

- 27 -



--------------------------------------------------------------------------------



 



          (iii) Cousins’ Collection Rights. Cousins shall not have the option to
collect any Rental Payments on or after the Closing Date, except as agent of
Venture Five. Venture Five shall use its reasonable efforts in the normal course
of its business operations to collect and to enforce collection of all such
Rental Payments.
               C. Security Deposits/Advance Rent. Cousins shall transfer to the
account of Venture Five at Closing an amount equal to all Tenant Deposits then
outstanding under the Space Leases and for all Rental Payments made in advance
(to the extent not prorated as set forth above). With respect to any Tenant
Deposits which are letters of credit, certificates of deposit or other non-cash
Tenant Deposits (“Non-Cash Tenant Deposits”), Cousins shall, at Cousins’ expense
(i) deliver to Venture Five at the Closing such Non-Cash Tenant Deposits, and
(ii) execute and deliver such other instruments as are necessary to cause such
Non-Cash Tenant Deposits to be payable to Venture Five upon presentation in
accordance with their terms. If such transfer to Venture Five’s name cannot be
accomplished simply by Cousins’ assignment at Closing, Cousins shall have such
time as is reasonably necessary to deliver the necessary transfer documents so
long as Cousins promptly commences, after the Closing Date, the action necessary
to accomplish such transfer and diligently pursues it to completion. If, prior
to the date Cousins properly transfers the Non-Cash Tenant Deposits to Venture
Five, Venture Five notifies Cousins that Venture Five requires a Non-Cash Tenant
Deposit to be drawn or cashed, Cousins will promptly, as agent for Venture Five,
take the required action and deliver all proceeds to Venture Five, provided that
Venture Five indemnifies Cousins from any loss on account of such action taken
at the direction of Venture Five.
               D. Utility Expenses and Payments; Other Operating Expenses.
Water, sewer, gas, waste fee, fire protection, electric and all other utility
expenses, and all other operating expenses and payments incurred, due or made
with respect to the Assets shall be prorated as of the Closing Proration Time.
At Venture Five’s option, all such utility accounts shall be transferred to new
accounts in Venture Five’s name or retained in the name of Venture Five’s
designated management agent as of the Closing Date. Cousins shall cooperate with
Venture Five’s efforts to transfer such accounts and continue uninterrupted
utility service to the Assets.
               E. Utility Deposits. Cousins shall receive a credit on the
Closing Date for the amount of any utility deposits made by Cousins which are
not refundable to Cousins by the holder thereof and which deposits are
transferred to Venture Five at Closing and are reasonably documented to Venture
Five by either Cousins or the holder thereof. Except as aforesaid, Cousins shall
not assign to Venture Five any deposits which Cousins has with any of the
utility services or companies servicing the Assets.
               F. Service Contract Payments. All payments due or owing under any
Service Contracts assumed by Venture Five at Closing shall be prorated as of the
Closing Proration Time. The blanket insurance policies for casualty coverages
shall not be assumed by Venture Five, and such blanket insurance policies for
casualty coverages shall not be prorated as of the Closing Proration Time, and
if Cousins elects to continue such coverages, such coverages shall be at the
sole cost and expense of Cousins.
Contribution Agreement

- 28 -



--------------------------------------------------------------------------------



 



               G. Lease-Up Costs and Commissions. Lease-Up Costs and Commissions
shall be paid as follows:

  (i)   Lease-Up Costs shall not be prorated or assumed, and except as expressly
provided in clauses (iii), (iv) and (v), below, Cousins shall pay all Lease-Up
Costs and Commissions with respect to the Space Leases (other than the Approved
New Leases and the New Lease-Up Costs and New Lease Commissions with respect
thereto) in full as and when due, including any Lease-Up Costs and Commissions
as a result of the extension or renewal of a Space Lease (other than the
Approved New Leases and the New Lease Commissions with respect thereto) or the
expansion of the premises demised under the Space Lease (other than the Approved
New Leases and the New Lease Commissions with respect thereto) if such
expansion, extension or renewal occurs prior to the Closing Date;     (ii)  
without limiting the foregoing, with respect to Space Leases (other than the
Approved New Leases) as to which Lease-Up Costs are due or as to which a
Commission with respect to the procuring of the original term of the Space Lease
has not yet been earned as of Closing, Venture Five will not assume the
obligation to pay such Lease-Up Costs or Commissions with respect to the
procuring of the original term of the Space Leases and Cousins shall be
responsible for payment, in full, of such Lease-Up Costs and Commissions with
respect to the procuring of the original term of the Space Lease;     (iii)  
with respect to Surviving Commissions, except as set forth in clause (ii),
Venture Five will assume the obligation, if any so arises, to pay such Surviving
Commissions, without reimbursement from Cousins;     (iv)   Cousins shall pay
all New Lease-Up Costs and New Lease Commissions with respect to the following
which are entered into by Cousins or Other Owner prior to Closing, or by Venture
Five after Closing and on or prior to December 31, 2007: (a) the Viera
MarketCenter Property, including any Approved New Leases and any lease
transactions that that fail to become Approved New Leases, (b) the AWC
Expansion, including any Approved New Leases and any lease transactions that
that fail to become Approved New Leases, and (c) all Approved New Leases in the
Avenue Viera Property; provided, however, in the event that any of the following
space is thereafter re-leased or the applicable lease of such space is
thereafter terminated: (1) a space leased to a Space Tenant existing as of the
Closing Date (other than an Approved New Lease at the Viera MarketCenter
Property, the AWC Expansion or the Avenue Viera Property, which are addressed as
set forth in clauses (2) or (3) below), (2) a space leased after the date hereof
pursuant to an Approved New Lease that becomes a Qualified Lease (as defined in
the Venture Agreement) at the Viera MarketCenter Property or the AWC Expansion,
or (3) a space leased after the date hereof pursuant to an Approved New Lease
that is a Third Party Lease (as defined in the Master Lease) at the Avenue Viera
Property as to which the satisfaction of the Third Party Lease Conditions (as
defined in the Master Lease) has occurred, then, with respect to

Contribution Agreement

- 29 -



--------------------------------------------------------------------------------



 



      any replacement lease for such space in clauses (1), (2) and (3), Venture
Five will pay the New Lease Up Costs and New Lease Up Commissions;     (v)  
Venture Five will pay all New Lease-Up Costs and New Lease Commissions with
respect to all other Approved New Leases except as provided in clauses (i) and
(iv), above;

Exhibit X sets forth a Schedule of Cousins’ calculation or current estimates of
such Lease-Up Costs and Commission costs described in this subparagraph G.
Amounts which are the responsibility of Cousins shall be paid by Cousins (or, at
Venture Five’s option, paid to Venture Five and Venture Five shall assume the
obligation to pay, and shall pay, such amounts to the parties entitled to
payment) promptly upon written request from Venture Five. Notwithstanding any
other provision of this Agreement, the Venture Agreement or the Venture Five
Agreement to the contrary, Cousins and Prudential acknowledge and agree that the
Lease-Up Costs, Commissions, New Lease-Up Costs and New Lease Commissions which
are the responsibility of Venture Five pursuant to this Section 7.1G, shall be
paid by Venture Five when due and shall thereupon constitute Operating Expenses
(as defined in the Venture Five Agreement) when paid. Prior to the expiration of
the Due Diligence Period, Cousins and Prudential will determine whether Cousins
or Prudential will be responsible for payment of Lease-Up Costs and Commissions
with respect to the following Space Leases: (1) that certain Lease between
Cousins Properties Incorporated and Wingspan Unlimited, LLC dated March 14, 2006
(The Dinner A’ Fare) for certain leased premises at The Avenue East Cobb, and
(2) that certain Lease between Cousins Properties Incorporated and Private
Gallery, Inc. dated March 21, 2006 (Private Gallery) for certain leased premises
at The Avenue East Cobb.
               H. Ground Rent. Rent paid or payable under the Ground Lease shall
be prorated as of the Closing Proration Time.
               I. Shell Completion Obligation. With respect to the shell
completion of the Improvements in the Viera MarketCenter Property and the
current expansions of Avenue West Cobb (as described on Exhibit Y-1 attached
hereto and made a part hereof, the “AWC Expansion”) and Avenue Viera (as
described on Exhibit Y-2 attached hereto and made a part hereof, the “AV
Expansion”), Cousins shall remain solely responsible for the payment of all
costs of completion for the shell completion of the Improvements in the Viera
MarketCenter Property and the AWC Expansion and AV Expansion. The obligation of
Cousins to pay the costs of such shell completion shall expressly survive the
Closing.
               J. Other Adjustments. Cousins has also agreed to pay certain
amounts with respect to the suites in the Avenue Viera Property that are set
forth on Exhibit Z attached hereto and incorporated herein by this reference in
accordance with the Master Lease (the “Master Lease Rentals”). Notwithstanding
any other provision of this Agreement, the Venture Agreement or the Venture Five
Agreement to the contrary, Cousins and Prudential acknowledge and agree that the
Master Lease Rentals shall constitute “Gross Receipts” (as defined in the
Venture Five Agreement) for the periods in which such amounts are paid for the
purposes of determining “Cash Flow” (as defined in the Venture Five Agreement”).
The provisions of this Section 7.1J shall expressly survive the Closing.
Contribution Agreement

- 30 -



--------------------------------------------------------------------------------



 



               K. Repairs. If applicable, and applicable only with respect to
any repair items raised by Prudential prior to the Due Diligence Deadline as to
which Cousins then agrees with Prudential in writing to effect any repair of
specific items, then Cousins shall repair such defects, at the sole cost and
expense of Cousins, which work must be completed in a fashion reasonably
satisfactory to Prudential and its engineers. Prior to commencement of such
repair work, Cousins shall deliver to Prudential a contract from a reputable and
licensed contractor outlining the specifications and work to be undertaken to
complete such repair, which specifications and contract shall be subject to
Prudential’s approval, which shall not be unreasonably withheld or delayed.
Cousins shall complete such work in such fashion as shall minimize the
interruption of tenant activities at such Property, including scheduling work on
weekends as necessary to minimize loss of use of parking spaces, and in no event
shall Cousins undertake such work in such fashion as shall violate in any
material respect the Space Leases of such Property. Upon completion of such
work, but in any event on or before such deadline, Cousins shall deliver written
notice to Prudential certifying the completion of such work, which notice shall
include a certification of completion and lien waiver signed by the
contractor(s) performing such work.
               L. Costs and Liabilities Related to Certain Representation
Exceptions. If applicable, and applicable only with respect to any issues raised
by Prudential prior to the Due Diligence Deadline as to which Cousins then
agrees with Prudential in writing to effect any indemnification coverage as set
forth herein, then Cousins shall indemnify and hold harmless Prudential from and
against any and all claims, demands, causes of action, debts, liabilities,
judgments and damages (including costs and reasonable attorneys’ fees incurred
in connection with the enforcement of this indemnity) which may be asserted or
recovered against the indemnified party on account of or arising from such
matters. Cousins, at its sole cost and expense, shall pay any amounts due from
the owner of the Property with respect to such matters, and, subject to the
prior written approval of Prudential, which shall not be unreasonably withheld
or delayed, shall take such action as Cousins may describe to Prudential in
writing on behalf of the owner of the Property with respect to such claims. If
applicable, this indemnity and agreement by Cousins and agreement by Prudential
shall expressly survive any termination of this Agreement and the Closing.
          7.2 Closing Statement and Schedules. On or before five (5) days prior
to the Closing Date, Prudential shall prepare and deliver to Cousins a draft
Closing Statement for the Transaction, and Cousins shall deliver to Prudential a
current schedule of the items and amounts to be prorated or credited as set
forth in this Paragraph 7.
          7.3 Reproration after Closing Date. The provisions of this Paragraph 7
shall survive the Closing. In the event that the actual amounts of any of the
aforesaid proration items are unavailable as of the Closing Proration Time, then
such proration shall be made on the basis of an amount reasonably estimated by
Prudential and Cousins on the Closing Date and Prudential and Cousins shall
thereupon reprorate such items at such times as the exact amounts for such
proration items become available; provided however, that no reproration
adjustment shall be made if the net amount due is $100 or less.
Contribution Agreement

- 31 -



--------------------------------------------------------------------------------



 



          7.4 Cousins’ Closing Costs. Cousins shall pay the following closing
costs, fees, charges and expenses in regard to this Agreement and the
consummation of the Transaction: (a) any transfer, stamp or recording tax due in
connection with the Transaction, (b) any title examinations and premiums for the
Title Policy in the State of Florida, (c) one-half of any surveys of the Real
Property obtained by or for the benefit of Cousins and Prudential in connection
with this Transaction in the State of Florida, (d) one half of any escrow agent
fees (if any are charged in connection with this Transaction), (e) one half of
any loan transfer fees and costs (including lenders’ attorneys’ fees), (f) all
costs and recording charges due on recordation of any documents required to cure
title cure items, (g) all “per page” recording costs due on recordation of any
documents required to convey the Assets, (h) the fees and expenses of Cousins’
attorneys and accountants, and (i) the fees and expenses of Cousins’ investment
advisors and investment bankers.
          7.5 Prudential’s Closing Costs. Prudential shall pay the following
closing costs, fees, charges and expenses in regard to this Agreement and the
consummation of the Transaction: (a) one-half of any surveys of the Real
Property obtained by or for the benefit of Cousins and Prudential in connection
with this Transaction in the State of Florida, (b) title examinations and
premiums for owner’s title insurance in the State of Georgia, (c) any surveys of
the Real Property obtained by or for the benefit of Cousins and Prudential in
the State of Georgia in connection with this Transaction, (d) one half of any
escrow agent fees (if any are charged in connection with this Transaction),
(e) one half of any loan transfer fees and costs (including lenders’ attorneys’
fees), (f) the fees and expenses of Prudential’s attorneys and accountants, if
any, and (g) any other investigations, studies and appraisals conducted by or
for the benefit of Prudential.
     8. Conveyances and Deliveries at Closing. In addition to the documents to
be delivered at Closing pursuant to Paragraph 2, the following conveyances and
deliveries shall be made at Closing:
          8.1 Contribution Conveyance Agreements. At the Closing, Cousins shall
deliver or cause to be delivered to Venture Five (or the Subsidiary LLCs, as
applicable) the following (which, as to documents to be executed by Cousins or
any Affiliate of Cousins, shall be duly executed and delivered):
               A. Deed. For each Property, a Limited or Special Warranty Deed in
the form of Exhibit AA-1 or Exhibit AA-2, subject only to the Permitted Title
Exceptions, and, if required by Prudential, a Quit Claim Deed in the form of
Exhibit AA-3 (for conveyance by new legal description from the Surveys).
               B. Bill of Sale. For each Property, a Bill of Sale (with a
limited warranty of title) in the form of Exhibit BB, to which shall be attached
a current inventory of all Personal Property.
               C. Assignment of Leases. For each Property, an Assignment and
Assumption of Leases in the form of Exhibit CC (the “Assignment of Leases”), to
which shall
Contribution Agreement

- 32 -



--------------------------------------------------------------------------------



 



be attached a true, correct and complete list of all Space Leases and, if
applicable, any Commission Agreements.
               D. Assignment of Service Contracts, Warranties and Other
Interests. For each Property, an Assignment and Assumption of Service Contracts,
Warranties and Other Interests in the form of Exhibit DD (the “Assignment of
Contracts and Interests”) with respect to Cousins’ interest in the Service
Contracts (except those which Cousins is obligated to terminate pursuant to this
Agreement) and the Other Interests, to which shall be attached true, correct and
complete lists of all Service Contracts and Warranties to be assigned at
Closing. Except as otherwise provided in this Agreement, Venture Five (or the
Subsidiary LLCs, as applicable) shall assume in writing the due and full
performance of all of Cousins’ covenants and obligations accruing on and after
the Closing Date under the Service Contracts. If reasonably required by
Prudential, Cousins shall execute a separate assignment instrument for any
Service Contract. Notwithstanding the foregoing, in the event Cousins retains
title to Outparcel No. 9 in the Avenue Viera Property, Cousins shall retain the
rights to a certain amount of square feet of retail development rights with
respect to Outparcel No. 9 in the Avenue Viera Property (the “Outparcel No. 9
Development Rights”), such amount to be determined prior to the Due Diligence
Deadline by Prudential and Cousins (with Cousins to propose the amount within
five (5) Business Days after the date hereof), and provided, however, that
Venture Five or the applicable Subsidiary LLC shall have the sole approval
rights under any Record Exceptions, including any Declaration, that encumber
Outparcel No. 9 in the Avenue Viera Property or the Avenue Viera Property
(although Cousins may submit to Prudential for approval any plans that are in
compliance therewith for approval by Prudential).
               E. Assignment of Ground Lease. With respect to a portion of the
Avenue Peachtree City Property, Cousins shall convey all right, title and
interest in and to the Ground Lease, together with any easements appurtenant
thereto and any Improvements thereon, to Venture Five (or the applicable
Subsidiary LLC) by an Assignment of Ground Lease in the form of Exhibit EE
attached hereto and made a part hereof (hereinafter referred to as the “Ground
Lease Assignment”), subject only to the Permitted Title Exceptions. In the
Ground Lease Assignment, Venture Five (or the applicable Subsidiary LLC) shall
assume in writing the due and full performance of all of Cousins’ obligations
accruing on and after the Closing Date under such Ground Lease.
               F. Notices of Assignment and Assumption. A written notice in the
form of Exhibit FF-1, a copy of which shall be sent to each Space Tenant under a
Space Lease (the “Tenant Notice”), and a written notice in the form of
Exhibit FF-2 to each party to a Service Contract (the “Contract Notices”), which
notices shall include a request for a new insurance certificate naming Venture
Five (or the Subsidiary LLCs, as applicable) as an additional insured. A written
notice in the form of Exhibit FF-3, a copy of which shall be sent to each third
party under a Permitted Title Exception if Prudential reasonably believes that
notice of conveyance is appropriate thereunder.
               G. Transfer of Permits and Approvals. If applicable and if
requested by Prudential, Cousins shall execute all applications and instruments
required in connection with the transfer of all Permits and Approvals, to the
extent transferable, in order to
Contribution Agreement

- 33 -



--------------------------------------------------------------------------------



 



transfer the benefits of each such Permit and Approval to Venture Five (or the
Subsidiary LLCs, as applicable).
               H. Transfer Tax Declaration. If applicable, a duly completed real
estate transfer tax declaration or return.
               I. License Agreement. Cousins shall execute and deliver to
Venture Five (or the Subsidiary LLCs, as applicable), a non-exclusive license in
the form of the License Agreement, to be held in common with Cousins and its
Affiliates and their respective successors and assigns, to use the names
“Avenue” and “MarketCenter”. The license to use the names “Avenue” and
“MarketCenter” shall terminate in the event the Management Agreement between
Cousins and Venture Five (or the applicable Subsidiary LLCs) is terminated or
upon the earlier termination of any direct or indirect ownership interest of
Cousins in Venture Five, such termination to be effective upon 180 days after
such event (in order to provide the owner of such Properties sufficient time to
implement a new project name, signage and other necessary changes).
               J. Other Instruments. Such other instruments or documents as may
be reasonably requested by Prudential or the Title Company, or reasonably
necessary, to effect or carry out the purposes of this Agreement (which
instruments or documents shall be subject to Cousins’ prior approval thereof,
which approval shall not be unreasonably withheld or delayed). Without limiting
the foregoing, upon review of title and related matters, the forms of deed shall
be revised or supplemented by additional transfer instruments, subject to the
approval of Cousins, to reflect the proper transfer of any Other Interests or
other rights of Cousins or the Other Owner in and to the Assets, including, but
not limited to, any development rights.
          8.2 Cousins’ Other Deliveries. At the Closing, Cousins shall deliver
or cause to be delivered to Prudential the following (which, as to documents to
be executed by Cousins or any Affiliate, shall be duly executed and delivered):
               A. Ground Lease Estoppel. As a condition precedent to
Prudential’s obligations at Closing, Cousins shall deliver to Prudential at or
prior to Closing an estoppel certificate executed by the lessor under the Ground
Lease, which estoppel certificate (the “Ground Lessor Estoppel”) shall be
substantially in the form of Exhibit GG attached hereto and made a part hereof
or such other form as Prudential may approve, which approval shall not be
unreasonably withheld; the Ground Lessor Estoppel shall be dated no earlier than
thirty (30) days prior to Closing, nor shall the Ground Lessor Estoppel indicate
any material defaults or material discrepancies in information previously made
available to Prudential. Notwithstanding the foregoing, Cousins shall not have
any obligation to incur any expenditures in order to obtain the Ground Lessor
Estoppel. Cousins shall forward a copy of the Ground Lessor Estoppel to
Prudential upon receipt by Cousins.
               B. Tenant Estoppels. Any and all Tenant Estoppels received by
Cousins. Cousins shall use its commercially reasonable efforts to deliver to
Prudential at or prior to Closing Tenant Estoppels from each of the Space
Tenants substantially in the form of the Tenant Estoppel Form or, if the Space
Lease includes a different form, substantially in the form
Contribution Agreement

- 34 -



--------------------------------------------------------------------------------



 



required by the Space Lease (which shall, for the purposes of this Agreement,
satisfy the Tenant Estoppel Requirement if the Tenant so uses the form attached
to its Space Lease). As a condition precedent to Prudential’s obligations at
Closing, Cousins shall deliver to Prudential at or prior to Closing Tenant
Estoppels executed by such number of the Space Tenants as is necessary to comply
with the Tenant Estoppel Requirement. Notwithstanding the foregoing, Cousins
shall not have any obligation to incur any expenditures in order to obtain such
estoppel certificates.
               C. Delivery of Keys and Property Documents. The Ground Lease,
Operating Statements, the Commission Agreements, the Existing Loan Documents,
the Environmental Reports, the Rent Roll, the Service Contracts, the Service
Contract Records, the Space Leases, the Warranties, the Property Documents and
all Other Documents, together with all keys to the Assets shall, at the option
of Prudential, remain in the possession of Cousins upon Closing but shall be the
property of Venture Five (or the Subsidiary LLCs, as applicable) upon Closing,
and the right of possession thereof by Cousins shall exist solely under the
Management Agreement to be entered into at Closing between Cousins and Venture
Five (or the Subsidiary LLCs, as applicable).
               D. Intentionally Omitted.
               E. Affidavit of Title. An Affidavit of Title with respect to
Liens in the form of Exhibit HH.
               F. Non-Imputation Affidavit and Endorsement. At Closing, Cousins
shall execute and deliver to the Title Company a Non-Imputation Affidavit in the
form of Exhibit II attached hereto and made a part hereof.
               G. Evidence of Authority. Evidence that Cousins has the requisite
power and authority to execute and deliver, and perform under, this Agreement
and all documents to be signed by Cousins in connection herewith, consisting of
a Certificate of Existence from the State of Georgia, an incumbency certificate
duly executed by the secretary or assistant secretary of Cousins with respect to
the offices held by the persons who at Closing execute documents on behalf of
Cousins, and a certificate (duly certified by the secretary or assistant
secretary of such corporation) with respect to the resolution of the Board of
Directors of such corporation authorizing Cousins to enter into this
Transaction, which certificate shall also recite that the resolution has been
duly adopted at a meeting of the Board of Directors and remains in full force
and effect. With respect to any Asset which is owned by the Other Owner, Cousins
shall cause to be delivered evidence of authority of such Affiliate to transfer
the respective Property to Venture Five (or the Subsidiary LLCs, as applicable)
as is reasonably required by the Title Company and Prudential.
               H. Loan Assumption Documents. Venture Five (or the applicable
Subsidiary LLC) shall assume and agree to pay the Existing Loan in accordance
with the respective terms of the Existing Loan Documents and shall assume and
agree to comply with all of the covenants, terms and obligations of the Existing
Loan Documents, and to deliver the assumption agreements and indemnity
agreements required by the Existing Loan Documents in the form set forth on
Exhibit JJ-1 or such other form as is acceptable to Prudential in its sole
Contribution Agreement

- 35 -



--------------------------------------------------------------------------------



 



discretion, reasonably exercised (the “Loan Assumption Documents”). Venture Five
and the Subsidiary LLCs shall not assume nor incur any personal liability under
the Existing Loan Documents except as and to the extent that Cousins had, prior
to the transfer, liability under the Existing Loan Documents. Prudential shall
not assume or incur any personal liability or obligations under the Existing
Loan Documents.
               I. Existing Lender Estoppel. As a condition precedent to
Prudential’s obligation to consummate the Transaction at Closing, Cousins shall
obtain and deliver to Venture Five at Closing an estoppel certificate executed
by the Existing Lender, which estoppel certificate shall be in the form set
forth on Exhibit JJ-2 or such other form as is acceptable to Prudential in its
sole discretion, reasonably exercised; no estoppel certificate shall be dated
earlier than thirty (30) days prior to Closing nor shall the estoppel
certificate indicate any material defaults or material discrepancies in
information previously made available to Prudential. Notwithstanding the
foregoing, Cousins shall not have any obligation to incur any expenditures in
order to obtain such estoppel certificate. Cousins shall forward a copy of the
estoppel certificates to Prudential upon receipt of the estoppel certificate by
Cousins.
               J. Reaffirmation. A reaffirmation of the representations,
warranties and covenants set forth in Paragraph 9 hereof in the form of
Exhibit KK and made a part hereof, to which shall be attached a current Rent
Roll, a Representation Exception Schedule (which shall include a current
delinquency report), and, true, correct and complete lists of (i) all Personal
Property, (ii) all Space Leases and, if applicable, Commission Agreements, and
(iii) all Service Contracts and Warranties to be assigned at Closing.
               K. Intentionally Omitted.
               L. Closing Statement. A Closing Statement (the “Closing
Statement”) in the form of Exhibit LL. which shall, among other items, set forth
the Initial Prudential Venture Investment, all cash contributions and transfers
made by Cousins, and all disbursements made at Closing on behalf of Prudential
and Cousins.
               M. Opinion of Cousins’ Counsel. On the Closing Date, Prudential
shall have received the opinion of Cousins’ counsel dated as of the Closing
Date, in form reasonably satisfactory to Prudential, that Cousins is a
corporation validly existing under the laws of the State of its organization and
in good standing with the Secretary of State thereof; the Cousins has the power
and authority to enter into and perform this Agreement; and that the execution,
delivery and performance of this Agreement and of all instruments to be executed
and delivered by Cousins hereunder have been duly authorized by all necessary
action on the part of Cousins and have been duly executed and delivered.
               N. Non-Foreign Affidavit. A certificate in the form of
Exhibit MM.
               O. Georgia Residency Certificate. A certificate in the form of
Exhibit NN evidencing that Cousins is a resident of the State of Georgia
pursuant to O.C.G.A. 48-7-128.
Contribution Agreement

- 36 -



--------------------------------------------------------------------------------



 



               P. Intentionally Omitted.
               Q. Management and Leasing Agreement. The Management Agreement.
               R. Landlord Estoppels. If Cousins shall be unable to deliver to
Prudential at or prior to Closing Tenant Estoppels executed by one hundred
percent (100%) of all Space Tenants under the Space Leases, as a condition
precedent to Prudential’s obligation to consummate the Transaction at Closing,
Cousins shall have the obligation to deliver to Prudential at Closing a Cousins
Estoppel for each Space Lease sufficient to comprise, together with the Tenant
Estoppels executed by Space Tenants, one hundred percent (100%) of the Space
Leases as aforesaid.
               S. Service Contract, Warranty and Title Estoppels. Any and all
Service Contract Estoppels, Warranty Estoppels and Title Estoppels received by
Cousins.
               T. Master Lease and Right of First Offer. The Master Lease in the
form of Exhibit OO-1 (the “Master Lease”), executed and delivered by Cousins
Real Estate Corporation, a Georgia corporation, which is an Affiliate of
Cousins, and the Right of First Offer in the form of Exhibit OO-2 (the “Right of
First Offer”), executed and delivered by the parties thereto.
               U. Arbor Lakes Agreements. The Arbor Lakes Management Agreement
in the form of Exhibit PP-1 (the “Arbor Management Agreement”), and the Arbor
Lakes Leasing Agreement in the form of Exhibit PP-2 (the “Arbor Leasing
Agreement”).
               V. Other Instruments. Such other instruments or documents as may
be reasonably requested by Prudential or the Title Company, or reasonably
necessary, to effect or carry out the purposes of this Agreement (which
instruments or documents shall be subject to Cousins’ prior approval thereof,
which approval shall not be unreasonably withheld or delayed).
          8.3 Prudential’s Deliveries. At the Closing, Prudential shall deliver
or cause to be delivered to Cousins the following:
               A. Closing Statement. An executed counterpart of the Closing
Statement.
               B. Evidence of Authority. Evidence that Prudential has the
requisite power and authority to execute and deliver, and perform under, this
Agreement and all documents to be signed by Prudential in connection herewith,
consisting of a Certificate of Existence from the State of New Jersey, an
incumbency certificate duly executed by the secretary or assistant secretary of
Prudential with respect to the offices held by the persons who at Closing
execute documents on behalf of Prudential, and a certificate (duly certified by
the secretary or assistant secretary of such corporation) with respect to the
approval of Prudential authorizing Prudential to enter into this Transaction,
which certificate shall also recite that the
Contribution Agreement

- 37 -



--------------------------------------------------------------------------------



 



resolution has been duly adopted by the Investment Committee of Prudential and
remains in full force and effect.
               C. Reaffirmation. A reaffirmation of the representations,
warranties and covenants set forth in paragraph 9 hereof in the form of
Exhibit KK attached hereto.
               D. Arbor Lakes Agreements. The Arbor Management Agreement and the
Arbor Leasing Agreement.
               E. Opinion of Prudential’s Counsel. On the Closing Date, Cousins
shall have received the opinion of Prudential’s counsel dated as of the Closing
Date, in form reasonably satisfactory to Cousins, that Prudential is a
corporation validly existing and in good standing under the laws of the State of
its organization; that Prudential has the power and authority to enter into and
perform this Agreement; and that the execution, delivery and performance of this
Agreement and of all instruments to be executed and delivered by Prudential
hereunder have been duly authorized by all necessary action on the part of
Prudential and have been duly executed and delivered.
               F. Other Instruments. Such other instruments or documents as may
be reasonably requested by Cousins or the Title Company, or reasonably
necessary, to effect or carry out the purposes of this Agreement (which
instruments or documents shall be subject to Prudential’s prior approval
thereof, which approval shall not be unreasonably withheld or delayed).
          8.4 Venture Five’s Deliveries. At the Closing, Venture Five (or the
applicable Subsidiary LLCs) shall deliver or cause to be delivered to Cousins
the following:
               A. Assignment of Leases. For each Property, an Assignment and
Assumption of Leases.
               B. Assignment of Service Contracts, Warranties and Other
Interests. For each Property, an Assignment and Assumption of Contracts and
Other Interests.
               C. Master Lease and Right of First Offer. An executed counterpart
of the Master Lease and Right of First Offer.
               D. Loan Assumption Documents. Executed counterparts of the Loan
Assumption Documents.
               E. Management and Leasing Agreement. The Management Agreement.
               F. Ground Lease Assignment. An executed counterpart of the Ground
Lease Assignment.
Contribution Agreement

- 38 -



--------------------------------------------------------------------------------



 



               G. License Agreement. An executed counterpart of the License
Agreement.
     9. Representations and Warranties.
          9.1 Cousins’ Representations and Warranties. Cousins, as of the date
of the execution of this Agreement by Cousins, represents and warrants to
Prudential, and covenants with Prudential, subject to the matters on the
Representation Exception Schedule, as follows:
          A. Space Leases:
          (i) Title. Cousins (or, as applicable, Other Owner) is the lessor or
landlord or the successor lessor or landlord under the Space Leases. Except as
set forth in the Existing Loan Documents, no rent reserved in the Space Leases
has been assigned by Cousins (or, as applicable, Other Owner) and, except as set
forth in the Existing Loan Documents, nether Cousins nor Other Owner, has
otherwise assigned its rights, title or interest in and to the Space Leases.
          (ii) Rent. To Cousins’ Knowledge (and without limiting Prudential’s
rights under Paragraph 7 hereof), except as set forth on the Representation
Exception Schedule, no Rental Payments have been collected in advance of the
time when the same becomes due under the terms of the Space Leases, except only
for Rental Payments paid not more than thirty (30) days in advance. Except as
set forth in the Space Leases, Cousins has not granted to any Space Tenant any
Concessions which would be binding upon Venture Five (or the Subsidiary LLCs, as
applicable) after the Closing Date. Except as set forth in the Space Leases and
on the Representation Exception Schedule, no Concession has been granted to a
Space Tenant prior to the date hereof which resulted in the waiver of the
obligation of such Space Tenant to pay base monthly rent.
          (iii) Rent Roll. The Rent Roll is, in all material respects, accurate
and not misleading.
          (iv) Space Lease Defaults. Except as set forth on the Representation
Exception Schedule, there are no monetary defaults on the part of any Space
Tenant and no conditions or facts which, with the passage of time or the giving
of notice, or both, would constitute a monetary default by any Space Tenant. To
Cousins’ Knowledge, except as set forth on the Representation Exception
Schedule, there are no material defaults under or with respect to the Space
Leases on the part of the landlord thereunder, no material non-monetary defaults
on the part of any Space Tenant and no conditions or facts which, with the
passage of time or the giving of notice, or both, would constitute such a
material non-monetary default, and there have been no waivers of any material
non-monetary defaults by Cousins or the Other Owner under the Space Leases
except as set forth in writings constituting the Space Lease.
Contribution Agreement

- 39 -



--------------------------------------------------------------------------------



 



          (v) Guarantees of Space Leases. To Cousins’ Knowledge, all guarantees
(if any) of the obligations of the Space Tenants under the Space Leases are in
full force and effect.
          (vi) Copies of Space Leases and Commission Agreements. Cousins has
made available to Prudential true, correct and complete copies of the Space
Leases and Commission Agreements. To Cousins’ Knowledge, there are no
understandings, Concessions, promises or agreements between Cousins or the Other
Owner and any Space Tenant except as set forth in the Space Leases and the
Commission Agreements.
          (vii) No Lease Offsets. Except as set forth on the Representation
Exception Schedule, neither Cousins nor the Other Owner has received notice by a
Space Tenant asserting, and to Cousins’ Knowledge, no Space Tenant has (A) any
current right to off-set rent by reason of Cousins’ or the Other Owner’s
failure, in any material respect, to perform its obligations pursuant to any
Space Lease, (B) a claim against Cousins or the Other Owner, or (C) a right to
abate rent.
          (viii) Space Tenant Status. Except as set forth on the Representation
Exception Schedule, neither Cousins nor the Other Owner has received written
notice that any Space Tenant has (A) commenced a voluntary case, or had entered
against it a petition, for relief under any federal bankruptcy act or any
similar petition, order or decree under any federal or state law or statute
relative to bankruptcy, insolvency or other relief for debtors, (B) caused,
suffered or consented to the appointment of a receiver, trustee, administrator,
conservator, liquidator or similar official in any federal, state or foreign
judicial or non-judicial proceeding, to hold, administer and/or liquidate all or
substantially all of its assets, or (C) made an assignment for the benefit of
creditors. To Cousins’ Knowledge, except as set forth on Exhibit QQ, no Space
Tenant has executed a written sublease for all or part of its demised premises
or a written assignment of its Space Lease.
          (ix) Leasing Commissions. Except for the Surviving Commissions, there
are no leasing Commissions, referral fees, payments and obligations to make
payments to agents, leasing agents, leasing brokers or other parties with
respect to the Space Leases, whether such agreements are contained in a Space
Lease or in any separate Commission Agreement, due or payable now or hereafter
with respect to the Space Leases.
               B. Organization, Power and Authority. Cousins is a Georgia
corporation duly organized, validly existing and in good standing under the laws
of the State of its organization or incorporation, is, to the extent required by
law, duly qualified to do business in the States in which the Assets are located
and has all necessary power to execute and deliver this Agreement and perform
all its obligations hereunder. Cousins has the full power and authority to enter
into and perform this Agreement and the execution, delivery and performance of
this Agreement by Cousins (i) has been duly and validly authorized by all
necessary action on the part of Cousins, (ii) does not conflict with or result
in a violation of Cousins’ articles of incorporation (or charter or by-laws) or
partnership agreement or operating agreement, or any
Contribution Agreement

- 40 -



--------------------------------------------------------------------------------



 



judgment, order or decree of any court or arbiter in any proceeding to which
Cousins is a party, and (iii) does not conflict with or constitute a material
breach of, or constitute a material default under, any contract, agreement or
other instrument by which Cousins is bound or to which it is a party. Other
Owner is a Delaware limited liability company duly organized, validly existing
and in good standing under the laws of the State of its organization or
incorporation, is, to the extent required by law, duly qualified to do business
in the State of Georgia and has all necessary power to execute and deliver this
Agreement and perform all its obligations hereunder. Other Owner has the full
power and authority to enter into and perform this Agreement and the execution,
delivery and performance of this Agreement by Other Owner (i) has been duly and
validly authorized by all necessary action on the part of Other Owner, (ii) does
not conflict with or result in a violation of Other Owner’ operating agreement,
or any judgment, order or decree of any court or arbiter in any proceeding to
which Other Owner is a party, and (iii) does not conflict with or constitute a
material breach of, or constitute a material default under, any contract,
agreement or other instrument by which Other Owner is bound or to which it is a
party.
               C. No Other Leases or Occupancies. Cousins has not entered into
any, and to Cousins’ Knowledge there are no, leases or other agreements granting
to any party any right to occupy any of the Assets, except for the Space Leases.
To Cousins’ Knowledge, except for any subleases set forth on Exhibit QQ or as
permitted under the Space Leases, no party other than the Space Tenants is
actually occupying any portion of the Real Property or the Improvements.
               D. No Undisclosed Contracts. To Cousins’ Knowledge, there are no
management, real estate, service, maintenance, employment, union, construction
or other contracts of any kind or description in existence relating to the
Assets, and no options to purchase, deeds, or other documents conveying any
ownership or possessory interest in or to the Assets, except for the Venture
Agreement, the Venture Five Agreement, the Permitted Title Exceptions, the
Commission Agreements (for Surviving Commissions), the Ground Lease, the Space
Leases, the Service Contracts, the Permits and Approvals and the Warranties, the
terms of which will survive the Closing or would constitute an obligation upon
Venture Five (or the Subsidiary LLCs, as applicable) after the Closing Date.
               E. Defaults under Service Contracts. To Cousins’ Knowledge, there
are no material defaults under or with respect to the Service Contracts on the
part of Cousins, and to Cousins’ Knowledge there are no material defaults on the
part of any other party to any Service Contract, and no conditions or facts
exist which, with the passage of time or the giving of notice, or both, would
constitute such a material default on the part of Cousins or any such other
party to any Service Contract, and there have been no waivers of any material
defaults except as set forth in writings constituting the Service Contracts.
Cousins has made available to Prudential true, correct and complete copies of
the Service Contracts. To Cousins’ Knowledge, there are no understandings,
concessions, promises or agreements between Cousins or the Other Owner and any
party to the Service Contracts except as set forth in the Service Contracts.
               F. Accuracy of Operating Statements. Cousins has delivered to
Prudential true, correct and complete copies of the Operating Statements. The
Operating Statements are prepared in accordance with generally accepted
accounting principles, excluding
Contribution Agreement

- 41 -



--------------------------------------------------------------------------------



 



footnotes, and fairly represent in all material respects the results of
operations of the Assets for the periods indicated, exclusive of any footnote
disclosure.
               G. No Violations of Land Use Requirements. To Cousins’ Knowledge,
the Real Property, the Space Leases and the Other Interests are not in
violation, in any material respect, of the Land Use Requirements. Cousins has
not received and, to Cousins’ Knowledge, Cousins is not aware of, any
notification from any governmental or public authority that the Real Property,
the Space Leases and the Other Interests are not in compliance in all material
respects with any Land Use Requirements.
               H. Environmental Matters. With respect to the matters set forth
in subsections (ii) through (vi) of this Subparagraph, Cousins’ Knowledge is
based solely on those certain environmental reports listed on Exhibit RR
attached hereto, which list includes all supplements, amendments and
modifications (if any) to such reports (the “Environmental Reports”). To
Cousins’ Knowledge, Cousins has not conducted or received from any third party
any other environmental investigations with respect to Environmental Matters in
the Real Property, except for the Environmental Reports.
          (i) Existing Reports. Cousins has made available to Prudential true,
correct and complete copies of the Environmental Reports.
          (ii) No Known Litigation or Violation. To Cousins’ Knowledge, there is
no Environmental Litigation pending or threatened with respect to the Real
Property.
          (iii) Uses. To Cousins’ Knowledge, Cousins has not used the Real
Property for the treatment, storage, or disposal of any Hazardous Substance in a
manner which would violate, in any material respect, any applicable
Environmental Laws. To Cousins’ Knowledge, no Space Tenant has used the Real
Property for the treatment, storage or disposal of any Hazardous Substance in a
manner which would violate, in any material respect, any applicable
Environmental Laws.
          (iv) No Asbestos; No PCBs. Except as set forth in the applicable
Environmental Reports, to Cousins’ Knowledge, no Improvement contains any
asbestos or asbestos-containing materials in material violation of any
applicable Environmental Law. To Cousins’ Knowledge, no electrical transformers
installed or located on the Real Property contain polychlorinated biphenyls in
material violation of any applicable Environmental Law.
               I. Condemnation Proceedings. To Cousins’ Knowledge, Cousins has
received no written notice of pending or threatened Condemnation Proceedings
which would affect the Real Property, or any part thereof, or any written
request for a conveyance in lieu thereof.
               J. Litigation Proceedings. To Cousins’ Knowledge, there are no
judgments unsatisfied against Cousins with respect to the Assets or consent
decrees or
Contribution Agreement

- 42 -



--------------------------------------------------------------------------------



 



injunctions to which the Assets are subject, and, to Cousins’ Knowledge, there
is no litigation, claim or proceeding pending against or relating to the Assets.
There is no criminal investigation concerning Cousins which will have a material
adverse effect on its ability to perform under this Agreement or the Assets.
               K. Bankruptcy. Cousins has not (A) commenced a voluntary case, or
had entered against it a petition, for relief under any federal bankruptcy act
or any similar petition, order or decree under any federal or state law or
statute relative to bankruptcy, insolvency or other relief for debtors,
(B) caused, suffered or consented to the appointment of a receiver, trustee,
administrator, conservator, liquidator or similar official in any federal, state
or foreign judicial or non-judicial proceeding, to hold, administer and/or
liquidate all or substantially all of its assets, (C) made an assignment for the
benefit of creditors.
               L. Trade Name. Cousins has received no notice from any other
party who claims that Cousins’ use of the Project Name violates or infringes
upon such party’s rights.
        M. ERISA. To Cousins’ Knowledge:
          (i) Neither Cousins nor any of its affiliates [within the meaning of
Part V(c) of Prohibited Transaction Exemption 84-14 granted by the U.S.
Department of Labor (“PTE 84-14”)] has the authority to appoint or terminate
Prudential as investment manager of any assets of the employee benefit plans
whose assets are held by Prudential or to negotiate the terms of any management
agreement with Prudential on behalf of any such plan;
          (ii) The Transaction is not specifically excluded by Part I(b) of PTE
84-14;
          (iii) Cousins is not a related party of Prudential (as defined in
Part V(h) of PTE 84-14); and
          (iv) The terms of the Transaction have been negotiated and determined
at arm’s length, as such terms would be negotiated and determined by unrelated
parties.
Cousins hereby agrees to execute such documents or provide such information as
Prudential may reasonably require in connection with the Transaction or to
otherwise reasonably assure Prudential that: (a) this is not a prohibited
transaction under ERISA, (ii) that the Transaction is otherwise in compliance in
all respects with ERISA and (iii) that Prudential is not in violation of ERISA
by compliance with this Agreement and by closing the Transaction.
        N. Ground Lease. With respect to the Ground Lease,
          (i) Other Owner is the owner and holder of the lessee’s interest in
the Ground Lease and of the leasehold estate created thereby.
Contribution Agreement

- 43 -



--------------------------------------------------------------------------------



 



          (ii) To Cousins’ Knowledge, neither Other Owner nor the lessor under
the Ground Lease is in material default under any of the terms, covenants or
conditions thereof nor does there exist any event of material default or any
state of facts or condition which would, with the passage of time or the giving
of notice, or both, constitute a material default or event of material default
on the part of said lessor or Other Owner under any of said terms, covenants or
conditions of the Ground Lease.
          (iii) The copy of the Ground Lease made available by Cousins and Other
Owner to Prudential is a true, correct and complete copy thereof. To Cousins’
Knowledge, there are no understandings, concessions, promises or agreements
between Cousins or Other Owner and any party to the Ground Lease except as set
forth in the Ground Lease.
               O. Existing Indebtedness. With respect to the Existing
Indebtedness, Cousins represents and warrants as follows:
          (i) The copies of the Existing Loan Documents made available by
Cousins to Prudential are true, correct and complete copies thereof.
          (ii) To Cousins’ Knowledge, no material default or events which would,
upon the passage of time or the giving of notice or both, ripen into a material
default exist under the Existing Loan Documents.
               P. Building Systems Hardware and Software. To Cousins’ Knowledge,
based on a review of Building System records and requests for information from
parties to Service Contracts, the “make” of each item of computer driven or
assisted equipment related to Building Systems (including type of hardware
equipment, manufacturer, product name, and product number, if available to
Cousins after making commercially reasonable and diligent inquiry of the parties
to the applicable Service Contracts and manufacturers of the Building Systems,
as applicable), and the “brand” of software used to operate such equipment used
with Building Systems (including type of software, manufacturer, product name,
product number, version, and other relevant identifying information), are as set
forth on Exhibit SS attached hereto.
               Q. Plans and Specification and Soils Reports. To Cousins’
Knowledge, the copies of the Plans and Specifications made available to
Prudential by Cousins are the final plans and specifications for the
Improvements and are true, correct and complete copies thereof (except for
changes to the Plans and Specifications which may have occurred during the
construction of the Improvements and which do not materially adversely affect
the Improvements). To Cousins’ Knowledge, the copies of the Soils Reports made
available to Prudential by Cousins are true, correct and complete copies
thereof. To Cousins’ Knowledge, there are no other soils reports or soils
engineering studies, tests or investigations which are within the possession or
control of Cousins and which contain materially different information from that
contained in the Soils Reports.
Contribution Agreement

- 44 -



--------------------------------------------------------------------------------



 



               R. Assessments. To Cousins’ Knowledge, Cousins has not received
notice of any contemplated or actual reassessments of the Assets or any part
thereof for general real estate or other tax purposes except as set forth in the
Representation Exception Schedule. To Cousins’ Knowledge, except as set forth on
the Representation Exception Schedule, no assessments for public improvements,
impact fees or similar exactions have been made against the Assets which remain
unpaid.
               S. Insurance Violations. To Cousins’ Knowledge, Cousins has not
received any notice from any insurance company insuring the Assets stating that
Cousins or the Other Owner is in violation of the terms and conditions of any
insurance policy issued with respect to the Assets.
               T. Knowledgeable Parties. The individuals identified as
Knowledgeable Parties include the officers or employees of Cousins who have had
responsibility for the ownership, development, leasing, management and operation
of the Assets.
          9.2 Modifications, Reaffirmation at Closing. All of the foregoing
representations and warranties of Cousins shall be reaffirmed by Cousins in
writing at Closing. In the event that there shall be any material change to any
of the representations and warranties made herein by Cousins, Cousins agrees to
give prompt written notice thereof to Prudential in order to reflect the
accurate state of facts with respect to the foregoing (hereinafter such
modifications are referred to as “Representation Exceptions”).
          9.3 Survival. The representations and warranties set forth above shall
survive Closing hereunder for the earlier of (i) a period of seven (7) years
after the date hereof or (ii) with respect to any Asset, the sale of such Asset
by Venture Five (or the Subsidiary LLCs, as applicable) (the “Survival Period”)
and shall not be merged with the execution and delivery of the deeds and other
Closing documents. Cousins shall have no liability for a breach or inaccuracy of
any of the aforesaid representations and warranties unless Prudential has
delivered to Cousins written notice of such breach or inaccuracy on or prior to
the expiration of the Survival Period.
          9.4 Remedies Prior To Closing. Intentionally Omitted.
          9.5 Cousins’ Representations Deemed Modified. Notwithstanding any
other term or provision of the Venture Agreement, the Venture Five Agreement,
the Venture Six Agreement or this Agreement to the contrary, Prudential
expressly acknowledges and agrees that the liability of Cousins for any breach,
failure or default of the Cousins’ Express Representations and Warranties set
forth in this Agreement shall not extend to, and shall in all events exclude
therefrom, (i) any matter known to Prudential’s Knowledge Representatives as of
the date of Closing (“Prudential’s Knowledge Representatives” are those
employees of Prudential who have been engaged in review of due diligence matters
for Prudential in this Transaction, namely, Dale H. Taysom, Mark W. Seedorff,
Whitney W. Lewallen, Jordan Hylton and Lawrence Frank), (ii) any matter
disclosed by and specifically noted as an exception to the Cousins’ Express
Representations and Warranties in this Agreement, the Venture Agreement, or the
Venture Five Agreement, and (iii) any matter disclosed by the Space Leases, the
Ground Lease, the Permits
Contribution Agreement

- 45 -



--------------------------------------------------------------------------------



 



and Approvals, the Warranties, the Tenant Estoppels, the Title Commitment, the
Title Policy, the UCC Certifications, the Rent Roll, the Commission Agreements,
the Service Contracts, the Environmental Reports, the Existing Loan Documents,
the Existing Lender Estoppel, the Service Contract Estoppels, the Title
Estoppels, the Ground Lease Estoppel, the Warranty Estoppels, the Permitted
Title Exceptions, the Operating Statements, and any other Property Documents
actually delivered by Cousins to Prudential and the Closing Documents (the
information in Clauses (i), (ii) and (iii) being collectively, the “Disclosed
Matters”). In the event Prudential elects to consummate the Closing and not to
terminate this Agreement upon discovery of any inaccuracy of any of Cousins’
Express Representations and Warranties, it is expressly acknowledged and agreed
by Prudential that Cousins’ Express Representations and Warranties shall be
deemed modified so as to include such information as is required to correct any
such inaccuracy and Prudential shall be deemed to have accepted and approved
such modification.
          9.6 Prudential’s Representations and Warranties. Prudential, as of the
date of the execution of this Agreement by Prudential, represents and warrants
to Cousins as follows and, as a condition precedent to Cousins’ obligation to
consummate the Transaction at Closing under this Agreement, the following
representations of Prudential shall be true and correct in all material respects
as of the Closing Date:
               A. Organization, Power and Authority. Prudential is a corporation
duly organized, validly existing and in good standing under the laws of the
State of New Jersey, is, or will by the Closing Date be, to the extent required
by law, duly qualified to do business in the States in which the Assets are
located and has all necessary power to execute and deliver this Agreement and
perform all its obligations hereunder. Prudential has the full power and
authority to enter into this Agreement and the execution and delivery of this
Agreement by Prudential (i) has been duly and validly authorized by all
necessary action on the part of Prudential, (ii) does not conflict with or
result in a violation of Prudential’s Articles of Incorporation or By-Laws or
any judgment, order or decree of any court or arbiter in any proceeding to which
Prudential is a party, and (iii) does not conflict with or constitute a material
breach of, or constitute a material default under, any contract, agreement or
other instrument by which Prudential is bound or to which it is a party.
               B. No Bankruptcy. Prudential has not (A) commenced a voluntary
case, or had entered against it a petition, for relief under any federal
bankruptcy act or any similar petition, order or decree under any federal or
state law or statute relative to bankruptcy, insolvency or other relief for
debtors, (B) caused, suffered or consented to the appointment of a receiver,
trustee, administrator, conservator, liquidator or similar official in any
federal, state or foreign judicial or non-judicial proceeding, to hold,
administer and/or liquidate all or substantially all of its assets, or (C) made
an assignment for the benefit of creditors.
               C. ERISA. To Prudential’s knowledge:
          (i) The Transaction is not specifically excluded by Part I (b) of PTE
84-14;
          (iii) Prudential is not a related party of Cousins (as defined in
Part V (h) of PTE 84-14);
Contribution Agreement

- 46 -



--------------------------------------------------------------------------------



 



          (iii) The terms of the Transaction have been negotiated and determined
at arms length, as such terms would be negotiated and determined by unrelated
parties; and
          (iv) Prudential is a qualified professional asset manager as defined
in Part V (a) of PTE 84-14.
Prudential hereby agrees to execute such documents or provide such information
as Cousins may reasonably require in connection with the Transaction or to
otherwise reasonably assure Cousins that: (i) this is not a prohibited
Transaction under ERISA, (ii) that the Transaction is otherwise in compliance
with ERISA, and (iii) that Cousins is not in violation of ERISA by compliance
with this Agreement and by closing this Transaction.
               D. Litigation Proceedings. To Prudential’s knowledge, there are
no judgments unsatisfied against Prudential and no litigation, claim or
proceeding pending or, to Prudential’s knowledge, threatened against Prudential
which would have a material adverse impact on the Transaction. There is no
criminal investigation concerning Prudential which will have a material adverse
affect on its ability to perform under this Agreement.
               E. Modifications; Reaffirmation at Closing. All of the foregoing
representations and warranties of Prudential shall be reaffirmed by Prudential
in writing at Closing. In the event that there shall be any material change to
any of the representations and warranties made herein by Prudential, Prudential
agrees to give prompt written notice thereof to Cousins in order to reflect the
accurate state of facts with respect to the foregoing.
               F. Survival. The representations and warranties set forth above
shall survive Closing hereunder for a period of seven (7) years after the date
hereof (the “Survival Period”) and shall not be merged with the execution and
delivery of the deeds and other Closing documents. Prudential shall have no
liability for a breach or inaccuracy of any of the aforesaid representations and
warranties unless Cousins has delivered to Prudential written notice of such
breach or inaccuracy on or prior to the expiration of the Survival Period.
     10. Cousins’ Covenants. Cousins (and, as used in this Paragraph 10, the
term “Cousins” shall refer to “Cousins or, as applicable, Other Owner”) agrees
that between the date hereof and the Closing Date:
          10.1 No Alteration of Title. Cousins shall not, so long as this
Agreement remains in effect, further alter or encumber in any way Cousins’ title
to the Assets after the date hereof without the prior written consent of
Prudential, which consent shall not be unreasonably withheld.
          10.2 Standard of Operation and Maintenance. Cousins shall operate,
manage and maintain the Assets substantially in the same manner as the Assets
have been operated by Cousins to the date hereof.
Contribution Agreement

- 47 -



--------------------------------------------------------------------------------



 



          10.3 Approved Space Leases and Modifications to Existing Space Leases.
Cousins shall not (i) cancel, modify, amend, extend or renew any existing Space
Lease, (ii) waive any material default under or accept any surrender of any
Space Lease, or (iii) accept any prepayment of rent thereunder (more than thirty
(30) days in advance), without in each case the prior written consent of
Prudential, which consent will not be unreasonably withheld or delayed (and if
no response by Prudential is made within ten (10) Business Days after such
request, such consent shall be deemed to have been granted); upon delivery of
such written consent, such modification of any Space Lease shall thereupon be
included within the definition of “Space Leases” set forth herein. Except as
provided on Exhibit TT attached hereto and with respect to the identified drafts
and terms of certain proposed Space Leases referenced therein (which, if signed
in the drafts and with the terms set forth on Exhibit TT shall be Approved New
Leases and Cousins may enter into the same without further consent or approval
from Prudential), Cousins shall not enter into any leases, subleases, rental
agreements and other occupancy agreements, whether oral or written and whether
or not of record, for the use or occupancy of any portion of the Assets, or
modify any of the identified drafts and terms referenced on Exhibit TT attached
hereto, without in each case the prior written consent of Prudential, which
consent will not be unreasonably withheld or delayed (and if no response by
Prudential is made within ten (10) Business Days after such request, such
consent shall be deemed to have been granted); upon delivery of such written
consent, such modification of any Space Lease shall thereupon be included within
the definition of “Space Leases” set forth herein. With respect to any proposed
Space Leases referenced on Exhibit TT attached hereto, Cousins shall provide
Prudential with a copy of any material signed document (excluding routine
correspondence) with respect thereto promptly upon execution thereof by any
party. Except for space occupied by Cousins in its role as property manager of
the Assets, no space in the Assets shall at Closing be occupied by Cousins or
any Affiliate of Cousins on a rent free basis, for rent less than fair market
rent, or on terms which are not fair market terms.
          10.4 Service Contracts. Prudential shall have the right to reject any
or all of the Service Contracts by the delivery of written notice to Cousins of
such election on or before the Closing Date, and, as to such Service Contracts
so rejected or not accepted, Cousins shall terminate or cause to be terminated
such Service Contracts at Closing (and the effective date of termination shall
be governed by the terms of the respective Service Contracts so terminated, if
any) and Venture Five (or the Subsidiary LLCs, as applicable) shall not receive
an assignment of, assume or take title to the Assets subject to, such Service
Contracts. However, to the extent that the effective date of termination of any
Service Contract is after the Closing Date, Venture Five (or the Subsidiary
LLCs, as applicable) will pay all amounts payable under the Service Contract
from and after the Closing Date. After execution of this Agreement by
Prudential, Cousins shall not enter into any new service, maintenance, or other
contracts respecting leasing, management, maintenance or operation of the Real
Property or the Improvements, including, but not limited to, equipment leases,
construction contracts, maintenance contracts, contracts and agreements with
respect to Building Systems, equipment rental agreements, brokerage agreements,
annuity and Commission Agreements and management agreements which cannot be
terminated, without penalty, upon thirty (30) days (or less) written notice from
the owner of the Assets; and Cousins shall promptly notify Prudential if any
Service Contracts are entered into and shall provide Prudential by written
notice with true, correct and complete copies thereof. If any proposed Service
Contract cannot be terminated, without penalty, upon thirty (30) days (or
Contribution Agreement

- 48 -



--------------------------------------------------------------------------------



 



          less) written notice from the owner of the Assets, Cousins shall not
enter into such Service Contract without the prior written consent of
Prudential. In addition, Cousins shall not cancel, modify, extend or renew any
Service Contract, nor waive any material default under or accept any surrender
of the Service Contracts, without in each case the prior written consent of
Prudential, which consent will not be unreasonably withheld or delayed.
          10.5 Representations and Warranties. Cousins shall not take any action
which makes any of Cousins’ Express Representations and Warranties materially
untrue or materially inaccurate in a manner which would produce a material
adverse impact on the Assets or fail to take any action which would ordinarily
be taken by Cousins in the normal course of business to prevent any of the
Cousins’ Express Representations and Warranties from becoming materially untrue
or materially inaccurate in a manner which would produce a material adverse
impact on the Assets.
     11. Notices. All notices, consents, approvals and other communications
which may be or are required to be given by either Cousins or Prudential under
this Agreement shall be properly given only if made in writing and sent by
(a) hand delivery, or (b) certified mail, return receipt requested, or (c) a
nationally recognized overnight delivery service (such as Federal Express, UPS
Next Day Air, Purolator Courier or Airborne Express), or (d) by telecopying to
the telecopy number listed below or by emailing to the email addresses listed
below (provided that a copy of such notice is also delivered within 24 hours to
the Party by one of the other methods listed herein), with all postage and
delivery charges paid by the sender and addressed to the Prudential or Cousins,
as applicable, as follows, or at such other address (or telecopy number) as each
may request in writing. Such notices delivered by hand, by telecopy, or
overnight delivery service shall be deemed received on the date of delivery and,
if mailed, shall be deemed received upon the earlier of actual receipt or two
days after mailing. Said notice addresses are as follows (and Cousins and
Prudential shall have the right to designate changes to their respective notice
addresses, effective five (5) days after the delivery of written notice
thereof):

     
If to Cousins:
  Cousins Properties Incorporated
 
  2500 Windy Ridge Parkway, Suite 1600
 
  Atlanta, Georgia 30339-5683
 
  Attention: Corporate Secretary
 
  Telephone No.: (770) 955-2200
 
  Telecopy No.: (770) 857-2360
 
  Email: robertjackson@cousinsproperties.com ;
 
            craigjones@cousinsproperties.com; and
 
            corporatesecretary@cousinsproperties.com

Contribution Agreement

- 49 -



--------------------------------------------------------------------------------



 



     
With a copy to:
  Troutman Sanders LLP
 
  5200 NationsBank Plaza, 600 Peachtree Street, N.E.
 
  Atlanta, Georgia 30308-2216
 
  Attention: Richard H. Brody and Maureen Theresa
 
  Callahan
 
  Telephone No.: 404.885.3109 and 404.885.3416
 
  Telecopy No.: 404.962.6514 and 404.962. 6520
 
  Email: richard.brody@troutmansanders.com and
 
            maureen.callahan@troutmansanders.com
 
   
If to Prudential:
  The Prudential Insurance Company of America
 
  Two Ravinia Drive, Suite 400
 
  Atlanta, Georgia 30346-2110
 
  Attention: Managing Director, Transactions (Dale
 
  H. Taysom), and Mark W. Seedorff and Whitney W.
 
  Lewallen
 
  Telephone No.: (770) 395-8654 (Seedorf: 8615,
 
            Lewallen: 8616)
 
  Telecopy No.: 770.399.5363
 
  Email Address: dale.taysom@prudential.com
 
            (mark.seedorff@prudential.com;
 
            whitney.lewallen@prudential.com)
 
   
With a copy to:
  The Prudential Insurance Company of America
 
  Two Prudential Plaza, Suite 3275
 
  Chicago, Illinois 60601
 
  Attention: Vice President, Asset Management
 
            (Lawrence Frank)
 
  Telephone No.: 312.861.4811
 
  Telecopy No.: 312.861.4957
 
  Email: lawrence.frank@prudential.com
 
   
With a copy to:
  The Prudential Insurance Company of America
 
  PREI Law Department
 
  8 Campus Drive, 4th Floor, Arbor Circle South
 
  Parsippany, New Jersey 07054-4493
 
  Attention: James N. Marinello, Esq.
 
  Telephone No.: 973.683.1718
 
  Telecopy No.: 973.683.1788
 
  Email: james.marinello@prudential.com

Contribution Agreement

- 50 -



--------------------------------------------------------------------------------



 



     
With a copy to:
  Alston & Bird LLP
 
  One Atlantic Center
 
  1201 West Peachtree Street
 
  Atlanta, Georgia 30309-3424
 
  Attention: Albert E. Bender, Jr.
 
  Telephone No.: (404) 881-7385
 
  Telecopy No.: 404.253.8484
 
  Email: bbender@alston.com

     12. Casualty and Condemnation.
          12.1 Casualty. Cousins shall maintain property insurance in an amount
not less than the full replacement value of the Property, less a reasonable
deductible. If prior to the Closing Date any portion of the Improvements is
damaged or destroyed by fire or other casualty, then Cousins shall (a) promptly
deliver written notice to Prudential of such casualty, (b) commence all
immediate repairs necessary under applicable insurance polices and Land Use
Requirements to safeguard the Property and protect the health and safety of the
Space Tenants and occupants thereof, and, if reasonably required by Prudential,
commence complete repair and restoration in compliance with all Land Use
Requirements in a workmanlike manner of a quality consistent with that of the
rest of the Property and otherwise in a manner acceptable to Prudential, and
(c) if such damage or destruction is not completely repaired prior to Closing
by, and at the sole cost and expense of (and Cousins shall be entitled to retain
any available insurance proceeds with respect thereto), Cousins in compliance
with all Land Use Requirements in a workmanlike manner of a quality consistent
with that of the rest of the Property and otherwise in a manner reasonably
acceptable to Prudential, then Prudential shall have the right to terminate this
Agreement by written notice to Cousins at or prior to Closing, in which event
thereafter neither Party hereto shall have any further rights, obligations or
liabilities hereunder except to the extent that any right, obligation or
liability set forth herein expressly survives termination of this Agreement.
          12.2 Condemnation. If prior to the Closing Date there shall be
commenced or instituted against the Property any Condemnation Proceeding,
Cousins shall promptly give written notice of such Condemnation Proceeding to
Prudential, and the following provisions shall apply with respect to such
Condemnation Proceeding:
          A. Material Condemnation. If such Condemnation Proceeding would result
in the taking of (i) any portion of any Improvement (other than taking of
(1) paving or curbing, so long as such taking of paving or curbing does not
limit or impair access to the Property, or (2) parking spaces, so long as such
taking of parking spaces is not in violation of any provisions of any Space
Leases or any Land Use Requirements or otherwise material to the use and
operation of the Property), (ii) any portion of the Property worth in excess of
One Million and no/100 Dollars ($1,000,000.00), or (iii) any portion of the
Property that entitles any Space Tenant or Space Tenants leasing, in the
aggregate, in excess of 50,000 square feet to terminate their Leases (any of the
foregoing, a “Material Condemnation”), then Prudential shall have the right to
terminate this Agreement by written notice to Cousins at or prior to Closing, in
which
Contribution Agreement

- 51 -



--------------------------------------------------------------------------------



 



          event thereafter neither Party hereto shall have any further rights,
obligations or liabilities hereunder except to the extent that any right,
obligation or liability set forth herein expressly survives termination of this
Agreement.
          B. Closing After Condemnation. If such Condemnation Proceeding is not
a Material Condemnation, then Prudential shall have no right to terminate this
Agreement on account thereof. In such event, or if this Agreement is not
terminated pursuant to Subparagraph A above, then at Closing (i) the conveyance
of the Real Property shall be less such portion of the Real Property so taken in
(or shall be subject to, as applicable) said Condemnation Proceeding without
adjustment of the Prudential Investment, and (ii) Cousins shall assign or pay to
Venture Five (or the Subsidiary LLCs, as applicable) all of Cousins’ right,
title and interest in any award payable on account of such Condemnation
Proceeding or pay to Venture Five (or the Subsidiary LLCs, as applicable) all
such awards previously paid and not applied to the restoration of the applicable
Improvements.
          12.3 Casualty and Condemnation Cooperation. Cousins agrees to permit
Prudential to participate in any loss adjustment negotiations, settlement
negotiations, legal actions and other communication with the insurance company
and/or condemning authority and their representatives, and will not settle any
insurance claims or legal actions relating thereto or any Condemnation
Proceeding without Prudential’s prior written consent, which shall not be
unreasonably withheld, conditioned or delayed.
     13. Brokers. Cousins and Prudential each hereby represent and warrant to
the other that it has not employed, retained or consulted any broker, agent, or
finder in carrying on a negotiation in connection with this Agreement or the
Transaction. Cousins and Prudential each hereby indemnify and agree to hold the
other harmless from and against any and all claims, demands, causes of action,
debts, liabilities, judgments and damages (including costs and reasonable
attorneys’ fees incurred in connection with the enforcement of this indemnity)
which may be asserted or recovered against the indemnified party on account of
any brokerage fee, commission or other compensation arising by reason of the
indemnitor’s breach of this representation and warranty. This Paragraph shall
survive the Closing or any termination of this Agreement.
     14. Default and Remedies.
          14.1 Default on or Prior to Closing. If either Party defaults in the
observance or performance of its covenants and obligations hereunder, and such
default continues for ten (10) days after the date of receipt of written notice
from the other Party demanding cure of such default, the non-defaulting Party
shall be entitled, as its sole and exclusive remedy hereunder, to terminate this
Agreement by written notice to the defaulting Party of such termination, in
which event thereafter neither Party hereto shall have any further rights,
obligations or liabilities hereunder except to the extent that any right,
obligation or liability set forth herein expressly survives termination of this
Agreement and to receive payment of the an amount equal to all third party out
of pocket expenses incurred by the non-defaulting Party, not to exceed
$300,000.00 (the “Liquidated Damage Amount”) as full liquidated damages for such
default of the defaulting Party (and the defaulting Party shall be obligated to
deliver such
Contribution Agreement

- 52 -



--------------------------------------------------------------------------------



 



payment within ten (10) days after such demand of the non-defaulting Party), the
Parties hereto acknowledging the difficulty of ascertaining the actual damages
in the event of such a default, that it is impossible more precisely to estimate
the damages to be suffered by the non-defaulting Party upon the defaulting
Party’s default, that such payment of the Liquidated Damage Amount is intended
not as a penalty, but as full liquidated damages and that such amount
constitutes a reasonable good faith estimate of the potential damages arising
therefrom, it being otherwise difficult or impossible to estimate the
non-defaulting Party’s actual damages which would be suffered by the
non-defaulting Party in the event of default by the non-defaulting Party. Except
with respect to any right, obligation or liability which survives Closing or
termination of this Agreement, including any indemnification provisions set
forth in this Agreement, the non-defaulting Party’s right to terminate this
Agreement and receive payment of the Liquidated Damage Amount as full liquidated
damages, are the non-defaulting Party’s sole and exclusive remedies in the event
of default hereunder by the defaulting Party, and the non-defaulting Party
hereby waives, relinquishes and releases any and all other rights and remedies
(except any that survive Closing or termination pursuant to the express
provisions of this Agreement), including, but not limited to: (1) any right to
sue the defaulting Party for damages or to prove that the non-defaulting Party’s
actual damages exceed the Liquidated Damage Amount which is hereby provided the
non-defaulting Party as full liquidated damages, (2) any right to sue the
defaulting Party for specific performance, or (3) any other right or remedy
which the non-defaulting Party may otherwise have against the defaulting Party,
either at law, or equity or otherwise.
          14.2 Cure Periods for Default Subsequent to Closing. After Closing has
occurred (including the simultaneous conveyance by of the Assets to Venture Five
and payment of the Initial Prudential Venture Investment pursuant to the terms
of Paragraph 3 hereof, and all other deliveries to be made as of Closing, no
action, suit or proceeding shall be pursued or taken by Prudential as a result
of any alleged breach, failure or default by Cousins under this Agreement, or by
Cousins as a result of any alleged breach, failure or default by Prudential
under this Agreement, unless written notice of such breach, failure or default
hereunder has been given to the defaulting Party by the non-defaulting Party and
such breach, failure or default is not cured within thirty (30) days after the
giving of such notice; provided, however, if any such breach, failure or default
is curable but will reasonably require more than thirty (30) days to cure, no
such action, suit or proceeding shall be pursued or taken by the non-defaulting
Party if the defaulting Party shall commence its efforts to cure such breach,
failure or default within such thirty (30) pay period and shall thereafter
diligently and continuously pursue such cure to completion, which cure must, in
any event, be completed within ninety (90) days. In the event such breach,
failure or default is not cured as aforesaid, then the non-defaulting Party
shall be entitled to exercise any and all rights and remedies at law or in
equity, subject to the limitations set forth in Paragraph 14.3. Notwithstanding
the foregoing, Cousins and Prudential acknowledge and agree that the terms and
provisions relating to the payment of any portion of the Prudential Investment
other than the Initial Prudential Venture Investment, including the cure periods
applicable in the event that Prudential shall fail to pay such amounts as and
when due and payable, shall be as set forth in the Venture Agreement, and not in
this Paragraph 14.2.
          14.3 Default by Cousins or Prudential Subsequent to Closing; Liability
and Limitation of Liability. Subject to any express provision of the Venture
Agreement, the Venture Five Agreement, the Venture Six Agreement, the Management
Agreement or this
Contribution Agreement

- 53 -



--------------------------------------------------------------------------------



 



Agreement to the contrary (which Venture Agreement, for example, permits
assignment to Affiliates of Cousins, and as set forth below in this Agreement,
which permits offset from the Management Agreement), in no event shall any of
the Cousins Related Parties or any Affiliate of Cousins, have any liability
(personal or otherwise) under this Agreement with respect to claims for any
breach, failure or default of Cousins’ Express Representations and Warranties or
otherwise, and in no event shall any Affiliate of Prudential have any liability
(personal or otherwise) under this Agreement with respect to claims for any
breach, failure or default of the Prudential Express Representations and
Warranties or otherwise, and Cousins shall be responsible for all liability of
the Other Owner under this Agreement with respect to claims for any breach,
failure or default of Cousins’ Express Representations and Warranties and
otherwise.
     With respect to the liability of Cousins under this Agreement subsequent to
Closing, Prudential expressly acknowledges and agrees that, notwithstanding any
provision of the Venture Agreement, the Venture Five Agreement, the Venture Six
Agreement or this Agreement to the contrary, (i) in no event shall Cousins have
any obligation to make payment with respect to claims for any breach, failure or
default of the Cousins’ Express Representations and Warranties under this
Agreement unless and until such claims shall exceed an amount which Prudential
agrees is no longer an immaterial loss under this Agreement, such amount being
$20,000.00 (the “Materiality Threshold”) in the aggregate (exclusive of matters
set forth in Paragraph 7 hereof), in which event the full amount of such claims
shall be actionable, and (ii) any obligations or liability of Cousins which may
arise at any time under this Agreement (exclusive of matters set forth in
Paragraph 7 hereof) shall be satisfied only (x) from the member interests of
Cousins or any Affiliate of Cousins in Venture, Venture Five and Venture Six,
and (y) from distributions payable to Cousins relating to the member interests
of Cousins in Venture, Venture Five and Venture Six, and (z) by offset from
amounts payable to Cousins or any Affiliate of Cousins under the Management
Agreement.
     With respect to the liability of Prudential under this Agreement subsequent
to Closing, Cousins expressly acknowledges and agrees that, notwithstanding any
provision of the Venture Agreement, the Venture Five Agreement, the Venture Six
Agreement or this Agreement to the contrary, except for Prudential’s obligations
to pay the Initial Prudential Venture Investment which shall be absolute and
unconditional as of the Closing Date and shall not be subject to the Materiality
Threshold nor be limited to satisfaction from the interests described in (x),
(y) and (z) below, (i) in no event shall Prudential have any obligation to make
payment with respect to claims for any breach, failure or default of any of the
Prudential Express Representations and Warranties unless and until such claims
shall exceed the Materiality Threshold, in the aggregate (exclusive of matters
set forth in Paragraph 7 hereof), in which event the full amount of such claims
shall be actionable, and (ii) any obligations or liability of Prudential which
may arise at any time under this Agreement for a breach of Prudential’s Express
Representations and Warranties (exclusive of matters set forth in Paragraph 7
hereof) shall be satisfied only (x) from the member interest of Prudential or
any Affiliate of Prudential in Venture, Venture Five and Venture Six, and
(y) from distributions payable to Prudential relating to the member interest of
Prudential in Venture, Venture Five and Venture Six. In addition to the rights
and remedies of Cousins in Paragraph 14.1 hereof (which relate to the failure of
Prudential to pay the Initial Prudential Venture Investment, and not to the
payment of any portion of the Prudential Investment other than the Initial
Prudential Venture Investment), Cousins and Prudential
Contribution Agreement

- 54 -



--------------------------------------------------------------------------------



 



acknowledge and agree that the terms and provisions relating to the payment of
any portion of the Prudential Investment, including those relating to the
liability of Prudential for failure to make any such payment and the rights and
remedies of Cousins with respect thereto, shall be as set forth in the Venture
Agreement. No breach or failure of Cousins’ Express Representations and
Warranties on or subsequent to the Closing Date shall excuse Prudential’s
performance of its obligations to make the Initial Prudential Venture
Investment, nor, as set forth in the Venture Agreement, shall any such breach or
failure of Cousins’ Express Representations and Warranties on or subsequent to
the Closing Date excuse Prudential’s performance of its obligations to make the
remainder of the Prudential Investment pursuant to the Venture Agreement;
provided, however, that no such performance by Prudential shall alter, impair or
waive any of Prudential’s rights against Cousins for such breach or failure of
Cousins’ Express Representations and Warranties on or subsequent to the Closing
Date.
     Nothing set forth in this Agreement shall prohibit or impair the right of
either Cousins or Prudential to exercise any rights or remedies under the
Venture Agreement, the Venture Six Agreement or the Venture Five Agreement as
the case may be, including, but not limited to, any right to require
contributions or additional capital contributions.
15. General Provisions.
          15.1 Execution Necessary. This Agreement shall not be binding upon
Cousins or Prudential until fully executed and delivered by an authorized
officer of each of Cousins and Prudential.
          15.2 Counterparts. This Agreement may be executed in separate
counterparts. It shall be fully executed when each Party whose signature is
required has signed at least one counterpart even though no one counterpart
contains the signatures of all of the parties to this Agreement.
          15.3 Successors and Assigns. Neither Cousins nor Prudential shall have
the right to assign or delegate any of its rights, duties or obligations under
this Agreement to any other Party. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective permitted
successors and assigns.
          15.4 Entire Agreement. This Agreement, the Venture Agreement, the
Venture Five Agreement and the Venture Six Agreement, all the exhibits
referenced herein and annexed hereto, and all agreements entered into on the
Closing Date or otherwise contemporaneously herewith, contain the entire
agreement of the parties hereto with respect to the Transaction, and no prior
agreement or understanding (including without limitation the Term Sheet between
Prudential and Cousins dated May 2, 2006) pertaining to any of the matters
connected with this Transaction shall be effective for any purpose. Except as
may be otherwise provided herein, the agreements embodied herein may not be
amended except by an agreement in writing signed by the parties hereto.
          15.5 Time is of the Essence. TIME IS OF THE ESSENCE of the
Transaction.
Contribution Agreement

- 55 -



--------------------------------------------------------------------------------



 



          15.6 Governing Law. This Agreement shall be governed by the laws of
the State of Georgia.
          15.7 Survival. All covenants, agreements, indemnities, representations
and warranties contained herein shall survive the Closing Date for the terms, as
applicable, specified herein, except for those covenants and agreements which
are actually performed at Closing and except as may be otherwise specifically
provided in this Agreement. In addition, in the event of a termination of this
Agreement prior to the Closing Date, the covenants, agreements, indemnities,
representations and warranties contained herein which relate to obligations
incurred prior to such termination (and excluding any obligation to consummate
the Transaction) shall survive the Closing Date, except as otherwise expressly
set forth herein.
          15.8 Further Assurances. Each Party agrees to execute and deliver to
the other such further documents or instruments as may be reasonable and
necessary in furtherance of the performance of the terms, covenants and
conditions of the within Agreement. This covenant shall survive the Closing.
          15.9 Exclusive Application. Nothing in this Agreement is intended or
shall be construed to confer upon or to give to any person, firm or corporation
other than Prudential and Cousins hereto any right, remedy or claim under or by
reason of this Agreement.
          15.10 Partial Invalidity. If all or any portion of any of the
provisions of this Agreement shall be declared invalid by laws applicable
thereto, then the performance of said offending provision shall be excused by
the parties hereto; provided, however, that, if the performance of such excused
provision materially affects any material aspect of this Transaction and the
other Party does not promptly enter into a modification or separate agreement
which sets forth in valid fashion the covenants of such offending provision in a
manner which counsel to both parties determine is valid, then the Party hereto
for whose benefit such excused provision was inserted in this Agreement shall
have the right, exercisable by written notice given to the other Party within
ten (10) days after such provision is so declared invalid, to terminate this
Agreement; thereupon this Agreement shall be null and void.
          15.11 Interpretation. The titles, captions and paragraph headings are
inserted for convenience only and are in no way intended to interpret, define,
limit or expand the scope or content of this Agreement or any provision hereof.
If any Party to this Agreement is made up of more than one person or entity,
then all such persons and entities shall be included jointly and severally, even
though the defined term for such Party is used in the singular in this
Agreement. If any time period under this Agreement ends on a day other than a
Business Day, then the time period shall be extended until the next Business
Day. This Agreement shall be construed without regard to any presumption or
other rule requiring construction against the Party causing this Agreement to be
drafted. If any words or phrases in this Agreement shall have been stricken out
or otherwise eliminated, whether or not any other words or phrases have been
added, this Agreement shall be construed as if the words or phrases so stricken
out or otherwise eliminated were never included in this Agreement and no
implication or inference shall be drawn from the fact that said words or phrases
were so stricken out or otherwise eliminated.
Contribution Agreement

- 56 -



--------------------------------------------------------------------------------



 



          15.12 Waiver Rights. Prudential reserves the right to waive, in whole
or in part, any provision hereof which is for the benefit of Prudential. Cousins
reserves the right to waive, in whole or in part, any provision hereof which is
for the benefit of Cousins.
          15.13 No Implied Waiver. Unless otherwise expressly provided herein,
no waiver by Cousins or Prudential of any provision hereof shall be deemed to
have been made unless expressed in writing and signed by such Party. No delay or
omission in the exercise of any right or remedy accruing to Cousins or
Prudential upon any breach under this Agreement shall impair such right or
remedy or be construed as a waiver of any such breach theretofore or thereafter
occurring. The waiver by Cousins or Prudential of any breach of any term,
covenant or condition herein stated shall not be deemed to be a waiver of any
other breach, or of a subsequent breach of the same or any other term, covenant
or condition herein contained.
          15.14 Attorney’s Fees. Should either Party employ an attorney or
attorneys to enforce any of the provisions hereof or to protect its interest in
any manner arising under this Agreement, or to recover damages for breach of
this Agreement, the non-prevailing Party in any action pursued in a court of
competent jurisdiction (the finality of which is not legally contested) agrees
to pay to the prevailing Party all reasonable costs, damages and expenses,
including reasonable attorney’s fees, expended or incurred in connection
therewith.
          15.15 Exhibits and Schedules. All exhibits and schedules referred to
in, and attached to, this Agreement are hereby incorporated herein in full by
this reference.
          15.16 Confidentiality. Cousins and Prudential agree that the subject
matter of this Agreement and the Term Sheet between Cousins and Prudential dated
May 2, 2006, and all negotiations related thereto will remain confidential until
May 2, 2006 (the “Disclosure Date”) and until such Disclosure Date neither Party
shall disclose any terms of this Agreement or the Term Sheet without the prior
written approval of the other Party. Prior to the Disclosure Date, Cousins and
Prudential will disclose such information only to those parties required to know
it, including, without limitation, employees of either of the parties,
consultants, attorneys engaged by either Cousins or Prudential and prospective
or existing investors and lenders, and the Investor of Prudential with respect
to this investment. This Paragraph 15.16 shall survive the termination of this
Agreement. Cousins and Prudential shall cooperate with one another to prepare
and release press statements on or after the Disclosure Date, and thereafter
Cousins and Prudential shall be free to disclose the Transaction to third
parties. Notwithstanding the foregoing, Cousins and Prudential shall each be
free to make such disclosures of the Agreement and the Transaction contemplated
hereby as may be required or appropriate under applicable laws or regulations
including, without limitation, the rules and regulations of the Securities
Exchange Commission.
Contribution Agreement

- 57 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Prudential and Cousins and the Other Owner have
executed this Agreement under seal as of the day and year first above written.

                  COUSINS PROPERTIES INCORPORATED, a
Georgia corporation    
 
           
 
  By:
Name:
Title:   /s/ Craig B. Jones
 
Craig B. Jones
Executive Vice President    
 
                CP VENTURE THREE LLC, a Delaware
limited liability company    
 
           

                  By:   CP VENTURE LLC, a Delaware limited         liability
company, as the Managing        Member thereof     

         
 
  By:   COUSINS PROPERTIES
 
      INCORPORATED, a Georgia corporation,
 
      as a Managing Member thereof duly
 
      authorized hereunto

             
 
  By:
Name:   /s/ Craig B. Jones
 
Craig B. Jones    
 
  Title:   Executive Vice President    
 
                THE PRUDENTIAL INSURANCE
COMPANY OF AMERICA, a New Jersey
corporation    
 
           
 
  By:   /s/ Mark W. Seedorff    
 
           
 
  Name:   Mark W. Seedorff    
 
  Title:   Vice President    

Contribution Agreement

- 58 -



--------------------------------------------------------------------------------



 



Exhibit U
LIMITED LIABILITY COMPANY
OPERATING AGREEMENT
OF
CP VENTURE IV HOLDINGS LLC

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE 1 DEFINITIONS
    2  
Section 1.1 Definitions
    2  
Section 1.2 Other Definitions
    16  
Section 1.3 Exhibits
    16  
 
       
ARTICLE 2 FORMATION
    16  
Section 2.1 Formation of Company
    16  
Section 2.2 Name
    16  
Section 2.3 Principal Place of Business; Resident Agent
    17  
Section 2.4 Purpose and Scope
    17  
Section 2.5 Certificate of Formation
    17  
Section 2.6 Ownership and Waiver of Partition
    17  
Section 2.7 Limits of Company
    18  
Section 2.8 No Individual Authority
    18  
Section 2.9 Responsibility of Members
    19  
Section 2.10 Term
    19  
Section 2.11 Investment Representations
    19  
 
       
ARTICLE 3 CAPITAL
    20  
Section 3.1 Member Percentage Interests
    20  
Section 3.2 Capital Contributions
    20  
3.2.1 Initial Capital Contributions
    21  
3.2.2 Balance of Prudential Initial Contribution Amount
    21  
3.2.3 Additional Capital Contributions
    21  
3.2.4 Prudential Contribution Amount
    23  
3.2.5 Certain CPI Obligations
    24  
3.2.6 Depreciable and Non-Depreciable Elements of Contributions
    26  
Section 3.3 Pro Rations Related to Contributed Property
    26  
Section 3.4 Investment of Development Activity Funds in Venture Six
    26  
3.4.1 Investment of Funds
    26  
3.4.2 Special Terms Applicable to Period Prior to Venture Six Real Estate
Operations
    27  
Section 3.5 Additional Capital
    27  
Section 3.6 No Interest on Capital
    29  
Section 3.7 Reduction of Capital Accounts
    29  
Section 3.8 Capital Accounts
    29  
Section 3.9 Negative Capital Accounts
    31  
Section 3.10 Resignations; Withdrawals of Capital
    31  
Section 3.11 Limit on Contributions and Obligations of Members
    31  
 
       
ARTICLE 4 PROFITS, LOSSES, DISTRIBUTIONS, AND ALLOCATIONS
    31  
Section 4.1 Allocations
    31  
4.1.1 Development Activity Profit
    31  
4.1.2 Development Activity Loss
    32  
4.1.3 Operating Property Activity Profit
    32  

i



--------------------------------------------------------------------------------



 



         
4.1.4 Operating Property Activity Loss
    33  
4.1.5 Net Profit
    33  
4.1.6 Net Loss
    33  
Section 4.2 [Reserved]
    33  
Section 4.3 Limitation on Loss Allocations
    33  
Section 4.4 Other Items
    33  
Section 4.5 Special Allocations
    34  
Section 4.6 Curative Allocations
    37  
Section 4.7 Other Allocation Rules
    37  
Section 4.8 Section 704(c) Allocation
    38  
Section 4.9 Distribution of Cash Flow
    38  
4.9.1 Development Activity Cash Flow
    38  
4.9.2 Operating Property Activity Cash Flow
    39  
4.9.3 Cash Flow
    39  
Section 4.10 Distribution of Capital Proceeds
    39  
4.10.1 Development Activity Capital Proceeds
    39  
4.10.2 Operating Property Activity Capital Proceeds
    40  
4.10.3 Other Capital Proceeds
    40  
4.10.4 Insufficient Balance
    40  
Section 4.11 Loss on CPI Note and Venture Six Guaranty
    41  
Section 4.12 Allocation Example
    41  
 
       
ARTICLE 5 COMPANY BOOKS; ACCOUNTING/FINANCIAL STATEMENTS
    42  
Section 5.1 Books and Records
    42  
Section 5.2 Tax Returns
    42  
Section 5.3 Reports
    43  
Section 5.4 Audits
    44  
Section 5.5 Bank Accounts
    44  
Section 5.6 Tax Elections and Decisions
    44  
Section 5.7 Tax Matters Member
    45  
 
       
ARTICLE 6 MANAGEMENT
    45  
Section 6.1 Management of the Company
    45  
6.1.1 General
    45  
6.1.2 Development Manager
    46  
6.1.3 Operating Property Manager
    47  
6.1.4 Administrative Manager
    48  
6.1.5 Management Committee
    48  
6.1.6 Actions By Management Committee
    49  
Section 6.2 Meetings
    49  
Section 6.3 Administrative Manager’s Rights and Powers; Execution of Documents
    50  
Section 6.4 Duties of Managers
    51  
Section 6.5 Authorization for Expenditures
    52  
Section 6.6 Rights Not Assignable
    52  
Section 6.7 Major Decisions
    52  
Section 6.8 Emergency Authority
    52  
Section 6.9 Operating Budget And Expenses
    53  
6.9.1 Company Expenses
    53  
6.9.2 Operating Budget
    53  
Section 6.10 Removal of Managers
    54  

ii



--------------------------------------------------------------------------------



 



         
Section 6.11 Actions to Maintain REIT Status
    54  
Section 6.12 Action to Maintain VCOC and REOC Status
    55  
Section 6.13 Management And Leasing Agreements
    56  
Section 6.14 Development Agreement
    56  
Section 6.15 Operating Agreements
    56  
6.15.1 Development Activity Agreement
    56  
6.15.2 Operating Property Activity Agreement
    56  
Section 6.16 Liability for Conduct
    56  
Section 6.17 Indemnity
    57  
 
       
ARTICLE 7 COMPENSATION, REIMBURSEMENTS, CONTRACTS WITH AFFILIATES
    57  
Section 7.1 Compensation, Reimbursements
    57  
7.1.1 Compensation
    57  
7.1.2 Reimbursements
    57  
Section 7.2 No Contracts with Affiliates
    58  
 
       
ARTICLE 8 TRANSFER RESTRICTIONS AND REORGANIZATION RIGHTS
    58  
Section 8.1 General
    58  
8.1.1 Required Consents
    58  
8.1.2 Indirect Transfers
    58  
Section 8.2 Permitted Transfers by the Members
    59  
8.2.1 Transfers By Prudential
    59  
8.2.2 Transfers By CPI
    59  
8.2.3 Agreements with Transferees
    59  
Section 8.3 Asset Restrictions
    60  
8.3.1 Assets Lock-Out Period
    60  
8.3.2 Interests Lock-Out Period
    61  
8.3.3 Restrictions Relating to Mortgages
    61  
8.3.4 Sale of Assets After Lock-Out Period
    62  
8.3.5 CPI Reorganization Rights
    65  
8.3.6 Prudential Reorganization Rights
    67  
8.3.7 Closing
    68  
8.3.8 Distribution Redemption
    69  
8.3.9 Limitation on Manager’s Authority
    69  
Section 8.4 Put/Call
    69  
8.4.1 Prudential Put
    69  
8.4.2 CPI Call
    69  
8.4.3 Closing
    69  
8.4.4 Binding Agreement
    69  
Section 8.5 First Offer Procedure
    69  
Section 8.6 Restraining Order
    74  
Section 8.7 No Termination
    74  
Section 8.8 Distribution Rights
    71  
Section 8.9 Right of First Offer
    71  
 
       
ARTICLE 9 DEFAULT AND DISSOLUTION
    75  
Section 9.1 Events of Default
    75  
9.1.1 Definitions and Cure Periods
    75  
9.1.2 Act of Insolvency
    77  

iii



--------------------------------------------------------------------------------



 



         
Section 9.2 Causes of Dissolution and Termination
    77  
Section 9.3 Election of Non-Defaulting Member
    78  
Section 9.4 Procedure in Dissolution and Liquidation
    79  
9.4.1 Winding Up
    79  
9.4.2 Management Rights During Winding Up
    79  
9.4.3 [Intentionally Omitted]
    79  
9.4.4 Distributions in Liquidation
    79  
9.4.5 Non-Cash Assets
    80  
Section 9.5 Disposition of Documents and Records
    81  
Section 9.6 Date of Termination
    82  
 
       
ARTICLE 10 APPRAISAL
    82  
Section 10.1 General
    82  
Section 10.2 Appraisal Procedure
    83  
Section 10.3 Appraisal of Non-Cash Assets
    84  
 
       
ARTICLE 11 GENERAL PROVISIONS
    84  
Section 11.1 Notices
    84  
Section 11.2 Entire Agreement
    86  
Section 11.3 Severability
    86  
Section 11.4 Successors and Assigns
    87  
Section 11.5 Counterparts
    87  
Section 11.6 Additional Documents and Acts
    87  
Section 11.7 Interpretation
    87  
Section 11.8 Terms
    87  
Section 11.9 Amendment
    87  
Section 11.10 References to this Agreement
    87  
Section 11.11 Headings
    88  
Section 11.12 No Third Party Beneficiary
    88  
Section 11.13 No Waiver
    88  
Section 11.14 Expenses No Brokers
    88  
Section 11.15 Time of Essence
    88  
Section 11.16 Confidentiality and Public Announcements
    88  

iv



--------------------------------------------------------------------------------



 



INDEX OF EXHIBITS

     
Exhibit A
  Assets
Exhibit B
  Mortgage
Exhibit C
  ERISA Certificate
Exhibit D
  Allocation Example
Exhibit E
  Major Decisions
Exhibit F
  Operating Budget
 
   
Schedule 3.2.3(c)(1)
  Guidelines for Qualified Leases
Schedule 3.2.3(c)(2)
  Qualified Leases
Schedule 3.2.3(c)(3)
  Example Calculation of Prudential Additional Contribution Amount
Schedule 5.6
  Tax Elections and Decisions

v



--------------------------------------------------------------------------------



 



LIMITED LIABILITY COMPANY OPERATING AGREEMENT
OF
CP VENTURE IV HOLDINGS LLC
     THIS LIMITED LIABILITY COMPANY OPERATING AGREEMENT is made as of the ___day
of                                         , 2006 (the “Effective Date”), by and
between COUSINS PROPERTIES INCORPORATED, a Georgia corporation (“CPI”), and THE
PRUDENTIAL INSURANCE COMPANY OF AMERICA, a New Jersey corporation
(“Prudential”).
W I T N E S S E T H   T H A T :
     WHEREAS, CPI and Prudential desire to form a limited liability company
under the laws of the State of Delaware, and in connection with the formation of
such limited liability company CPI and Prudential wish to set forth their
respective rights and obligations as members thereof and set forth certain terms
and conditions applicable to the Company’s ownership and management of its
interests in “Venture Five” and “Venture Six” (as hereinafter defined);
     THE INTERESTS IN CP VENTURE IV HOLDINGS LLC (THE “MEMBER INTERESTS”) ARE
SUBJECT TO THE RESTRICTIONS ON TRANSFER AND OTHER TERMS AND CONDITIONS SET FORTH
IN ARTICLE 8 OF THIS AGREEMENT. THE MEMBER INTERESTS HAVE BEEN ACQUIRED FOR
INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER (i) THE GEORGIA SECURITIES ACT OF
1973, AS AMENDED (THE “GEORGIA ACT”) IN RELIANCE UPON THE EXEMPTION PROVIDED IN
SECTION 9(13) THEREOF, (ii) UNDER ANY OTHER STATE SECURITIES LAWS, OR
(iii) UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “FEDERAL
ACT”). NEITHER THE MEMBER INTERESTS, NOR ANY PART THEREOF, MAY BE OFFERED FOR
SALE, PLEDGED, HYPOTHECATED, SOLD, ASSIGNED OR TRANSFERRED AT ANY TIME EXCEPT IN
COMPLIANCE WITH THE TERMS AND CONDITIONS OF ARTICLE 8 OF THIS AGREEMENT AND
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE FEDERAL ACT, THE
GEORGIA ACT, AND ANY OTHER APPLICABLE STATE SECURITIES LAWS OR IN A TRANSACTION
WHICH IS EXEMPT FROM REGISTRATION UNDER SUCH SECURITIES LAWS OR WHICH IS
OTHERWISE IN COMPLIANCE WITH SUCH SECURITIES LAWS.

 



--------------------------------------------------------------------------------



 



     NOW THEREFORE, in consideration of the premises, the mutual promises,
obligations and agreements contained herein, and other good and valuable
consideration, the receipt and sufficiency of such consideration being hereby
acknowledged, CPI and Prudential, intending to be legally bound, do hereby agree
as follows:
ARTICLE 1
DEFINITIONS
     Section 1.1 Definitions.
     When used in this Agreement, the following terms will have the meanings set
forth below:
          “Act” shall mean the Delaware Limited Liability Company Act, as the
same may be amended from time to time.
          “Act of Insolvency” shall have the meaning specified in Section 9.1.2.
          “Additional Capital Notice” shall mean a notice described in
Section 3.5.
          “Additional Capital Units” shall mean Additional Capital Units issued
by Venture Six pursuant to the Development Activity Agreement.
          “Adjusted Capital Account Balance” shall mean with respect to any
Member, the balance in such Member’s Capital Account as of the end of the
relevant Fiscal Year, after giving effect to the following adjustments:
               (i) credit to such Capital Account any amounts which such Member
is obligated to restore, because of a promissory note to the Company or
otherwise pursuant to Regulation Section 1.704-1(b)(2)(ii)(c), or is deemed to
be obligated to restore pursuant to the penultimate sentence in each of
Regulations Sections 1.704-2(g)(1)(ii) and 1.704-2(i)(5); and
               (ii) debit to such Capital Account the items described in
Sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) and
1.704-1(b)(2)(ii)(d)(6) of the Regulations.
This definition of Adjusted Capital Account Balance is intended to comply with
the “alternative economic effect” test of Section 1.704-1(b)(2)(ii)(d) of the
Regulations and shall be interpreted consistent with such Regulations.

2



--------------------------------------------------------------------------------



 



          “Administrative Manager” shall mean the Person designated by the
Management Committee as a manager (within the meaning of Section 18-101(10) of
the Act) pursuant to Section 6.1.4 hereinbelow.
          “Affiliate Debt” shall have the meaning set forth in Section 3.5.
          “Affiliate(s)” shall mean a CPI Affiliate or a Prudential Affiliate,
or a Person or Persons directly or indirectly, through one or more
intermediaries, controlling, controlled by or under common control with the
Person(s) in question. The term “control”, as used in the immediately preceding
sentence, means, with respect to a Person that is a corporation, the right to
exercise, directly or indirectly, more than 50% of the voting rights
attributable to the shares of the controlled corporation and, with respect to a
Person that is not a corporation, the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of the
controlled Person.
          “Agreed Value” shall mean with respect to each Asset of Venture Five
listed on Exhibit A attached hereto, the gross fair market value of such Asset
as agreed by the Members and listed on such Exhibit.
          “Agreement” shall mean this Limited Liability Company Operating
Agreement, as amended from time to time.
          “Approved by the Members” or “Approval of the Members” shall mean
approval in writing by all of the Members acting through their duly authorized
representatives who may or may not be the same representatives as are on the
Management Committee.
          “Approved by the Management Committee” or “Approval of the Management
Committee” shall mean approval in writing by all of the Members of the Company
acting through their representatives on the Management Committee who shall have
been designated pursuant to Section 6.1.5.
          “Asset” shall mean any of the real property assets of Venture Five
listed on Exhibit A attached hereto, and “Assets” shall mean all of such real
property assets.
          “AWC Expansion” shall mean the “AWC Expansion” as defined in the
Contribution Agreement.
          “Bank” shall mean a banking or other financial institution which from
time to time is selected to serve as the Company’s principal funds depository;
Bank of America, Wachovia and Merrill Lynch being approved institutions.
          “Business Day” shall mean any day except a Saturday, Sunday or other
day on which commercial banks in Atlanta, Georgia are authorized or required by
law to close.

3



--------------------------------------------------------------------------------



 



          “Call Notice” shall have the meaning specified in Section 8.4.2.
          “Capital Account” shall have the meaning specified in Section 3.8.
          “Capital Proceeds” shall mean the net proceeds, other than Development
Activity Capital Proceeds and Operating Property Activity Capital Proceeds,
from:
               (i) loans to the Company in excess of current or reasonably
anticipated Company needs as Approved by the Members (including reasonable
reserves for Company debt obligations and working capital as Approved by the
Members) or excess funds received from refinancing of any Company indebtedness
after the payment of, or provision for the payment of, all costs and expenses
incurred by the Company in connection with such refinancing; and
               (ii) any sale, exchange, condemnation or other disposition of any
capital asset of the Company or from claims on policies of insurance maintained
by the Company for damage to or destruction of capital assets of the Company or
the loss of title thereto (to the extent that such proceeds exceed the actual or
estimated costs of repairing or replacing the assets damaged or destroyed if,
pursuant to this Agreement, such assets are repaired or replaced), and any lease
termination payments, (x) after the payment of, or provision for the payment of,
all costs and expenses incurred by the Company in connection with such sale or
other disposition or the receipt of such insurance proceeds, as the case may be,
and (y) after deduction or retention of such sums as are deemed necessary to be
retained as a reserve for the conduct of the business of the Company as
determined by the Members.
          “Cash Flow” shall mean for any period the Gross Receipts of the
Company for such period less Operating Expenses of the Company for such period.
          “Closing Date” shall mean the “Closing Date” as defined in the
Contribution Agreement.
          “Closing Proration Time” shall mean the “Closing Proration Time” as
defined in the Contribution Agreement.
          “Code” shall mean the Internal Revenue Code of 1986, as amended, and
any successor statute thereto.
          “Company” shall mean the limited liability company formed pursuant to
the terms hereof for the limited purposes and scope set forth herein.
          “Contribution Agreement” shall mean the Contribution Agreement dated
as of May 2, 2006 by and among CPI, CP Venture Three LLC, a Delaware limited
liability company, and Prudential.
          “CPI” shall mean Cousins Properties Incorporated, a Georgia
corporation.

4



--------------------------------------------------------------------------------



 



          “CPI Affiliate” shall mean (i) any successor to CPI in connection with
a bona fide reorganization, recapitalization, acquisition or merger, (ii) any
Person which acquires all or substantially all of the assets of CPI and
(iii) any other Person which, directly or indirectly, through one or more
intermediaries, controls or is controlled by or is under common control with CPI
or any of the aforesaid specifically identified CPI Affiliates. The term
“control”, as used in the immediately preceding sentence, means, with respect to
a Person that is a corporation, the right to the exercise, directly or
indirectly, of more than 50% of the voting rights attributable to the shares of
the controlled corporation and, with respect to a Person that is not a
corporation, the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of the controlled Person.
          “CPI Current Return” shall mean as of any particular date, an amount
equal to six and one-half percent (6.5%) per annum, compounded quarterly until
paid, determined on the basis of a 365 day year for the actual number of days in
the period for which the CPI Current Return is being determined, cumulative to
the extent not distributed pursuant to Section 4.9.1(c) or Section 4.10.1(d)
herein, on the CPI Unreturned Contribution, commencing on the Effective Date.
          “CPI Current Valuation Return” shall mean as of any particular date,
an amount equal to six and one-half percent (6.5%) per annum, compounded
quarterly until paid, determined on the basis of a 365 day year for the actual
number of days in the period for which the CPI Current Valuation Return is being
determined, cumulative to the extent not distributed pursuant to
Section 4.9.1(d) or Section 4.10.1(e) herein, on an amount equal to the
Unreturned CPI Development Valuation Amount (to the extent outstanding from time
to time), commencing as of the Effective Date.
          “CPI Development Income Valuation Amount” shall mean Fifty Million
Dollars ($50,000,000).
          “CPI Development Valuation Amount” shall mean Fifty Million Dollars
($50,000,000).
          “CPI Reorganization Notice” shall have the meaning specified in
Section 8.3.5.
          “CPI Reorganization Rights” shall mean those rights of CPI defined in
Section 8.3.5 herein.
          “CPI Unreturned Contribution” shall mean as of any particular date an
amount equal to the excess, if any, of (x) the product of the Member Development
Percentage of CPI (expressed as a decimal) times the Prudential Contribution
Amount that has been contributed to the Company, less (y) the aggregate
distributions to CPI pursuant to Section 4.10.1(b) (excluding therefrom any
distribution amount attributable to the 2% annual compounded increase on the
contributions used for purposes of calculating the “Unreturned Development
Activity Contribution.”)

5



--------------------------------------------------------------------------------



 



          “Defaulter” shall have the meaning specified in Section 9.1.1.
          “Depreciation” shall mean for each Fiscal Year or other period, an
amount equal to the depreciation, amortization, or other cost recovery deduction
allowable with respect to an asset for such year or other period, except that if
the Gross Asset Value of an asset differs from its adjusted basis for federal
income tax purposes at the beginning of such year or other period, Depreciation
shall be an amount which bears the same ratio to such beginning Gross Asset
Value as the federal income tax depreciation, amortization, or other cost
recovery deduction for such year or other period bears to such beginning
adjusted tax basis; provided, however, that if the federal income tax
depreciation, amortization, or other cost recovery deduction for such year is
zero, Depreciation shall be determined with reference to such beginning Gross
Asset Value using any reasonable method selected by the Administrative Manager.
          “Developer Units” shall have the meaning ascribed to such term in the
Development Activity Agreement.
          “Development Activity” shall mean the business activity of the Company
of developing Projects which shall be carried out by the Company’s ownership of
a managing member interest in Venture Six.
          “Development Activity Agreement” shall mean the limited liability
company operating agreement of Venture Six entered into as of even date herewith
by the Company as the sole member of Venture Six.
          “Development Activity Capital Proceeds” shall mean “Capital Proceeds”
(as defined in the Development Activity Agreement) to the extent distributed by
Venture Six to the Company, plus amounts received by the Company upon the sale,
liquidation or other disposition of all or part of its interest in Venture Six.
          “Development Activity Cash Flow” shall mean “Cash Flow” (as defined in
the Development Activity Agreement) to the extent distributed by Venture Six to
the Company, plus any amount received by the Company attributable to Investment
Income.
          “Development Activity Interest” shall mean the Company’s aggregate
interest(s) in the profits, losses and distributions of Venture Six from time to
time.
          “Development Activity Nonrecourse Deductions” shall mean nonrecourse
deductions with respect to the Development Activity and, as applicable, the
Company’s distributive share of nonrecourse deductions of Venture Six as
allocated to the Company pursuant to the Development Activity Agreement.
          “Development Activity Profit or Loss” shall mean the sum of (x) either
(1) for so long as Venture Six is wholly-owned by the Company, all net profit,
net loss or items of gross income, gain, loss and deduction from the Development
Activity (but excluding Development Activity Nonrecourse Deductions and any
other amounts specially or curatively allocated

6



--------------------------------------------------------------------------------



 



pursuant to this Agreement) or (2) in the event Venture Six becomes a
partnership for federal income tax purposes, the Company’s distributive share of
net profit, net loss, or items of gross income, gain, loss and deduction,
allocated to the Company pursuant to the Development Activity Agreement (but
excluding Development Activity Nonrecourse Deductions and any other amounts
specially or curatively allocated pursuant to this Agreement), plus (y) any
Investment Income, plus (z) the gain or loss realized by the Company upon the
sale or other disposition of all or part of its interest in Venture Six. The net
amount of such items, if positive, being referred to as Development Activity
Profit or, if negative, Development Activity Loss.
          “Development Manager” shall mean the Person designated by the
Management Committee as a manager (within the meaning of Section 18-101(10) of
the Act) pursuant to Section 6.1.2 hereinbelow.
          “Documents” shall have the meaning specified in Section 5.1.
          “Effective Date” shall mean the effective date of this Agreement as
set forth on the first page hereof.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
          “Excess Operating Property Activity Capital Proceeds” shall have the
meaning set forth in Section 8.3.4.
          “Excess Operating Property Activity Cash Flow” shall have the meaning
set forth in Section 8.3.4.
          “Event of Default” shall have the meaning specified in Section 9.1.1.
          “Fair Market Value” shall have the meaning specified in Section 10.1.
          “Federal Act” shall have the meaning specified in Section 2.11.
          “Fiscal Year” shall mean the twelve month period ending December 31 of
each year; provided that the first Fiscal Year shall be the period beginning on
the Effective Date and ending on December 31, 2006, and the last Fiscal Year
shall be the period beginning on January 1 of the calendar year in which the
final liquidation and termination of the Company is completed and ending on the
date such final liquidation and termination is completed (to the extent any
computation or other provision hereof provides for an action to be taken on a
Fiscal Year basis, an appropriate proration or other adjustment shall be made in
respect of the first or final Fiscal Year to reflect that such period is less
than a full calendar year period).
          “Gross Asset Value” shall mean with respect to any asset, the asset’s
adjusted basis for federal income tax purposes, except as follows:

7



--------------------------------------------------------------------------------



 



               (i) The initial Gross Asset Value of any asset contributed by a
Member to the Company shall be the gross fair market value of such asset, as
Approved by the Members;
               (ii) Except as otherwise provided in this Agreement, the Gross
Asset Values of all Company assets shall be adjusted to equal their respective
gross fair market values, as Approved by the Members, at each of the following
times: (a) the acquisition of an additional interest in the Company by any new
or existing Member for more than a de minimis contribution; (b) the distribution
by the Company to a Member of more than a de minimis amount of Company property
as consideration for an interest in the Company; (c) the grant of an interest in
the Company (other than a de minimis interest) as consideration for the
provision of services to or for the benefit of the Company by any new or
existing Member; and (d) the liquidation of the Company within the meaning of
Section 1.704-1(b)(2)(ii)(g) of the Regulations; provided, however, that the
adjustments pursuant to clauses (a), (b) and (c) above shall be made only if the
Members reasonably determine that such adjustments are necessary or appropriate
to reflect the relative economic interests of the Members in the Company;
               (iii) The Gross Asset Value of any Company asset distributed to
any Member shall be the gross fair market value of such asset on the date of
distribution as Approved by the Members; and
               (iv) The Gross Asset Values of Company assets shall be increased
(or decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Code Section 734(b) or Code Section 743(b), but only to the extent
that such adjustments are taken into account in determining the Capital Accounts
pursuant to Regulations Section 1.704-1(b)(2)(iv)(m); provided, however, that
Gross Asset Values shall not be adjusted pursuant to this subsection to the
extent the Members determine that an adjustment pursuant to subsection (ii) of
this definition is necessary or appropriate in connection with a transaction
that would otherwise result in an adjustment pursuant to this subsection.
               (v) If the Gross Asset Value of an asset has been determined or
adjusted pursuant to paragraphs (i), (ii) or (iv) above, such Gross Asset Value
shall thereafter be adjusted by the Depreciation taken into account with respect
to such asset for purposes of computing Net Profit and Net Loss.
     If the Members are unable to agree regarding any Gross Asset Value, such
value shall be determined pursuant to the procedure of Section 10.2 herein.
          “Gross Receipts” shall mean receipts, calculated on an accrual basis,
from the conduct of the business of the Company from all sources, excluding
items of Development Activity Cash Flow, Development Activity Capital Proceeds,
Operating Property Activity Cash Flow and Operating Property Activity Capital
Proceeds.
          “Independent Accountants” shall mean Deloitte & Touche USA, LLP or
other nationally recognized accounting firm as Approved by the Members.

8



--------------------------------------------------------------------------------



 



          “Internal Rate of Return” shall mean that percentage return rate
which, when used as a discount rate to determine a net present value of a cash
flow series (treating cash outflows as negative numbers and inflows as positive
numbers), results in a net present value of “0” for such cash flow series. For
quarterly cash flow series, the quarterly discount rate equivalent to an annual
rate of 8.5% shall be 2.0605%. For monthly cash flow series, the monthly
discount rate equivalent to an annual rate of 8.5% shall be .6822%.
          “Investment Income” shall mean the income, if any, earned by the
short-term investment of any portion of the Prudential Contribution Amount in
accordance with Section 3.4.
          “Laws” shall mean federal, state and local statutes, case law, rules,
regulations, ordinances, codes and the like which are in full force and effect
from time to time and which affect the Company, Venture Five or Venture Six.
          “Lock-Out Period” shall have the meaning specified in Section 8.3.1.
          “Make-Whole Amount” shall have the meaning specified in
Section 8.3.4(a)(iii).
          “Make-Whole Asset” shall have the meaning specified in
Section 6.1.3(c).
          “Make-Whole Option” shall have the meaning specified in Section 8.3.4.
          “Major Decisions” shall have the meaning specified in Section 6.7 and
Exhibit E hereto.
          “Management and Leasing Agreements” shall have the meaning specified
in Section 6.13.
          “Management Committee” shall have the meaning specified in
Section 6.1.5.
          “Managers” shall mean the Development Manager, Operating Property
Manager and Administrative Manager.
          “Member” shall mean CPI, Prudential, or any permitted transferee of an
interest in the Company hereunder.
          “Member Development Percentage” shall mean a Member’s aggregate
percentage share of the Company’s profits, losses and distributions from the
Development Activity Interest. The respective Member Development Percentages are
88.50% for CPI, and 11.50% for Prudential, subject to adjustment as provided in
this Agreement.
          “Member Interest” shall mean the aggregate interest of a Member in the
Company and in the capital, profits, losses, and distributions of the Company.

9



--------------------------------------------------------------------------------



 



          “Member Property Percentage” shall mean a Member’s aggregate
percentage share of the profits, losses and distributions from the Operating
Property Activity Interest. The initial Member Property Percentages for purposes
of applying the provisions of this Agreement are 100% for CPI and 0% for
Prudential (subject to adjustment as provided herein). Upon payment by
Prudential of the Prudential Initial Contribution Amount in full pursuant to
Section 3.2.2 below and the Contribution Agreement, the Member Property
Percentages shall be 11.50% for CPI and 88.50% for Prudential. The initial
Member Property Percentages set forth above have been determined based on the
value of the initial contributions to the capital of the Company as set forth in
Section 3.2.1. As further capital is contributed to the Company by Prudential
pursuant to Sections 3.2.1 and 3.2.2 and the Contribution Agreement, the Member
Property Percentages of Prudential and CPI shall be adjusted automatically based
on the amount of such contributions pursuant to the following formulas:
(i) Prudential’s Member Property Percentage at a given time shall be equal to
(x) the amount of the Prudential Initial Contribution Amount actually
contributed by Prudential at such time, divided by (y) the total amount of the
Prudential Initial Contribution Amount, and multiplied by (z) 88.50% (.8500) and
(ii) CPI’s Member Property Percentage at a given time shall be equal to 100%
less the Prudential Member Property Percentage at such time. Prudential’s Member
Property Percentage shall not be increased due to the Prudential Additional
Contribution Amount but will be subject to dilution in the event such Prudential
Additional Contribution Amount is required to be made in accordance with this
Agreement, is not in dispute in good faith under this Agreement (and if a
portion is in dispute, the undisputed portion shall be contributed) and is not
paid and an Event of Default exists with respect thereto. Any such dilution
shall be calculated by multiplying Prudential’s Member Property Percentage at
the time by a fraction, the numerator of which is the amount of the Prudential
Contribution Amount that has been paid, and the denominator of which is the sum
of (i) the amount of the Prudential Contribution Amount that has been paid and
(ii) the amount thereof that has become due and payable under this Agreement but
not paid, and the resulting product shall be the new Member Property Percentage
of Prudential (and conversely, the Member Property Percentage of CPI shall be
increased to the same extent that Prudential’s Member Property Percentage was
decreased). For any period in which the Member Property Percentages are
adjusted, allocations and distributions pursuant to Article 4 for such period
shall be made pro-rata based upon the number of days in the period and the
applicable Member Property Percentage for each day in the period.
          “Mortgage” shall mean the deed to secure debt encumbering certain of
the Assets as set forth on Exhibit B attached hereto.
          “Net Profit” or “Net Loss” shall mean for each Fiscal Year the
Company’s taxable income or taxable loss for such Fiscal Year, as determined
under Section 703(a) of the Code (including all items required to be separately
stated under Section 703(a)(1) of the Code), and Regulation Section 1.703-1, but
with the following adjustments:
               (i) Any tax exempt income, as described in Section 705(a)(1)(B)
of the Code, realized by the Company during such Fiscal Year shall be added to
such taxable income or taxable loss;

10



--------------------------------------------------------------------------------



 



               (ii) Any expenditures of the Company described in
Section 705(a)(2)(B) of the Code for such Fiscal Year or treated as being so
described in Regulation Section 1.704-1(b)(2)(iv)(1) and not otherwise taken
into account in this subsection shall be subtracted from such taxable income or
taxable loss;
               (iii) In the event the Gross Asset Value of any Company asset is
adjusted pursuant to clauses (ii) or (iii) of the definition of Gross Asset
Value, the amount of such adjustment shall be taken into account as gain or loss
from the disposition of such asset for purposes of computing Net Profit or Net
Loss;
               (iv) Any item of income, gain, loss or deduction that is required
to be specially or curatively allocated to a Member under this Agreement,
including Section 4.5 hereof, shall not be taken into account in computing such
taxable income or taxable loss;
               (v) The amount of any gain or loss required to be recognized by
the Company during such Fiscal Year by reason of a sale or other disposition of
any Company property shall be computed as if the Company’s adjusted basis in
such property for income tax purposes were equal to the Gross Asset Value of the
property disposed of, notwithstanding that the adjusted tax basis of such
property differs from its Gross Asset Value; and
               (vi) In lieu of depreciation, amortization and other cost
recovery deductions taken into account in computing such taxable income or loss,
there shall be taken into account Depreciation for such Fiscal Year or other
period.
     This definition is intended to comply with the Regulations and any and all
other items which must be included in Net Profit or Net Loss in order for this
Agreement to comply with said Regulations shall be included in such concept.
Notwithstanding any other provision of this definition, any items of income,
gain, deduction, loss or credit which are specially allocated, including
allocations of Development Activity Profit and Loss and Operating Property
Activity Profit and Loss, shall not be taken into account in computing Net
Profit or Net Loss. The intent of this definition is that no reference to Net
Profit or Net Loss include such specially allocated items. If the Company’s
taxable income or taxable loss for such Fiscal Year, as adjusted in the manner
provided in clauses (i) through (vi) above, is a positive amount, such amount
shall be the Company’s Net Profit for such Fiscal Year, and if negative, such
amount shall be the Company’s Net Loss for such Fiscal Year.
          “NOI” shall have the meaning specified in Section 3.2.3(b).
          “Non-Defaulter” shall have the meaning specified in Section 9.3.
          “Offer Price” shall have the meaning specified in Section 8.3.4.
          “Offer Price Notice” shall have the meaning specified in
Section 8.3.4.

11



--------------------------------------------------------------------------------



 



          “Operating Budget,” shall mean the annual budget of the Company,
estimating all receipts from and expenditures for the ownership, management,
maintenance and operation of the Company for each Fiscal Year; provided,
however, that such budget shall not include the operations of Venture Five or
Venture Six.
          “Operating Expenses” shall mean all expenditures of any kind,
determined on an accrual basis, made with respect to the operations of the
Company in the normal course of business, excluding items of Development
Activity Cash Flow, Development Activity Capital Proceeds, Operating Property
Activity Cash Flow and Operating Property Activity Capital Proceeds.
          “Operating Property Activity” shall mean the business activity of the
Company of investment in the Assets which shall be carried out by the Company’s
ownership of a managing member interest in Venture Five (including the
Subsidiary LLC’s).
          “Operating Property Activity Agreement” shall mean the limited
liability company operating agreement entered into as of even date herewith by
the Company as the sole member of Venture Five.
          “Operating Property Activity Capital Proceeds” shall mean “Capital
Proceeds” (as defined in the Operating Property Activity Agreement) to the
extent distributed to the Company plus amounts received by the Company upon the
sale, liquidation or other disposition of all or any part of its interest in
Venture Five.
          “Operating Property Activity Cash Flow” shall mean “Cash Flow” as
defined in the Operating Property Activity Agreement, to the extent distributed
by Venture Five to the Company.
          “Operating Property Activity Interest” shall mean the Company’s
aggregate percentage interest in the profits, losses and distributions of
Venture Five from time to time.
          “Operating Property Activity Nonrecourse Deductions” shall mean
nonrecourse deductions with respect to the Operating Property Activity and, as
applicable, the Company’s distributive share of nonrecourse deductions of
Venture Five as allocated to the Company pursuant to the Operating Property
Activity Agreement.
          “Operating Property Activity Profit or Loss” shall mean the sum of
(x) either (1) for so long as Venture Five is wholly-owned by the Company, all
net profit, net loss, or items of gross income, gain, loss and deduction from
the Operating Property Activity (but excluding Operating Property Activity
Nonrecourse Deductions and any other amounts specially or curatively allocated
pursuant to this Agreement) or (2) in the event Venture Five becomes a
partnership for federal income tax purposes, the Company’s distributive share of
net profit, net loss, or gross items of income, gain, loss and deduction,
allocated to the Company pursuant to the Operating Property Activity Agreement
(but excluding Operating Property Activity Nonrecourse Deductions and any other
amounts specially or curatively allocated pursuant to this

12



--------------------------------------------------------------------------------



 



Agreement) and (y) the gain or loss realized by the Company upon the sale or
other disposition of all or part of its interest in Venture Five. The net amount
of such items, if positive, being referred to as Operating Property Activity
Profit or, if negative, Operating Property Activity Loss.
          “Operating Property Manager” shall mean the Person designated by the
Management Committee as a manager (within the meaning of Section 18-101(10) of
the Act) pursuant to Section 6.1.3 hereinbelow.
          “Pension Investor” shall mean any investor with respect to which
Prudential or Prudential Real Estate Investor (“PREI”) is acting as a “Qualified
Professional Asset Manager” as defined in Department of Labor Prohibited
Transaction Class Exemption 84-14. The initial Pension Investor shall be the
separate account for qualified pension trust investors formed and maintained by
Prudential pursuant to the provisions of Section 17B:28-7 N.J.S.A. and known as
Prudential Property Investment Separate Account (“PRISA”).
          “Percentage Interest” shall mean a Member’s percentage interest in the
profits and losses of the Company other than Venture Five Profit or Loss and
Venture Six Profit or Loss, as set forth in Section 3.1.
          “Person” shall mean an individual, partnership, corporation, limited
liability company, trust, unincorporated association, joint stock company or
other entity or association.
          “Plan Assets Regulations” shall mean C.F.R § 2510.3-101, promulgated
under ERISA.
          “Plan Violation” shall mean a transaction, condition or event that
would (i) constitute a nonexempt (under Prohibited Transaction Class Exemption
84-14, as it may be amended) or prohibited transaction under ERISA; or (ii) be
subject to state statutes regulating investments of and fiduciary obligations
with respect to any governmental Plan.
          “Prepayment Notice” shall have the meaning specified in Section 8.3.3.
          “Project” shall have the meaning ascribed to such term in the
Development Activity Agreement.
          “Prudential” shall mean The Prudential Insurance Company of America, a
New Jersey corporation.
          “Prudential Additional Contribution Amount” shall mean the amount of
additional capital to be contributed by Prudential to the Company pursuant to
Section 3.2.3 of this Agreement.
          “Prudential Affiliate” shall mean (i) any successor to Prudential in
connection with a bona fide reorganization, recapitalization, acquisition or
merger, (ii) any Person which

13



--------------------------------------------------------------------------------



 



acquires all or substantially all of the assets of Prudential, (iii) the Pension
Investor and (iv) any other Person which, directly or indirectly, through one or
more intermediaries, controls or is controlled by or is under common control
with Prudential or any of the aforesaid specifically identified Prudential
Affiliates. The term “control”, as used in the immediately preceding sentence,
means, with respect to a Person that is a corporation, the right to the
exercise, directly or indirectly, of more than 50% of the voting rights
attributable to the shares of the controlled corporation and, with respect to a
Person that is not a corporation, the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of the
controlled Person.
          “Prudential Contribution Amount” shall mean the sum of the Prudential
Initial Contribution Amount and, if applicable, the Prudential Additional
Contribution Amount.
          “Prudential Initial Contribution Amount” shall mean an amount of cash
equal to the difference between $[338,450,074] and the outstanding principal
balance of the Mortgage as of the Effective Date.
          “Prudential Current Return” shall mean as of any particular date, an
amount equal to six and one-half percent (6.5%) per annum compounded quarterly
until paid, determined on the basis of a 365 day year for the actual number of
days in the period for which the Prudential Current Return is being determined,
cumulative to the extent not distributed pursuant to Section 4.9.1(b), 4.9.2 or
Section 4.10.1(c) herein, on the Prudential Unreturned Contribution, for the
period such Prudential Unreturned Contribution amount is outstanding; provided,
however, that in the event Prudential becomes a Defaulter due to an Event of
Default described in Section 9.1.1(a) with respect to its obligation to pay any
portion of the Prudential Contribution Amount (after giving effect to the
applicable 5 day grace period in Section 9.1.1), and following CPI giving
Prudential a second notice marked “Failure to Cure Will Result In Reduction of
Current Return” and if Prudential fails to cure such default within five
(5) days after receipt of such second notice, then the Prudential Current Return
shall be zero from and after and during the continuance of any such Event of
Default.
          “Prudential Reorganization Notice” shall have the meaning specified in
Section 8.3.6.
          “Prudential Reorganization Rights” shall have the meaning specified in
Section 8.3.6.
          “Prudential Unreturned Contribution” shall mean as of any particular
date, an amount equal to the excess, if any, of (x) the product of the Member
Development Percentage of Prudential (expressed as a decimal) and the Prudential
Contribution Amount that has been contributed to the Company, less (y) the
aggregate distributions to Prudential pursuant to Section 4.10.1(b) (excluding
therefrom any distribution amount attributable to the 2% annual compounded
increase on the contribution used for purposes of calculating the “Unreturned
Development Activity Contribution”).
          “Put Notice” shall have meaning specified in Section 8.4.1.

14



--------------------------------------------------------------------------------



 



          “Qualified Leases” shall have the meaning specified in
Section 3.2.3(c).
          “Regulations” shall mean those regulations promulgated under the Code.
          “Reorganization” shall have the meaning set forth in Section 8.3.5(b).
          “Reorganization Date” shall have the meaning specified in
Section 8.3.5(b).
          “Reorganization Rights” shall mean the CPI Reorganization Rights or
the Prudential Reorganization Rights.”
          “Right of First Offer” shall mean the Right of First Offer Agreement
dated as of even date herewith by and among CPI and Prudential.
          “Right to Match Notice” shall have the meaning specified in
Section 8.5.4(b).
          “Sale Notice” shall have the meaning specified in Section 8.3.4.
          “Shell Cost” shall have the meaning specified in Section 3.2.3(b).
          “Subsidiary LLC’s” shall mean the wholly-owned limited liability
companies of Venture Five, known as CP Venture Five – AMC LLC, CP Venture Five –
AV LLC, CP Venture Five – AWC LLC, CP Venture Five – AEC LLC and CP Venture Five
– APC LLC. “Subsidiary LLC” shall mean any of the Subsidiary LLC’s.
          “Tax Matters Partner” shall have the meaning specified in Section 5.7.
          “Term” shall have the meaning specified in Section 2.10.
          “Transfer” shall have the meaning specified in Section 8.1.1.
          “Transferee” shall have the meaning specified in Section 8.2.3.
          “Transferor” shall have the meaning specified in Section 8.2.3.
          “Unreturned CPI Development Income Valuation Amount” shall mean the
CPI Development Income Valuation Amount minus amounts which have been
distributed under Section 4.9.1(e), with the net amount outstanding from time to
time escalated at the rate of 2% per annum (compounded annually) from the
Effective Date.
          “Unreturned CPI Development Valuation Amount” shall mean the CPI
Development Valuation Amount minus amounts which have been distributed under
Section 4.10.1(f), with the net amount outstanding from time to time escalated
at the rate of 2% per annum (compounded annually) from the Effective Date.

15



--------------------------------------------------------------------------------



 



          “Unreturned Development Activity Contribution” shall mean an amount
equal to the Prudential Contribution Amount actually contributed from time to
time, minus amounts distributed pursuant to Section 4.10.1(b), with the net
amount outstanding from time to time escalated at the rate of 2% per annum
(compounded annually).
          “Venture Five” shall mean CP Venture Five LLC, a Delaware limited
liability company.
          “Venture Six” shall mean CP Venture Six LLC, a Delaware limited
liability company.
     Section 1.2 Other Definitions.
     In addition to the terms defined in Section 1.1, other terms will have the
definitions provided elsewhere in this Agreement.
     Section 1.3 Exhibits.
     Attached hereto and forming an integral part of this Agreement are various
exhibits which are listed in the Table of Contents for this Agreement or
otherwise referenced in this Agreement, all of which are incorporated into this
Agreement as fully as if the content thereof were set out in full herein at each
point of reference thereto.
ARTICLE 2
FORMATION
     Section 2.1 Formation of Company.
     CPI and Prudential do hereby form the Company as a limited liability
company for the limited purposes and scope set forth in Section 2.4 and upon the
terms, provisions and conditions set forth in this Agreement. The rights and
obligations of the Members shall be governed by this Agreement and by the Act.
If there is a conflict between the provisions of this Agreement and the Act, the
provisions of the Act shall control (it being understood, however, that if the
Act provides for a particular rule but allows the members of a limited liability
company to provide to the contrary in their limited liability company operating
agreement, and if the parties hereto have so provided hereunder, then such
provisions shall not be deemed to constitute a conflict for purposes of the
foregoing).
     Section 2.2 Name.

16



--------------------------------------------------------------------------------



 



     The name of the Company shall be CP Venture IV Holdings LLC or such other
name as may be Approved by the Members under which all business and affairs of
the Company shall be conducted.
     Section 2.3 Principal Place of Business; Resident Agent.
     The Company shall maintain a registered office in the State of Delaware at
CT Corporation System, Wilmington, Delaware, and the registered agent at such
address shall be CT Corporation System unless and until such registered office
and agent are changed by the Administrative Manager after giving prior written
notice to all Members. The principal place of business of the Company shall be
located at CPI’s address set forth in Section 11.1 below or at such other place
of business of CPI in the State of Georgia as CPI may designate. The Company
shall maintain a registered office at such address in Georgia. The resident
agent for the Company in Georgia shall be CPI or such agent as may be designated
by CPI from time to time.
     Section 2.4 Purpose and Scope.
     The purpose of the Company is to acquire, own and invest in Development
Activity and Operating Property Activity, including by means of investment in
and ownership of limited liability company interests in Venture Five and Venture
Six, to make short term investments, including short term loans, permitted for
“venture capital operating companies” under the Plan Asset Regulations pending
the commitment of Company funds to investments in Development Activity and
Operating Property Activity or distributions to the Members, to exercise in the
ordinary course of business rights and duties as the managing member under the
Development Activity Agreement and rights and duties as the managing member
under the Operating Property Activity Agreement, and to do any and all other
acts or things which may be incidental or ancillary thereto. In furtherance of
these purposes, the Company shall have all powers necessary, suitable or
convenient for the accomplishment thereof. It is the intent of the Members that
the Company shall be a “venture capital operating company” within the meaning of
the Plan Asset Regulations and that Venture Five and Venture Six shall each be a
“real estate operating company” within the meaning of the Plan Asset
Regulations.
     Section 2.5 Certificate of Formation.
     The Company has filed a certificate of formation (the “Certificate”) with
the Secretary of State of Delaware pursuant to the Act and shall also execute
and file such other certificates which may from time to time be necessary or
appropriate to file in connection with the continuation and operation of the
Company. The Members hereby agree to execute and file any required amendments to
the Certificate and shall do all other acts requisite for the constitution of
the Company as a limited liability company pursuant to the Act or any other
applicable law.
     Section 2.6 Ownership and Waiver of Partition.
     The interest of each Member in the Company shall be personal property for
all purposes. All property and interests in property, real or personal, owned by
the Company shall be held in

17



--------------------------------------------------------------------------------



 



the name of the Company and deemed owned by the Company as an entity, and no
Member, individually, shall have any ownership of or interest in such property
or interest owned by the Company except as a member of the Company. Each of the
Members irrevocably waives, during the term of the Company and during any period
of its liquidation following any dissolution, any right that it may have to seek
or maintain any action for partition with respect to any of the assets of the
Company.
     Section 2.7 Limits of Company.
          (a) The relationship between and among the Members shall be limited to
carrying on the business of the Company in accordance with the terms of this
Agreement.
          (b) The Members shall each devote such time to the Company as is
reasonably necessary to carry out the provisions of this Agreement. Each of the
Members understands that the other Member or its Affiliates and any Manager and
its Affiliates may be interested, directly or indirectly, in various other
businesses and undertakings not included in the Company, Development Activity or
Operating Property Activity. Each Member also understands that the conduct of
the business of the Company may involve business dealings with such other
businesses or undertakings. The Members hereby agree that the creation of the
Company and the assumption by each of the Members of their duties hereunder
shall be without prejudice to their rights (or the rights of their Affiliates)
to have such other interests and activities and to receive and enjoy profits or
compensation therefrom, and each Member waives any rights it might otherwise
have to share or participate in such other interests or activities of the other
Member or its Affiliates and of any Manager and its Affiliates. The Members and
Managers and their Affiliates may engage in or possess any interest in any other
business venture of any nature or description independently or with others
including, but not limited to, the ownership, financing, leasing, operation,
management or development of real property and investments in real property.
Such other ventures and investments may compete with the business and assets of
the Company, Venture Five, and Venture Six, including, without limitation, the
Assets. Neither the Company nor any Member shall have any right by virtue of
this Agreement, the Development Activity Agreement or the Operating Property
Activity Agreement in or to any such other venture or investment or the income
or profits derived therefrom. Except as otherwise provided in the Contribution
Agreement, neither CPI nor Prudential shall have any obligation to offer or
contribute any particular business opportunity or investment to the Company, to
Venture Five or to Venture Six.
     Section 2.8 No Individual Authority.
     Neither Member shall, without the express, prior written consent of the
other Member, take any action for or on behalf of or in the name of the Company
or other Member, or assume, undertake or enter into any commitment, debt, duty
or obligation binding upon the Company except for (a) actions expressly provided
for in this Agreement, (b) actions by a Member within the scope of its authority
granted in this Agreement, and (c) actions Approved by the Members or Approved
by the Management Committee, and any action taken in violation of the foregoing
limitation shall be void. Each Member shall indemnify and hold harmless the
other Member and

18



--------------------------------------------------------------------------------



 



the Company and their respective Affiliates from and against any and all claims,
demands, losses, damages, liabilities, lawsuits and other proceedings, judgments
and awards, and costs and expenses (including, but not limited to, reasonable
attorneys’ fees and all court costs) arising directly or indirectly, in whole or
in part, out of any breach of the foregoing provisions by such Member, unless
and to the extent such Member or Affiliate was acting in good faith. This
provision shall survive dissolution of the Company.
     Section 2.9 Responsibility of Members.
          (a) The Company and each Member shall not be responsible or liable for
any responsibility, indebtedness, or other obligation, including, but not
limited to, any tax liability, of any other Member incurred prior to, on the
date of or after the execution of this Agreement, except for those which are
undertaken or incurred expressly on behalf of the Company under or pursuant to
the terms of this Agreement or the Contribution Agreement, or assumed in writing
by both Members, and each Member hereby indemnifies and agrees to hold the other
Member and the Company harmless from all such obligations and indebtedness
except as aforesaid.
          (b) Each Member will notify the other Member as quickly as reasonably
possible upon receipt of any notice (i) of the filing of any action in law or in
equity naming the Company, Venture Five or Venture Six or any Member as a party
relating in any way to the business of the Company, Venture Five or Venture Six;
(ii) of any actions to impose liens of any kind whatsoever or of the imposition
of any lien whatsoever against the Company, Venture Five, Venture Six, or any
assets owned by such entities, (iii) of any casualty, damage or injury to
persons or property owned by the Company, Venture Five, or Venture Six; or
(iv) of the default by the Company, Venture Five, or Venture Six of any of its
respective obligations to creditors or other third parties. Each Member will
endeavor to notify the other Member verbally promptly upon learning of any of
the foregoing actions, or the threat thereof, which, in such Member’s judgment,
is material to the Company or the other Member.
     Section 2.10 Term.
     The term of the Company (the “Term”) shall commence as of the date first
above written and continue until the Company is dissolved and terminated as a
result of the dissolution and winding up of the Company in accordance with
Article 9 hereof.
     Section 2.11 Investment Representations
          (a) Investment Intent. Each Member does hereby represent and warrant
to the other and to the Company, and to each of them, that it is acquiring its
interests in the Company for investment solely for its own account or, in case
of Prudential, solely on behalf of institutional clients for whom Prudential
makes discretionary real estate investments that are held in a separate account
of Prudential, with the intention of holding such interest for investment
purposes only, and not with a view to or for sale in connection with any
distribution thereof within the meaning of the Securities Act of 1933, as
amended (the “Federal Act”).

19



--------------------------------------------------------------------------------



 



          (b) Unregistered Interests. Each Member does hereby acknowledge that
it is aware that its interest in the Company has not been registered under the
Federal Act or under any state securities laws. Each Member further understands
and acknowledges that its representations and warranties contained in this
Section 2.11 are being relied upon by the Company and by the other Member as the
basis for the exemption of the Members’ interests in the Company from the
registration requirements of the Federal Act and under all state securities
laws. Each Member further acknowledges that the Company will not and has no
obligation to recognize any sale, transfer, or assignment of a Member’s interest
in the Company to any Person unless and until the provisions of Article 8 hereof
have been fully satisfied.
          (c) Each Member represents and warrants that it is an “accredited
investor” as that term is defined in Rule 501 under the Federal Act, and that
subject to the Express Representations and Warranties of CPI and Prudential,
respectively, as set forth in the Contribution Agreement it has had a full and
adequate opportunity to review information regarding the Assets, the Development
Activity Interest and the Operating Property Activity Interest and, in the case
of Prudential, to meet with representatives of CPI and obtain such information
regarding the investment as it has required.
          (d) Nature of Investment. Each Member does hereby acknowledge and
agree that a legend reflecting the restrictions imposed upon the transfer of its
interest in the Company under Article 8 hereof, under the Federal Act and under
state securities laws shall be placed on the first page of this Agreement.
          (e) Indemnification. Each Member shall and does hereby agree to
indemnify and save harmless the Company and the other Member, from any
liability, loss, cost, damage and expense (including, without limitation, the
costs of litigation and attorneys’ fees) arising out of, resulting from, or in
any way related to the breach of any representation or warranty of such Member
set forth in this Section 2.11.
ARTICLE 3
CAPITAL
     Section 3.1 Member Percentage Interests. The Percentage Interests of the
Members in the profits of the Company are as follows (subject to adjustment as
provided in this Agreement):

          Member   Percentage
Prudential
    50 %  
CPI
    50 %

     Section 3.2 Capital Contributions.

20



--------------------------------------------------------------------------------



 



          3.2.1 Initial Capital Contributions.
          (a) As of the Closing Date, Prudential shall contribute to the Company
cash in an amount equal to $100 million as its initial capital contribution and
first installment of the Prudential Initial Contribution Amount.
          (b) As of the Closing Date, CPI shall convey to Venture Five, or a
Subsidiary LLC, (or cause to be conveyed) the Assets as its initial capital
contribution to the Company, free and clear of any liens, claims, security
interests or encumbrances (other than the Mortgage and any “Permitted Title
Exceptions” (as such term is defined in the Contribution Agreement)). At the
same time, the Company shall enter into the Development Activity Agreement and
the Operating Property Activity Agreement, and, if necessary, the Company will
contribute the Assets to Venture Five directly or to the respective Subsidiary
LLC’s. Alternatively, at CPI’s election, the Assets may be conveyed directly to
Venture Five or the respective Subsidiary LLC’s as of the Effective Date. [NOTE
(to be addressed at execution, and removed, with contribution amounts adjusted,
if needed): Notwithstanding the foregoing to the contrary, CPI will have the
right to retain ownership of Outparcel No. 9 in the Asset known as “Avenue
Viera,” in which event the contribution of Prudential will be reduced as
provided in Section 3.2.2 below. End NOTE] The Members agree that the initial
Gross Asset Value of the Assets is equal to the Agreed Value. CPI makes no
representations or warranties to Prudential or the Company of any kind regarding
the Operating Property Activity Interest, the Assets or the Development Activity
Interest, except as expressly set forth in the Contribution Agreement (or
delivered in accordance therewith).
          3.2.2 Balance of Prudential Initial Contribution Amount. Prudential
shall contribute to the capital of the Company the balance of the Prudential
Initial Contribution Amount remaining after its initial capital contribution
described in Section 3.2.1 above, pursuant to three (3) additional equal
installments of $___[depends on Mortgage balance] each on the dates specified
below. In the event CPI desires for the Company or Venture Six to receive any
portion of the Prudential Initial Contribution Amount in advance of the dates
set forth below, upon written request to Prudential from CPI specifying the
amounts so requested, which request may be made at any time, Prudential shall
undertake good faith efforts to secure such amounts from the Pension Investor
for contribution on such accelerated schedule proposed by CPI (it being
acknowledged by CPI that other obligations of the Pension Investor may render
such accelerated schedule proposed by CPI infeasible for Prudential and the
Pension Investor), and if Prudential determines that it shall be able to so
secure such amounts on such accelerated schedule as aforesaid, then, and only in
such event, Prudential and CPI shall enter into an amendment of the schedule of
remaining installments of the Prudential Initial Contribution Amount. The
remaining installments of the Prudential Initial Contribution Amount in the
amounts of $___each shall be due and payable on the dates set forth below
(unless amended as aforesaid):
Date
June 30, 2006
September 29, 2006

21



--------------------------------------------------------------------------------



 



December 29, 2006
Each installment made by Prudential to the Company of the Prudential Initial
Contribution Amount and any Prudential Additional Contribution Amount shall be
contributed by the Company to Venture Six no later than the second Business Day
following the date of any such contribution.
          3.2.3 Additional Capital Contributions.
               (a) Based upon the leasing status of the Asset known as “Viera
MarketCenter” and the AWC Expansion, both of which CPI is currently developing,
Prudential shall contribute to the Company (i) up to $13,571,115 of additional
cash with respect to such development of Viera MarketCenter and (ii) up to
$6,978,811 of additional cash with respect to the AWC Expansion. Such maximum
additional contribution in the aggregate amount of $20,549,926 is referred to
herein as the “Prudential Additional Contribution Amount.”
               (b) The Prudential Additional Contribution Amount shall be made
in up to three (3) installments. Each installment shall have two (2) components,
calculated individually for Viera MarketCenter and for the AWC Expansion, as set
forth below. The first such installment shall be made on or after December 29,
2006 following the notice provided for in Section 3.2.3 (d) below, and shall be
an amount equal to the greater of (i) all tenant improvement costs, leasing
commissions, legal fees and other sums then expended by CPI with respect to
leases in Viera MarketCenter and the AWC Expansion that are “Qualified Leases”
(as defined below) as of December 29, 2006 (and not included within the “Shell
Cost” (as defined below) for each such project, if any of the foregoing is
included in the Shell Cost), or (ii) the product of the in-place annualized 2007
net operating income (“NOI”) derived from “Qualified Leases” in each of Viera
MarketCenter and the AWC Expansion, as of such date, multiplied by the
reciprocal of a cap rate of 6.48% for Avenue West Cobb and a cap rate of 6.31%
for Viera MarketCenter less the “Shell Cost” for each such project. The “Shell
Cost” for the AWC Expansion and for Viera MarketCenter shall be $9,023,639 and
$17,075,156, respectively. The second installment of the Prudential Additional
Contribution Amount, if any, for each such project would be made on or after
June 29, 2007 following the notice provided for in Section 3.2.3(d) below in an
amount equal to the greater of (i) all tenant improvement costs, leasing
commissions, legal fees and other sums expended by CPI with respect to leases in
Viera MarketCenter and the AWC Expansion that are Qualified Leases effective
after December 29, 2006 and on or prior to June 29, 2007, or (ii) the product of
the in-place annualized 2007 NOI derived from Qualified Leases in such projects
multiplied by the reciprocal of the cap rates set forth above (with such cap
rates to be increased by 25 basis points for Qualified Leases executed after
December 29, 2006 and on or before June 29, 2007) less the sum of the Shell Cost
for each such project and the first installment of the Prudential Additional
Contribution Amount. The third installment of the Prudential Additional
Contribution Amount, if any, for each such project shall be made on or after
December 31, 2007 following the notice provided for in Section 3.2.3(d) below in
an amount equal to the greater of (i) all tenant improvement costs, leasing
commissions, legal fees and other sums expended by CPI with respect to leases in
Viera MarketCenter and the AWC Expansion that are Qualified Leases effective
after June 29, 2007

22



--------------------------------------------------------------------------------



 



and on or prior to December 31, 2007, or (ii) the product of the in-place
annualized 2007 NOI derived from Qualified Leases in such projects multiplied by
the reciprocal of the cap rates set forth above (with such cap rates to be
increased by an additional 25 basis points, for a total increase of 50 basis
points, for Qualified Leases executed after June 29, 2007 and on or before
December 31, 2007) less the sum of the Shell Costs for each such project and the
first and second installments of the Prudential Additional Contribution Amount.
               (c) In order for a lease to be included in the determination of
NOI for the AWC Expansion or Viera MarketCenter (a “Qualified Lease”), the lease
of space in such expansion must be fully executed and approved by Prudential,
which approval shall not be unreasonably withheld, and the tenant must be in
occupancy, open for business and rent paying, with such tenant having delivered
a “clean” estoppel on occupancy and opening together with any applicable
certificate of occupancy or other permit, and all tenant improvement allowances
and leasing commissions paid in full. Prudential shall be deemed to have
approved any leases which are in accordance with the guidelines set forth on
Schedule 3.2.3(c)(1) and incorporated herein by this reference, and Prudential
has also approved the identified drafts and terms of certain proposed leases
which are set forth or described on Schedule 3.2.3(c)(2), which is attached
hereto and incorporated herein by this reference, on the terms and conditions
contained therein and under Section 10.3 of the Contribution Agreement with
respect thereto. A “Qualified Lease” shall not include a lease to an existing
tenant relocating from any portion of Avenue West Cobb or Viera MarketCenter (or
Avenue Viera), as applicable, unless there is also at or prior to such
acceptance of a Qualified Lease a new lease for the vacated space that meets the
standard for a Qualified Lease hereunder and is otherwise acceptance to
Prudential. For purposes of calculating NOI, base rent and recovery of expenses
shall not include any future escalations or the amortization of any
above-standard tenant improvements. No vacancy allowance or credit loss shall be
applied in calculating such NOI (as an adjustment for vacancy factors has been
applied to the applicable cap rates). A 3% management fee shall be included as a
deduction in the determination of NOI. For purposes of calculating NOI for Viera
MarketCenter and the AWC Expansion, 2007 common area expenses (including
management fees) shall be deemed to be $6.39 per rentable square foot for Viera
MarketCenter and $6.95 per rentable square foot for the AWC Expansion. In
addition, for purposes of calculating the NOI for Viera MarketCenter, no expense
costs shall be deducted from the rent paid under the Kohl’s ground lease (since
Kohl’s is responsible for paying its property taxes and maintaining its pro rata
portion of common areas). An example of the calculation of such Prudential
Additional Contribution Amount based upon existing Qualified Leases is set forth
on Schedule 3.2.3(c)(3) and is incorporated herein by this reference.
               (d) CPI shall deliver to Prudential a written request for payment
of Prudential Additional Contribution Amount, which request shall include such
documentation as Prudential shall reasonably require to determine the
calculation of Prudential Additional Contribution Amount in accordance with this
Agreement, on or before ten (10) Business Days of any request for contribution
of any Prudential Additional Contribution Amount, for review and approval by
Prudential in accordance with the terms of this Agreement, and, in the event
that the foregoing request is made on or after ten (10) Business Days prior to
the installment deadline set

23



--------------------------------------------------------------------------------



 



forth above, the deadline for payment of such installment shall be extended to
ten (10) Business Days after such request.
          3.2.4 Prudential Contribution Amount. Prudential shall be
unconditionally and irrevocably obligated to contribute to the capital of the
Company the installments of the Prudential Initial Contribution Amount specified
in Section 3.2.2 above and shall be irrevocably obligated to contribute, subject
to the conditions set forth in Section 3.2.3, the installments of the Prudential
Additional Contribution Amount specified in Section 3.2.3 above, on the
respective installment dates specified above, timely contribution being of the
essence, and irrespective of any claim of breach or default or right of offset
by any party arising under the Contribution Agreement or this Agreement or
otherwise. All installments of the Prudential Contribution Amount shall be paid
by wire transfer of immediately available federal funds to an account of the
Company designated by the Administrative Manager. In the event Prudential fails
to pay in full any installment of the Prudential Contribution Amount as and when
due and payable under Section 3.2.2 or Section 3.2.3, as applicable, which
failure remains uncured after giving effect to the grace period set forth in
Section 9.1.1(a), CPI shall have all rights and remedies available at law or in
equity including, without limitation, the right to pursue a suit for specific
performance against Prudential, and the right to enforce on behalf of the
Company any and all rights and remedies of the Company against Prudential. Upon
the date of each contribution, the Member Property Percentages of Prudential and
CPI shall be adjusted as provided in the definition of Member Property
Percentage herein. Except at the request of CPI or with the prior written
consent of CPI, Prudential shall not be entitled to prepay in advance of the
applicable contribution date any installment of the Prudential Contribution
Amount without the consent of CPI. The Gross Asset Values of Company assets
shall not be adjusted upon the contribution of any part of the Prudential
Initial Contribution Amount. The Gross Asset Values of the Assets shall be
increased to the extent of the Prudential Additional Contribution Amount
actually paid, with such adjustment being allocated solely to the Capital
Account of CPI. No breach or failure at any time of “Cousins’ Express
Representations and Warranties” or covenants under the Contribution Agreement or
any of CPI’s representations or covenants under this Agreement shall excuse
Prudential’s performance of its obligations to pay the Prudential Contribution
Amount in full. Prudential’s liability to pay the Prudential Contribution Amount
in full shall not be subject to any limitation of liability or recourse in the
Contribution Agreement or any other agreement or arising under law, nor shall
Prudential’s liability be subject to any claim or right of offset against CPI,
the Company, Venture Five or Venture Six. The obligation of Prudential to pay
the Prudential Contribution Amount is the full faith and credit obligation of
Prudential, provided, however, that liability for any failure of Prudential to
pay the Prudential Contribution Amount in full when due shall be limited to an
amount equal to the net asset value of those assets which are maintained in the
PRISA Account of Prudential at the time of any such failure. Prudential
represents to CPI that the PRISA Account is an open-end commingled insurance
company separate account of Prudential that has a net asset value of not less
than $6 billion as of [March 31, 2006]. Prudential covenants and agrees with CPI
that it shall at all times hereunder maintain investments (consisting of total
investments in real estate assets and cash or cash equivalents) in such PRISA
Account having a net asset value (i.e., total value of assets minus liabilities
with respect thereto) not less than 200% of the outstanding balance of the
Prudential Contribution Amount, and such covenant and agreement in this Section
shall constitute the full faith and credit

24



--------------------------------------------------------------------------------



 



obligation of Prudential. In the event Prudential becomes a Defaulter due to
Prudential’s failure to pay the Prudential Contribution Amount in full as and
when due, or, unless Prudential shall agree that liability against it shall not
be so limited, should at any time the net asset value of the PRISA Account be an
amount less than 200% of the outstanding balance of the Prudential Contribution
Amount, then CPI shall have the right to acquire (a) the entire interest in the
Company held by Prudential (or any Prudential Affiliate) (including its entire
Member Development Percentage, Member Property Percentage, and Percentage
Interest) and (b) the entire interests in Venture Six and Venture Five
(including any Additional Capital Units) held directly by Prudential (or any
Prudential Affiliate), if any, for an amount of cash (or wire transfer of
immediately available Federal funds) equal to 90% of the Prudential Contribution
Amount theretofore contributed, against delivery of transfer instruments with
respect to such interests in form acceptable to CPI and otherwise in accordance
with Section 8.3.7(b). Such right to purchase shall be exercisable by CPI upon
written notice to Prudential and shall be in addition to CPI’s other rights and
remedies. The “Closing” of any such acquisition for which such notice is given
shall be consummated in accordance with Section 8.3.7, except that the place and
date of Closing shall be the place and date specified in any such notice of
election from CPI. Until the Prudential Contribution Amount is paid in full,
Prudential will provide CPI with quarterly and annual financial statements
certifying as to the net asset value of the PRISA Account. Such quarterly
financial statements will be provided not more than 45 days after the end of
each calendar quarter and such annual financial statement not more than 90 days
after the end of each calendar year.
          3.2.5 Certain CPI Obligations.
               (a) CPI shall be solely responsible for funding the shell
completion of the improvements in the development of the Asset known as “Viera
MarketCenter” and the current expansions of the Assets known as “Avenue West
Cobb” and “Avenue Viera.” CPI shall also be solely responsible for funding all
tenant improvement costs and leasing commissions for all leases in Viera
MarketCenter and the AWC Expansion, including any Qualified Leases or any leases
or lease deals that have failed to become Qualified Leases and have terminated
on or before the final funding of the Prudential Additional Contribution Amount.
Furthermore, CPI shall be solely responsible for the funding of all tenant
improvement costs and leasing commissions of all vacant space in Avenue Viera as
of the Effective Date which is leased prior to December 31, 2007. Venture Five
shall be responsible for funding from cash flow all tenant improvement costs and
leasing commissions incurred with respect to any vacant space in Avenue East
Cobb, Avenue Peachtree City and the first phase of Avenue West Cobb. Such
funding by CPI pursuant to this Section 3.2.5 shall not be treated as increasing
CPI’s Capital Account, and CPI shall pay such costs directly as and when such
costs come due.
               (b) Cousins Real Estate Corporation, a Georgia corporation and a
CPI Affiliate, has entered into that certain Lease with Venture Five of even
date herewith with respect to certain vacant suites in Avenue Viera which are
identified in such Lease, as a master lease of such suites.

25



--------------------------------------------------------------------------------



 



          3.2.6 Depreciable and Non-Depreciable Elements of Contributions. The
Company will allocate, upon request of any Member and by separate document
Approved by the Members, the Agreed Value of the Assets (as set forth on
Exhibit A) as between the various depreciable and non-depreciable elements
thereof.
     Section 3.3 Pro Rations Related to Contributed Property. The Members agree
that Venture Five shall allocate on a pro rata basis all “Operating Expenses”
and “Gross Receipts” (as such terms are defined in the Operating Property
Activity Agreement) attributable to the Assets of Venture Five as of the Closing
Proration Time. For each such Asset, except as set forth in the Contribution
Agreement, Venture Five shall be entitled to all such “Gross Receipts” and
responsible for all such “Operating Expenses” of the Assets attributable to the
period following the Closing Proration Time, and CPI shall be entitled to all
such “Gross Receipts” of and be responsible for all such “Operating Expenses” of
the Assets attributable to the period ending at the Closing Proration Time.
Percentage rents, if any, collected by Venture Five from any tenant under such
tenant’s lease for the percentage rent accounting period after the Closing
Proration Time occurs, as, if, and when received by Venture Five, shall be
prorated between Venture Five and CPI, such that CPI’s pro rata share shall be
an amount equal to the total percentage rentals paid for such percentage rent
accounting period under the applicable lease multiplied by a fraction, the
numerator of which shall be the number of days in such accounting period until
(and including the date of) the Closing Proration Time and the denominator of
which shall be the total number of days in such accounting period; provided,
however, that such proration shall be made only at such time as such tenant is
current or, after application of a portion of such payment, will be current in
the payment of all rental and other charges under such tenant’s lease that
accrue and become due and payable after the Closing Proration Time and in the
payment of any other obligations of such tenant to Venture Five then due and
payable by such tenant. Similarly, except as set forth in the Contribution
Agreement, as of each date of contribution of additional Prudential Contribution
Amount, Venture Five shall allocate on a pro rata basis all “Operating Expenses”
and “Gross Receipts” attributable to the Assets of Venture Five to the period
before and the period after such time, so as to properly determine amounts
allocable and distributable to the Members in light of the changing Member
Property Percentages.
     Section 3.4 Investment of Development Activity Funds in Venture Six.
          3.4.1 Investment of Funds. The Company shall contribute to Venture Six
the installments of the Prudential Contribution Amount as contributed by
Prudential under this Agreement. Such contributions to Venture Six shall be made
not later than the second Business Day following the date of each contribution
by Prudential to the Company, unless otherwise agreed by the Members; provided,
however, that with respect to the initial installment of the Prudential
Contribution Amount and each subsequent installment thereof under this
Agreement, the Company shall retain and invest such amounts in short term
investments of the Company pending long term commitment permitted for “venture
capital operating companies” under the Plan Asset Regulations until such time as
CPI and Prudential agree in writing that Venture Six qualifies, and as to such
subsequent installments, continues to qualify, as a “real estate operating
company” within the meaning of the Plan Asset Regulations, or in the absence of
such written agreement, as determined by special ERISA counsel to the Company
Approved by the Members.

26



--------------------------------------------------------------------------------



 



At such time as Development Manager believes that Venture Six qualifies as a
“real estate operating company” within the meaning of the Plan Asset
Regulations, Development Manager shall deliver to the Members a certificate in
the form attached hereto as Exhibit C for signature by both Members, together
with such supplemental information as the Members may reasonably require in
order to establish that Venture Six qualifies, or with respect to any such
additional capital contribution, continues to qualify, as a “real estate
operating company” within the meaning of the Plan Asset Regulations. In the
event of any dispute between CPI and Prudential regarding the qualification of
Venture Six as a “real estate operating company” within the meaning of the Plan
Assets Regulations and prior to obtaining special ERISA counsel, each of CPI and
Prudential shall meet with each other and their respective counsel in order to
determine the nature of any issues relating to such dispute and determination,
and in order to develop a plan for compliance which shall be mutually agreeable
to each Member.
          3.4.2 Special Terms Applicable to Period Prior to Venture Six Real
Estate Operations. During the period prior to Venture Six qualification as a
“real estate operating company” within the meaning of the Plan Assets
Regulations, or thereafter if the Members are unable to agree in writing that
Venture Six continues to qualify as a “real estate operating company” within the
meaning of the Plan Assets Regulations, in addition to the Company holding funds
to be contributed to Venture Six pursuant to Section 3.4.1 above, (i) for all
purposes of allocations in this Agreement, income earned by the Company with
respect to funds contributable to Venture Six shall be allocated to the Members
in the same manner as if such income had been earned by Venture Six, (ii) for
all purposes of distributions in this Agreement, amounts which would have been
distributable with respect to the funds held for contribution to Venture Six if
they had been contributed to Venture Six, shall be distributed to the Members in
the same manner as if such funds had been held by Venture Six (including, for
example, paying preferred returns with respect to capital invested); and
(iii) at such time as Venture Six qualifies as a “real estate operating company”
as described above and determined by the Members pursuant to Section 3.4.1, the
Company shall contribute all amounts held for contribution to Venture Six to
Venture Six. For purposes of monitoring and implementing these provisions, the
funds held for contribution to Venture Six may be accounted for as if in a
separate “division” of the Company with the accounting reflecting the accounting
that would have been applicable if the funds had been held by Venture Six.
     Section 3.5 Additional Capital.
          (a) In the event a Manager determines at any time or from time to time
that either the Development Activity or the Operating Property Activity needs
funds or capital in addition to the original capital contributed by the Members,
the Manager of the activity requiring funds or capital shall have the right,
power and authority on behalf of the Company (in the Company’s capacity as the
managing member of the applicable venture), to arrange debt financing for the
applicable venture from third party lenders and loans from the applicable
Manager or its Affiliates and to raise additional equity capital, subject to
this Section 3.5. Except as provided in paragraph (d) of this Section 3.5 with
respect to the Development Activity, if a Manager of Development Activity or
Operating Property Activity in its sole discretion determines to seek funds or
capital in addition to third party debt and the original equity capital

27



--------------------------------------------------------------------------------



 



contributed by the Members, whether as debt from the applicable Manager or from
its Affiliates (collectively, “Affiliate Debt”) or as equity capital, such
Manager shall send a notice (an “Additional Capital Notice”) to the Members of
the Company setting forth (i) the purposes for which the additional funds are
needed, (ii) the amount sought for the activity, and (iii) the date when the
funds will be required, which date shall be not less than 20 Business Days after
the date of the Additional Capital Notice. Any additional equity contribution
pursuant to this Section 3.5 shall not have any priority current return and
shall be returned without interest under the terms of Section 4.10, unless
otherwise proposed in the Additional Capital Notice. Equity contributed by the
Company to Venture Six pursuant to the above arrangements shall be in exchange
for Additional Capital Units in Venture Six or other interests specified in the
Development Activity Agreement. For purposes of this Agreement, such Additional
Capital Units, and all the rights attributable thereto, shall be treated as part
of the Development Activity. Any Affiliate Debt from either Development Manager
or Operating Property Manager, as applicable, or any Affiliate of either
Development Manager or Operating Property Manager, as applicable, shall bear
interest at an interest rate floating at 3% per annum over the monthly average
of the Federal Funds rate (as published from time to time in Federal Reserve
Statistical Release H.15), but in no event less than 10% per annum.
          (b) Following delivery of an Additional Capital Notice from a Manager,
the Members shall have the right and option to elect to contribute or loan, as
the case may be, the amount of capital or debt required from the Company pro
rata in accordance with their respective Member Development Percentages or, as
applicable, Member Property Percentages. In order to be valid, such election
must be exercised by delivery of written notice of election to the applicable
Manager not later than the 10th Business Day after the date of the Additional
Capital Notice. Failure of a Member to deliver such notice of election on or
before the 10th Business Day after the date of the Additional Capital Notice
shall be deemed to be an election of such Member not to make such contribution.
Any election to make the contribution shall be binding and irrevocable and
obligate the Member making such election to contribute its pro rata share of the
requested equity or debt amount to the Company in cash or immediately available
funds on the date required by the Additional Capital Notice.
          (c) Notwithstanding anything to the contrary in this Section 3.5, if
either Member does not elect to contribute its respective pro rata share of the
equity or debt required from the Company for the Development Activity or the
Operating Property Activity, the other Member shall not make its pro rata share
of such additional contribution of equity or debt to the Company and instead
shall be entitled (but not required) to make (or cause its Affiliates to make) a
capital contribution or loan, as the case may be, directly to Venture Six or
Venture Five, as applicable, (i) in the case of equity, in the amount of the
capital sought by Venture Six or Venture Five, as applicable, as specified in
the Additional Capital Notice, or such other amount as Development Manager or
Operating Property Manager, as applicable, may approve, in exchange for, as
applicable, Additional Capital Units in Venture Six (subject to the limitation
of such paragraph (e) of this Section 3.5) or other interests (if any) specified
in the Development Activity Agreement determined in accordance with the formula
set forth in the Development Activity Agreement, or such additional interests
specified in the Operating Property

28



--------------------------------------------------------------------------------



 



Activity Agreement determined in accordance with the formula set forth in the
Operating Property Activity Agreement, and (ii) in the case of debt, an
appropriate debt instrument. The Members acknowledge and agree that in the event
a Member (or an Affiliate thereof) makes any such equity contribution to Venture
Six or Venture Five, as applicable, directly, the Development Activity Interest
or Operating Property Activity Interest, as applicable, shall be reduced or
diluted in accordance with the Development Activity Agreement or Operating
Property Activity Agreement, as applicable. The Development Manager or Operating
Property Manager, as applicable, shall have the right to admit such Member (or
its Affiliate) as a member of Venture Six or Venture Five, as applicable, and
the right to amend the Development Activity Agreement or Operating Property
Activity Agreement, as applicable, to reflect the admission of such Member (or
its Affiliate) to Venture Six or Venture Five, as applicable.
          (d) Notwithstanding anything to the contrary in Sections 3.5(a) or
(b), Development Manager or an Affiliate thereof may at any time loan funds as
Affiliate Debt to Venture Six without any obligation to deliver an Additional
Capital Notice to the Members.
          (e) Notwithstanding anything to the contrary in this Section 3.5,
without the Approval of the Members in no event shall more than $50 million of
additional equity be raised for Venture Six for which Additional Capital Units
in Venture Six are issued.
     Section 3.6 No Interest on Capital.
     Interest earned on Company funds shall inure solely to the benefit of the
Company, and except as specifically provided hereinabove, no interest shall be
paid upon any contributions or advances to the capital of the Company nor upon
any undistributed or reinvested income or profits of the Company.
     Section 3.7 Reduction of Capital Accounts.
     Any distribution to a Member, whether pursuant to Sections 4.9 or 4.10 or
any other Section of this Agreement, shall reduce the amount of such Member’s
Capital Account in accordance with Section 3.8, but no adjustment in the
Percentage Interest, Member Development Percentage or Member Property Percentage
of any Member shall be made on account of any such distribution, except as
otherwise specifically provided in this Agreement.
     Section 3.8 Capital Accounts.
          (a) “Capital Account” means an account that shall be maintained for
each Member and which, as of any given date, shall be an amount equal to the sum
of the following:
               (i) The aggregate amount of cash that has been contributed to the
capital of the Company as of such date by or on behalf of such Member; plus
               (ii) The agreed upon Gross Asset Value (as of the date of
contribution) of any property other than cash that has been contributed to the
capital of the Company as of such date by such Member and the amount of
liabilities assumed by any such Member under

29



--------------------------------------------------------------------------------



 



Regulations Section 1.752 or which is secured by any Company property
distributed to such Member; plus
               (iii) The aggregate amount of the Company’s Net Profit,
Development Activity Profit, or Operating Property Activity Profit that has been
allocated to such Member as of such date pursuant to the provisions of
Section 4.1 or any items of income or gain which are specially or curatively
allocated to such Member or other positive adjustment required by the
Regulations which have not been previously taken into account in determining
Capital Accounts; minus
               (iv) The aggregate amount of the Company’s Net Loss, Development
Activity Loss or Operating Property Activity Loss that has been allocated to
such Member as of such date pursuant to Sections 4.1 and 4.3 and the amount of
any item of expense deduction or loss which is specially or curatively allocated
to such Member; and minus
               (v) The aggregate amount of cash and the agreed upon Gross Asset
Value of all other property (as of the date of distribution) that has been
distributed to or on behalf of such Member and the amount of any liabilities of
such Member assumed by the Company under Regulations Section 1.752 or which are
secured by any property contributed by such Member to the Company.
          (b) Upon the sale, transfer, assignment or other disposition of an
interest in the Company after the Effective Date, the Capital Account of the
transferor Member that is attributable to the transferred interest will be
carried over to the transferee Member.
          (c) The Capital Accounts shall be adjusted as and to the extent
required by Regulation Section 1.704-1(b)(2)(iv)(m) in connection with the
adjustment to the tax basis of any Company asset pursuant to Section 734(b) or
Section 743(b) of the Code.
          (d) The foregoing provisions and the other provisions of this
Agreement relating to the maintenance of Capital Accounts are intended to comply
with Regulations Section 1.704-1(b), and shall be interpreted and applied in a
manner consistent with such Regulations. In the event the Administrative Manager
shall determine that it is prudent to modify the manner in which the Capital
Accounts, or any debits or credits thereto (including, without limitation,
debits or credits relating to liabilities that are secured by contributed or
distributed property or that are assumed by the Company or the Members), are
computed in order to comply with such Regulations, the Administrative Manager
may make such modification, provided that it is not likely to have a material
effect on the amounts distributable to any Member pursuant to Section 9.4 hereof
upon the dissolution or liquidation of the Company.
          (e) In accordance with Section 5.1, each Member and its authorized
representatives shall have the right at all reasonable times to have access to,
inspect, audit and copy the books and records of the Company for the purpose of
reviewing the allocations to and maintenance of Capital Accounts and
ascertaining the correctness thereof and Administrative Manager will cooperate
in any such examination. In the event that at any time a Member

30



--------------------------------------------------------------------------------



 



discovers an error in the allocations to or computation of the Capital Accounts
from that intended by the provisions of this Agreement, it shall promptly notify
Administrative Manager of such error and the Members shall work together to
correct any such error in allocations or computations in a manner having the
least adverse effect on the Members. Each Fiscal Year, in conjunction with the
preparation of the Company’s annual federal income tax return, the Independent
Accountants shall prepare a report detailing all adjustments to and the ending
balances of the Capital Accounts of the Members for all Fiscal Years (a “Capital
Account Report”). The cost of preparing the Capital Account Report shall be
allocated between Venture Five and Venture Six based upon the relative time and
effort expended with respect to Capital Account adjustments relating to each of
Venture Five and Venture Six. The Independent Accountants will deliver to the
Members for their review the Capital Account Report at the same time the
Company’s tax or information returns are delivered to the Members pursuant to
Section 5.2. Any Member shall raise any objection to the allocations and
computations detailed in a Capital Account Report no later than sixty (60) days
prior to the expiration of the period for filing an amended federal income tax
return or information return with respect to any Fiscal Year for which an error
may have occurred.
     Section 3.9 Negative Capital Accounts.
     Any Member having a deficit or negative balance in its Capital Account
shall not be required to restore such deficit capital amount or otherwise to
contribute capital to the Company to restore its Capital Account.
     Section 3.10 Resignations; Withdrawals of Capital.
     No Member shall have the right to resign or withdraw from the Company or to
withdraw any portion of the capital of the Company at any time. Upon termination
of the Company, the Members’ capital shall be distributed pursuant to
Section 9.4 hereof.
     Section 3.11 Limit on Contributions and Obligations of Members
     Except as expressly provided in this Agreement and the Contribution
Agreement, the Members shall have no liability or obligation to the Company or
to the other Members to make additional capital contributions to the Company, or
to make any loans to the Company.
ARTICLE 4
PROFITS, LOSSES, DISTRIBUTIONS, AND ALLOCATIONS
     Section 4.1 Allocations.
          Section 4.1.1 Development Activity Profit. Except as otherwise
provided in this Article 4, all Development Activity Profit remaining after the
application of Section 4.5 for each Fiscal Year shall be specially allocated to
the Members as follows:

31



--------------------------------------------------------------------------------



 



          (a) First, to each Member, pro rata in accordance with its respective
Member Development Percentage, until the cumulative Development Activity Profit
allocated to each Member pursuant to this clause (a) is equal to the cumulative
Development Activity Loss allocated to such Member pursuant to Section 4.1.2 and
Section 4.3 (such Development Activity Profit to be allocated first with respect
to Development Activity Loss allocated pursuant to Section 4.3 and thereafter in
reverse chronological order of the allocation of the Development Activity Loss
which has not been previously offset by an allocation under this
Section 4.1.1(a));
          (b) Second, (1) except as provided in subclause (2) of this
Section 4.1.1(b) with respect to allocations to adjust the Capital Accounts of
the Members immediately prior to liquidating distributions pursuant to
Section 9.4.4 and allocations upon the receipt and distribution of Capital
Proceeds attributable to the liquidation of Venture Six, to CPI to the extent of
the sum of (A) the CPI Current Return distributions, the CPI Current Valuation
Return distributions, the CPI Development Income Valuation Amount distributions,
the CPI Development Valuation Amount distributions and the residual
distributions of Cash Flow, if any, that CPI has received pursuant to
Sections 4.9.1(c), 4.9.1(d), 4.9.1(e), 4.9.1(f), 4.10.1(d), 4.10.1(e) and
4.10.1(f) from the Effective Date to a date thirty (30) days after the end of
such Fiscal Year), and (B) the product of the Member Development Percentage of
CPI and the cumulative 2% annual escalated amount on the Unreturned Development
Activity Contribution, less the cumulative Development Activity Profit allocated
to CPI pursuant to this Section 4.1.1(b)(1) for all prior Fiscal Years; and
(2) for purposes of adjusting Capital Accounts of the Members immediately prior
to liquidating distributions and in connection with the distribution of Capital
Proceeds received upon liquidation of Venture Six, to CPI to the extent of the
positive difference, if any, between (A) the sum of all distributions to CPI,
including deemed distributions to CPI pursuant to Section 9.4, with respect to
its Member Development Percentage and excluding amounts attributable to
Additional Capital Units, from the Effective Date and (B) the sum of (x) the
product of the Prudential Contribution Amount and the Member Development
Percentage of CPI and (y) the aggregate net Development Profit or Loss
(excluding amounts attributable to Additional Capital Units), allocated to CPI
for all Fiscal Years, including the current Fiscal Year pursuant to
Section 4.1.1(a)-(b)(1).
          (c) Thereafter, to the Members in accordance with their then
respective Member Development Percentages.
     Section 4.1.2 Development Activity Loss. Except as otherwise provided in
this Article 4, all Development Activity Loss for each Fiscal Year shall be
specially allocated to the Members in accordance with their then respective
Member Development Percentages.
     Section 4.1.3 Operating Property Activity Profit. Except as otherwise
provided in this Article 4, all Operating Property Activity Profit for each
Fiscal Year shall be specially allocated to the Members as follows:
          (a) First, to each Member, pro rata in accordance with its respective
Member Property Percentage, until the cumulative Operating Property Activity
Profit allocated to each

32



--------------------------------------------------------------------------------



 



Member pursuant to this clause (a) is equal to the cumulative Operating Property
Activity Loss allocated to such Member pursuant to Section 4.1.4 and Section 4.3
(such Operating Property Activity Profit to be allocated first with respect to
Operating Property Activity Loss allocated pursuant to Section 4.3 and
thereafter in reverse chronological order of the allocation of the Operating
Property Activity Loss which has not been previously offset by an allocation
under this Section 4.1.3(a)); and
          (b) Thereafter, to the Members in accordance with their then
respective Member Property Percentages.
     Section 4.1.4 Operating Property Activity Loss. Except as otherwise
provided in this Article 4, all Operating Property Activity Loss for each Fiscal
Year shall be specially allocated to the Members in accordance with their then
respective Member Property Percentages.
     Section 4.1.5 Net Profit. Except as otherwise provided in this Article 4,
all Net Profit of the Company for each Fiscal Year shall be allocated to the
Members as follows:
          (a) First, to each Member, pro rata in accordance with their
respective Percentage Interests, until the cumulative Net Profit allocated to
each Member pursuant to this clause (a) is equal to the cumulative Net Loss
allocated to such Member pursuant to Section 4.1.6 and Section 4.3 (such Net
Profit to be allocated first with respect to Net Loss allocated pursuant to
Section 4.3 and thereafter in reverse chronological order of the allocation of
the Net Loss which has not been previously offset by an allocation under this
Section 4.1.5(a)); and
          (b) Thereafter, to the Members in accordance with their then
respective Percentage Interests.
     Section 4.1.6 Net Loss Except as otherwise provided in this Article 4, all
Net Loss of the Company for each year shall be allocated to the Members in
accordance with their Percentage Interests.
     Section 4.2 [Reserved]
     Section 4.3 Limitation on Loss Allocations. Notwithstanding any provision
of this Agreement to the contrary, except as otherwise specifically provided in
this Section 4.3, in no event shall Net Loss, Development Activity Loss or
Operating Property Activity Loss be allocated to a Member if such allocation
would result in such Member’s having a negative Adjusted Capital Account Balance
at the end of any year. All Net Loss, Development Activity Loss or Operating
Property Activity Loss in excess of the limitation set forth in this Section 4.3
shall be allocated to any remaining Member with a positive Adjusted Capital
Account Balance, and if all such Adjusted Capital Account Balances are zero or
negative, to the Members pursuant to the applicable provision of Section 4.1
above.
     Section 4.4 Other Items. Except as provided herein, for tax purposes, all
items of income, gain, loss, deduction or credit shall be allocated in the same
manner as are Development

33



--------------------------------------------------------------------------------



 



Activity Profit, Operating Property Activity Profit, Net Profit, Development
Activity Loss, Operating Property Activity Loss, and Net Loss.
     Section 4.5 Special Allocations.
     The following special allocations shall be made in the following order:
          (a) Minimum Gain Chargeback. To the extent required by
Section 1.704-2(f) of the Regulations, if there is a net decrease in
“partnership minimum gain” (within the meaning of Section 1.704-2(b)(2) of the
Regulations) in a Fiscal Year, then each Member will be allocated items of
income and gain that Fiscal Year, before any other allocation of Net Profit or
Net Loss, Development Activity Profit or Loss, or Operating Property Activity
Profit or Loss, equal to that Member’s share of the net decrease in partnership
minimum gain.
          (b) Member Minimum Gain Chargeback. If a Member suffers a net decrease
in “partner nonrecourse debt minimum gain” (within the meaning of
Section 1.704-2(i)(4) of the Regulations) in any Fiscal Year, then that Member
will be allocated items of income and gain to the extent required by
Section 1.704-2(i)(4) of the Regulations.
          (c) Qualified Income Offset. In the event any Member unexpectedly
receives any adjustments, allocations, or distributions described in Regulations
Sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5), or
1.704-1(b)(2)(ii)(d)(6), items of Company income and gain shall be specially
allocated to each such Member in an amount and manner sufficient to eliminate,
to the extent required by the Regulations, the negative Adjusted Capital Account
Balance of such Member as quickly as possible, provided that an allocation
pursuant to this Section 4.5(c) shall be made if and only to the extent that
such Member would have a negative Adjusted Capital Account Balance after all
other allocations provided for in this Article have been tentatively made as if
this Section 4.5(c) were not in the Agreement.
          (d) Gross Income Allocation. In the event any Member has a deficit
Capital Account at the end of any Fiscal Year that is in excess of the sum of
(i) the amount such Member is obligated to restore (pursuant to the terms of a
promissory note to the Company or otherwise), and (ii) the amount such Member is
deemed to be obligated to restore pursuant to the penultimate sentence of each
of Regulations Sections 1.704-2(g)(1)(ii) and 1.704-2(i)(5) each such Member
shall be specially allocated items of Company gross income and gain in the
amount of such excess as quickly as possible, provided that an allocation
pursuant to this Section 4.5(d) shall be made if and only to the extent that
such Member would have a deficit Capital Account in excess of such sum after all
other allocations provided for in this Article 4 have been tentatively made as
if Section 4.5(c) and this Section 4.5(d) were not in the Agreement.
          (e) Nonrecourse Deductions. If there are any “nonrecourse deductions”
(within the meaning of Sections 1.704-2(b)(1) and 1.704-2(c) of the Regulations)
in a Fiscal Year, then such deductions shall be specially allocated to the
Members as follows:
               (i) To the extent allocated to the Company from, or otherwise

34



--------------------------------------------------------------------------------



 



attributable to the activities of, Operating Property Activity, pro-rata in
proportion to their respective Member Property Percentages;
               (ii) To the extent allocated to the Company from, or otherwise
attributable to the activities of, Development Activity, to the Members pro-rata
in proportion to their respective Member Development Percentages; and,
               (iii) Any other nonrecourse deductions that shall be specially
allocated to the Members pro rata in proportion to their respective Percentage
Interests.
          (f) Member Nonrecourse Deductions. If there are any “partner
nonrecourse deductions” (within the meaning of Section 1.704-2(i)(1) of the
Regulations) in a Fiscal Year, then such deductions will be allocated to the
Member who bears the economic risk of loss for the “partner nonrecourse
liability” (within the meaning of Section 1.704-2(b)(4) of the Regulations) to
which the deductions are attributable.
          (g) Make-Whole Allocations. All or part of the Development Activity
Profit or the Operating Property Activity Profit, or items of income and gain
thereof, remaining after the application of Sections 4.5(a) — (f) shall be
specially allocated to Prudential to the extent of any amount otherwise
distributable to CPI that is actually distributed to Prudential pursuant to
Section 8.3.4(a)(iii); all or part of the Development Activity Loss or Operating
Property Activity Loss, or items of loss or deduction thereof, remaining after
the application of Sections 4.5(a)-(f) shall be specially allocated to CPI to
the extent of any amount otherwise distributable to CPI that is actually
distributed to Prudential pursuant to Section 8.3.4(a)(iii). Items of income,
gain, loss or deduction shall be allocated from items of Development Activity
Profit or Loss or Operating Property Activity Profit or Loss in the same
proportion as the source of the distributions made to Prudential.
          (h) Development Activity Additional Capital Priority Allocations. All
or part of the Development Activity Profit or items of gross income and gain
thereof remaining after the application of Section 4.5(a) through (g), if any,
shall be specially allocated to the Members, pro rata in proportion to their
respective Member Development Percentages, in an amount equal to, in total, the
aggregate items allocated to the Company pursuant to Section 4.5(g) of the
Development Activity Agreement with regard to the Company’s Additional Capital
Units and the income or gain realized by the Company upon the sale or other
disposition of all or part of its Additional Capital Units.
          (i) Allocations in Year of Liquidation of Company or Venture Six.
               (1) Except as provided in subparagraph (2) of this Section 4.5(i)
with respect to allocations to adjust the Capital Accounts of the Members
immediately prior to liquidating distributions pursuant to Section 9.4.4 and
allocations upon the receipt and distribution of Capital Proceeds attributable
to the liquidation of Venture Six, all or part of the Development Activity
Profit or items of gross income and gain thereof remaining after the application
of Sections 4.5(a)-(h), if any, shall be specially allocated to Prudential to
the extent

35



--------------------------------------------------------------------------------



 



of the sum of the (A) Prudential Current Return distributions, Operating
Property Activity Cash Flow distributions (but only to the extent distributable
to CPI but actually distributed to Prudential to pay Prudential Current Return),
and the residual distributions of Development Activity Cash Flow, if any, that
Prudential has received pursuant to Sections 4.9.1(b), 4.9.1(e), 4.9.2 (but only
to the extent distributable to CPI but actually distributed to Prudential to pay
Prudential Current Return), and 4.10.1(c) hereof from the Effective Date to a
date thirty (30) days after the end of such Fiscal Year and (B) the product of
the Member Development Percentage of Prudential and the cumulative 2% annual
escalated amount on the Unreturned Development Activity Contribution, less the
cumulative Development Activity Profit or items of gross income and gain thereof
allocated to Prudential pursuant to this subparagraph (i)(1) for all prior
Fiscal Years.
               (2) For purposes of adjusting Capital Accounts of the Members
immediately prior to liquidating distributions and in connection with the
distribution of Capital Proceeds received upon liquidation of Venture Six, all
or part of the Development Activity Profit or items of gross income and gain
thereof remaining after the application of Sections 4.5(a)-(i)(1) shall be
specially allocated to Prudential to the extent of the positive difference, if
any, between (A) the sum of all distributions to Prudential, excluding amounts
attributable to Additional Capital Units, including deemed distributions to
Prudential pursuant to Section 9.4 with respect to its Member Development
Percentage (including, without limitation, all Prudential Current Return
distributions from whatever source) from the Effective Date, and (B) the sum of
(x) the product of the Prudential Contribution Amount and the Member Development
Percentage of Prudential and (y) the aggregate net Development Profit or Loss,
or items of gross income, gain or loss thereof (excluding amounts attributable
to Additional Capital Units), allocated to Prudential for all Fiscal Years,
including the current Fiscal Year pursuant to Section 4.5(a)-(i)(1).
          (j) CPI Priority Allocation. All or part of the Development Activity
Loss or items of loss or deduction thereof remaining after the applications of
Sections 4.5(a) — (i), if any, shall be specially allocated to CPI to the extent
of Operating Property Activity Cash Flow that was otherwise distributable to CPI
but actually distributed to Prudential to pay Prudential Current Return pursuant
to Section 4.9.2 from the Effective Date to a date thirty (30) days after the
end of such Fiscal Year less the cumulative Development Activity Loss or items
of loss or deduction thereof allocated to such CPI pursuant to this
Section 4.5(j) for all prior Fiscal Years.
          (k) Special Allocation of Venture Five Depreciation and Gain
Chargeback. All depreciation, amortization and similar items or deductions
attributable to Venture Five, or the Company’s allocable share therefrom, if
applicable, shall be specially allocated to the Members in accordance with their
respective Member Property Percentages. Upon the sale, transfer, or other
disposition of any asset of Venture Five, any gain attributable thereto, or the
Company’s allocable share thereof, as applicable, shall be specially allocated
among the Members to the extent of and in proportion to the excess, if any, of
(A) the aggregate amount allocated to each Member pursuant to this
Section 4.5(k) hereof for the current and all prior Fiscal Years, over (B) the
aggregate gain allocated to such Member pursuant to this Section 4.5(k) for all
prior Fiscal Years.

36



--------------------------------------------------------------------------------



 



          (l) Excess Proceeds Allocations. All or part of the Operating Property
Activity Profit, or items of gross income and gain thereof, remaining after the
application of Sections 4.5(a) — (k), if any, shall be specially allocated to
the Members to the extent of and in proportion to the Excess Operating Property
Activity Cash Flow and Excess Operating Property Activity Capital Proceeds
distributed 90% to CPI and 10% to Prudential pursuant to the provisions of
Sections 4.9.2, 4.10.2 and 8.3.4 from the Effective Date to a date thirty
(30) days after the end of such Fiscal Year, less the cumulative items of income
or gain allocated to the Members pursuant to this Section 4.5(l) for all prior
Fiscal Years.
     Section 4.6 Curative Allocations.
     The allocations set forth in Sections 4.5(a) through 4.5(f) (the
“Regulatory Allocations”) are intended to comply with certain requirements of
Regulations Sections 1.704-1(b) and 1.704-2(b). Notwithstanding any other
provisions of this Agreement, other than the Regulatory Allocations, the
Regulatory Allocations shall be taken into account in allocating other items of
income, gain, loss and deduction among the Members so that, to the extent
possible, the net amount of such allocations of other items and the Regulatory
Allocations to each Member shall be equal to the net amount that would have been
allocated to such Member if the Regulatory Allocations had not occurred. The
Administrative Manager shall have reasonable discretion, with respect to each
Fiscal Year, to apply the provisions of this Section 4.6 in whatever manner is
likely to minimize the economic distortions that might otherwise result from the
Regulatory Allocations. With respect to Venture Five, CPI shall have the right
to assist the Operating Property Manager in the application of Section 4.6 of
the Operating Property Activity Agreement.
     Section 4.7 Other Allocation Rules.
     The following rules shall apply for purposes of making tax allocations:
          (a) “Excess nonrecourse liabilities” of the Company within the meaning
of Regulations Section 1.752-3(a)(3), shall be allocated among the Members in
accordance with the manner in which it is reasonably expected that the
deductions attributable to those nonrecourse liabilities will be allocated.
          (b) To the extent permitted by Section 1.704-2(h) of the Regulations,
the Administrative Manager shall have complete discretion in determining whether
a distribution shall be treated as being attributable to a “nonrecourse
liability” or a “partner nonrecourse liability” and the increase in the “minimum
gain” or “partner nonrecourse debt minimum gain” attributable to such
liabilities. The Members recognize that such decision may affect the tax
treatment of certain deductions for a Fiscal Year and might offset after-tax
returns of the Members.
          (c) For purposes of determining the Net Profit, Net Loss, or any other
items allocable to any period, Net Profit, Net Loss, and any such other items
shall be determined on a

37



--------------------------------------------------------------------------------



 



daily, monthly, or other basis, as selected by the Managing Member using any
permissible method under Code Section 706 and the Regulations.
          (d) If an amount paid or deemed paid by the Company to a Member (or
any other Person) as interest, a guaranteed payment, or a payment for property
or services, is treated for federal income tax purposes as a distribution to
such Member in its capacity as a partner for tax purposes and is neither a
guaranteed payment under Section 707(c) of the Code nor a payment under Section
707(a) of the Code to a partner not acting in its capacity as a partner, such
Member shall be allocated as soon as possible an amount of Company’s gross
income or gain (including any such amounts attributable to Development Activity
or Operating Property Activity) equal to the amount of such payment.
          (e) The Members are aware of the income tax consequences of the
allocations made by this Article 4 and hereby agree to be bound by the
provisions of this Article 4 in reporting their shares of Company income and
loss for income tax purposes.
     Section 4.8 Section 704(c) Allocation.
     Notwithstanding any other provision of this Agreement to the contrary, any
gain or loss and any depreciation and cost recovery deductions recognized by the
Company for income tax purposes in any Fiscal Year with respect to all or any
part of the Company’s property that is required or permitted to be allocated
among the Members in accordance with Section 704(c) of the Code and any
Regulations promulgated thereunder so as to take into account the variation, if
any, between the adjusted tax basis of such property at the time of its
contribution and the initial Gross Asset Value of such property at the time of
its contribution, or following the adjustment to the Gross Asset Value of
Company property pursuant to this Agreement, shall be allocated to the Members
for income tax purposes using the traditional method described in
Section 1.704-3 of the Regulations. Any elections or other decisions relating to
such allocations shall be made on behalf of the Company and Venture Five by CPI
in its sole discretion.
     Section 4.9 Distribution of Cash Flow.
     4.9.1 Development Activity Cash Flow. Except as provided in Section 9.4,
Section 8.3.4 or Section 4.11, the Company shall distribute Development Activity
Cash Flow to the Members as and when determined by the Development Manager, but
not less frequently than quarterly, in the following order of priority:
          (a) First, to the Members, pro rata in proportion to their respective
Member Development Percentages, in an amount equal to, in total, the “Cash Flow”
as defined in the Development Activity Agreement received from Venture Six with
respect to the Company’s Additional Capital Units;
          (b) Second, to Prudential in an amount, together with all amounts
previously distributed to Prudential under this Section 4.9.1(b), Section 4.9.2
and Section 4.10.1(c) below, equal to the Prudential Current Return;

38



--------------------------------------------------------------------------------



 



          (c) Third, to CPI in an amount, together with all amounts previously
distributed to CPI under this Section 4.9.1(c) and Section 4.10.1(d) below,
equal to the CPI Current Return;
          (d) Fourth, to CPI in an amount, together with all amounts previously
distributed to CPI under this Section 4.9.1(d) and Section 4.10.1(e) below,
equal to the CPI Current Valuation Return;
          (e) Fifth, to CPI until the Unreturned CPI Development Income
Valuation Amount is reduced to zero; and
          (f) Sixth, to the Members in proportion to their then respective
Member Development Percentages.
     4.9.2 Operating Property Activity Cash Flow. Except as provided in
Section 4.11, Section 9.4 or Section 8.3.4, the Company shall distribute
Operating Property Activity Cash Flow to the Members as and when determined by
the Operating Property Manager, but not less frequently than quarterly, to the
Members pro rata in accordance otherwise with their then respective Member
Property Percentages; provided, however, that amounts distributable to CPI under
this Section 4.9.2 shall instead be distributed to Prudential to the extent that
the amounts distributed to Prudential under Section 4.9.1(b) and 4.10.1(c) are
less than the Prudential Current Return, until an amount equal to such
Prudential Current Return has been distributed to Prudential under
Sections 4.9.1(b), 4.10.1(c) and from amounts otherwise distributable to CPI
under this Section 4.9.2.
     4.9.3 Cash Flow. Except as provided in Section 3.4.2, Section 4.11 and
Section 9.4, the Company shall distribute Cash Flow of the Company that is not
Development Activity Cash Flow or Operating Property Activity Cash Flow to the
Members as and when determined by the Administrative Manager, but not less
frequently than quarterly, to the Members in accordance with their Percentage
Interests.
     Section 4.10 Distribution of Capital Proceeds.
     4.10.1 Development Activity Capital Proceeds. Except as provided in
Section 9.4 and Section 4.11, the Company shall distribute to the Members
Development Activity Capital Proceeds received by the Company within thirty
(30) calendar days after receipt in the following order of priority:
          (a) First, to the Members, pro rata in proportion to their respective
Member Development Percentages, in an amount equal to the sum of (i) an amount
equal to, in total, the “Capital Proceeds” (as defined in the Development
Activity Agreement) received by the Company with respect to the Company’s
Additional Capital Units, and (ii) an amount equal to Capital Proceeds arising
from any sale or other disposition of the Company’s Additional Capital Units;

39



--------------------------------------------------------------------------------



 



          (b) Second, to the Members, pro rata in accordance with their then
respective Member Development Percentages, in an amount which equals the
Unreturned Development Activity Contribution;
          (c) Third, to Prudential in an amount which, together with all amounts
previously distributed to Prudential under this Section 4.10.1(c),
Section 4.9.1(b) and Section 4.9.2, is equal to the Prudential Current Return;
          (d) Fourth, to CPI in an amount which, together with all amounts
previously distributed to CPI under this Section 4.10.1(d) and Section 4.9.1(c),
is equal to the CPI Current Return;
          (e) Fifth, to CPI in an amount which, together with all amounts
previously distributed to CPI under this Section 4.10.1(e) and Section 4.9.1(d),
is equal to the CPI Current Valuation Return;
          (f) Sixth, to CPI until the Unreturned CPI Development Valuation
Amount is reduced to zero; and
          (g) Seventh, the balance, if any, of Development Activity Capital
Proceeds shall be distributed to the Members pro rata in proportion to their
then respective Member Development Percentages.
     Provided, however, that notwithstanding the foregoing, if any Development
Activity Capital Proceeds are received upon liquidation of Venture Six then such
liquidation proceeds shall be distributed pursuant to this Section 4.10.1 as if
modified by the provisions of Section 9.4.6.
     4.10.2 Operating Property Activity Capital Proceeds. Except as provided in
Section 4.11, Section 9.4 or Section 8.3.4, the Company shall distribute
Operating Property Activity Capital Proceeds received by the Company within
thirty (30) calendar days after receipt to the Members pro rata in proportion to
their then respective Member Property Percentages.
     4.10.3 Other Capital Proceeds. Except as provided in Section 4.11 and
Section 9.4, in the event the Company has any Capital Proceeds to distribute
which are not Development Activity Capital Proceeds or Operating Property
Activity Capital Proceeds, such Capital Proceeds shall be distributed to the
Members in accordance with their Percentage Interests.
     4.10.4 Insufficient Balance. If Development Activity Capital Proceeds or
Operating Property Activity Capital Proceeds are insufficient to pay the total
amount payable under any priority level in this Section, Development Activity
Capital Proceeds or Operating Property Activity Capital Proceeds shall be
distributed within such priority level to the Members in proportion to their
claims under such priority level.

40



--------------------------------------------------------------------------------



 



     Section 4.11 Loss on CPI Note and Venture Six Guaranty.
     In the event (i) any asset (including cash) of Venture Six is transferred
or paid to a creditor of CPI or any CPI Affiliate as a result of any guaranty,
pledge, mortgage, deed of trust, deed to secure debt, assignment or other
instrument given by Venture Six to secure an obligation of CPI or a CPI
Affiliate to the extent that the proceeds of such obligation (1) were not
incurred to pay, finance or re-finance an obligation, “Operating Expense” or
“Total Project Cost” of Venture Six (as those terms are defined in the
Development Activity Operating Agreement) or other asset of Venture Six, or
(2) were not distributed by Venture Six to its members, or (ii) any note from
CPI to the Company that is pledged as collateral for any obligation of CPI or
any CPI Affiliate is transferred to the pledgee; then such transfer or payment
shall be treated as if such asset or note, as the case may be, had been sold by
Venture Six at its fair market value (but in the case of a Project or other
asset, in no event less than the cost of such Project or asset (as reflected by
the “Total Project Costs” incurred in connection therewith), and in the case of
any note from CPI or an Affiliate of CPI, in no event less than the outstanding
amount of such note) and the proceeds of sale (net of liabilities encumbering
such asset) distributed pursuant to the Development Activity Agreement and
Section 4.10.1 herein; provided, however, to the extent such amounts, had they
actually been received by Venture Six as aforesaid, should have been distributed
to Prudential under this Agreement (and for the purpose of this Section 4.11 it
shall be deemed that such entire amount determined above should have been
distributed without any deduction, retention, reserve or set-aside to other
purposes which would have been permitted in the event of a voluntary disposition
of such asset), Prudential shall be entitled to a distribution of all future
amounts otherwise distributable to CPI under this Agreement and under the
Development Activity Agreement and the Operating Property Activity Agreement,
until Prudential has received the amounts that should have been distributed to
it from the sale of such asset or note out of such amounts otherwise
distributable to CPI had such sale occurred as aforesaid. For purposes of this
Section 4.11, fair market value shall be Agreed by the Members and if they are
unable to agree such value shall be determined pursuant to the procedure of
Section 10.2 herein.
     Section 4.12 Allocation Example
     The Members agree that the allocation and distribution provisions of this
Agreement contained in this Article 4 and in Section 9.4, and the allocation and
distribution provisions of the Development Activity Agreement and the Operating
Property Activity Agreement, are intended to set forth the economic
understanding and agreement of the Members with respect to their investments in
the Company, Venture Five and Venture Six, but that such provisions are complex
and could be erroneously applied. Accordingly, attached hereto as Exhibit D is
an example of the allocation and distribution provisions of this Agreement based
upon certain hypothetical results from operation of the Company. Exhibit D is
intended for illustration only and does not represent any representation of one
Member to the other of anticipated actual results.

41



--------------------------------------------------------------------------------



 



ARTICLE 5
COMPANY BOOKS; ACCOUNTING/FINANCIAL STATEMENTS
     Section 5.1 Books and Records.
     The Administrative Manager shall keep books and records at the Company’s
principal place of business which are usually maintained by Persons engaged in
similar businesses setting forth a true, accurate and complete account of the
Company’s business and affairs including a fair presentation of all income,
expenditures, assets and liabilities thereof. [The Administrative Manager shall
also keep such books and records at the Company’s principal place of business
for Venture Five and Venture Six.] Such books and records shall be maintained,
and its income, gain, losses and deductions shall be determined and accounted
for on the accrual basis in accordance with generally accepted accounting
principles consistently applied. Separate financial statements shall be
maintained for Venture Five, Venture Six and the activity of the Company not
reflected in such financial statements. Each Member and its authorized
representatives shall have the right at all reasonable times to have access to,
inspect, audit and copy the Company’s books, records, files, securities,
vouchers, canceled checks, employment records, bank statements, bank deposit
slips, bank reconciliations, cash receipts and disbursement records, and other
documents (the “Documents”). Each Member and its authorized representatives
shall also have the right, in connection with an examination and audit of the
Documents, to question, upon at least 3 days’ notice, the employees, if any, of
the Company and to question during normal business hours, any other Person and
the employees of such other Person having custody or control of any Documents,
or responsibility for preparing the same. Each Member shall be entitled to any
additional information necessary for the Member to adjust its financial basis
statement to a tax basis as the Member’s individual needs may dictate.
     Section 5.2 Tax Returns.
     (a) The Independent Accountants shall either prepare or review and sign, as
requested by the Members, the initial federal, state and local income tax
returns of the Company, and thereafter the Administrative Manager may prepare
such tax returns or cause the Independent Accountants to prepare such returns,
unless a Member requests that the Independent Accountants prepare such returns.
The Administrative Manager shall cause such tax and information returns that the
Company may be required to file to be filed on a timely basis at Company expense
with the appropriate governmental authorities. No tax or information return
shall be filed unless Approved by the Members. The Company’s accountants are
(i) to deliver all tax and information returns to the Members for their review,
comment and reasonable approval at least thirty (30) days in advance of the
required filing date therefor taking into account any extensions thereof, and
(ii) furnish Members who so request with a projection of the Company’s taxable
income or loss for each Fiscal Year of the Company by December 1 of each such
year to assist in year-end tax planning, all at Company expense.
     (b) The Independent Accountants shall either prepare or review and sign, as
determined by the Operating Property Manager or the Development Manager, as
applicable, the initial federal,

42



--------------------------------------------------------------------------------



 



state and local income tax returns of Venture Five and Venture Six, if any are
required. Thereafter the Operating Property Manager or the Development Manager,
as applicable, may prepare any such tax returns or cause the Independent
Accountants to prepare any such returns unless the Members request on behalf of
Venture Five, or Prudential requests on behalf of Venture Six, that the
Independent Accountants prepare any such returns. No tax or information return
of Venture Five or Venture Six shall be filed unless Approved by the Members
(which approval shall not be unreasonably withheld).
          Section 5.3 Reports.
          (a) Development Manager shall prepare and send to each Member the
following unaudited statements and reports with respect to Venture Six, and the
Operating Property Manager shall prepare and send to each Member the following
unaudited statements and reports with respect to Venture Five:
               (i) within thirty (30) calendar days after the last day of each
calendar month during the Term, a statement of income and expense (x) showing
the actual results of the operations of Venture Six or Venture Five, as the case
may be, for the calendar month then ended and cumulatively to date for the then
elapsed portion of the current Fiscal Year and (y) comparing on an itemized
basis, all costs and expenses incurred during such month and for such Fiscal
Year with the Development Operating Budget (as defined in the Development
Activity Agreement) or the Property Operating Budget (as defined in the
Operating Property Activity Agreement) for such month and such Fiscal Year, with
a narrative explanation of any variations which are material to such budgets;
               (ii) within thirty (30) calendar days after the last day of each
calendar month during the Term, a balance sheet showing the financial position
of Venture Five or Venture Six as of such last day;
               (iii) within forty-five (45) calendar days after the last day of
each calendar quarter, a report on the development activities of Venture Six in
narrative form for such quarter period, including, but not limited to,
information on the status of acquisitions, zoning and permitting, construction
and development, leasing, financing and sales, and together with any new (or
modified) Development Budgets prepared in accordance with Section 6.7 of the
Development Activity Agreement; and
               (iv) no later than ninety (90) days prior to the commencement of
each Fiscal Year, (i) a Project Operating Budget for each Project and a Company
Operating Budget (as such terms are defined in the Development Activity
Agreement) for the succeeding Fiscal Year in accordance with Section 6.7 of the
Development Activity Agreement, and (ii) an Asset Operating Budget for each
Asset and a Company Operating Budget (as such terms are defined in the Operating
Property Activity Agreement) for each succeeding Fiscal Year in accordance with
Section 6.7 of the Operating Property Activity Agreement.

43



--------------------------------------------------------------------------------



 



          (b) Administrative Manager shall also prepare and send to each Member
unaudited statements and reports of the kind described in Section 5.3(a) with
respect to all income and expense and results of operation of the Company, other
than with respect to Venture Five and Venture Six, within thirty (30) calendar
days after the last day of each calendar month during the Term.
          (c) Each monthly report furnished to the Members by the Development
Manager, the Operating Property Manager or the Administrative Manager, as the
case may be, shall also state, to the best knowledge of the Development Manager,
the Operating Property Manager or the Administrative Manager, as the case may
be, whether any default exists with respect to any material obligation of the
Company and whether any litigation is pending against Venture Five, Venture Six
or the Company.
     Section 5.4 Audits.
     After the end of each Fiscal Year the Administrative Manager shall cause an
audit to be made by the Independent Accountants covering the assets, liabilities
and net worth of Venture Five and its operations during such Fiscal Year, and
all other matters customarily included in such audits. At the request of either
Prudential or CPI, the Company and/or Venture Six shall also be subject to such
annual audits and separate audit reports shall be provided for the Company
and/or Venture Six. The Members shall cooperate in good faith with each other
and the Independent Accountants in the preparation of such audits. By April 30
of the subsequent Fiscal Year, the Administrative Manager shall direct the
Independent Accountants to deliver the following financial statements with
respect to each required audit: a balance sheet and statement of income and
expense, statement of cash flows, and the capital position as of the end of and
for such Fiscal Year, together with the report of the Independent Accountants
covering the results of such audit and certifying such financial statements as
having been prepared in accordance with generally accepted accounting principles
consistently applied. A copy of such financial statements shall be provided to
each Member.
     Section 5.5 Bank Accounts.
     All funds of the Company shall be deposited in its name in an account or
accounts maintained with the Bank or other financial institution Approved by the
Members. Funds of the Company shall not be commingled with funds of any other
Person. Checks shall be drawn upon the Company account or accounts only for the
purposes of the Company and shall be signed by respective duly authorized
representatives of the Members.
     Section 5.6 Tax Elections and Decisions.
     Any and all federal, state and local tax elections and decisions for the
Company and Venture Six shall be made by CPI in its sole discretion, and such
elections and decisions for Venture Five shall be made jointly by the Members
except for those matters set forth on Schedule 5.6 hereto, which shall be made
as indicated on Schedule 5.6. In making such elections, however, the appropriate
Manager or Member shall take into account tax matters with respect to the
Company,

44



--------------------------------------------------------------------------------



 



Venture Five or Venture Six that would adversely affect a Member and shall use
its good faith efforts to consult with such member and to make elections that
have the least adverse effect on all of the Members. The Company shall not elect
to be treated as other than, and shall qualify as, a partnership for federal
income tax purposes. Except as specifically provided in Section 6.1.2(d),
Venture Five (and the Subsidiary LLC’s) and Venture Six shall initially be
disregarded entities for federal income tax purposes and in any event shall not
elect to be treated as other than a disregarded entity or as a partnership, as
applicable, for such purposes.
     Section 5.7 Tax Matters Member.
     If required under any provision of the Code, the Administrative Manager
shall designate CPI as the Company’s “Tax Matters Partner” as and when so
required. If and when so appointed, the “Tax Matters Partner” shall serve as
such at the expense of the Company with all powers granted to a tax matters
partner under the Code. Each Member shall give prompt notice to each other
Member of any and all notices it receives from the Internal Revenue Service
concerning the Company, including any notice of audit, any notice of action with
respect to a revenue agent’s report, any notice of a 30-day appeal letter and
any notice of a deficiency in tax concerning the Company’s federal income tax
return. To the extent Holdings is the “Tax Matters Partner” of either Venture
Five or Venture Six, CPI shall act on behalf of Holdings in such capacity.
ARTICLE 6
MANAGEMENT
     Section 6.1 Management of the Company.
     6.1.1 General. The overall management and control of the business and
affairs of the Company shall be vested in the Members. Pursuant to the
delegation set forth in Sections 6.1.2, 6.1.3 and 6.1.4 hereinbelow, except for
those matters specifically required to be Approved by the “Management Committee”
or the Members, (i) the Development Manager shall have the authority to manage
and administer the affairs, rights and responsibilities of the Company with
respect to Development Activity , (ii) the Operating Property Manager shall have
the authority to manage and administer the affairs, rights and responsibilities
of the Company with respect to Operating Property Activity, and (iii) the
Administrative Manager shall have the authority to manage and administer record
keeping, financial statement preparation and related administrative affairs of
the Company as well as implement the provisions of Section 6.11 below and any
other matters that are approved by the Management Committee to be managed by the
Administrative Manager, subject in each case to the restrictions contained in
Section 6.7 and Section 8.3 hereinbelow. Subject to the foregoing, all decisions
with respect to the management of the Company

45



--------------------------------------------------------------------------------



 



that are approved by the Development Manager pursuant to the authority granted
under this Section 6.1.1 and Section 6.1.2 or by the Operating Property Manager
pursuant to be authority granted under this Section 6.1.1 and Section 6.1.3,
shall be binding on the Company and the Members. All decisions with respect to
the management of the Company that are Approved by the Management Committee
pursuant to the applicable provision of Section 6.7 shall be binding on the
Company, each of the Members, and the Managers. Each Member in its capacity as
Development Manager or Operating Property Manager or as a member will comply
with the terms of the Development Activity Agreement or the Operating Property
Activity Agreement, as the case may be.
     6.1.2 Development Manager.
          (a) Subject to the provisions of Sections 6.7 and 8.3, all decisions
to be made by the Company with respect to its interest in Venture Six, whether
as the manager of Venture Six or otherwise shall be made in the sole discretion
of the Development Manager appointed by the Members under this Section 6.1.2.
For purposes hereof, the Members hereby appoint CPI as the Development Manager.
As such, CPI shall be a “manager” under the Act and, subject to the provisions
of Sections 6.7 and 8.3, shall have authority to act on behalf of the Company
with regard to any decision of the Company as the managing member of Venture Six
and to execute on behalf of the Company, as a member of Venture Six, any
document or agreement binding on Venture Six as it deems necessary or advisable;
provided, however, the Development Manager shall not, without the Approval of
the Management Committee or all Members, have the authority or right (1) to
sell, transfer or otherwise dispose of the Development Activity Interest or part
thereof other than as provided in Section 8.3 or Section 8.4, or (2) to cause
the Company to execute or deliver any guarantee or indemnity from the Company in
favor of any Person on behalf of Venture Six or any other Person. All guarantees
and indemnities in favor of mortgage lenders or others with respect to
liabilities or obligations of Venture Six shall be provided solely by Venture
Six, or by CPI or its Affiliates directly, and not by the Company.
          (b) The Members acknowledge and agree that the primary business of
Venture Six will be real estate development, value-added real estate
acquisitions and real estate acquisitions which are associated with a
development opportunity, as well as the ownership and operation of developed and
acquired properties. CPI, as Development Manager having authority under this
Section 6.1.2, will determine in its sole discretion which opportunities are to
be pursued by Venture Six. Prudential acknowledges and agrees that CPI and it
Affiliates are independently in the business of real estate development and
ownership and that CPI may be involved in activities that are competitive with
Venture Six. In that regard, neither CPI nor any of its Affiliates shall have
any duty or obligation (including but not limited to, any fiduciary duty) to
offer or contribute any particular business opportunity to Venture Six. The
Members acknowledge and agree that Venture Six may incur unrecovered
pre-development and pre-acquisition costs or losses in connection with
transactions that are not consummated.
          (c) The Members acknowledge and agree that in its capacity as
Development Manager, CPI may cause Venture Six to guarantee, or be a co-borrower
under, CPI’s line(s) of credit financing and that CPI or a CPI Affiliate may
temporarily borrow amounts from the Company or Venture Six on an arms’ length
basis to the extent such a loan is not inconsistent with the capital needs of
Venture Six. For this purpose, the interest rate charged on CPI’s line(s) of
credit from time to time shall be deemed to be arms’ length. Any note evidencing
such a loan may be pledged by the Development Manager, on behalf of the Company
or Venture Six as

46



--------------------------------------------------------------------------------



 



collateral for any purpose, including, without limitation, CPI’s line(s) of
credit. Any such transactions are expressly authorized hereby and shall not be a
violation of any duty or obligation to the Company (including, but not limited
to, any fiduciary duty).
          (d) The Members acknowledge and agree that Development Manager shall
have the right from time to time to select or change the form of entity for
Venture Six (e.g. partnership, corporation or trust, including a real estate
investment trust as defined in the Code) for tax and legal purposes, provided no
change shall be made to the form of entity without the consent of Prudential if
such change would have a material adverse economic impact on Prudential as
reasonably determined by Prudential. In the event of any dispute between CPI and
Prudential regarding whether such change would have a material adverse economic
impact on Prudential, each of CPI and Prudential shall meet with each other and
their respective counsel in order to determine the nature of any issues relating
to such dispute and determination, and in order to develop a plan for avoidance
of such material adverse economic impact which shall be mutually agreeable to
each Member. CPI shall upon demand reimburse Prudential for all of Prudential’s
costs reasonably incurred (including, but not limited to, the actual and
reasonable costs of Prudential’s attorneys and accountants, including in-house
attorneys and accountants provided that the costs of such in-house attorneys and
accountants is not in excess of $[5,000.00] in the aggregate based on actual
time and cost) in connection with any proposal of Development Manager under this
Section 6.1.2(d).
     6.1.3 Operating Property Manager.
          (a) Subject to the provisions of Sections 5.6, 6.7 and 8.3, all
decisions to be made by the Company with respect to its interest in Venture Five
and its indirect interest in the Subsidiary LLC’s, whether as the manager of
Venture Five or otherwise, shall be made in the sole discretion of the Operating
Property Manager appointed by the Members under this Section 6.1.3. For purposes
hereof, the Members hereby appoint Prudential as the Operating Property Manager.
As such, Prudential shall be a “manager” under the Act and, subject to the
provisions of Sections 5.6, 6.7 and 8.3, shall have authority to act on behalf
of the Company with regard to any decision of the Company as the managing member
of Venture Five and to execute on behalf of the Company as a member of Venture
Five any document or agreement binding on Venture Five as it deems necessary or
advisable, and on behalf of Venture Five any document or agreement binding on
any Subsidiary LLC as it deems necessary or advisable; provided, however, the
Operating Property Manager shall not without the Approval of the Management
Committee or Members, have the authority or right (1) to sell, transfer or
otherwise dispose of the Operating Property Activity Interest or part thereof
other than as provided in Section 8.3 or 8.4, or (2) to cause the Company to
execute or deliver any guarantee or indemnity in favor of any Person on behalf
of Venture Five or any Subsidiary LLC or any other Person. All guarantees and
indemnities in favor of mortgage lenders or others with respect to liabilities
or obligations of Venture Five or any Subsidiary LLC shall be provided solely by
Venture Five or any Subsidiary LLC, or by Prudential or its Affiliates directly,
and not by the Company.
          (b) The Members acknowledge and agree that the business of Venture
Five will be the ownership and operation of developed and acquired properties.
Prudential, as

47



--------------------------------------------------------------------------------



 



Operating Property Manager having authority under this Section 6.1.3, will
determine in its discretion which opportunities are to be pursued by Venture
Five. CPI acknowledges and agrees that Prudential and it Affiliates are
independently in the business of real estate operation and ownership and that
Prudential may be involved in activities that are competitive with Venture Five.
In that regard, neither Prudential nor any of its Affiliates shall have any duty
or obligation (including, but not limited to, any fiduciary duty) to offer or
contribute any particular business opportunity to Venture Five.
          (c) Notwithstanding the foregoing provisions of this Section 6.1.3 or
6.1.1 above, the Members agree that in the event CPI shall exercise the
“Make-Whole Option” described in Section 8.3.4 below with respect to an Asset (a
“Make-Whole Asset”), Prudential agrees that CPI shall be and become a manager of
Venture Five and CPI (and not Operating Property Manager) shall have the right
to take and exercise all actions, approvals, agreements and decisions on behalf
of Venture Five with respect to such Asset, so long as CPI is not a Defaulter
hereunder with respect to any Make-Whole Amount for such Asset. From and after
such date, the Operating Property Manager, as such term is used herein and in
the Operating Property Activity Agreement, shall be deemed to be Prudential as
to all of the Assets except the Make-Whole Assets, so long as CPI is not a
Defaulter hereunder with respect to any Make-Whole Amount for such Make-Whole
Asset, and CPI as to the Make-Whole Assets, so long as CPI is not a Defaulter
hereunder with respect to any Make-Whole Amount for such Make-Whole Asset. All
such actions of CPI shall be subject to any and all terms, conditions and
provisions hereof and in the Operating Property Activity Agreement with respect
to the responsibilities, obligations and rights of the “Operating Property
Manager” as such term is used herein with respect to such Assets. Without
limiting the generality of the foregoing, in such case, CPI shall have the right
to segregate cash receipts and operating expenses attributable to the applicable
Make-Whole Asset and maintain a segregated bank account therefore with such
financial institution as CPI may select in its sole discretion. Without limiting
the generality of the foregoing, in the event CPI shall become an Operating
Property Manager with respect to a Make-Whole Asset as aforesaid, CPI shall
prepare separate financial statements and reports for such Make-Whole Asset in
accordance with Section 5.3, and CPI shall determine amounts of “cash flow” and
“capital proceeds” (both computed in a manner consistent with the definition of
“Cash Flow” and “Capital Proceeds” as defined in the Operating Property Activity
Agreement) to be distributed with respect to such Make-Whole Asset. In such
event the authority of Prudential as Operating Property Manager hereunder shall
be limited to exclude the right to take any actions or exclude any approvals or
decisions on behalf of Venture Five with respect to such Make-Whole Asset.
     6.1.4 Administrative Manager. The Members hereby appoint CPI as the
“Administrative Manager.” As such the Administrative Manager shall be a
“Manager” under the Act and have the authority to act on behalf of the Company
with respect to administrative and related matters of the Company, as set forth
herein.
     6.1.5 Management Committee. The “Management Committee” of the Company shall
be comprised of one representative from each Member (subject to the requirements
of Section 8.2.3(a)), and each Member shall designate in writing from time to
time its representative on the

48



--------------------------------------------------------------------------------



 



Management Committee plus an alternate. Each representative shall be fully
authorized to provide, on behalf of the Member which he or she represents, any
consent or approval which may be required hereunder of the Management Committee,
and any action or decision so taken by a representative shall be binding upon
the Member which he or she represents. The initial authorized representative of
CPI shall be Craig B. Jones, and in the event of the unavailability of Craig B.
Jones, Robert M. Jackson shall be the alternate authorized representative of
CPI. The initial authorized representative of Prudential shall be Dale H.
Taysom, and in the event of the unavailability of Dale H. Taysom, Kevin R. Smith
shall be the alternate authorized representative of Prudential. Each Member may
change its authorized representative or alternate at any time by written notice
to the other Member.
     6.1.6 Actions By Management Committee.
          (a) Either Member may initiate a request that the Management Committee
approve any matter or take any other action respecting the business and affairs
of the Company which is required for Approval by the Management Committee
pursuant to this Agreement. Any such request may be made at a regularly
scheduled meeting of the Management Committee or in writing. Any written request
must be labeled “REQUEST FOR ACTION BY MANAGEMENT COMMITTEE” and must include a
narrative explanation of the approval or action which is being requested. If
pursuant to such a request the Member desires to schedule a special meeting of
the Management Committee, such request must be received by the other Member at
least ten (10) calendar days prior to the proposed date for such special
meeting. Conversely, a Member receiving a request for approval or action by the
Management Committee which does not request that a special meeting be held may
then request a special meeting by written notice to the other Member which must
be received at least five (5) calendar days before the date proposed for such
special meeting. Each Member shall use its best efforts to comply with a request
by the other Member that a special meeting of the Management Committee be held.
          (b) If there is a need for any approval or action by the Management
Committee and no special meeting therefor is requested by either Member, the
representatives of the Members on the Management Committee shall use their best
efforts to respond within ten (10) days after the date the representatives are
notified of the need for such approval or other action either in writing or at a
regularly scheduled meeting of the Management Committee. If a representative has
not responded within said ten (10) day period or if a special meeting has been
properly requested with respect to such proposed approval or other action but
has not been held within ten (10) days after the date requested for such special
meeting, then the Member requesting such approval or other action may at any
time thereafter notify the other Member that failure of such other Member’s
representative to respond within fourteen (14) calendar days after such notice
shall be deemed to be approval by such other Member of the matter or action
requested. Such notice must be labeled “FAILURE TO ACT BY MANAGEMENT COMMITTEE
REPRESENTATIVE” and must include a narrative explanation of the approval or
action which is being requested. If the other Member’s representatives fail to
respond within said 14-day period, such matter or action requested shall be
Approved.
     Section 6.2 Meetings.

49



--------------------------------------------------------------------------------



 



     Regular meetings of the Management Committee shall be held at the Company’s
principal place of business or at such other place as shall be Approved by the
Members and at intervals as may be Approved by the Members. Dates, times and
places of such regular meetings shall be Approved by the Members. No meeting of
the Management Committee shall be held unless each Member is represented. Both
regular and special meetings may be held by means of a conference telephone or
similar equipment if all persons participating in the meeting can hear each
other at the same time. At such meetings the Development Manager shall provide
an operations report on Venture Six and such other information related to
Venture Six as any Member of the Management Committee may reasonably request,
and Operating Property Manager shall provide an operations report on Venture
Five and such other information related to Venture Five as any Member of the
Management Committee may reasonably request. At such meeting the Management
Committee Members shall have the opportunity to provide advice to and consult
with the Development Manager and Operating Property Manager regarding the
activities of Venture Five and Venture Six, respectively.
     Section 6.3 Administrative Manager’s Rights and Powers; Execution of
Documents.
          (a) Subject to the provisions of Sections 5.2, 6.1, 6.5 and 6.7 of
this Agreement, the Administrative Manager shall have the following rights and
powers, which it may exercise at the cost, expense and risk of the Company:
               (i) To protect and preserve the assets of the Company;
               (ii) To pay costs and expenses of Company operations;
               (iii) To prepare (or have prepared) and file all tax returns for
and on behalf of the Company (but not the tax returns or other reports of the
Members);
               (iv) To acquire such tangible personal property and intangible
personal property as may be necessary or desirable to carry on the business of
the Company and sell, exchange or otherwise dispose of such personal properties
in the ordinary course of business;
               (v) To keep all books of account and other records of the
Company;
               (vi) To pay all debts and other obligations of the Company;
               (vii) To distribute in accordance with this Agreement all sums
distributed to the Company from Venture Six and Venture Five and otherwise
enforce the rights of the Company under the Development Activity Agreement and
the Operating Property Activity Agreement;
               (viii) To pay all taxes, levies, assessments, rents and other
impositions applicable to the Company, using its good faith efforts to pay same
before delinquency and prior

50



--------------------------------------------------------------------------------



 



to the addition thereto of interest or penalties and undertake when appropriate
any action or proceeding seeking to reduce such taxes, assessments, rents or
other impositions; and
               (ix) To deposit all monies received for or on behalf of the
Company in the Bank or such financial institutions as may be Approved by the
Members, to invest any excess funds and to disburse and pay all funds on deposit
on behalf of and in the name of the Company in such amounts and at such times as
the same are required in connection with the business of the Company.
          (b) Documents to which the Company is a party shall be executed and
performed on behalf of the Company by Development Manager with respect to
Venture Six, by Operating Property Manager with respect to Venture Five (and any
Subsidiary LLC) and otherwise by the Administrative Manager. No person, firm,
partnership, corporation or other entity shall be required to inquire into said
authority of the Managers to execute and perform any document on behalf of the
Company.
          (c) Each of the Managers shall devote itself to the business and
purposes of the Company, as set forth in Section 2.4 above, to the extent
reasonably necessary for the efficient carrying on thereof, without compensation
except as otherwise provided herein. Whenever requested by a Member, the
applicable Manager shall render a just and faithful account of all dealings and
transactions relating to the business of the Company. The acts of the Managers
shall bind the Members and the Company when within the scope of the Manager’s
authority expressly granted hereunder.
     Section 6.4 Duties of Managers.
          (a) The Managers, at the expense of and on behalf of the Company,
shall implement or cause to be implemented all decisions Approved by the
Management Committee and delegated to the Managers in writing by the Management
Committee, and shall conduct or cause to be conducted the management of the
business and affairs of the Company in accordance with and as limited by this
Agreement.
          (b) Subject to Sections 6.3, 6.5 and 6.7 hereof, a Manager may
delegate all or any of its duties hereunder to such other Person as it deems
necessary or desirable for the transaction of the business of the Company, and,
in furtherance of any such delegation, a Manager shall have the right on behalf
of the Company, to appoint, employ, or contract with any such Person, but in
such an event the Manager will not be released from its responsibilities
hereunder and the expense of such Person shall be borne by Venture Six, where
such Person is appointed by Development Manager, by Venture Five, where such
Person is appointed by Operating Property Manager, and by the Company, where
such Person is appointed by the Administrative Manager. Such Persons may
administer or assist in the administration of the routine day-to-day management
of the Company and its business and affairs; may serve as a Manager’s advisors
and consultants in connection with decisions made by the Manager; may act as
consultants, accountants, correspondents, attorneys, brokers, escrow agents, or
in any other

51



--------------------------------------------------------------------------------



 



capacity; and may perform such other acts or services for the Company as such
Manager may reasonably and prudently approve.
     Section 6.5 Authorization for Expenditures.
     The Administrative Manager shall not make any expenditure or incur any
obligation on behalf of the Company unless such amount is included in an
Operating Budget previously Approved by the Management Committee or unless such
amount has been otherwise previously Approved by the Management Committee or
unless such amount is for non-discretionary expenditures such as government
charges and fees or bank charges or any other item so long as the total of such
other items for any calendar year does not exceed $5,000.00. The Administrative
Manager will be reimbursed for out of pocket expenses incurred on behalf of the
Company by the Members pro rata in accordance with their Percentage Interests.
The Administrative Manager may from time to time seek broader fiscal authority
from the Management Committee when in its reasonable opinion it is appropriate
to do so in connection with the performance of its duties hereunder. In any
event, the Administrative Manager shall not expend more than the amount in good
faith believes to be the fair and reasonable market value at the time and place
of contracting for any goods purchased or services engaged on behalf of the
Company.
     Section 6.6 Rights Not Assignable.
     Except as provided in Section 8.2, the rights and obligations of the
Managers under this Agreement shall not be assignable voluntarily or by
operation of law by any Manager without the express prior written Approval of
the Management Committee, and any attempted assignment without such Approval
shall be void.
     Section 6.7 Major Decisions.
     All Major Decisions, as such term is defined in Exhibit E hereto, with
respect to the Company’s business and operations shall require the Approval of
the Members or Approval of the Management Committee. Accordingly, no Member or
Manager shall have the right or the power to make any commitment or engage in
any undertaking on behalf of the Company with respect to a Major Decision unless
and until the same has been authorized by Approval of the Members or through
Approval of the Management Committee.
     Section 6.8 Emergency Authority.
     Notwithstanding the provisions of Sections 6.5 or 6.7 hereof, the
Administrative Manager shall have the right to take such actions and make such
emergency expenditures as it, in its reasonable judgment, deems necessary for
the protection of life or health or the preservation of Company assets if, under
the circumstances, in the good faith estimation of the Administrative Manager,
there is insufficient time to allow the Administrative Manager to obtain the
Approval of the Members or Approval of the Management Committee of such action
and any delay would materially increase the risk to life or health or materially
increase the magnitude or likelihood of

52



--------------------------------------------------------------------------------



 



property damage or other potential loss involved; provided, however, that the
Administrative Manager shall notify the Members of such action contemporaneously
therewith or as soon as reasonably practicable thereafter.
     Section 6.9 Operating Budget And Expenses.
          6.9.1 Company Expenses. The Operating Expenses of the Company shall be
apportioned to and be paid by or reimbursed by the Members pro rata in
accordance with their Percentage Interests.
          6.9.2 Operating Budget.
          (a) The Members hereby approve the Operating Budget for the first
Fiscal Year of the Company attached hereto as Exhibit F.
          (b) No later than thirty (30) days prior to the commencement of each
Fiscal Year, the Administrative Manager shall prepare a proposed Operating
Budget for such Fiscal Year for the Company.
          (c) Within thirty (30) calendar days after the proposed Operating
Budget is submitted to the Management Committee, if the Members shall not
approve such proposed Operating Budget, any Member may notify the Administrative
Manager of any proposed revisions therein that it deems necessary. If any Member
fails to approve or to reject the proposed Operating Budget or to make proposed
revisions thereto within thirty (30) calendar days after it is submitted to the
Management Committee, such proposed Operating Budget shall be deemed approved
and shall thereafter constitute the Operating Budget for the Fiscal Year in
question for all purposes hereof. Any objections to the proposed Operating
Budget must be made on a line item basis, and any line items not objected to
shall be deemed approved.
          (d) If the Management Committee approves a proposed Operating Budget,
or a Member makes proposed revisions thereto and the Administrative Manager does
not make reasonable objections to such proposed revisions within ten
(10) calendar days after it receives them, such proposed Operating Budget, and
revisions if any, shall be deemed approved and shall be deemed thereafter to
constitute the Operating Budget for the Fiscal Year in question for all purposes
hereof.
          (e) If the Administrative Manager makes any reasonable objection to
any proposed revisions to any proposed Operating Budget, the Members shall
cooperate with each other to resolve any questions with respect to such proposed
revisions and shall use their best efforts to agree upon such Operating Budget
for the Fiscal Year in question prior to the beginning of the Fiscal Year to
which such Operating Budget relates. If the Members fail to agree upon an
Operating Budget for any Fiscal Year prior to the commencement thereof, then,
pending final resolution of any dispute in the manner provided herein, the
Administrative Manager shall continue to manage, maintain, supervise, direct,
and operate the activities for which such Operating Budget was proposed in
accordance with the approved Operating Budget

53



--------------------------------------------------------------------------------



 



for such activities or asset(s), if any, for the previous Fiscal Year until a
new Operating Budget is approved; except that the Administrative Manager shall
be authorized during any interim period to reasonably exceed the prior year’s
budgeted amounts for taxes, utility charges, insurance and other items not
within the reasonable control of the Company as well as for increases in
contract services and personnel costs to the extent required to maintain the
same level of service provided during the previous Fiscal Year.
          (f) The Administrative Manager may from time to time during each
Fiscal Year submit to the Management Committee revisions to an approved
Operating Budget for its approval. The Management Committee shall endeavor
promptly to reject or approve the same or to make such changes to the proposal
as it may deem reasonably necessary and proper. The proposal, as approved or
changed by the Management Committee, shall be incorporated into and become part
of such Operating Budget for the remaining period of the Fiscal Year in
question.
     Section 6.10 Removal of Managers.
          (a) The Management Committee shall have the right, to be exercised by
written notice to a Manager, to remove such Manager and to appoint a new Manager
in the event the Manager commits fraud in the performance of its duties or
suffers an Act of Insolvency.
          (b) CPI shall have the right, to be exercised by written notice to
Prudential, to remove Prudential as Operating Property Manager and to appoint a
new Operating Property Manager (which may be CPI or a CPI Affiliate) in the
event Prudential becomes a Defaulter due to an Event of Default described
Section 9.1.1(a) with respect to any failure to pay any portion of the
Prudential Contribution Amount (after giving effect to the applicable five day
grace period therein) and CPI provides Prudential with a second notice marked
“Failure to Cure May Result in Removal of Prudential as Operating Property
Manager” and Prudential fails to cure such default within five (5) days after
receipt of such second notice.
     Section 6.11 Actions to Maintain REIT Status. Notwithstanding any other
provisions of this Agreement or the Act, during the period commencing on the
Effective Date and ending on the seventh anniversary of the Effective Date, no
Manager or Member shall take any action on behalf of the Company, Venture Five
(or any Subsidiary LLC) or Venture Six if such action could reasonably be
expected to jeopardize CPI’s status as a real estate investment trust (“REIT”)
under the Code. CPI is hereby authorized on behalf of the Company, Venture Five
(and any Subsidiary LLC) and Venture Six to take any action in good faith that
it believes is necessary or advisable in order to protect the ability of CPI to
continue to qualify as a “REIT,” or to avoid CPI incurring any taxes under
Section 857 or Section 4981 of the Code. For example, no Manager or Member may
cause the Company, Venture Five (or any Subsidiary LLC) or Venture Six, without
the express written consent of CPI, to (i) enter into any lease that provides
for rental payments based upon the net profits of the tenant, (ii) purchase
stock of another corporation, (iii) enter into a loan that provides for a
participating interest in the net profits of the borrower, (iv) provide any
services to tenants other than “customary services” as defined by the Code, or
(v) become a dealer in property. CPI agrees to discuss with Prudential any
decision regarding CPI’s “REIT” status and, with respect to any decision
affecting Venture Five (or any

54



--------------------------------------------------------------------------------



 



Subsidiary LLC) or its Assets, upon the request of Prudential will provide it
with an opinion of counsel reasonably satisfactory to Prudential that failure to
take such actions reasonably could be expected to jeopardize CPI’s status as a
REIT prior to taking any such action. In the event such an opinion is provided,
CPI shall take any such action, while using is good faith efforts to avoid
taking any action that is adverse to Prudential. In the event of any dispute
between CPI and Prudential regarding any decision regarding CPI’s “REIT” status
as referenced in this Section 6.11 which involves action which affects the
status of the Company as a “venture capital operating company” or the status of
Venture Six and Venture Five (or any Subsidiary LLC) as “real estate operating
companies” under the Plan Asset Regulations or compliance with ERISA as set
forth in Section 6.12, each of CPI and Prudential shall meet with each other and
their respective counsel in order to determine the nature of any issues relating
to such dispute and determination, and in order to develop a plan for compliance
which shall be mutually agreeable to each Member.
     Section 6.12 Action to Maintain VCOC and REOC Status. Notwithstanding any
other provisions of this Agreement or the Act, no Manager or Member shall take
any action on behalf of the Company, Venture Five (or any Subsidiary LLC) or
Venture Six if (a) such action would reasonably be expected to jeopardize the
status of the Company as a “venture capital operating company,” and the status
of Venture Six and Venture Five (or any Subsidiary LLC if not to be considered
consolidated with Venture Five for that purpose) as “real estate operating
companies,” under the Plan Asset Regulations, or (b) such action would
constitute a Plan Violation under ERISA. In addition, the Members and Managers
shall take any action (and refrain from taking any action) reasonably requested
by any Member that such Member in good faith believes is necessary or advisable
in order to protect the status of the Company as a “venture capital operating
company,” and the status of Venture Six and Venture Five (and the Subsidiary
LLC’s if not to be considered consolidated with Venture Five for that purpose)
as “real estate operating companies,” under the Plan Asset Regulations, or if
such Member in good faith believes is necessary or advisable in order to avoid a
Plan Violation under ERISA. Without limiting the foregoing, on or before thirty
(30) days prior to the end of the “annual valuation period” of Venture Six as
defined in the Plan Asset Regulations (such date is referred to as the
“Compliance Deadline”) of each year during the term of this Agreement in order
to demonstrate compliance with the Plan Asset Regulations, CPI shall deliver to
the Members a certificate in the form attached as Exhibit C to the Development
Activity Agreement, for signature by both Members, together with such
supplemental information as the Members may reasonably require, in order to
confirm that Venture Six continues to qualify as a “real estate operating
company” within the meaning of the Plan Asset Regulations, and together with,
subject to the Approval of the Members, such supplemental covenants and
guidelines (with respect to pending transactions and/or any guidelines for the
release of funds then held by the Company to Venture Six) as the Member may
reasonably require in order to confirm that Venture Six continues to qualify as
a “real estate operating company” within the meaning of the Plan Asset
Regulations. Each Member agrees to discuss with the other Member any decision
regarding such status prior to taking or requesting any such action. The Members
agree to discuss with each other any proposed decision regarding such status and
upon the request of a Member the Company shall obtain an opinion of counsel
reasonably satisfactory to the Members that failure to take such actions
reasonably could be expected to adversely affect such status prior to taking or
requesting

55



--------------------------------------------------------------------------------



 



such action. In the event such an opinion is provided, the applicable Manager
shall take any appropriate action, while using its good faith efforts to avoid
taking any action that is adverse to any Member. In the event of any dispute
between CPI and Prudential regarding any decision regarding the status of the
Company as a venture capital operating company or the status of Venture Six and
Venture Five (and any Subsidiary LLC if not to be considered consolidated with
Venture Five for that purpose) as “real estate operating companies” under the
Plan Asset Regulations or compliance with ERISA as set forth in this
Section 6.12 which involves action which affects CPI’s “REIT” status as
referenced in Section 6.11, each of CPI and Prudential shall meet with each
other and their respective counsel in order to determine the nature of any
issues relating to such dispute and determination, and in order to develop a
plan for compliance which shall be mutually agreeable to each Member. In
addition, each of Prudential and CPI makes the following representations and
warranties, and shall reaffirm the following representations and warranties at
the time of any additional capital contribution by Prudential: (i) as to
Prudential, Prudential has heretofore provided to CPI a list of the employee
benefit plans whose assets are 10% or more of the total assets in the pooled
separate account which will be invested in the Assets and the plan sponsors of
such employee benefit plans; Prudential represents and warrants that such
schedule is true, correct and complete as of the date hereof; and (ii) as to
CPI, CPI represents and warrants to Prudential that CPI is not a party in
interest (as defined in Section 3(14) of ERISA) to any of the 10% plans
disclosed by Prudential on such list.
     Section 6.13 Management And Leasing Agreements. The Members hereby consent
and agree that CPI (or its Affiliate) shall enter into management and leasing
agreements with Venture Five (and the Subsidiary LLC’s) and with Venture Six on
terms consistent with those described in the Development Activity Agreement and
the Property Activity Agreement. CPI shall have the right from time to time
during the term of such agreement to designate the manager and leasing agent
from among the group of CPI and its Affiliates (provided that such
representation and warranty is given to CPI’s best knowledge with respect to the
plan of Prudential disclosed on such list).
     Section 6.14 Development Agreement. The Members hereby agree that CPI (or
its Affiliate) shall enter into a development agreement(s) with Venture Six on
terms consistent with those described in the Development Activity Agreement. CPI
shall have the right from time to time during the term of such agreements to
designate the developer from among the group of CPI and its Affiliates.
     Section 6.15 Operating Agreements.
     6.15.1 Development Activity Agreement. The Members hereby approve the
Development Activity Agreement adopted as of even date herewith.
     6.15.2 Operating Property Activity Agreement. The Members hereby approve
the Operating Property Activity Agreement adopted as of even date herewith.
     Section 6.16 Liability for Conduct.

56



--------------------------------------------------------------------------------



 



     No Member or Manager (nor any director, shareholder, officer or employee of
such Member or Manager) shall be personally liable or personally accountable to
the Company or to any of the Members, in damages or otherwise, for any error of
judgment, for any mistake of fact or of law, or for any other act or thing which
it may do or refrain from doing in connection with the business and affairs of
the Company, except for claims and damages resulting from fraud, willful
misconduct, bad faith, gross negligence or material breach of this Agreement.
     Section 6.17 Indemnity.
     The Company (to the extent of its assets) does hereby agree to indemnify
and to hold each Member and Manager harmless from and against any loss, claim,
liability, expense, or damage (including reasonable attorneys’ fees and court
costs) suffered by such Member or Manager by reason of anything the Company may
do or refrain from doing or such Member or Manager may do or refrain from doing
for and on behalf of the Company and in furtherance of its interests or by
reason of such Member’s or Manager’s status as a Member or Manager of the
Company; provided, however, that the Company shall not indemnify such Member or
Manager for any loss, claim, liability, expense, or damage which such Member or
Manager may suffer as a result of any act or omission of such Member or Manager
for which such Member or Manager would be liable under Section 6.16 above.
     Section 6.18 Operation of Avenue Projects. The Members hereby agree that
the operation of the Assets under the “Avenue” and “MarketCenter” brands and
trademarks will be subject to a revocable license pursuant to that certain
License Agreement entered into by Venture Five (and any Subsidiary LLC’s) and
CPI of even date herewith.
ARTICLE 7
COMPENSATION; REIMBURSEMENTS; CONTRACTS WITH AFFILIATES
     Section 7.1 Compensation, Reimbursements.
          7.1.1 Compensation. Except as may be expressly provided for in this
Agreement, including Sections 6.13, 6.14 and 7.2, or in another written
agreement Approved by the Members or Approved by the Management Committee, no
payment will be made by the Company, Venture Five (or the Subsidiary LLC’s) or
Venture Six to any Member or Manager for the services of such Member or Manager
or any member, shareholder, director, employee, or Affiliate of such Member.
          7.1.2 Reimbursements. Subject to the provisions of this Agreement,
each of the Members and Managers shall be reimbursed promptly by the Company,
Venture Five (or the Subsidiary LLC’s) or Venture Six for all reasonable
out-of-pocket costs and expenses incurred by each in connection with the
performance of its respective duties to the Company, Venture Five (or the
Subsidiary LLC’s) or Venture Six during the Term and for reasonable overhead
costs related to the administration of the Company, Venture Five (and any
Subsidiary LLC) and

57



--------------------------------------------------------------------------------



 



Venture Six, provided that such amounts are contained in an Approved Operating
Budget or are otherwise Approved by the Management Committee.
     Section 7.2 No Contracts with Affiliates.
     No Member or Manager shall enter into any agreement or other arrangement
for the furnishing to or by the Company of goods or services with any Person who
is an Affiliate of such Member or Manager unless such agreement or arrangement
has been approved by the Management Committee after the nature of the
relationship or affiliation has been disclosed. If an Affiliate of a Member or
Manager is in the business of providing services of a kind needed by the Member
or Manager, such Affiliate will have the right to provide those services to the
Company at market terms and conditions approved the Management Committee.
Notwithstanding the foregoing, this provision and Section 7.1.1 above shall not
prevent or limit the right of Venture Five or Venture Six to engage CPI or any
CPI Affiliate, or Prudential or any Prudential Affiliate, to provide other
development, property management, leasing or administrative services to Venture
Five or Venture Six or to any Asset or property of Venture Five or Venture Six,
and to be compensated for such other services at reasonable market rates.
Further, Venture Six may at any time enter into a partnership, limited liability
company, or other venture with CPI or any CPI Affiliate; provided that the
relative interests of Venture Six and CPI (and/or the CPI Affiliate) in such
venture are based upon the relative Fair Market Values of their respective
capital contributions to such entity or venture.
ARTICLE 8
TRANSFER RESTRICTIONS AND REORGANIZATION RIGHTS
     Section 8.1 General.
          8.1.1 Required Consents. Except as expressly permitted in this
Agreement including without limitation Section 8.2, 8.3.4(c) and Section 8.5,
neither Member shall sell, assign, transfer, mortgage, convey, charge or
otherwise encumber or contract to do or permit any of the foregoing, whether
voluntarily or by operation of law (herein sometimes collectively called a
“Transfer”), or suffer any Affiliate or other third party to Transfer, any part
or all of its Member Interest or its share of capital, profits, losses,
allocations or distributions under this Agreement without the express prior
written consent of the other Member, which consent may be withheld for any or no
reason whatsoever. Any attempt to Transfer in violation of this Article 8 shall
be null and void. The giving of consent in any one or more instances of Transfer
shall not limit or waive the need for such consent in any other or subsequent
instances.
          8.1.2 Indirect Transfers. In order to effectuate the purpose of this
Section 8.1, each Member agrees that to the extent it desires that its Member
Interest in the Company be at any time held by any other Person, such Member
will Transfer its Member Interest, or part thereof, to such Person only through
a direct Transfer in the manner contemplated in this Article 8, and that, except
as expressly authorized in Section 8.2, Section 8.3.4(c) or Section 8.5,

58



--------------------------------------------------------------------------------



 



no Transfer or other disposition of any stock, partnership or other beneficial
interest in any Member or other such Person which holds any part of a Member
Interest will be effected, directly or indirectly, unless Approved by the
Members, provided that (i) an initial issuance of shares in an underwritten
public offering, (ii) transactions involving contributions of cash into, and
withdrawals from, a Pension Investor, (iii) transactions involving transfers of
beneficial interest in a Pension Investor or Prudential, and (iv) transactions
in or transfers of shares of any Member whose shares are publicly traded shall
be permitted and will be deemed not to violate the provisions of this Article 8.
The Members acknowledge that neither of their Member Interests is now held by
any other Person and agree that any subsequent Transfer of its Member Interest,
or part thereof, to a Person which it desires to make shall, except as expressly
authorized in this Section 8.1.2, Section 8.2, Section 8.3.4(c) or Section 8.5,
require the express, prior written consent of the other Member.
     Section 8.2 Permitted Transfers by the Members.
          8.2.1 Transfers By Prudential. Without the consent of CPI, Prudential
may from time to time Transfer its Member Interest, in whole or in part, (a) to
a Prudential Affiliate or (b) from a Prudential Affiliate to another Prudential
Affiliate. Any such Transfer to a Prudential Affiliate shall not relieve
Prudential of its obligations under this Agreement.
          8.2.2 Transfers By CPI. Without the consent of Prudential, CPI may
from time to time Transfer its Member Interest, in whole or in part, (a) to a
CPI Affiliate, or (b) from a CPI Affiliate to another CPI Affiliate. Any
Transfer pursuant to this Section 8.2.2 shall not relieve CPI of its obligations
under this Agreement.
          8.2.3 Agreements with Transferees.
          (a) If pursuant to the provisions of this Section 8.2, any Member (the
“Transferor”) shall purport to make a Transfer of any part of its Member
Interest to any Person (“Transferee”), no such Transfer shall entitle the
Transferee to any benefits or rights hereunder until:
               (i) the Transferee agrees in writing to assume and be bound by
all the obligations of the Transferor and be subject to all the restrictions to
which the Transferor is subject under the terms of this Agreement; and
               (ii) the Transferor and Transferee enter into a written agreement
with the other Member and the Company which provides (x) that the Transferor is
irrevocably designated the proxy of the Transferee to exercise all voting and
other approval rights appurtenant to the Member Interest acquired by the
Transferee, (y) that the Transferor shall remain liable for all obligations
arising under this Agreement prior to and after such Transfer in respect of the
Member Interest so transferred; and (z) that the Transferee shall indemnify the
Members from and against all claims, losses, liabilities, damages, costs and
expenses (including reasonable attorneys’ fees and court costs) which may arise
as a result of any breach by the Transferee of its obligations hereunder.

59



--------------------------------------------------------------------------------



 



               (iii) the Transferee of such transfer complies with ERISA to the
satisfaction of the Members.
          (b) No Transferee of any Member Interest shall make any further
disposition except in accordance with the terms and conditions hereof.
          (c) All costs and expenses incurred by the Company, or the
non-transferring Member, in connection with any Transfer of a Member Interest,
including any filing or recording costs and the fees and disbursements of
counsel, shall be paid by the Transferor.
     Section 8.3 Asset Restrictions.
          8.3.1 Assets Lock-Out Period.
          (a) During the applicable “Lock-Out Period” (as defined below) with
respect to an Asset, the Company and Operating Property Manager shall not
authorize a sale, exchange or other disposition of such Asset (or the member
interests (“interests”)) in the Subsidiary LLC holding such Asset), and Venture
Five (and the Subsidiary LLC’s) shall not sell, exchange or otherwise dispose of
such Asset (or Subsidiary LLC interests), except in a tax-free transaction that
does not trigger any taxable gain for federal income tax purposes (directly or
indirectly) to CPI. Prior to entering into, or permitting Venture Five (or any
Subsidiary LLC) to enter into, any contract or commitment with respect to any
sale, exchange or other disposition of an Asset (or Subsidiary LLC interest)
during the applicable Lock-Out Period, Operating Property Manager shall first
provide written notice of such proposed transaction to CPI in order for CPI to
determine whether the transaction, if consummated, would trigger taxable gain to
CPI. If CPI shall notify Operating Property Manager within a period of thirty
(30) days after receipt of such notice that the proposed transaction would
trigger taxable gain to CPI for federal income tax purposes, such transaction
shall not be allowed without the Approval of the Members. If CPI shall fail to
provide such notice to Operating Property Manager within said period of thirty
(30) days after receipt of such notice, and Prudential provides CPI with a
second notice marked “Inaction May Result In Asset Sale” and CPI fails to object
to such proposed transaction within 10 days after receipt of such second notice,
such transaction shall be allowed without the Approval of the Members. CPI shall
upon request explain to Operating Property Manager any such determination by CPI
under this Section 8.3.1(a), and upon the request of Prudential will provide
Prudential with an opinion of counsel or an accountant reasonably satisfactory
to Prudential to the effect that the proposed transaction would trigger taxable
gain to CPI for federal income tax purposes.
          (b) The Lock-Out Period shall mean with respect to the Assets (and the
interests in each Subsidiary LLC), the period commencing on the Effective Date
and ending on the fourth anniversary of the Effective Date; provided, however,
upon any Transfer of the Member Interest of Prudential pursuant to the
provisions of Section 8.5, the applicable Lock-Out Period shall be extended or,
if expired, re-invoked anew, for a period of two years following the date of the
Transfer, but in no event shall any applicable Lock-Out Period end earlier than
the expiration date of

60



--------------------------------------------------------------------------------



 



the original Lock-Out Period as set forth in this subsection (b) or continue
beyond the seventh anniversary of the Effective Date.
          8.3.2 Interests Lock-Out Period. The Company will not sell, exchange
or otherwise dispose of all or any part of the Operating Property Activity
Interest or the Development Activity Interest during the Term except as may be
Approved by the Members or pursuant to the provisions of Sections 8.3.5, 8.3.6
or 8.4 of this Agreement.
          8.3.3 Restrictions Relating to Mortgage.
          (a) The Members agree that until the earlier to occur of (i) the
seventh anniversary of the Effective Date, and (ii) with respect to a Mortgage
secured by Avenue East Cobb, the date that a taxable sale, exchange or other
disposition of such Asset (or Subsidiary LLC interests) is permitted under
Section 8.3.4(a)(vii) hereof, (1) the level of indebtedness existing on the
Effective Date with respect to Avenue East Cobb shall be maintained, except that
regularly scheduled amortization payments required under the terms of the
Mortgage may be paid when due and any “bullet” maturity amount may be paid down
from proceeds of third party debt or equity raised by Venture Five (or any
Subsidiary LLC) or equity or Affiliate Debt from Prudential or any Prudential
Affiliate, with such equity or Affiliate Debt from Prudential or a Prudential
Affiliate being provided pursuant to Section 3.5 after CPI has been provided the
right to contribute its pro rata share of any such additional equity
contribution or Affiliate Debt under Section 3.5, and (2) neither Prudential nor
any Prudential Affiliate shall acquire the Mortgage without the prior written
consent of CPI. CPI (or any CPI Affiliate) may guarantee or otherwise endorse
any debt or other obligation of the Company or Venture Five (or any Subsidiary
LLC). Notwithstanding the foregoing, upon maturity of the Mortgage loan during
the seven-year period following the Effective Date, the Operating Property
Manager, at CPI’s request, will cause Venture Five (or applicable Subsidiary
LLC) to refinance such Mortgage loan with a loan of a substantially similar
duration and amortization schedule with a third party lender for an amount at
least equal to the then principal balance of the Mortgage loan.
          (b) Following the seventh anniversary of the Effective Date, the then
outstanding principal balance of the Mortgage may be reduced or prepaid in
amounts other than (or in addition to) such principal reductions as would result
from the payment of scheduled debt service payments under the terms of such
Mortgage that exist on the Effective Date; provided, however, that prior to any
such reduction or prepayment CPI shall first be afforded the opportunity (as
hereinafter described) to exercise the CPI Reorganization Rights provided in
Section 8.3.5 hereof. Operating Property Manager shall give CPI at least thirty
(30) days prior written notice (each such notice being herein called a
“Prepayment Notice”) of the proposed reduction or prepayment of any Mortgage,
and CPI shall have a period of thirty (30) days following receipt of such
Prepayment Notice to elect any of the CPI Reorganization Rights set forth in
Section 8.3.5 below by giving written notice of election to Prudential. If CPI
elects to exercise any CPI Reorganization Rights, the reduction or prepayment of
the Mortgage specified in the Prepayment Notice shall not be permitted until 10
Business Days after the “Closing” (in accordance with Section 8.3.7) of the
transaction elected by CPI in the exercise of the CPI Reorganization Rights. If
CPI fails to exercise such CPI Reorganization Rights prior to the end of the
30-day period, Operating Property Manager shall be

61



--------------------------------------------------------------------------------



 



permitted to proceed with the prepayment or principal reduction proposed in the
Prepayment Notice. The procedures set forth in this Section 8.3.3(b) shall
continue to apply to the Mortgage after any partial prepayment or principal
reduction is implemented.
          8.3.4 Sale of Assets After Lock-Out Period. Following the Lock-Out
Period, the Operating Property Manager, pursuant to the authority granted to it
under Section 6.1.3, may cause Venture Five (or any Subsidiary LLC) to sell or
dispose of such Asset (or Subsidiary LLC interests) or a material portion
thereof, subject to the following conditions precedent:
          (a) If the proposed sale or disposition is to occur prior to or on the
seventh anniversary of the Effective Date:
               (i) Prudential will provide CPI with written notice of the
proposed Asset (or Subsidiary LLC interests) sale or disposition (any such
notice being herein called a “Sale Notice”).
               (ii) For a period of 90 days following delivery of the Sale
Notice the Members will attempt to identify replacement property which could be
acquired by Venture Five (or applicable Subsidiary LLC) through a tax-free,
like-kind exchange that would not trigger recognition of any taxable gain for
federal income tax purposes (directly or indirectly) to CPI and which
replacement property is consistent with Prudential’s then current investment
acquisition plans for its PRISA fund portfolio. If the Members agree upon and
identify acceptable replacement property within 90 days of the Sale Notice to
CPI, the Operating Property Manager may cause Venture Five (or applicable
Subsidiary LLC) to effectuate the exchange of the properties, either directly or
through a qualified intermediary. The replacement property in any such exchange
shall be and become an “Asset” for purposes of this Agreement and the Operating
Property Activity Agreement.
               (iii) If the Members do not agree upon and identify acceptable
replacement property for a tax-fee exchange of such Asset within 90 days of the
Sale Notice, Prudential will provide a further notice to CPI (any such further
notice being herein called an “Offer Price Notice”) in which Prudential shall
identify the offer price for the Asset (“Offer Price”) that Prudential would
have Venture Five (or applicable Subsidiary LLC) accept in a sale or other
disposition of the Asset (or Subsidiary LLC interests). CPI shall have a period
of 30 Business Days following receipt of the Offer Price Notice to elect by
giving written notice to Prudential to exercise an option (herein called the
“Make-Whole Option”) with respect to such Asset. If CPI exercises the Make-Whole
Option, (x) the Asset (including the applicable Subsidiary LLC interests) shall
be retained by Venture Five as a Make-Whole Asset and shall not be sold or
otherwise disposed of by Venture Five unless and until CPI shall elect to sell
or dispose of such Make-Whole Asset in its sole discretion (and CPI shall have
sole authority to make such sale decision); (y) CPI shall be deemed appointed by
the Company as a manager of Venture Five (and the applicable Subsidiary LLC, if
necessary) within the meaning of Section 18-101(10) of the Act for the purpose
of having full authority over all operational and sale (or exchange or other
disposition) decisions with respect to such Make-Whole Asset (or Subsidiary LLC
interests), subject to the terms of Section 6.1.3(c) hereof; and (z) Operating
Property Manager’s authority with respect to such matters (as Operating

62



--------------------------------------------------------------------------------



 



Property Manager or within the definition of Operating Property Manager) shall
cease and be of no further force or effect with respect to such Make-Whole Asset
(or Subsidiary LLC interests). Upon exercising the Make-Whole Option with
respect to such Make-Whole Asset and until such Make-Whole Asset (or Subsidiary
LLC interests) are disposed of by Venture Five or Venture Five is liquidated or
dissolved, (1) the Company shall distribute to Prudential on a monthly basis
from amounts otherwise distributable to CPI under this Agreement, under the
Development Activity Agreement and under the Operating Property Activity
Agreement an amount equal to the positive difference, if any, between (A) an
amount equal to 6.5% per annum (for such month) of the share of the Offer Price,
net of any applicable mortgage debt or other encumbrances, that would have been
distributable to Prudential under this Agreement based on its Member Property
Percentage had the Make-Whole Asset been sold by Venture Five at the Offer Price
(and any related mortgage debt or other encumbrance repaid) on the first day of
the next calendar month commencing after the date of the exercise of the
Make-Whole Option, less (B) the amount of Operating Property Activity Cash Flow
actually distributed, and of “Cash Flow Deemed Distributed” (as hereinafter
defined), to Prudential under this Agreement for such month based on its Member
Property Percentage attributable to the Make-Whole Asset for the period
commencing with the first calendar month after the date of exercise of the
Make-Whole Option (it being agreed that the amount of any “cash flow” [i.e., the
excess of gross revenues minus operating expenses for a period] attributable to
such Make-Whole Asset that is applied to an obligation or expense of Venture
Five that is not an obligation or expense incurred for any Make-Whole Asset, and
thus not distributed, shall be deemed distributed (“Cash Flow Deemed
Distributed”) to Prudential to the extent of the amount thereof multiplied by
the Member Property Percentage of Prudential), and (2) the Company shall
distribute to Prudential from amounts otherwise distributable to CPI under this
Agreement, under the Development Activity Agreement and under the Operating
Property Activity Agreement upon sale or other disposition of the Make-Whole
Asset (or Subsidiary LLC interests) by Venture Five an amount equal to the
positive difference, if any, between (A) the amount that would have been
distributable to Prudential under this Agreement based on its Member Property
Percentage of Operating Property Activity Capital Proceeds attributable to a
sale or other disposition of the Make-Whole Asset at the Offer Price after
payment of any applicable mortgage debt or other encumbrance less (B) the amount
actually distributed, and of “Capital Proceeds Deemed Distributed” (as
hereinafter defined), to Prudential under this Agreement based on its Member
Property Percentage of Operating Property Activity Capital Proceeds attributable
to the sale or other disposition of the Make-Whole Asset after payment of any
applicable mortgage debt attributable to such Make-Whole Asset or other
encumbrance (it being agreed that the amount of any such Operating Property
Capital Proceeds that is applied to meet an obligation or expense of Venture
Five that is not an obligation or expense incurred for any Make-Whole Asset, and
thus not distributed, shall be deemed distributed (“Capital Proceeds Deemed
Distributed”) to Prudential to the extent of the amount thereof multiplied by
the Member Property Percentage of Prudential). Any such amounts (“Make-Whole
Amounts”) paid to Prudential pursuant to this Section 8.3.4(a)(iii) shall be in
addition to the other distributions to Prudential under this Agreement.
               (iv)(1) If CPI shall exercise the Make-Whole Option, upon sale or
other disposition of the Make-Whole Asset (or interests in the Subsidiary LLC
holding such Make-Whole Asset), CPI shall receive a distribution of Operating
Property Activity Capital Proceeds equal to 90% of the excess, if any, of
(A) the amount that would be distributable to Prudential under

63



--------------------------------------------------------------------------------



 



this Agreement (but for the operation of this subsection (iv)(1)) based on its
Member Property Percentage, from Operating Property Activity Capital Proceeds
attributable to the sale or other disposition of the Make-Whole Asset (or
interest in the Subsidiary LLC holding such Make-Whole Asset) after payment of
any applicable mortgage debt or other encumbrance, over (B) the amount that
would have been distributable to Prudential under this Agreement based on its
Member Property Percentage of Operating Property Activity Capital Proceeds
attributable to a sale or other disposition of the Make-Whole Asset (or interest
in the Subsidiary LLC holding such Make-Whole Asset) at the Offer Price after
payment of any applicable mortgage debt or other encumbrance (such excess being
herein called “Excess Operating Property Activity Capital Proceeds”). Prudential
shall receive a distribution of Operating Property Activity Capital Proceeds
equal to 10% of such excess.
               (2) If CPI exercises the Make-Whole Option, CPI shall also
receive on a monthly basis for the period commencing with the first calendar
month after the date of exercise of the Make-Whole Option and ending on sale or
disposition of the Make-Whole Asset (or interests in the Subsidiary LLC holding
such Make-Whole Asset), a distribution of Operating Property Activity Cash Flow
equal to 90% of the excess, if any, of (A) the amount of Operating Property
Activity Cash Flow that would be distributable to Prudential (based on its
Member Property Percentage) under this Agreement for such month (but for the
operation of this sub-section (iv)(2)) attributable to the Make-Whole Asset,
over (B) an amount equal to 6.5% per annum (for such month) of the share of the
Offer Price that would have been distributed to Prudential under this Agreement
based on its Member Property Percentage had the Make-Whole Asset (or interests
in the Subsidiary LLC holding such Make-Whole Asset) been sold by Venture Five
at the Offer Price (and any related mortgage debt or other encumbrance repaid)
(such excess being herein called “Excess Operating Property Activity Cash
Flow”). Prudential shall receive a distribution of Operating Property Activity
Cash Flow equal to 10% of such excess.
               (v) The provision of Section 4.9.2 and 4.10.2 shall be applied to
effectuate subsection (iv) above.
               (vi) If Prudential initiates the sale or disposition (commencing
with the Sale Notice) process for any Make-Whole Asset and CPI exercises the
Make-Whole Option, CPI shall be permitted to invoke the CPI Reorganization
Rights set forth in Section 8.3.5 below at any time after the seventh
anniversary of the Effective Date.

64



--------------------------------------------------------------------------------



 



(vii) If CPI does not elect to exercise the Make-Whole Option within the 30
Business Days as set forth in subsection (iii) above, the Operating Property
Manager, acting under the authority granted in Section 6.1.3, may cause Venture
Five to sell or dispose of the Make-Whole Asset (or interests in the Subsidiary
LLC holding such Make-Whole Asset) at any time during a period of 365 days after
the date of the Sale Notice at a price equal to 97% of the Offer Price, and CPI
shall be permitted to invoke the CPI Reorganization Rights set forth in
Section 8.3.5 below at any time after the seventh anniversary of the Effective
Date. If Operating Property Manager is unable to sell or dispose of the
Make-Whole Asset at any time during a period of 365 days after the date of the
Sale Notice at a price equal to 97% of the Offer Price, and Operating Property
Manager still desires to cause Venture Five to sell or dispose of such
Make-Whole Asset (or interests in the Subsidiary LLC holding such Make-Whole
Asset) or a material portion thereof, and if the proposed sale or disposition is
to occur prior to or on the seventh anniversary of the Effective Date, then such
sale shall be subject to renewed compliance with the foregoing conditions
precedent set forth in this Section 8.3.4(a).
          (b) If the proposed sale or disposition is to occur after the seventh
anniversary of the Effective Date, the provisions of Section 8.3.5 below shall
apply and the provisions of Section 8.3.4(a) shall not apply.
          (c) Notwithstanding the provisions of Section 8.1 and 8.5, without the
consent of CPI, Prudential shall be entitled to assign as security, pledge or
grant a security interest in its right to receive distributions with respect to
any Make-Whole Asset as well as Prudential’s right to receive Make-Whole
distributions under this Section 8.3.4.
          8.3.5 CPI Reorganization Rights.
          (a) In the event that at any time after the seventh anniversary of the
Effective Date, Operating Property Manager, pursuant to its authority under
Section 6.1.3, desires to have Venture Five sell or dispose of any Asset (or an
interest in the Subsidiary LLC holding such Asset) or material portion of any
Asset (including, for purposes of this Section 8.3.5, any replacement Asset
obtained in a like-kind exchange), or reduce or prepay any Mortgage (other than
any payment that would not have an adverse tax impact on CPI or its shareholders
(as determined by the tax advisors to CPI)), it shall first provide CPI with a
Sale Notice or Prepayment Notice regarding the proposed sale or other
disposition and the Offer Price at which the Asset (or an interest in the
Subsidiary LLC holding such Asset) would be sold, or the proposed reduction or
prepayment, as the case may be.
          (b) For a period of thirty (30) days following receipt of a Sale
Notice or Prepayment Notice given pursuant to Section 8.3.5(a) or
Section 8.3.3(b), or at any time following the seventh anniversary of the
Effective Date in the event CPI has exercised a Make-Whole Option, an Asset (or
interest in the Subsidiary LLC holding such Asset) has been sold or otherwise
disposed of, or Operating Property Manager has at any time issued a notice to
CPI that it intends to issue equity on a non-pro rata basis in Venture Five
pursuant to Section 3.5(c) above, CPI shall have the right exercisable by
written notice to Prudential (any such notice being herein called a “CPI
Reorganization Notice”), to object to the proposed sale or other disposition

65



--------------------------------------------------------------------------------



 



          described in the Sale Notice, or prepayment or reduction described in
the Prepayment Notice, and to exercise the rights set forth in the following
paragraph (herein called the “CPI Reorganization Rights”).
          CPI shall have the right to cause the Company to distribute to
Prudential all of the Company’s interest in Venture Five and, as of the date of
such distribution (the “Reorganization Date”), Prudential’s and CPI’s Member
Development Percentages shall thereafter be 1% for Prudential, and 99% for CPI.
In addition, the Company shall make an additional cash distribution to
Prudential to the extent necessary to make Prudential whole if, as of the
Reorganization Date, the sum of the then Fair Market Value of the Assets of
Venture Five (held directly or through the Subsidiary LLC’s) plus the then Fair
Market Value of the continuing 1% Member Development Percentage is less than the
then Fair Market Value of Prudential’s Member Property Percentage and Member
Development Percentage interests in the Company (as if all assets of the
Company, in Venture Six and Venture Five (held directly or through the
Subsidiary LLC’s), were sold on the Reorganization Date for cash and the
proceeds distributed to the Members in accordance with this Agreement)
immediately prior to the distribution. Conversely, Prudential shall make an
additional cash contribution to the Company to the extent that, as of the
Reorganization Date, the sum of the then Fair Market Value of the Assets of
Venture Five (held directly or through the Subsidiary LLC’s) plus the 1%
continuing Member Development Percentage in the Company exceeds the then Fair
Market Value of Prudential’s Member Property Percentage and Member Development
Percentage interests in the Company (as if all assets of the Company, in Venture
Six and Venture Five (held directly or through the Subsidiary LLC’s), were sold
on the Reorganization Date for cash and the proceeds distributed to the Members
in accordance with this Agreement) immediately prior to the distribution, and
Prudential shall not receive any additional interest (or Capital Account credit)
in the Company for such contribution. Any such payment from the Company or
Prudential shall be made promptly following the determination of the Fair Market
Value under this Section 8.3.5(b). The transactions described in this paragraph
are sometimes collectively referred to as a “Reorganization.”
          (c) In the event CPI provides a CPI Reorganization Notice to
Prudential within the 30 day period set forth in Section 8.3.5(b), the proposed
sale or other disposition of the Asset (or an interest in the Subsidiary LLC
holding such Asset) described in the Sale Notice, or the reduction or prepayment
of the Mortgage described in the Prepayment Notice, shall be prohibited until
ten (10) Business Days after consummation of the transactions for which notice
of exercise to Prudential has been given in the CPI Reorganization Notice or the
failure of such consummation of the transactions (other than due to action or
inaction of Prudential) within the time period required by Section 8.3.7.
          (d) In the event CPI has not given a CPI Reorganization Notice to
Prudential prior to the expiration of the 30 day period described in sub-section
(b), Operating Property Manager shall be authorized to cause Venture Five to
sell or otherwise dispose of the Asset (or an interest in the Subsidiary LLC
holding such Asset) at any time during the period ending 365 days after the date
of the Sale Notice, at a price equal to or greater than 95% of the Offer Price
contained in the Sale Notice.

66



--------------------------------------------------------------------------------



 



          (e) In the event (i) CPI has exercised a Make-Whole Option with
respect to an Asset (or an interest in the Subsidiary LLC holding such Asset),
(ii) an Asset (or an interest in the Subsidiary LLC holding such Asset) has been
sold or otherwise disposed of pursuant to Section 8.3.4, (iii) Venture Five has
at any time issued equity on a non-pro rata basis pursuant to Section 3.5.2 and
the Operating Property Activity Agreement, or (iv) the outstanding principal
balance of the Mortgage has been paid down with Affiliate Debt from Prudential
(or a Prudential Affiliate) prior to the seventh anniversary of the Effective
Date, CPI shall be entitled to exercise the CPI Reorganization Rights at any
time after the seventh anniversary of the Exercise Date by giving a CPI
Reorganization Notice to Prudential. Following delivery of any such CPI
Reorganization Notice, Venture Five shall be prohibited from consummation of the
transaction of selling or otherwise disposing of any other Asset (or Subsidiary
LLC interest) (and Operating Property Manager shall have no authority to sell or
otherwise dispose of any Asset (or Subsidiary LLC interest)) until ten
(10) Business Days after consummation of the transactions for which notice of
exercise to Prudential has been given in such CPI Reorganization Notice, but
Venture Five (directly or through any Subsidiary LLC) shall be permitted to
market, list for sale, negotiate and enter into any purchase contract or loan
commitment and take other actions preliminary to the consummation of such
transactions.
          (f) In the event CPI does not exercise the CPI Reorganization Rights
following receipt of a Sale Notice or Prepayment Notice, the provisions of this
Section 8.3.5 shall continue to apply to the other Assets of Venture Five
(including the applicable Subsidiary LLC’s) which were not the subject of such
Sale Notice or Prepayment Notice.
          (g) If after seven years from the Effective Date, Prudential desires
to take any action related to CPI’s REIT status that would have been prohibited
under Section 6.11 during such seven-year period, Prudential shall first provide
CPI Notice of the action that Prudential desires to take, and CPI shall have a
period of sixty (60) days after the receipt of such Notice to elect (by means of
giving a CPI Reorganization Notice to Prudential) to exercise the CPI
Reorganization Rights. In the event CPI elects to exercise the CPI
Reorganization Rights, such actions of Prudential shall not be taken until ten
(10) Business Days after the “Closing” (in accordance with Section 8.3.7 of the
Reorganization.
          8.3.6 Prudential Reorganization Rights.
          (a) In the event that at any time after the Effective Date,
Development Manager, pursuant to its authority under Section 6.1.2, desires to
have Venture Six sell or dispose of any property of Venture Six, it may do so.
          (b) (i) At any time after the eighth (8th) anniversary of the
Effective Date (subject to an extension of not more than eighteen (18) months as
requested by CPI and approved by Prudential (such approval not to be
unreasonably withheld)), (ii) at any time after the seventh (7th) anniversary of
such date if CPI notifies Prudential that it desires to cause Venture Six to
dispose of one or more of its assets, or (iii) at any time after CPI has
exercised its distribution rights under Section 8.8 of this Agreement with
respect to all of the Assets (or the Subsidiary LLC’s), Prudential

67



--------------------------------------------------------------------------------



 



shall have the right exercisable by written notice to CPI (any such notice being
herein called a “Prudential Reorganization Notice”), to implement the
Reorganization set forth in the second paragraph of Section 8.3.5(b) (herein
called the “Prudential Reorganization Rights”):
          8.3.7 Closing.
          (a) The consummation of the transactions contemplated by a CPI
Reorganization Notice or Prudential Reorganization Notice (herein called the
“Closing”) shall be held at the office where the principal place of business of
the Company is located in the metropolitan Atlanta, Georgia area, at 10:00 a.m.
on the 30th day (i) after the election by CPI to exercise the CPI Reorganization
Rights or (ii) after the election by Prudential to exercise the Prudential
Reorganization Rights (or, if such 30th day is not a Business Day, on the next
succeeding Business Day), subject to extension until three (3) Business Days
after resolution of the “Fair Market Value” pursuant to any arbitration
proceeding held to determine such Fair Market Value. On the Business Day
immediately prior to Closing, there shall be a preliminary closing at which CPI
and Prudential shall act diligently and in good faith to agree upon the form and
substance of all documents necessary to effectuate the Closing.
          (b) At the Closing, the Company, CPI and Prudential (and their
respective Affiliates, as the case may be) shall deliver assignments and bills
of sale (both with covenants against grantor’s acts) to the acquiror or its
designee, of the interests to be conveyed, together with such other instruments
and documents as may be reasonably necessary to effectuate the Reorganization
and legally sufficient to convey all of the subject interests to the acquirer
(or its designee), free and clear of all liens, claims, security interests and
encumbrances, other than encumbrances, if any, which may have been created with
the consent of all Members. The cash purchase price for interests acquired shall
be paid at the Closing by cash or federal wire transfer of immediately available
funds to an account designated in writing by the transferor. In the event there
are conveyance, transfer or similar taxes payable as an incidence to the
conveyances at the Closing, such taxes shall be expenses of the Member which had
given notice of exercise of the reorganization rights.
          (c) The Company, CPI and Prudential shall each have the right, within
its sole and absolute discretion, to cause its nominee(s) or designee(s) to
acquire all or part of the subject interests at the Closing, but nothing
contained herein shall relieve a party of its obligations hereunder.
          (d) The parties acknowledge and agree that their respective
obligations to consummate the Reorganization following proper exercise of the
CPI Reorganization Rights or Prudential Reorganization Rights shall be absolute
and irrevocable and shall not be conditioned in any way on the condition of any
Asset or property of Venture Five or Venture Six. The CPI Reorganization Rights
or Prudential Reorganization Rights shall be exercisable under this Agreement
regardless of the occurrence of any Event of Default under this Agreement.
          (e) Each party will bear its own attorney fees and related costs in
connection with consummating any Reorganization hereunder.

68



--------------------------------------------------------------------------------



 



          8.3.8 Distribution Redemption. At any time following the seventh
anniversary of the Effective Date, either Member may propose to redeem all or
part of its Member Development Percentage or Member Property Percentage in the
Company for distributions of a portion of the Development Activity Interest or
the Operating Property Activity Interest of the Company as may be Approved by
the Members. Nothing in this Section 8.3.8 shall obligate any Member to approve
any such proposed redemption.
          8.3.9. Limitation on Manager’s Authority. The Operating Property
Manager and Development Manager shall not have any right, power or authority to
take any action on behalf of the Company, Venture Five (or any Subsidiary LLC)
or Venture Six in contravention of the restrictions and provisions set forth in
this Section 8.3.
     Section 8.4 Put/Call.
          8.4.1 Prudential Put. At any time following the first anniversary of
the Reorganization Date, Prudential shall have the right to give written notice
(such notice being herein called a “Put Notice”) to CPI that within thirty
(30) days following delivery of such Put Notice to CPI, Prudential will require
CPI to purchase, or to cause the Company to redeem, Prudential’s (and any
Prudential Affiliates’) remaining 1% interest in the Company for cash in an
amount equal to the Fair Market Value of such interest.
          8.4.2 CPI Call. At any time following the fourth anniversary of the
Reorganization Date, CPI shall have the right to give written notice (such
notice being herein called a “Call Notice”) to Prudential that within thirty
(30) days following delivery of such Call Notice to Prudential, CPI will require
Prudential to sell to CPI (or its designee) or to the Company, Prudential’s (and
any Prudential Affiliates’) remaining 1% interest in the Company for cash in an
amount equal to the Fair Market Value of such interest.
          8.4.3 Closing. The provisions of Section 8.3.7 shall apply to the
consummation of the transaction contemplated by the Put or Call as if the Put or
Call, as applicable, were exercised under said Section 8.3.7 in lieu of
Reorganization Rights. CPI may cause a nominee to acquire Prudential’s 1%
interest in the Company.
          8.4.4 Binding Agreement. Any exercise of the Put or Call shall result
in and constitute a binding and enforceable contract between Prudential and CPI
for the purchase and sale of the remaining interest of Prudential (and its
Affiliates) in the Company.
     Section 8.5 First Offer Procedure.
     8.5.1 First Offer Notice. At any time after the Effective Date, except as
provided in Sections 8.1.2, 8.2.1, 8.2.2 and 8.3.4(c), if either CPI or
Prudential desires to sell or transfer, directly or indirectly, all, and not
less than all, of its Member Interest in the Company (including, without
limitation, all of its Member Development Percentage and Member Property
Percentage it being agreed that partial transactions are not permitted except as
provided in this

69



--------------------------------------------------------------------------------



 



Section 8.5.1) and any direct interest in Venture Five (and the Subsidiary
LLC’s) or Venture Six (it being agreed that all of the foregoing interests in
the Company, and, if applicable, Venture Five and Venture Six, must be
transferred together), it shall give written notice (the “First Offer Notice”)
of such intention to the other Member (the Member issuing the First Offer notice
is hereinafter called the “Offeror” and the Member receiving the First Offer
Notice is hereinafter called the “Offeree”). The First Offer Notice must set
forth the price (the “Offering Price”) and terms pursuant to which the Offeror
is willing to sell such Member Interest and any direct interests in Venture Five
or Venture Six (the Member Interest in the Company and any direct interest in
Venture Five or Venture Six which are subject to the First Offer Notice is
hereinafter called the “Subject Interest”), and the Offering Price set forth
therein must be payable with cash consideration only, although, at the Offeror’s
election, payment of portions of such cash consideration may be deferred and
paid, with interest, in one or more installments after closing. Moreover, in
furtherance of Section 8.7 below, notwithstanding the prohibition on partial
transfers, so as to avoid a termination of the Company as a partnership for
federal income tax purposes pursuant to Section 708(b)(1)(B) of the Code, the
First Offer Notice must propose a structure for the sale of the Subject Interest
so that the sale when combined with previous sales will not cause there to be a
sale or exchange of more than a forty-nine percent (49%) interest in the net
profits or capital of the Company in any 12-month period. Any First Offer Notice
providing for non-cash consideration, in whole or in part (except as permitted
in this Section 8.5.1) or a sale that would cause a combined sale or exchange of
more than a forty-nine percent (49%) interest in any 12-month period shall not
be effective to institute the First Offer procedures. If the First Offer Notice
provides that payment of a portion of the Offering Price is to be deferred, then
the required collateral for such deferred payment shall be, at the option of the
Offeree, the Subject Interest to be purchased and/or a certificate of deposit,
irrevocable stand-by letter of credit, or other type of collateral which is
generally available, liquid, and not unique. Such First Offer Notice shall
constitute an offer by the Offeror to sell to the Offeree the Subject Interest
specified in the First Offer Notice for such price and terms, exclusive of any
brokerage or similar commission provided for therein.
     8.5.2 Election by Offeree. For a period of one hundred twenty (120) days
following the date of the First Offer Notice (the “First Offer Period”), the
Offeree shall have the option to purchase all, but not less than all, of the
Subject Interest specified in the First Offer Notice for the price and on the
terms stated in the First Offer Notice. If the Offeree elects to purchase the
Subject Interest it must so notify the Offeror in writing (the “First Offer
Exercise Notice”) within said First Offer Period, which notice must be
accompanied by a First Offer Deposit (defined below). If the Offeree fails to
send a First Offer Exercise Notice or to deliver a First Offer Deposit within
said First Offer Period it shall be deemed to have elected not to purchase.
     8.5.3 Closing.
          (a) If the Offeree elects to so purchase the Subject Interest, the
transfer of the Subject Interest specified in the First Offer Notice from the
Offeror to the Offeree shall be closed and consummated in the principal office
of the Company at 11:00 a.m., local time, on the sixtieth (60th) day following
the date of the First Offer Exercise Notice (or if such date is not a Business
Day, the Business Day next following such day), or on such earlier day as may be
selected by the

70



--------------------------------------------------------------------------------



 




Offeree. At the closing, the Offeree shall deliver to the Offeror (i) all or
such portion of the Offering Price which is payable at closing in accordance
with the terms of the First Offer Notice in cash (U.S. dollars) by wire transfer
representing immediately available Federal Reserve System funds and (ii) the
promissory note and the applicable security instruments, if any, required by the
First Offer Notice. Simultaneously with the receipt of such payment, the Offeror
shall deliver the Subject Interest to the Offeree free and clear of all liens,
security interests and competing claims and shall deliver to the Offeree such
instruments of transfer and such evidence of due authorization, execution and
delivery and of the absence of any such liens, security interests or competing
claims as the Offeree shall reasonably request.
          (b) If, by virtue of the election of the Offeree to purchase any
Subject Interest in accordance with the provisions of this Section 8.5, the
holder of any loan to the Company, Venture Five or Venture Six under which the
Offeror has personal liability has the right to, and notifies the Company of its
intent to accelerate the loan, it shall be a condition to the closing that the
Offeree obtain the release of such personal liability of Offeror, if necessary
through repayment of such loan (plus any deferred and accrued and unpaid
interest thereon and any required prepayment premium and/or yield maintenance
fees) at the closing of the sale of such Subject Interest.
     8.5.4 Sale to Third Parties.
          (a) If the Offeree fails to exercise its right to purchase the Subject
Interest, or if the Offeree exercises its right to purchase but through no fault
of the Offeror subsequently fails to purchase the Subject Interest within the
time specified, then the Offeror shall have the right, for one (1) year after
the expiration of the First Offer Period, to obtain a bona fide, binding
contract for the sale of such Subject Interest to any third party which is not
an Affiliate of the Offeror (a “Purchaser”) for a price and on terms and
conditions which are no less favorable to the Offeror than those stated in the
First Offer Notice, except that any such contract must provide for a closing of
the purchase and sale of such Subject Interest within one hundred twenty
(120) days after the date of such contract; provided, that if the Offeree fails
to purchase the Offeror’s Subject Interest in breach of a commitment by Offeree
to do so the Offeror shall have all of its rights or remedies at law or in
equity, and in addition thereto the above one-year limitation on the Offeror’s
rights to obtain a binding contract with a third party shall not apply for a
period of two (2) years from the expiration of the First Offer Period.
          (b) At any time during the First Offer Period or during the period
that the Offeror has the right to offer the Subject Interest to a purchaser
pursuant to Section 8.5.4(a) above, the Offeror may provide the Offeree from
time to time with a list of prospects to whom the Offeror proposes to offer the
Subject Interest. The Offeree shall have fifteen (15) Business Days in which to
respond to any prospect list which it receives from the Offeror by approving or
disapproving any or all of the listed prospects, and any failure by the Offeree
to respond with respect to one or more listed prospects within said 15-day
period shall be deemed to be an approval by the Offeree of such prospects for
purposes of this Section 8.5.4(b). If the Offeror obtains a binding commitment
from a Purchaser who is not pre-approved by the Offeree, the Offeror shall so
advise the Offeree who shall then have fifteen (15) Business Days in which to

71



--------------------------------------------------------------------------------



 



approve or disapprove of such Purchaser. If such Purchaser is disapproved, no
sale shall be made to such Purchaser. The Offeree may only withhold approval of
a listed prospect if such prospect (A) has a net worth or market capitalization
(if publicly traded) of less than $50 million, (B) is known to have committed a
felony or act of moral turpitude, or (C) is engaged (or its Affiliate is
engaged) in litigation with the Company or the Offeree or any Affiliate of the
Offeree. Provided, however, notwithstanding the foregoing, in the event the
proposed Purchaser is (i) Simon Property Group, Inc. or any Affiliate thereof
(“SPG”), or (ii) General Growth Properties, Inc. or any Affiliate thereof
(“GGP”), and SPG or GGP otherwise qualifies for approval under this Section
8.5.4(b), the Offeror shall grant the Offeree the opportunity to acquire the
Subject Interest at the proposed price and on the terms and conditions by which
the Subject Interest is proposed to be sold to SPG or GGP, as the case may be,
pursuant to a written notice given to the Offeree entitled “Right to Match
Notice.” The Offeree shall have a period of forty-five (45) days from receipt of
such Right to Match Notice to agree in writing to acquire the Subject Interest
from the Offeror at the price and on the terms and conditions of the proposed
sale to SPG or GGP, as the case may be. If the Offeree declines the offer
contained in the Right to Match Notice or does not respond within the forty-five
(45) day period, the Offeror shall be free to sell the Subject Interest to SPG
or GGP, as the case may be, at the price and on the terms and conditions set
forth in the Right to Match Notice, provided such transaction is consummated
within 120 days after the expiration of the 45-day period. If the Offeree
accepts the offer within the forty-five (45) day period, the Offeror and the
Offeree shall consummate the closing of the purchase and sale of the Subject
Interest on the tenth (10th) Business Day following expiration of the forty-five
(45) day period at the office of the Company, or at such other time and place as
the Offeror and the Offeree may agree.
          (c) If by virtue of the Offeror electing to sell the Subject Interest
to a third party pursuant to this Section 8.5.4, the holder of any loan to the
Company, Venture Five or Venture Six has the right to, and notifies the Company
of its intent to accelerate such loan, it shall be a condition to closing that
the Offeror or the Purchaser repay such loan (including any required prepayment
premium and/or yield maintenance fee) through new financing replacing such loan
on equivalent terms and in equivalent amounts at the closing of the sale of such
Subject Interest.
          (d) In the event the Offeror proposes to consummate a sale of the
Subject Interest to a Purchaser within the time specified and in a manner
otherwise consistent with the requirements of Sections 8.5.4(a) and (b) above,
the Purchaser shall not be entitled to any benefits or rights under this
Agreement or the Operating Property Activity Agreement or the Development
Activity Agreement unless and until:
               (i) The Offeree shall reasonably approve the form and content of
the instruments of transfer for legal adequacy thereof within thirty (30) days
after the delivery to the Offeree of such forms of instruments of transfer (and
shall provide detailed objections with respect thereto if Offeree finds such
forms inadequate);
               (ii) The Purchaser in writing accepts and adopts all of the terms
and conditions of this Agreement and, if applicable, the Operating Property
Activity Agreement and

72



--------------------------------------------------------------------------------



 



the Development Activity Agreement, as the same may have been amended,
including, without limitation, the restrictions on transfer set forth in
Section 8.1 hereof, and acknowledges that the Offeror’s rights under this
Section 8.5 are transferable, but shall not be available for a period of one (1)
year, to such Purchaser;
               (iii) The Offeror or the Purchaser, as the case may be, pays all
debts of the Offeror then due and payable to the Company, Venture Five, Venture
Six or to the Offeree (including interest accrued thereon) and all capital
contributions then due and payable by the Offeror to the Company, Venture Five
and Venture Six;
               (iv) The Offeror or the Purchaser pays all reasonable expenses
incurred by the Offeree from the date the Offeree last declines to purchase the
Subject Interest through the date on which the Subject Interest is transferred
to the Purchaser, including, without limitation, legal and accounting fees, and
pays all costs incurred by the Company, Venture Five and Venture Six, as the
result of such transfer, including, without limitation, the cost of preparing
and filing any and all tax returns which are required to be filed as a result of
such sale;
               (v) If required by the Offeree, the Purchaser delivers an opinion
of counsel to the Company, which counsel and opinion are satisfactory to the
Offeree, that an exemption from registration or qualification under the
Securities Act of 1933, as amended, and under all applicable statutes, rules or
laws of any state which may be applicable thereto is available; and
               (vi) The Offeree takes any action required to comply with ERISA.
          (e) In the event the Offeror proposes to consummate a sale of the
Subject Interest to a Purchaser within the time specified and in a manner
otherwise consistent with the requirements of Section 8.5.4(a) and (b) above,
the Offeree shall deliver to the Offeror and Purchaser an estoppel certificate
which shall certify (i) a true, correct and complete copy of this Agreement, the
Development Activity Agreement and the Operating Property Activity Agreement,
together with any and all amendments thereto; and (ii) whether to its knowledge
any event of default exists under this Agreement, the Development Activity
Agreement and the Operating Property Activity Agreement. Offeree may request
that Offeror provide to Offeree a counterpart of such estoppel certificate
executed by Offeror as a condition to its delivery thereof.
     8.5.5. Reinstatement of First Offer Procedure. In the event the Offeror
fails within the time specified in Section 8.5.4 to consummate such proposed
sale, the Offeror shall nonetheless reimburse the Offeree for its
above-described costs and shall, prior to any subsequent proposed sale of the
Subject Interest be required to extend to the Offeree, and the Offeree shall
have, the rights of first offer set forth in this Section 8.5. Except as
otherwise permitted by this Agreement, any sale, assignment or other transfer by
either Member of its Member Interest or any portion thereof in violation of the
restrictions and procedures set forth in this Section 8.5 shall be void.

73



--------------------------------------------------------------------------------



 



     8.5.6. No Release of Liability. No Transfer by Prudential of its Member
Interest shall relieve Prudential of its unconditional obligation to contribute
the Prudential Contribution Amount in full, and Prudential shall remain
unconditionally and primarily liable for the obligation to contribute the entire
Prudential Contribution Amount to the Company in accordance with the terms of
this Agreement as if such Transfer had never occurred.
     Section 8.6 Restraining Order.
     If either Member shall at any time Transfer or attempt to Transfer its
Member Interest or part thereof in violation of the provisions of this Agreement
and any rights hereby granted, then the other Member shall, in addition to all
rights and remedies at law and in equity, be entitled to a decree or order
restraining and enjoining such Transfer and the offending Member shall not plead
in defense thereto that there would be an adequate remedy at law; it being
hereby expressly acknowledged and agreed that damages at law will be an
inadequate remedy for a breach or threatened breach of the violation of the
provisions concerning Transfer set forth in this Agreement.
     Section 8.7 No Termination.
     Neither Member shall Transfer all or any part of its Member Interest to any
Person other than the other Member, whether or not the Transfer would otherwise
be permitted hereunder, if the Transfer would result in a termination of the
Company under Section 708(b)(1)(B) of the Code. At the request of the other
Member and as a condition of the consummation of any Transfer of all or any part
of a Member Interest to any Person other than the other Member, the Member
proposing to Transfer all or any part of its Member Interest shall at its cost
provide an unqualified opinion of counsel, which must be reasonably satisfactory
to the other Member, that the Transfer would not result in such a termination
and, in addition to the other Member’s rights under Section 8.6, the Member
proposing to Transfer all or any part of its Member Interest to any party other
than the other Member shall indemnify and hold harmless the other Member from
and against any and all loss, cost, liability or expense (including, but not
limited to, reasonable attorneys’ fees and court costs) which such other Member
may suffer if the Transfer would, either by itself or together with any other
prior Transfer of a Member Interest in the Company of which the transferring
Member has knowledge at the time of the Transfer, cause such a termination.
     Section 8.8 Distribution Rights. At any time after December 31, 2007, CPI
shall have the right, in its sole discretion, to periodically request that an
Asset owned by Venture Five (or Subsidiary LLC holding such Asset) be
distributed in-kind to Prudential. In such event, no interest in such Asset (or
Subsidiary LLC) shall be distributed to CPI. In connection with such a
distribution, the Fair Market Value of the applicable Asset shall be determined
in accordance with Sections 10.1 and 10.2 of this Agreement. The Fair Market
Value of such Asset shall be treated as if received as sale proceeds by Venture
Five, and Prudential shall pay to CPI an amount equal to such sale proceeds that
would have been distributed to CPI pursuant to Section 4.10.2 above (without
regard to any retainage for reserves). Notwithstanding the foregoing to the
contrary, in the event that CPI so requests the in-kind distribution to
Prudential of an Asset

74



--------------------------------------------------------------------------------



 



(or the interests in the Subsidiary LLC holding such Asset), Prudential shall
have the right, in lieu of such distribution, to cause Venture Five to market
such Asset (or the interests in the Subsidiary LLC holding such Asset) for sale
to an unrelated third party, and in such event, the net sales proceeds of such
transaction shall be distributed to Prudential and CPI in accordance with
Section 4.10.2 above. In the event Prudential is unable to close the sale of the
Asset (or the interests in the Subsidiary LLC holding such Asset) within three
hundred sixty-five (365) days of the notice from Prudential of its election to
sell such Asset (or the interests in the Subsidiary LLC holding such Asset),
then the Company shall cause the distribution of the Asset (or interests in the
Subsidiary LLC holding such Asset) to Prudential as provided in this
Section 8.8. If in connection with such in-kind distribution to Prudential of an
Asset that at the time of the distribution is branded as an “Avenue” (or a
distribution of the interests in the Subsidiary LLC holding such Asset), CPI
ceases to manage and lease such Asset within six (6) months after the in-kind
distribution, CPI shall be entitled to require that such Asset no longer use the
name “Avenue,” and if such Asset is no longer branded as an “Avenue,” then CPI
shall pay Prudential for the cost of renaming such Asset, including new signage
and marketing materials, in the amount of $150,000 for each such Asset.
     Section 8.9 Right of First Offer on Assets. Prudential, the Company and
Venture Five (and the respective Subsidiary LLC’s) have granted to CPI a right
of first offer with respect to any proposed sale or disposition of any of the
Assets by Venture Five (or interests in the Subsidiary LLC holding any such
Asset) or Prudential (if Prudential becomes the sole owner of an Asset (or
interests in the Subsidiary LLC holding any such Asset) in a disposition or
distribution) pursuant to that certain Right of First Offer Agreement of even
date herewith (the “Right of First Offer Agreement”), the terms of which are
incorporated herein by this reference. If CPI exercises such right of first
offer, then CPI shall either purchase such Asset (or the interests in the
Subsidiary LLC holding such Asset) pursuant to the Right of First Offer
Agreement or cause a distribution to it of such Asset (or the interests in the
Subsidiary LLC holding such Asset). In the event such Asset (or the interests in
the Subsidiary LLC holding such Asset) are distributed to CPI, CPI shall pay to
Prudential, or cause the Company to distribute to Prudential (out of funds that
would otherwise have been distributed to CPI), an amount of cash equal to the
amount of sale proceeds that would have been distributed to Prudential had the
Asset (or interests in the Subsidiary LLC holding such Asset) been sold for the
offer price and the proceeds distributed in accordance with Section 4.10.2 of
this Agreement (without regard to any retainage for reserves).
ARTICLE 9
DEFAULT AND DISSOLUTION
     Section 9.1 Events of Default.
          9.1.1 Definitions and Cure Periods. The occurrence of any of the
following events shall constitute an event of default (“Event of Default”)
hereunder on the part of the Member with respect to whom such event occurs
(“Defaulter”) if within thirty (30) calendar days

75



--------------------------------------------------------------------------------



 



following notice of any non-monetary default and if within five (5) calendar
days following notice of the non-payment of monies, the Defaulter fails to pay
such monies or in the case of non-monetary defaults which can be cured, fails to
commence substantial efforts to cure such default or, having commenced to cure,
thereafter fails within a reasonable time to prosecute to completion with
diligence and continuity the curing of such default; provided, however, that the
occurrence of any of the events described in subparagraphs (c)-(j) and (l) below
shall constitute an Event of Default immediately upon such occurrence without
any requirement of notice or passage of time except as specifically set forth in
any such subparagraph:
          (a) the failure by a Member to make any capital contribution as
required pursuant to the provisions of Article 3, except that any Prudential
.Additional Contribution Amount shall be subject to the foregoing notice and
cure period of five (5) calendar days following notice of the non-payment of
monies.
          (b) the violation by a Member of any of the restrictions set forth in
Article 8 of this Agreement upon the right of a Member to Transfer its Member
Interest;
          (c) institution by a Member of proceedings of any nature under any
Laws of the United States or of any state, whether now existing or subsequently
enacted or amended, for the relief of debtors wherein such Member is seeking
relief as a debtor;
          (d) a general assignment by a Member for the benefit of creditors;
          (e) the institution by a Member of a case or other proceeding under
any section or chapter of the Federal Bankruptcy Code as now existing or
hereafter amended or becoming effective;
          (f) the institution against a Member of a case or other proceeding
under any section or chapter of the Federal Bankruptcy Code as now existing or
hereafter amended or becoming effective, which proceeding is not dismissed,
stayed or discharged within a period of sixty (60) calendar days after the
filing thereof or if stayed, which stay is thereafter lifted without a
contemporaneous discharge or dismissal of such proceeding;
          (g) a proposed plan of arrangement or other action by a Member’s
creditors taken as a result of a general meeting of the creditors of such
Member;
          (h) the appointment of a receiver, custodian, trustee or like officer,
to take possession of assets having a value in excess of $100,000 of a Member if
the pendency of said receivership would reasonably tend to have a materially
adverse effect upon the performance by said Member of its obligations under this
Agreement, which receivership remains undischarged for a period of ninety
(90) calendar days from the date of its imposition;
          (i) admission by a Member in writing of its inability to pay its debts
as they mature;

76



--------------------------------------------------------------------------------



 



          (j) attachment, execution or other judicial seizure of all or any
substantial part of a Member’s assets or of a Member’s Member Interest, or any
part thereof, such attachment, execution or seizure being with respect to an
amount not less than $100,000 and remaining undismissed or undischarged for a
period of fifteen (15) calendar days after the levy thereof, if the occurrence
of such attachment, execution or other judicial seizure would reasonably tend to
have a materially adverse effect upon the performance by said Member of its
obligations under this Agreement; provided, however, that said attachment,
execution or seizure shall not constitute an Event of Default hereunder if said
Member posts a bond sufficient to fully satisfy the amount of such claim or
judgment within fifteen (15) calendar days after the levy thereof and the
Member’s assets are thereby released from the lien of such attachment;
          (k) material default in the performance of or failure to comply with
any other material agreements, obligations or undertakings of a Member herein
contained;
          (l) fraud committed by a Member; and
          (m) material breach of fiduciary duty or material misrepresentation by
a Member (other than any misrepresentation which would constitute a breach under
the Contribution Agreement) by a Member.
     In determining what is “material” under this Agreement the standard of
materiality and “Materiality Thresholds” under the Contribution Agreement shall
not be of any relevance. In addition, notwithstanding the exception in
subsection (m) of any misrepresentation which would constitute a breach under
the Contribution Agreement, CPI and Prudential confirm that as to any such
misrepresentation which would constitute a breach under the Contribution
Agreement, each Member shall have their respective rights and remedies as
therein set forth, subject to the limitations therein set forth.
          9.1.2 Act of Insolvency. The occurrence of any events described in
subparagraphs (c)-(j) of Section 9.1.1 shall also constitute an “Act of
Insolvency,” as said term is used in this Agreement.
     Section 9.2 Causes of Dissolution and Termination.
     Notwithstanding any contrary provision of the Act, except as set forth in
this Article 9 and Article 8, neither Member shall have the right and each
Member hereby agrees not to withdraw from the Company, nor to dissolve,
terminate or liquidate, or to petition a court for the dissolution, termination
or liquidation of the Company, except as provided in this Agreement, and neither
Member at any time shall have the right to petition or to take any action to
subject the Company’s assets or any part thereof, to the authority of any court
of bankruptcy, insolvency, receivership or similar proceeding. The Company shall
be dissolved and terminated only upon the earlier occurrence of any of the
following events:
          (a) a dissolution of the Company is Approved by the Members;

77



--------------------------------------------------------------------------------



 



          (b) the sale or other disposition by the Company of all its interest
in both Venture Five and Venture Six.
     Section 9.3 Election of Non-Defaulting Member.
          Upon the occurrence of an Event of Default, the non-defaulting Member
(a “Non-Defaulter”) shall be entitled to exercise all rights and remedies
against the Defaulter available at law and equity. In addition, the
Non-Defaulter at any time following an Event of Default described in
subparagraphs (b)-(j) or (l) of Section 9.1.1, and at any time after the seventh
anniversary of the Effective Date following any Event of Default, may exercise
such Non-Defaulter’s Reorganization Rights under Section 8.3.5 or 8.3.6, as the
case may be, regardless of whether a Sale Notice has been given under
Section 8.3.5 (in the event Prudential is the Defaulter) or Section 8.3.6 (in
the event CPI is the Defaulter); provided, however, that in the event of any
Event of Default at any time prior to the seventh anniversary of the Effective
Date, the Non-Defaulter may exercise such Non-Defaulter’s Reorganization Rights
under Section 8.3.5 or 8.3.6, as the case may be, only:
          (a) if the Non-Defaulter is CPI or a CPI Affiliate or Prudential or a
Prudential Affiliate (it being agreed that no Transferee other than such an
Affiliate shall be entitled to exercise such right);
          (b) after providing the Defaulter (after expiration of any applicable
grace or cure periods provided in Section 9.1.1) with a written notice (the
“Reorganization Warning Notice”) marked “Failure to Cure May Result In Exercise
of Reorganization Rights” in which the Non-Defaulter specifies the amount of
damages it has suffered from the Event of Default and the basis therefore; and
          (c) if the Defaulter fails to either:
               (i) provide an adequate remedy to such default within thirty
(30) days after receipt of the Reorganization Warning Notice to the reasonable
satisfaction of the Non-Defaulter, or
               (ii) tender to the Non-Defaulter a proposal to remedy such
default by the payment of money to the Defaulter to cover damages actually
suffered as a result of such Event of Default or such other tender as shall
constitute a reasonably adequate remedy for such Event of Default (a “Remedy
Proposal”); and thereafter, if a Remedy Proposal is tendered but the
Non-Defaulter reasonably determines in good faith that the Remedy Proposal is
insufficient, and the Defaulter and Non-Defaulter are not able to agree on an
appropriate remedy within 30 days after such determination, the Non-Defaulter
shall only have the right to exercise such Non-Defaulter’s Reorganization Rights
under Section 8.3.5 or 8.3.6 if (x) the Non-Defaulter first brings an action at
law and/or in equity against the Defaulter for such default and the
Non-Defaulter receives final judgment (from which no further appeal may be
taken) against the Defaulter for an amount of compensatory damages or, as
applicable, other remedy, at least 10% in excess of the Remedy Proposal, and
(y) the Defaulter fails to pay a penalty to the

78



--------------------------------------------------------------------------------



 



Non-Defaulter of 50% of the amount of such judgment, together with the judgment
itself within ten (10) days after the date the Non-Defaulter receives final
judgment (from which no further appeal may be taken). If pursuant to the
foregoing the Non-Defaulter is not entitled to exercise such Non-Defaulter’s
Reorganization Rights under Section 8.3.5 or 8.3.6, such determination shall not
alter or impair the Non-Defaulter’s other rights and remedies hereunder. In the
event there is a litigation that results in the payment when due of such penalty
and judgment by the Defaulter, and subsequent thereto there is another
litigation against the same Defaulter over a Remedy Proposal arising out of a
subsequent Event of Default by the Defaulter and a final judgment (from which no
further appeal may be taken) is entered against the Defaulter that is at least
10% in excess of such subsequent Remedy Proposal, the Non-Defaulter shall have
the option to reject the penalty payment described hereinabove and to elect to
exercise its Reorganization Rights. The right of the Non-Defaulter to institute
the Reorganization Rights shall be exercisable by the giving of a Reorganization
notice in accordance with Section 8.3.5 or 8.3.6, as the case may be. The
“Closing” of any transactions for which such notice is given shall be
consummated in accordance with Section 8.3.7. Further, the Non-Defaulter shall
be entitled to recover on its own behalf and on behalf of the Company in
enforcing the rights and remedies against the Defaulter reasonable attorneys
fees and costs; provided, that in any litigation under this paragraph, the
prevailing party shall be entitled to recover its reasonable attorney fees.
          Section 9.4 Procedure in Dissolution and Liquidation.
          9.4.1 Winding Up. Upon dissolution of the Company pursuant to
Section 9.2 hereof, the Company shall immediately commence to wind up its
affairs and the Members shall proceed with reasonable promptness to liquidate
the business of the Company and (at least to the extent necessary to pay any
debts and liabilities of the Company) to convert the Company’s assets into cash.
A reasonable time shall be allowed for the orderly liquidation of the business
and assets of the Company in order to reduce any risk of loss that might
otherwise be attendant upon such a liquidation.
          9.4.2 Management Rights During Winding Up. During the period of the
winding up of the affairs of the Company, the Members shall jointly manage the
Company and shall make with due diligence and in good faith all decisions
relating to the conduct of any business or operations during the winding up
period and to the sale or other disposition of Company assets. Each Member
hereby waives any claims it may have against the other that may arise out of the
management of the Company by the other, pursuant to this Section 9.4.2, so long
as such other Member and its representatives act in good faith.
          9.4.3 [Intentionally Omitted].
          9.4.4 Distributions in Liquidation. The assets of Company shall be
applied or distributed in liquidation in the following manner and in the
following order of priority:
          (a) First, in payment of debts and obligations of the Company owed to
third parties, which shall include either Member as the holder of any secured
loan, and to the expenses of liquidation in the order of priority as provided by
law; then

79



--------------------------------------------------------------------------------



 



          (b) Second, to the setting up of any reserves for a period of up to
twelve (12) months which the Management Committee may deem necessary for any
contingent or unforeseen liabilities or obligations of the Company; then
          (c) Third, in payment of any unsecured debts or obligations of the
Company to either Member;
          (d) Fourth, to the Members pro rata in proportion to the positive
balances in their respective Capital Accounts (after such Capital Accounts have
been adjusted to reflect any Net Profit, Development Activity Profit, Operating
Property Activity Profit, Net Loss, Development Activity Loss or Operating
Property Activity Loss, or items of income, gain or loss of the forgoing, to be
allocated to the Members in connection with the dissolution and liquidation of
the Company pursuant to Article 4 hereof, applied as if all the assets of the
Company were sold at Fair Market Value and the proceeds thereof were distributed
in accordance with Section 4.10, as modified by Section 9.4.6).
     Losses attributable to the expenditure of funds held under the reserve in
Section 9.4.4(b) shall be allocated to each Member to the extent such
expenditure will reduce the amount of cash eventually distributed to each
Member.
          9.4.5 Non-Cash Assets. Subject to the Approval of the Members, every
reasonable effort shall be made to dispose of the assets of the Company, Venture
Five (and the Subsidiary LLC’s) and Venture Six so that the distribution may be
made to the Members in cash. If at the time of the termination of the Company,
the Company, Venture Five or Venture Six owns any assets in the form of work in
progress, notes, mortgages, deeds of trust, deeds to secure debt or other
non-cash assets, such assets, if any, shall be distributed in kind to the
Members, in lieu of cash, proportionately to their right to receive the assets
of the Company on an equitable basis reflecting the Fair Market Value of the
assets so distributed, which Fair Market Value shall be determined by the
applicable Manager, as Approved by the Members (and if not so Approved, by
appraisal in the manner described in Section 10.3). In the alternative, the
Members may cause the Company to distribute some or all of its non-cash assets
to the Members as tenants-in-common, or in such other entity as the Member may
agree, subject to such terms, covenants and conditions as the Members may adopt.
Each Member’s Capital Account shall be charged or credited, as the case may be,
as if each non-cash asset of the Company had been sold for cash at its Fair
Market Value (as determined above) and the net gain or loss recognized thereby
had been allocated to and among the Members in accordance with Article 4 hereof
(as if the proceeds had been distributed in accordance with Section 4.10 as
modified by Section 9.4.6).
     9.4.6. Allocation Upon Liquidation. For purposes of the hypothetical sale
of assets and distribution of proceeds described in Section 9.4.5 and for the
purposes of Section 9.4.4(d), Section 4.10.1 shall be deemed to be modified to
delete subsections (b), (c) and (d) thereof and to insert in lieu thereof the
following:

80



--------------------------------------------------------------------------------



 



          “(b) Second, to Prudential, in an amount which would result in
Prudential (and any successors and assigns to whom any portion of Prudential’s
Member Development Percentage has been assigned pursuant to Section 8.2.1 and
Section 8.5) having received an Internal Rate of Return of 8.5% on its
investment in the Member Development Percentage of Prudential (exclusive of the
portion of its interests related to Additional Capital Units) (w) using as its
initial investment an amount equal to the product of its Member Development
Percentage and the Prudential Contribution Amount, (x) with the amounts
contributed under the immediately foregoing item “(w)” being treated as
contributed at the times such amounts are in fact contributed by Prudential,
(y) taking into account all cash distributions and receipts received by
Prudential (or any Transferee thereof) in connection with such interest,
including, without limitation, any amounts received prior to liquidating
distributions under Section 4.9.1(b), 4.9.1(f), 4.10.1(b), 4.10.1(c) and
4.10.1(g), as well as Operating Property Activity Cash Flow otherwise
distributable to CPI but actually distributed to Prudential (or any Transferee
thereof) under 4.9.2 and (z) disregarding any changes in ownership of the
interest, treating the investment as having commenced on the date of the first
contribution by Prudential and ending on the date of the last distribution from
the Company;
          (c) Third, to CPI, in an amount which would result in CPI (and any
successors and assigns to whom any portion of CPI’s Member Development
Percentage has been assigned pursuant to Sections 8.2.2 and Section 8.5) having
received an Internal Rate of Return of 8.5% on its investment in the Member
Development Percentage (exclusive of the portion of its interests related to
Additional Capital Units), (x) using as its initial investment an amount equal
to the product of its Member Development Percentage and the Prudential
Contribution Amount, (y) taking into account all cash distributions and receipts
received by CPI (or any Transferees thereof) in connection with such interest,
including without limitation, any amounts received prior to liquidating
distributions under Section 4.9.1(c), Section 4.9.1(e), Section 4.9.1(f),
Section 4.10.1(b), Section 4.10.1(d) and Section 4.10.1(g) (but not any amounts
received under Section 4.9.1(d), Section 4.10.1(e) or Section 4.10.1(f)), and
(z) disregarding any changes in ownership of the interest, treating the
investment as having commenced on the Effective Date and ending on the date of
the last distribution from the Company.
          (d) [Intentionally Omitted]”
     Section 9.5 Disposition of Documents and Records.
     All Documents of the Company shall be retained by a party mutually
acceptable to the Members upon termination of the Company for a period of not
less than three (3) years after filing of the Company’s final income tax return
with the Internal Revenue Service. The costs and expenses of personnel and
storage costs associated therewith shall be shared by the Members equally. The
Documents shall be available during normal business hours to all Members for
inspection and copying at such Member’s cost and expense. If either Member for
any reason ceases as provided herein to be a Member at any time prior to
termination of the Company (“Non-Surviving Member”), and the Company is
continued without the Non-Surviving Member, the other Member (“Surviving
Member”) agrees that the Documents of the Company up to the date of the
termination of the Non-Surviving Member’s interest shall be maintained by the

81



--------------------------------------------------------------------------------



 



Surviving Member, its successors and assigns, for a period of not less than
three (3) years after the filing of the annual income tax return with the
Internal Revenue Service for the last period that allocations of Company Net
Profit or Loss, Development Activity Profit or Loss or Property Activity Profit
or Loss are made to such Member; provided, however, that if there is an Internal
Revenue Service examination or audit or any audit or examination under ERISA or
under the New Jersey Commissioner of Insurance or other applicable governmental
authority, or notice thereof, which requires access to the Documents, the
Documents shall be retained until the examination or audit is completed and any
tax liability finally determined, and provided further, the Non-Surviving Member
shall reimburse the Surviving Member for one-half of personnel and storage costs
associated herewith. The Documents shall be available for inspection,
examination and copying by the Non-Surviving Member or its representatives upon
reasonable notice in the same manner as herein provided during said three (3)
year period.
     Section 9.6 Date of Termination.
     The Company shall be terminated when its cash and other assets have been
applied and distributed in accordance with the provisions of Section 9.4.4. The
establishment of any reserves in accordance with the provisions of Section 9.4.4
shall not have the effect of extending the Term of the Company, but any
unexpended reserve amount shall be distributed in the order and priority
provided in such Section upon expiration of the period of such reserves.
ARTICLE 10
APPRAISAL
     Section 10.1 General.
     Whenever this Agreement provides either (i) for the valuation of a Member’s
interest in the Company, Venture Five or Venture Six to be purchased or sold or
(ii) for the Company’s assets or those of Venture Five (including the Subsidiary
LLC’s) or Venture Six to be valued at fair market value, the value of such
interest or assets shall be determined as follows. The parties shall first
attempt to agree upon such Fair Market Value, and if the Fair Market Value is
not Approved by the Members within thirty (30) days, then either Member may
require by written notice to the other Member that each Member obtain and
deliver to the other Member an appraisal of the Fair Market Value of such Asset,
Project or other asset prepared by an MAI appraiser, investment banker, or other
Person who shall have substantial experience in valuing commercial real estate
and interests therein within thirty (30) days after such written request.
Thereafter, if within thirty (30) days after the receipt of each Member’s
appraisal of such Asset, Project or other asset the Fair Market Value has not
been Approved by the Members, the Fair Market Value shall be determined as set
forth in Section 10.2. The “Fair Market Value” of the Company or all its assets
shall mean the cash price which a purchaser would pay on the effective date of
the appraisal for all assets of the Company in excess of the debts and
liabilities of the Company, such valuation to be made on the assumption that
such assets are subject to any applicable agreements relating to the assets,
including leases and development, management and

82



--------------------------------------------------------------------------------



 



service agreements then in effect. The “Fair Market Value” of Venture Five or
Venture Six or all of their respective assets shall mean the cash price which a
purchaser would pay on the effective date of the appraisal for all assets of the
particular entity in excess of the debts and liabilities of such entity, such
valuation to be made on the assumption that such assets are subject to any
applicable agreements relating to the assets, including leases and development,
management and service agreements, then in effect. In any such process to
determine “fair market value” or “Fair Market Value” by the Members, each Member
shall provide to the other Member upon request, copies of or access to
(including the right to make copies of), all such information in the possession
or control of such Member or the Company, with respect to such matters as the
other Member may reasonably request. The “Fair Market Value” of an interest in
the Company, including any Developer Units, Additional Capital Units and any
interest in Venture Five or Venture Six, shall mean the amount which would be
distributed by the Company and/or Venture Five or Venture Six, as applicable, to
the Member holding such interest pursuant to Section 9.4.4 of this Agreement,
and/or Section 9.4.4 of the Operating Property Activity Agreement or Development
Activity Agreement, as applicable, were the Company and/or Venture Five
(including the Subsidiary LLC’s) or Venture Six, as applicable, dissolved,
liquidated and terminated as of the effective date of the determination based
upon the Fair Market Value of the Company and/or Venture Five (including the
Subsidiary LLC’s) or Venture Six, as applicable, using such appraised Fair
Market Value of the Company, and of the Assets or Projects of Venture Five or
Venture Six, as applicable, as the amount available for distribution pursuant to
said Section 9.4.4 of the applicable agreement. For purposes of implementing the
provisions of Sections 8.3.5, 8.3.6 or 8.4, the Fair Market Value of an interest
directly held in Venture Five (and the Subsidiary LLC’s) or Venture Six shall be
determined using the same methodology. In making the determination of Fair
Market Value, there shall be no discount for lack of marketability of an
interest in the Company or Venture Five or Venture Six (but such determination
shall take into account marketability issues with respect to the condition of
the underlying Assets or properties) or for a minority interest or for any
premium due to a majority interest.
     Section 10.2 Appraisal Procedure.
     If the Members are unable to mutually agree upon Fair Market Value within
thirty (30) calendar days after the expiration of the time periods set forth in
Section 10.1, such value shall be settled by arbitration in Atlanta, Georgia in
accordance with the Real Estate Valuation Arbitration Rules of the American
Arbitration Association. The arbitration shall be conducted by a single
arbitrator who shall be mutually selected by CPI and Prudential and who shall be
an MAI appraiser, investment banker, or other Person who shall have substantial
experience in valuing commercial real estate and interests therein. Each Member
shall be required as part of the arbitration of Fair Market Value to present its
proposed Fair Market Value to the arbitrator, who, in making his decision, shall
be required to select that proposal which is the closest to the arbitrator’s
view of Fair Market Value. If the Members are unable to agree upon an arbitrator
within 30 days of notice by either party to the other, then at the written
request of either party, the Members shall each select one arbitrator within
30 days of receipt of such request, and the two arbitrators so selected shall
appoint the arbitrator to make the determination under this Section 10.2 within
thirty (30) calendar days after so being appointed. In the event a party fails
to appoint its arbitrator in accordance with the preceding

83



--------------------------------------------------------------------------------



 



sentence, the arbitrator appointed by the other party shall be the arbitrator
for purposes of settling the dispute which is the subject of such arbitration.
The determination by the arbitrator shall be final and binding on the Members
and may be entered in any court having jurisdiction thereof. All fees and
expenses of the arbitrators and all other expenses of the arbitration shall be
paid by the party whose proposed Fair Market Value was not selected in such
arbitration.
     Section 10.3 Appraisal of Non-Cash Assets.
     The procedures set forth in Sections 10.1 and 10.2 for determining the Fair
Market Value of the Company shall also be followed in determining the Fair
Market Value of non-cash assets of the Company as described in Section 9.4.5;
provided, however, that all references in Sections 10.1 and 10.2 to the Fair
Market Value of the Company shall, for purposes of this Section 10.3, be deemed
to be references to the Fair Market Value of such non-cash assets.
ARTICLE 11
GENERAL PROVISIONS
     Section 11.1 Notices.
     Any notice, consent, approval, or other communication which is provided for
or required by this Agreement must be in writing and sent by (a) hand delivery,
or (b) certified mail, return receipt requested, or (c) a nationally recognized
overnight delivery service (such as Federal Express, UPS Next Day Air, Purolator
Courier or Airborne Express), or (d) by telecopying to the telecopy number
listed below or by emailing to the email addresses listed below (provided that a
copy of such notice is also delivered within 24 hours to the party by one of the
other methods listed herein), with all postage and delivery charges paid by the
sender. Any such notice or other written communications shall be deemed received
by the party to whom it is sent (i) in the case of personal delivery, on the
date of delivery to the party to whom such notice is addressed as evidenced by a
written receipt signed on behalf of such party, (ii) in the case of courier
delivery, the date receipt is acknowledged by the party to whom such notice is
addressed as evidenced by a written receipt signed on behalf of such party,
(iii) in the case of mailing upon the earlier of actual receipt or three days
after mailing, and (iv) in the case of delivery by telecopy or email, upon
receipt of confirmation of delivery. For purposes of notices, the addresses of
the parties hereto shall be as follows, which addresses may be changed at any
time by written notice given in accordance with this provision:

84



--------------------------------------------------------------------------------



 



         
If to Prudential:
  The Prudential Insurance Company of America
 
  Two Ravinia Drive, Suite 400
 
  Atlanta, Georgia 30346-2110
 
  Attention: Managing Director, Transactions (Dale H.
 
  Taysom), and Mark W. Seedorff and Whitney W. Lewallen
 
  Telephone No.: (770) 395-8654 (Seedorf: 8615, Lewallen:
 
  8616)  
 
  Telecopy No.: (770) 399-5363
 
  Email Address: dale.taysom@prudential.com
 
  (mark.seedorff@prudential.com;
 
  whitney.lewallen@prudential.com)
 
       
With a copy to:
  The Prudential Insurance Company of America
 
  Two Prudential Plaza, Suite 3275
 
  Chicago, Illinois 60601
 
  Attention: Vice President, Asset Management (Lawrence Frank)
 
  Telephone No.: (312) 861-4811
 
  Telecopy No.: (312) 861-4957
 
  Email: lawrence.frank@prudential.com
 
       
With a copy to:
  The Prudential Insurance Company of America
 
  PREI Law Department
 
  8 Campus Drive, 4th Floor, Arbor Circle South
 
  Parsippany, New Jersey 07054-4493
 
  Attention: James N. Marinello, Esq.
 
  Telephone No.: (973) 683-1718
 
  Telecopy No.: (973) 683-1788
 
  Email: james.marinello@prudential.com
 
       
With a copy to:
  Alston & Bird LLP
 
  One Atlantic Center
 
  1201 West Peachtree Street
 
  Atlanta, Georgia 30309-3424
 
  Attention: Albert E. Bender, Jr.
 
  Telephone No.: (404) 881-7385
 
  Telecopy No.: (404) 253-8484
 
  Email: bbender@alston.com

85



--------------------------------------------------------------------------------



 



         
If to CPI:
  Cousins Properties Incorporated
 
  2500 Windy Ridge Parkway, Suite 1600
 
  Atlanta, Georgia 30339-5683
 
  Attention: Corporate Secretary
 
  Telephone No.: (770) 955-2200
 
  Telecopy No.: (770) 857-2360
 
  Email: robertjackson@cousinsproperties.com ;
 
  craigjones@cousinsproperties.com; and
 
  corporatesecretary@cousinsproperties.com
 
       
With a copy to:
  Troutman Sanders LLP
 
  Bank of America Plaza
 
  600 Peachtree Street N.E.
 
  Suite 5200
 
  Atlanta, Georgia 30308-2216
 
  Attention: Richard H. Brody
 
  Telephone No.: (404) 885.3109
 
  Telecopy No.: (404) 962-6514
 
  Email: richard.brody@troutmansanders.com

Failure of, or delay in delivery of any copy of a notice or other written
communication shall not impair the effectiveness of such notice or written
communication given to any party to this Agreement as specified herein.
               Section 11.2 Entire Agreement.
     This Agreement (including all Exhibits referred to herein and attached
hereto, which Exhibits are part of this Agreement for all purposes), the
Development Activity Agreement, the Operating Property Activity Agreement, the
Contribution Agreement and related written agreements contemporaneously entered
into by the Members, the Company, Venture Five and Venture Six, contains the
entire understanding between the Members and supersedes any prior understanding
and agreements between them respecting the within subject matter. There are no
representations, agreements, arrangements or understandings, oral or written,
between the Members relating to the subject of this Agreement which are not
fully expressed herein or in such agreements.
     Section 11.3 Severability.
     This Agreement is intended to be performed in accordance with, and only to
the extent permitted by, all applicable Laws of the State of Delaware. If any
provision of this Agreement, or the application thereof to any person or
circumstances shall, for any reason and to any extent, be invalid or
unenforceable, the remainder of this Agreement and the application of such
provision to other persons or circumstances shall not be affected thereby, but
rather shall be enforced to the greatest extent permitted by law; provided,
however, that the above-described

86



--------------------------------------------------------------------------------



 



invalidity or unenforceability does not diminish in any material respect the
ability of the Members to achieve the purposes for which this Company was
formed.
     Section 11.4 Successors and Assigns.
     Subject to the restrictions on Transfer set forth in Article 8, this
Agreement shall inure to the benefit of and be binding upon the successors and
assigns of the parties hereto.
     Section 11.5 Counterparts.
     This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original and all of which shall constitute one and the
same agreement.
     Section 11.6 Additional Documents and Acts.
     In connection with this Agreement, as well as all transactions contemplated
by this Agreement, each Member agrees to execute and deliver such additional
documents and instruments and to perform such additional acts as may be
necessary or appropriate to effectuate, carry out and perform all of the terms,
provisions and conditions of this Agreement, and all such transactions.
     Section 11.7 Interpretation.
     This Agreement and the rights and obligations of the respective parties
hereunder shall be governed by and interpreted and enforced in accordance with
the Laws of the State of Delaware.
     Section 11.8 Terms.
     Common nouns and pronouns shall be deemed to refer to the masculine,
feminine, neuter, singular, and plural, as the identity of the person or
persons, firm or corporation may in the context require. Any reference to the
Code or Laws shall include all amendments, modifications, or replacements of the
specific sections and provisions concerned.
     Section 11.9 Amendment.
     This Agreement may not be amended, altered or modified except by instrument
in writing and signed by all of the Members.
     Section 11.10 References to this Agreement.
     Numbered or lettered articles, sections and subsections herein contained
refer to articles, sections and subsections of this Agreement unless otherwise
expressly stated. The words “herein,” “hereof,” “hereunder,” “hereby,” “this
Agreement” and other similar references shall be construed to mean and include
this Agreement and all amendments thereof and Exhibits thereto unless the
context shall clearly indicate or require otherwise.

87



--------------------------------------------------------------------------------



 



     Section 11.11 Headings.
     All headings herein are inserted only for convenience and ease of reference
and are not to be considered in the construction or interpretation of any
provision of this Agreement.
     Section 11.12 No Third Party Beneficiary.
     This Agreement is made solely and specifically between and for the benefit
of the parties hereto, and their respective successors and assigns subject to
the express provisions hereof relating to successors and assigns, and no other
Person whatsoever shall have any rights, interest, or claims hereunder or be
entitled to any benefits under or on account of this Agreement as a third party
beneficiary or otherwise.
     Section 11.13 No Waiver.
     No consent or waiver, either expressed or implied, by any Member to or of
any breach or default by any other Member in the performance by such other
Member of the obligations thereof under this Agreement shall be deemed or
construed to be a consent or waiver to or of any other breach or default in the
performance by such other Member of the same or any other obligations of such
other Member under this Agreement. Failure on the part of any Member to complain
of any act or failure to act of any other Member, failure on the part of any
complaining Member to continue to complain or to pursue complaints with respect
to any act or failure to act of any other Member, or failure on the part of any
Member to declare any other Member in default, irrespective of how long such
failure continues, shall not constitute a waiver by such Member of the rights
and remedies thereof under this Agreement or otherwise at law or in equity.
     Section 11.14 Expenses; No Brokers.
          (a) Each Member shall pay for its own professional fees and due
diligence expenditures in connection with this Agreement and the transactions
contemplated hereby, including attorneys, accountants, advisors, surveyors and
engineers. Closing and related costs shall be borne by the Members pursuant to
the terms of the Contribution Agreement.
          (b) Each of the Members hereto represents and warrants to each other
Member that there are no brokerage commissions or finders’ fees (or any basis
therefor) resulting from any action taken by such Member or any Person acting or
purporting to act on such Member’s behalf upon entering into this Agreement or
any transaction contemplated hereby. Each Member hereby indemnifies the other
from and against any and all loss, cost, cost and expense (including reasonable
attorneys’ fees) arising from or related to claims for brokerage or similar fees
by any Person claiming to have dealt with the indemnifying Member.
     Section 11.15 Time of Essence. Time is of the essence of this Agreement.

88



--------------------------------------------------------------------------------



 



     Section 11.16 Confidentiality and Public Announcements. No public
announcements regarding the subject matter of this Agreement shall be made by a
Member without the prior, written consent of the other Member (except and to the
extent any such disclosure may be required by applicable law or regulation). Any
press release and other public notice to be released by a Member hereto
disclosing the consummation of the transactions contemplated hereby shall first
be submitted to the other Member for review and comment to the extent reasonably
practicable, and the Members shall reasonably cooperate in addressing the
concerns of the other Member with respect to the nature and content of such
disclosure.

89



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed under seal by their duly authorized corporate offices, each on the day
and year first above written.

              PRUDENTIAL:
 
            THE PRUDENTIAL INSURANCE COMPANY     OF AMERICA
 
       
 
  By:    
 
       
 
       
 
  Title:    
 
       
 
            [CORPORATE SEAL]
 
            CPI:
 
            COUSINS PROPERTIES INCORPORATED
 
       
 
  By:    
 
       
 
       
 
  Title:    
 
       
 
            [CORPORATE SEAL]


90



--------------------------------------------------------------------------------



 



EXHIBIT E
MAJOR DECISIONS
No act shall be taken, sum expended, decision made or obligation incurred by the
Company or a Member with respect to a matter within the scope of any of the
Major Decisions enumerated below (the “Major Decisions”), unless each Major
Decision has been Approved by the Members or Approved by the Management
Committee. Failure of the Members or Management Committee to approve a Major
Decision shall result in no action taken on behalf of the Company with respect
to such matter. Except as expressly provided below, the Major Decisions do not
include actions by Venture Five or Venture Six.
With respect to the Major Decisions,
     (a) either Member, or the Member having the right of approval, as the case
may be, may withhold its approval for any reason, or for no reason, in its sole
and complete discretion, without regard to whether the withholding of such
approval is unreasonable or arbitrary; and
     (b) notwithstanding any provision of the Agreement, a Member, with respect
to which an Event of Default exists (i.e., a Defaulter), will continue having
the right of approval notwithstanding the uncured Event of Default.
The Major Decisions are:
     (1) admission of any new Member(s) to the Company or to Venture Five (or to
any Subsidiary LLC) or Venture Six, except in accordance with Section 3.5 or
Article 8 of the Agreement.
     (2) changing the name of the Company.
     (3) acquiring property, real or personal, or any interest therein, on
behalf of the Company, other than the Development Activity Interest and the
Operating Property Activity Interest.
     (4) authorizing or permitting Venture Five (or any Subsidiary LLC) to
acquire or invest in, directly or indirectly, any real estate project or venture
other than the Assets or any asset acquired pursuant to a like-kind exchange of
an Asset permitted under Article 8 of the Agreement.
     (5) the Transfer by either Member of its Member Interest or other rights or
interests which are derived by it under the Agreement, or any rights or
interests in Venture Five (or any Subsidiary LLC) or Venture Six, or any part
thereof or any interest

 



--------------------------------------------------------------------------------



 



     therein, except as expressly permitted by Article 8 of the Agreement, or by
the provisions of the Development Activity Agreement or the Operating Property
Activity Agreement.
     (6) except as expressly permitted by the Agreement, including, without
limitation, Section 3.5 and Section 6.1.2 of the Agreement:
     (i) borrowing, or committing to borrow, money, whether on a secured or
unsecured basis;
     (ii) executing any promissory note or other evidence of indebtedness, any
security interest or other encumbrance on either the Development Activity
Interest or Operating Property Activity Interest, which secures debt (or any
part thereof or any interest therein), or any guarantee or the like;
     (iii) modifying, amending, prepaying, increasing, renewing, extending or
consolidating any borrowing (or loan document evidencing or securing the
borrowing) which, when obtained, was either approved or required to be approved
under this paragraph (6); or
     (iv) refinancing or otherwise replacing any borrowing which, when obtained,
was either approved or required to be approved under this paragraph (6).
     (7) except pursuant to Article 8 of the Agreement, selling, exchanging or
otherwise transferring or disposing of the Development Activity Interest or the
Operating Property Activity Interest, or any part thereof or any interest
therein, to any other Person.
     (8) diluting the Member Development Percentage, the Member Property
Percentage or Percentage Interest of either Member, or except as permitted by
Section 3.5.
     (9) authorizing or permitting the Company to enter into any joint venture,
partnership, limited liability company, corporation or other entity with any
other Person.
     (10) except for purposes of implementing Section 6.1.2(d) as determined by
Development Manager in its sole discretion, entering into, or authorizing
Venture Five (or any Subsidiary LLC) or Venture Six to enter into, any merger
agreement with respect to the Company, Venture Five (or Subsidiary LLC) or
Venture Six with any other limited liability company, partnership, corporation
or other entity.
     (11) except as expressly permitted by Section 8.3.1, approving, or
authorizing the Company or Venture Five (or Subsidiary LLC) to approve, any sale
or other disposition of any Asset prior to the end of the applicable Lock-Out
Period for such Asset.

- 2 -



--------------------------------------------------------------------------------



 



     (12) except as provided in Section 6.10(b), removal of the Development
Manager, Operating Property Manager or Administrative Manager.
     (13) amending the Operating Property Activity Agreement or the Development
Activity Agreement, except to the extent that express authority to amend is
granted pursuant to Section 3.5 or Section 6.1.2(d) of the Agreement.
     (14) dissolving and winding up Venture Five (or any Subsidiary LLC, unless
such dissolution effects a transfer to Venture Five of title to any assets held
by such Subsidiary LLC) or Venture Six, except that the written direction or
consent of CPI shall not be required with respect to Venture Five (or any
Subsidiary LLC) if CPI is a Defaulter under any of Subparagraphs 9.1.1(c)-(j) or
(l) of this Agreement at such time and such dissolution is conducted in
accordance with Article 9 of the Operating Property Activity Agreement, and
except that the written direction or consent of Prudential shall not be required
with respect to Venture Six if Prudential is a Defaulter under any of
Subparagraphs 9.1.1(c)-(j) or (l) of this Agreement at such time and such
dissolution is conducted in accordance with Article 9 of the Development
Activity Agreement.
     (15) instituting proceedings to adjudicate Venture Five (or any Subsidiary
LLC) or Venture Six a bankrupt, or consenting to the filing of a bankruptcy
proceeding against Venture Five (or any Subsidiary LLC) or Venture Six, or
filing a petition or answer or consent seeking reorganization of Venture Five
(or any Subsidiary LLC) or Venture Six under the Bankruptcy Code or any other
similar applicable federal, state or foreign law, or consenting to the filing of
any such petition against Venture Five (or any Subsidiary LLC) or Venture Six,
or consenting to the appointment of a receiver or liquidator or trustee or
assignee in bankruptcy or insolvency of Venture Five (or any Subsidiary LLC) or
Venture Six or of their property, or making an assignment for the benefit of
creditors of Venture Five (or any Subsidiary LLC) or Venture Six, or admitting
in writing Venture Five’s (or any Subsidiary LLC’s) or Venture Six’s inability
to pay their debts generally as they become due.
     (16) changing the nature of the business of Venture Five (or any Subsidiary
LLC) or Venture Six from a business consistent with a “real estate operating
company” within the meaning of the Plan Asset Regulations.
     (17) making any income tax election or choice of method for tax purposes or
taking such other action as may affect or alter the federal income tax treatment
of Venture Five (or any Subsidiary LLC).
     (18) terminating any Management and Leasing Agreement prior to the fourth
(4th) anniversary of the Effective Date except (A) in accordance with the terms
thereof, or (B) in respect of any Asset (or Subsidiary LLC that holds such
Asset) that is sold by Venture Five or distributed in-kind (or the interest in
the Subsidiary LLC that owns such Asset is distributed) to Prudential by the
Company; provided, however, that in the case of clause (B) hereof, the
Management and Leasing Agreements shall remain in full force and effect with
respect to the other Assets.

- 3 -